Exhibit 10.2

EXECUTION VERSION

TERM CREDIT AND GUARANTY AGREEMENT

dated as of April 30, 2014,

among

ENTEGRIS, INC.,

CERTAIN SUBSIDIARIES OF ENTEGRIS, INC.,

as Guarantors,

THE LENDERS PARTY HERETO

and

GOLDMAN SACHS BANK USA,

as Administrative Agent and Collateral Agent

 

 

GOLDMAN SACHS BANK USA,

as Sole Lead Arranger, Sole Bookrunner and Sole Syndication Agent

 

 

$460,000,000 Senior Secured Term Credit Facility

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

            Page   SECTION 1. DEFINITIONS AND INTERPRETATION     1      1.1.  

Definitions

    1      1.2.  

Accounting Terms; Pro Forma Calculations

    63      1.3.  

Interpretation, Etc

    65      1.4.  

Currency Translation

    65      1.5.  

Classification of Loans and Borrowings

    66      1.6.  

Effectuation of Transactions

    66    SECTION 2. LOANS     66      2.1.  

Loans

    66      2.2.  

[Reserved]

    67      2.3.  

[Reserved]

    67      2.4.  

[Reserved]

    67      2.5.  

Pro Rata Shares; Obligations Several; Availability of Funds

    67      2.6.  

Use of Proceeds

    68      2.7.  

Evidence of Debt; Register; Notes

    68      2.8.  

Interest on Loans

    69      2.9.  

Conversion/Continuation

    70      2.10.  

Default Interest

    71      2.11.  

Fees

    71      2.12.  

Scheduled Installments; Repayment on Maturity Date

    71      2.13.  

Voluntary Prepayments/Commitment Reductions; Call Protection

    72      2.14.  

Mandatory Prepayments

    73      2.15.  

Application of Prepayments; Waivable Mandatory Prepayments

    78      2.16.  

General Provisions Regarding Payments

    79      2.17.  

Ratable Sharing

    80      2.18.  

Making or Maintaining Eurodollar Rate Loans

    81      2.19.  

Increased Costs; Capital Adequacy

    83      2.20.  

Taxes; Withholding, Etc

    84      2.21.  

Obligation to Mitigate

    88      2.22.  

Defaulting Lenders

    88      2.23.  

Replacement and Termination of Lenders

    89      2.24.  

Incremental Term Facilities

    90      2.25.  

Extension Offers

    92      2.26.  

Refinancing Term Facilities

    94    SECTION 3. CONDITIONS PRECEDENT     96    SECTION 4. REPRESENTATIONS
AND WARRANTIES     99      4.1.  

Organization; Requisite Power and Authority; Qualification

    99      4.2.  

Equity Interests and Ownership

    100      4.3.  

Due Authorization

    100      4.4.  

No Conflict

    100      4.5.  

Governmental Approvals

    100   

 

i



--------------------------------------------------------------------------------

  4.6.  

Binding Obligation

    100      4.7.  

Historical Financial Statements; Pro Forma Financial Statements

    100      4.8.  

No Material Adverse Change

    101      4.9.  

Adverse Proceedings

    101      4.10.  

Payment of Taxes

    101      4.11.  

Properties

    101      4.12.  

Environmental Matters

    102      4.13.  

No Defaults

    103      4.14.  

Governmental Regulation

    103      4.15.  

Federal Reserve Regulations

    103      4.16.  

Employee Matters

    103      4.17.  

Employee Benefit Plans

    103      4.18.  

Solvency

    104      4.19.  

Compliance with Laws

    104      4.20.  

Disclosure

    104      4.21.  

Collateral Matters

    105      4.22.  

Insurance

    106      4.23.  

Sanctioned Persons; Anti-Corruption Laws; PATRIOT Act

    106    SECTION 5. AFFIRMATIVE COVENANTS     107      5.1.  

Financial Statements and Other Reports

    107      5.2.  

Existence

    111      5.3.  

Payment of Taxes and Claims

    111      5.4.  

Maintenance of Properties

    111      5.5.  

Insurance

    112      5.6.  

Books and Records; Inspections

    112      5.7.  

Lenders Meetings

    113      5.8.  

Compliance with Laws

    113      5.9.  

Environmental Matters

    113      5.10.  

Subsidiaries

    114      5.11.  

Additional Collateral

    114      5.12.  

Further Assurances

    115      5.13.  

Maintenance of Ratings

    115      5.14.  

Senior Indebtedness

    115      5.15.  

Post-Closing Matters

    115    SECTION 6. NEGATIVE COVENANTS     116      6.1.  

Indebtedness

    116      6.2.  

Liens

    120      6.3.  

No Further Negative Pledges

    123      6.4.  

Restricted Junior Payments

    124      6.5.  

Restrictions on Subsidiary Distributions

    126      6.6.  

Investments

    127      6.7.  

[Reserved]

    131      6.8.  

Fundamental Changes; Disposition of Assets; Equity Interests of Subsidiaries

    131      6.9.  

Sales and Leasebacks

    135      6.10.  

Transactions with Affiliates

    135   

 

ii



--------------------------------------------------------------------------------

  6.11.  

Conduct of Business

    135      6.12.  

Hedge Agreements

    136      6.13.  

Amendments or Waivers of Organizational Documents and Certain Agreements

    136      6.14.  

Fiscal Year

    136    SECTION 7. GUARANTEE     136      7.1.  

Guarantee of the Obligations

    136      7.2.  

Indemnity by the Borrower; Contribution by the Guarantors

    136      7.3.  

Liability of Guarantors Absolute

    138      7.4.  

Waivers by the Guarantors

    139      7.5.  

Guarantors’ Rights of Subrogation, Contribution, Etc

    140      7.6.  

Continuing Guarantee

    141      7.7.  

Authority of the Guarantors or the Borrower

    141      7.8.  

Financial Condition of the Credit Parties

    141      7.9.  

Bankruptcy, Etc

    141    SECTION 8. EVENTS OF DEFAULT     142      8.1.  

Events of Default

    142    SECTION 9. AGENTS     145      9.1.  

Appointment of Agents

    145      9.2.  

Powers and Duties

    145      9.3.  

General Immunity

    145      9.4.  

Agents Entitled to Act in Individual Capacity

    148      9.5.  

Lenders’ Representations, Warranties and Acknowledgments

    148      9.6.  

Right to Indemnity

    149      9.7.  

Successor Administrative Agent and Collateral Agent

    149      9.8.  

Collateral Documents and Obligations Guarantee

    150      9.9.  

Withholding Taxes

    153      9.10.  

Administrative Agent May File Bankruptcy Disclosure and Proofs of Claim

    153    SECTION 10. MISCELLANEOUS     154      10.1.  

Notices

    154      10.2.  

Expenses

    156      10.3.  

Indemnity

    156      10.4.  

Set-Off

    158      10.5.  

Amendments and Waivers

    158      10.6.  

Successors and Assigns; Participations

    161      10.7.  

Independence of Covenants

    167      10.8.  

Survival of Representations, Warranties and Agreements

    167      10.9.  

No Waiver; Remedies Cumulative

    168      10.10.  

Marshalling; Payments Set Aside

    168      10.11.  

Severability

    168      10.12.  

Independent Nature of Lenders’ Rights

    168      10.13.  

Headings

    169      10.14.  

APPLICABLE LAW

    169      10.15.  

CONSENT TO JURISDICTION

    169   

 

iii



--------------------------------------------------------------------------------

  10.16.  

WAIVER OF JURY TRIAL

    170      10.17.  

Confidentiality

    170      10.18.  

Usury Savings Clause

    171      10.19.  

Counterparts

    172      10.20.  

Effectiveness; Entire Agreement

    172      10.21.  

PATRIOT Act

    172      10.22.  

Electronic Execution of Assignments

    172      10.23.  

No Fiduciary Duty

    172      10.24.  

Permitted Intercreditor Agreements

    173   

 

iv



--------------------------------------------------------------------------------

SCHEDULES:    1.1(a)    Closing Date Material Real Estate Assets    2.1   
Commitments    4.2    Equity Interests and Ownership    4.11(b)    Real Estate
   4.22    Insurance    6.1    Indebtedness    6.2    Liens    6.3    Negative
Pledges    6.5    Restrictions on Subsidiary Distributions    6.6    Investments
   6.10    Affiliate Transactions    10.1    Notices EXHIBITS:    A    ABL
Intercreditor Agreement    B    Assignment Agreement    C    Closing Date
Certificate    D    Compliance Certificate    E    Conversion/Continuation
Notice    F    Counterpart Agreement    G    Funding Notice    H    Intercompany
Indebtedness Subordination Agreement    I    Pledge and Security Agreement    J
   Solvency Certificate    K    Supplemental Collateral Questionnaire    L-1   
Form of US Tax Certificate for Non-US Lenders that are not Partnerships for US
Federal Income Tax Purposes    L-2    Form of US Tax Certificate for Non-US
Lenders that are Partnerships for US Federal Income Tax Purposes    L-3    Form
of US Tax Certificate for Non-US Participants that are not Partnerships for US
Federal Income Tax Purposes    L-4    Form of US Tax Certificate for Non-US
Participants that are Partnerships for US Federal Income Tax Purposes

 

v



--------------------------------------------------------------------------------

TERM CREDIT AND GUARANTY AGREEMENT dated as of April 30, 2014, among ENTEGRIS,
INC., a Delaware corporation (the “Borrower”), CERTAIN SUBSIDIARIES OF THE
BORROWER party hereto, as Guarantors, the LENDERS party hereto and GOLDMAN SACHS
BANK USA (“Goldman Sachs”), as Administrative Agent and Collateral Agent.

The Lenders have agreed to extend Tranche B Term Loans to the Borrower in an
aggregate principal amount of $460,000,000.

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

SECTION 1. DEFINITIONS AND INTERPRETATION

1.1. Definitions. As used in this Agreement (including the recitals hereto), the
following terms have the meanings specified below:

“ABL Credit Agreement” means the ABL Credit and Guaranty Agreement dated as of
the Closing Date, among the Borrower, the Guarantor Subsidiaries, the lenders
party thereto and Goldman Sachs, as administrative agent and collateral agent
thereunder.

“ABL Intercreditor Agreement” means the ABL Intercreditor Agreement in
substantially the form set forth in Exhibit A, with such changes therefrom as
may be agreed to by the Administrative Agent or as are contemplated or permitted
by Section 10.24.

“ABL Priority Collateral” as defined in the ABL Intercreditor Agreement.

“Acquired Business” means Acquired Company and its Subsidiaries.

“Acquired Business Representations” means the representations and warranties
made by or with respect to the Acquired Business in the Merger Agreement as are
material to the interests of the Lenders, but only to the extent that the
Borrower or any of its Affiliates has the right under the Merger Agreement not
to consummate the Merger, or to terminate the Borrower’s or such Affiliate’s
obligations under the Merger Agreement, as a result of a breach of such
representations and warranties.

“Acquired Company” means ATMI, Inc., a Delaware corporation.

“Acquired Company Material Adverse Effect” means any effect, change, event,
circumstance or occurrence that, individually or in the aggregate, has had or
would reasonably be expected to have a material adverse effect on (a) the
business, results of operations, assets, liabilities or condition (financial or
otherwise) of the Company and the Non-Life Sciences Subsidiaries, taken as a
whole, or (b) the ability of the Company to consummate the Merger or the other
transactions contemplated in the Merger Agreement (as defined in this Agreement)
(including the sale of the Life Sciences Business pursuant to the Life Sciences
SAPA); provided, however, that none of the following, and no effect, change,
event, circumstance or occurrence arising out of, or resulting from, the
following, shall constitute or be



--------------------------------------------------------------------------------

taken into account, individually or in the aggregate, in determining whether an
Acquired Company Material Adverse Effect has occurred or may occur: (A) changes
generally affecting the economy, credit or financial or capital markets, in the
United States or elsewhere in the world, including changes in interest or
exchange rates; (B) changes generally affecting the industries in which the
Company and its Subsidiaries operate; (C) changes or prospective changes in
Applicable Law or GAAP or in accounting standards, any changes or prospective
changes in the interpretation or enforcement of any of the foregoing or any
changes in general legal, regulatory or political conditions, in each case
occurring after February 4, 2014; (D) changes solely attributable to the
announcement or pendency of the Merger Agreement, including the impact thereof
on relationships, contractual or otherwise, with customers, suppliers,
distributors, partners, employees or Governmental Entities, or any litigation
arising from allegations of breach of fiduciary duty or violation of Applicable
Law relating to the Merger Agreement or the transactions contemplated thereby to
the extent addressed in accordance with the requirements of Section 6.10 of the
Merger Agreement; (E) acts of war (whether or not declared), sabotage or
terrorism, or any escalation or worsening of any such acts of war (whether or
not declared), sabotage or terrorism; (F) volcanoes, tsunamis, pandemics,
earthquakes, floods, storms, hurricanes, tornados or other natural disasters;
(G) any action taken by the Company or its Subsidiaries that is specifically
required by the Merger Agreement or with the prior written consent or at the
direction of Parent in accordance with the Merger Agreement (provided that, to
the extent that any such direction or consent is adverse in any material respect
to the interests of any commitment party under the Commitment Letter (as defined
in this Agreement) or the Arranger (as defined in this Agreement), the Arranger
shall have provided prior written consent to such consent or direction), or the
failure to take any action by the Company or its Subsidiaries if that action is
prohibited by the Merger Agreement; (H) changes resulting or arising from the
identity of, or any facts or circumstances relating to the Parent or any of its
Affiliates; (I) changes in the price or trading volume of the Company’s Common
Stock; or (J) any failure to meet any internal or public projections, forecasts,
guidance, estimates, milestones, budgets or internal or published financial or
operating predictions of revenue, earnings, cash flow or cash position (it being
understood that the exceptions in clauses (I) and (J) shall not prevent or
otherwise affect a determination that the underlying cause of any such change or
failure referred to therein (to the extent not otherwise falling within any of
the exceptions provided by clauses (A) through (H) hereof) is, may be,
contributed to or may contribute to, an Acquired Company Material Adverse
Effect); provided further, however, that any effect, change, event or occurrence
referred to in clauses (A), (B), (C), (E) or (F) may be taken into account in
determining whether or not there has been or may be an Acquired Company Material
Adverse Effect to the extent such effect, change, event, circumstance or
occurrence has a material disproportionate adverse effect on the Company and the
Non-Life Sciences Subsidiaries, taken as a whole, as compared to other
participants in the industries in which the Company and its Subsidiaries
operate. The determination of “Acquired Company Material Adverse Effect” shall
in all events not take into account all effects, changes, events, circumstances
or occurrences with respect to the Life Sciences Business or any Life Sciences
Assets or Life Science Liabilities to be transferred or assumed pursuant to the
Life Sciences SAPA except to the extent, and only to the extent, that the
Company or any Non-Life Sciences Subsidiary retains any liability or obligation,
whether direct, indirect, contingent or otherwise, in respect thereof.

 

2



--------------------------------------------------------------------------------

Except as otherwise expressly provided in the previous paragraph with respect to
the terms “Merger Agreement”, the “Arranger” and the “Commitment Letter”,
capitalized terms used in the previous paragraph have the meanings assigned
thereto in the Merger Agreement as in effect on February 4, 2014.

“Acquisition” means the purchase or other acquisition (in one transaction or a
series of transactions, including pursuant to any merger or consolidation) of
all or substantially all the issued and outstanding Equity Interests in, or all
or substantially all the assets of (or all or substantially all the assets
constituting a business unit, division, product line or line of business of),
any Person.

“Acquisition Consideration” means, with respect to any Acquisition, (a) the
purchase consideration for such Acquisition, whether paid in Cash or other
property (valued at the fair value thereof, as determined reasonably and in good
faith by a Financial Officer of the Borrower), but excluding any component
thereof consisting of Equity Interests in the Borrower (other than Disqualified
Equity Interests), and whether payable at or prior to the consummation of such
Acquisition or deferred for payment at any future time, whether or not any such
future payment is subject to the occurrence of any contingency, and including
any “earn-outs” and other agreements to make any payment the amount of which is,
or the terms of payment of which are, in any respect subject to or contingent
upon the revenues, income, cash flow or profits (or the like) of the Person or
assets acquired, provided that any such future payment that is subject to a
contingency shall be considered Acquisition Consideration only to the extent of
the reserve, if any, required under GAAP to be established by the Borrower or
any Restricted Subsidiary in respect thereof at the time of the consummation of
such Acquisition, and (b) the aggregate amount of Indebtedness assumed by the
Borrower or any Restricted Subsidiary in connection with such Acquisition.

“Adjusted Eurodollar Rate” means, for any Interest Period for a Eurodollar Rate
Loan, the rate per annum obtained by dividing (a) (i) the rate per annum
determined by the Administrative Agent to be the rate that appears on the page
of the Reuters Screen that displays the London interbank offered rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) (such page currently being LIBOR01 page)
for deposits (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period in Dollars, determined as of approximately
11:00 a.m. (London, England time) on the Interest Rate Determination Date for
such Interest Period, or (ii) in the event the rate referred to in the preceding
clause (i) does not appear on such page or if the Reuters Screen shall cease to
be available, the rate per annum determined by the Administrative Agent to be
the offered rate on such other page or other service that displays the London
interbank offered rate as administered by ICE Benchmark Administration (or any
other Person that takes over the administration of such rate) for deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period in Dollars, determined as of approximately 11:00 a.m.
(London, England time) on such Interest Rate Determination Date, or (iii) in the
event the rates referred to in the preceding clauses (i) and (ii) are not
available, the rate per annum equal to the offered rate quoted to first class
banks in the London interbank market by JPMorgan Chase Bank, N.A. for deposits
(for delivery on the first day of such Interest Period) in Dollars in same day
funds of $5,000,000 with maturities comparable to such Interest Period as of
approximately 11:00 a.m. (London, England time) on such Interest Rate
Determination Date, by (b) an amount

 

3



--------------------------------------------------------------------------------

equal to one minus the Applicable Reserve Requirement; provided that,
notwithstanding the foregoing, in the case of Tranche B Term Loans, the Adjusted
Eurodollar Rate shall at no time be less than 0.75% per annum.

“Administrative Agent” means Goldman Sachs, in its capacity as administrative
agent for the Lenders hereunder and under the other Credit Documents, and its
successors in such capacity as provided in Section 9.

“Adverse Proceeding” means any action, suit, proceeding, hearing or
investigation, in each case whether administrative, judicial or otherwise, by or
before any Governmental Authority or any arbitrator, that is pending or, to the
knowledge of the Borrower or any Restricted Subsidiary, threatened against or
affecting the Borrower or any Restricted Subsidiary or any property of the
Borrower or any Restricted Subsidiary.

“Affected Lender” as defined in Section 2.18(b).

“Affected Loans” as defined in Section 2.18(b).

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly Controlling, Controlled by or under common Control with the Person
specified.

“Agent” means each of (a) the Administrative Agent, (b) the Collateral Agent,
(c) the Syndication Agent, (d) the Arranger and (e) any other Person appointed
under the Credit Documents to serve in an agent or similar capacity, including
any Auction Manager.

“Aggregate Amounts Due” as defined in Section 2.17.

“Aggregate Payments” as defined in Section 7.2(b).

“Agreement” means this Term Credit and Guaranty Agreement dated as of April 30,
2014.

“Anti-Corruption Laws” as defined in Section 4.23.

“Applicable ECF Percentage” means, with respect to any Fiscal Year, (a) 50% if
the Secured Net Leverage Ratio as of the last day of such Fiscal Year is greater
than 1.25:1.00, (b) 25% if the Secured Net Leverage Ratio as of the last day of
such Fiscal Year is less than or equal to 1.25:1.00 but greater than 0.75:1.00
and (c) 0% if the Secured Net Leverage Ratio as of the last day of such Fiscal
Year is less than or equal to 0.75:1.00.

“Applicable Rate” means, on any day, (a) with respect to any Tranche B Term
Loan, (i) 1.75% per annum, in the case of a Base Rate Loan, and (ii) 2.75% per
annum, in the case of a Eurodollar Rate Loan and (b) with respect to Loans of
any other Class, the rate per annum specified in the Incremental Facility
Agreement, the Extension Agreement or the Refinancing Facility Agreement, as the
case may be, establishing Loans of such Class.

“Applicable Reserve Requirement” means, at any time, for any Eurodollar Rate
Loan, the maximum rate, expressed as a decimal, at which reserves (including any
basic,

 

4



--------------------------------------------------------------------------------

marginal, special, supplemental, emergency or other reserves) are required to be
maintained by member banks of the United States Federal Reserve System against
“Eurocurrency liabilities” (as such term is defined in Regulation D) under
regulations issued from time to time by the Board of Governors or other
applicable banking regulator. Without limiting the effect of the foregoing, the
Applicable Reserve Requirement shall reflect any other reserves required to be
maintained by such member banks with respect to (a) any category of liabilities
that includes deposits by reference to which the applicable Adjusted Eurodollar
Rate or any other interest rate for a Loan is to be determined or (b) any
category of extensions of credit or other assets that includes Eurodollar Rate
Loans. A Eurodollar Rate Loan shall be deemed to constitute Eurocurrency
liabilities and as such shall be deemed subject to reserve requirements without
the benefit of credits for proration, exceptions or offsets that may be
available from time to time to the applicable Lender. The rate of interest on
Eurodollar Rate Loans shall be adjusted automatically on and as of the effective
date of any change in the Applicable Reserve Requirement.

“Approved Electronic Communications” means any notice, demand, communication,
information, document or other material that any Credit Party provides to the
Administrative Agent that is distributed to any Agent or any Lender by means of
electronic communications pursuant to Section 10.1(b).

“Arranger” means Goldman Sachs, in its capacity as the sole lead arranger and
sole bookrunner for the credit facility established under this Agreement.

“Asset Sale” means (a) any Disposition of assets made in reliance on
Section 6.8(b)(x) or 6.8(b)(xii), other than any such Disposition (or series of
related Dispositions) resulting in aggregate Net Proceeds not exceeding
$5,000,000, and (b) the Specified Disposition.

“Assignment Agreement” means an Assignment and Assumption Agreement
substantially in the form of Exhibit B, with such amendments or modifications
thereto as may be approved by the Administrative Agent.

“Assignment Effective Date” as defined in Section 10.6(b).

“Auction” as defined in Section 10.6(i)(A).

“Auction Manager” means (a) the Administrative Agent or (b) any other financial
institution agreed to by the Borrower and the Administrative Agent (whether or
not an Affiliate of the Administrative Agent) to act as an auction manager in
connection with any repurchases of Loans pursuant to Section 10.6(i).

“Authorized Officer” means, with respect to any Person, any Financial Officer of
such Person or any individual holding the position of chairman of the board (if
an officer), chief executive officer, president, vice president (or the
equivalent thereof) or general counsel of such Person; provided that, when such
term is used in reference to any document executed by, or a certification of, an
Authorized Officer, the secretary or assistant secretary of such Person shall
have delivered an incumbency certificate to the Administrative Agent as to the
authority of such individual.

 

5



--------------------------------------------------------------------------------

“Available Basket Amount” means, as of any date:

(a) the sum of (i) $50,000,000 plus (ii) the Available Excess Cash Flow Amount
as of such date, plus

(b) 100% of the aggregate net cash proceeds received by the Borrower after the
Closing Date from the issuance and sale of its common stock, excluding (i) any
such issuance or sale to any Subsidiary, (ii) any issuance of directors’
qualifying shares or of other Equity Interests that are required to be held by
specified Persons under applicable law and (iii) any issuance or sale of Equity
Interests referred to in the proviso to Section 6.6(j)(i), plus

(c) the aggregate amount of Returns as of such date in respect of any
Acquisition or other Investments made (or deemed made pursuant to the definition
of the term “Unrestricted Subsidiary”) using the Available Basket Amount,
provided that the aggregate amount by which the Available Basket Amount is
increased pursuant to this clause (c) in respect of any Acquisition or other
Investment shall not exceed the amount by which the Available Basket Amount
shall have been reduced on account of the Acquisition Consideration with respect
to such Acquisition or the original amount of any such other Investment, plus

(d) in the event any Unrestricted Subsidiary has been designated as a Restricted
Subsidiary, or has been merged or consolidated with the Borrower or a Restricted
Subsidiary (where the surviving entity in such merger or consolidation is the
Borrower or a Restricted Subsidiary), or transfers or conveys all or
substantially all of its assets to, or is liquidated into, the Borrower or a
Restricted Subsidiary, on or prior to such date, the lesser of (i) the amount of
all Investments made using the Available Basket Amount in such Unrestricted
Subsidiary (including any such Investment deemed made pursuant to the definition
of the term “Unrestricted Subsidiary”), net of the aggregate amount, if any, by
which the Available Basket Amount shall have been increased prior to such time
in respect of such Investments pursuant to clause (c) above, and (B) the fair
value of such Unrestricted Subsidiary (as determined reasonably and in good
faith by an Authorized Officer of the Borrower) at the time it is designated as
a Restricted Subsidiary or the time of such merger, consolidation, transfer,
conveyance or liquidation, as applicable; plus

(e) the Declined Mandatory Prepayment Retained Amount as of such date, minus

(f) the aggregate amount of Permitted Stock Repurchases made after the Closing
Date and on or prior to such date, minus

(g) the portion of the Available Basket Amount previously utilized pursuant to
Section 6.4(l) or 6.6(s), with the utilization of Section 6.6(s) for any
Acquisition being the Acquisition Consideration in respect thereof and the
utilization of Section 6.6(s) for any other Investment (or any deemed Investment
in respect of any designation of an Unrestricted Subsidiary) being the amount
thereof as of the date the applicable Investment is made, determined in
accordance with the definition of “Investment” (or the definition of
“Unrestricted Subsidiary”).

 

6



--------------------------------------------------------------------------------

“Available Excess Cash Flow Amount” means, as of any date, an amount equal to
the sum, for the Fiscal Years of the Borrower in respect of which financial
statements and the related Compliance Certificate have been delivered in
accordance with Sections 5.1(a) and 5.1(d), and for which prepayments required
by Section 2.14(d) (if any) have been made, in each case on or prior to such
date (commencing with the Fiscal Year ending December 31, 2014), of the products
of (a) the amount of Consolidated Excess Cash Flow (to the extent such amount
exceeds zero and, in the case of the Fiscal Year ending on December 31, 2014,
only to the extent of the portion thereof attributable to the period commencing
with the first full Fiscal Quarter commencing after the Closing Date) for each
such Fiscal Year multiplied by (b) the Retained ECF Percentage for such Fiscal
Year (it being understood that the Retained ECF Percentage of Consolidated
Excess Cash Flow for any such Fiscal Year (or such portion thereof) shall be
included in the Available Excess Cash Flow Amount regardless of whether a
prepayment is required for such Fiscal Year under Section 2.14(d), provided that
(i) such product for any Fiscal Year shall be reduced (but not below zero) by
the sum (in each case, only to the extent such prepayments are financed with
Internally Generated Cash) of (A) the aggregate principal amount of the
Borrowings voluntarily prepaid by the Borrower pursuant to Section 2.13 during
such Fiscal Year, plus (B) the aggregate principal amount of any prepayments of
Permitted Revolving Indebtedness during such Fiscal Year, but solely to the
extent the revolving commitments thereunder are permanently reduced in
connection therewith (and solely to the extent of the amount of such permanent
reduction and excluding any reduction in connection with a refinancing thereof),
plus (C) the aggregate principal amount of any prepayments, repurchases or
redemptions of any Permitted Credit Agreement Refinancing Indebtedness or any
Permitted Incremental Equivalent Indebtedness that, in each case, constitutes
Permitted Pari Passu Secured Indebtedness during such Fiscal Year and (ii) if
any portion of the prepayment of Loans that otherwise would have been required
to be made pursuant to Section 2.14(d) with respect to any Fiscal Year is held
back in reliance on Section 2.14(g), the amount calculated pursuant to this
definition for such Fiscal Year shall be reduced by a like amount (and in the
event a prepayment is subsequently made pursuant to Section 2.14(g) with respect
to all or any part of such held-back amount, the amount calculated pursuant to
this definition for such Fiscal Year shall be increased, but not in excess of
the original reduction, by the amount of such subsequent prepayment)).

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”.

“Base Rate” means, for any day, the rate per annum equal to the greatest of
(a) the Prime Rate in effect on such day, (b) the Federal Funds Effective Rate
in effect on such day plus  1⁄2 of 1% per annum and (c) the Adjusted Eurodollar
Rate that would be applicable to a Eurodollar Rate Loan with an Interest Period
of one month commencing on such day plus 1%; provided that, notwithstanding the
foregoing, in the case of Tranche B Term Loans, the Base Rate shall at no time
be less than 1.75% per annum. Any change in the Base Rate due to a change in the
Prime Rate, the Federal Funds Effective Rate or the Adjusted Eurodollar Rate
shall be effective on the effective day of such change in the Prime Rate, the
Federal Funds Effective Rate or the Adjusted Eurodollar Rate, as the case may
be.

“Base Rate Borrowing” means a Borrowing comprised of Base Rate Loans.

 

7



--------------------------------------------------------------------------------

“Base Rate Loan” means a Loan bearing interest at a rate determined by reference
to the Base Rate.

“Board of Governors” means the Board of Governors of the United States Federal
Reserve System.

“Borrower” as defined in the preamble hereto.

“Borrowing” means Loans of the same Class and Type made, converted or continued
on the same date and, in the case of Eurodollar Rate Loans, as to which a single
Interest Period is in effect.

“Business Day” means any day other than a Saturday or Sunday, a day that is a
legal holiday under the laws of the State of New York or a day on which banking
institutions located in such State are authorized or required by law to remain
closed; provided that, with respect to all notices, determinations, fundings and
payments in connection with the Adjusted Eurodollar Rate or any Eurodollar Rate
Loan, such day is also a day for trading by and between banks in Dollar deposits
in the London interbank market.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person in conformity with GAAP. The amount of such
obligations shall be the capitalized amount thereof determined in conformity
with GAAP, and the final maturity of such obligations shall be the date of the
last payment due under such lease (or other arrangement) before such lease (or
other arrangement) may be terminated by the lessee without payment of a premium
or penalty. For purposes of Section 6.2, a Capital Lease Obligation shall be
deemed to be secured by a Lien on the property being leased and such property
shall be deemed to be owned by the lessee.

“Cash” means money, currency or a credit balance in any demand or deposit
account.

“Cash Equivalents” means, as at any date of determination, any of the following:
(a) marketable securities (i) issued or directly and unconditionally guaranteed
as to interest and principal by the United States of America or (ii) issued by
any agency of the United States of America, in each case maturing within two
years after such date; (b) marketable direct obligations issued by any State of
the United States of America or the District of Columbia or any political
subdivision of any such State or District or any public instrumentality thereof,
in each case maturing within two years after such date and having, at the time
of the acquisition thereof, a rating of at least A-1 from S&P or at least P-1
from Moody’s; (c) commercial paper maturing no more than 270 days from the date
of creation thereof and having, at the time of the acquisition thereof, a rating
of at least A-1 from S&P or at least P-1 from Moody’s; (d) certificates of
deposit or bankers’ acceptances maturing within one year after such date and
issued or accepted by any commercial bank organized under the laws of the United
States of America, any State thereof or the District of Columbia that (i) is at
least “adequately capitalized” (as defined in the regulations of its primary
Federal banking regulator) and (ii) has Tier 1 capital

 

8



--------------------------------------------------------------------------------

(as defined in such regulations) of not less than $1,000,000,000; (e) fully
collateralized repurchase agreements with a term of not more than 30 days for
securities described in clause (a) above and entered into with a financial
institution satisfying the criteria of clause (d) above; (f) shares of any money
market mutual fund that (i) has substantially all its assets invested
continuously in the types of investments referred to in clauses (a) through
(d) above, (ii) has net assets of not less than $5,000,000,000 and (iii) has the
highest rating obtainable from either S&P or Moody’s; (g) in the case of any
Foreign Subsidiary, other short-term investments that are analogous to the
foregoing, are of comparable credit quality and are customarily used by
companies in the jurisdiction of such Foreign Subsidiary for cash management
purposes; and (h) marketable corporate bonds for which an active trading market
exists and price quotations are available, in each case maturing within two
years after such date and issued by Persons that are not Affiliates of the
Borrower and where such Persons (i) in the case of any such bonds maturing more
than 12 months from the date of the acquisition thereof, have a long-term credit
rating of at least AA- from S&P or Aa3 from Moody’s or (ii) in the case of any
such bonds maturing less than or equal to 12 months from the date of the
acquisition thereof, have a long-term credit rating of at least A+ from S&P or
A1 from Moody’s, provided that the portfolio of any such bonds included as Cash
Equivalents at any time shall have a weighted average maturity of not more than
360 days.

“CFC” means (a) each Person that is a “controlled foreign person” for purposes
of the Internal Revenue Code and (b) each Subsidiary of any such controlled
foreign person.

“CFC Holding Company” means each Domestic Subsidiary that is treated as a
partnership or a disregarded entity for United States federal income tax
purposes and that has no material assets other than assets that consist
(directly or indirectly through disregarded entities or partnerships) of Equity
Interests or indebtedness (as determined for United States tax purposes) in one
or more CFCs.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any rule, regulation,
treaty or other law, (b) any change in any rule, regulation, treaty or other law
or in the administration, interpretation, implementation or application thereof
by any Governmental Authority or (c) the making or issuance of any request,
rule, guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that, notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted, promulgated or issued.

“Change of Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Exchange Act and the rules of the SEC thereunder) of Equity
Interests in the Borrower representing more than 35% of the aggregate ordinary
voting power represented by the issued and outstanding Equity Interests in the
Borrower, (b) persons who were (i) directors of the Borrower on the Closing
Date, (ii) nominated by the board of directors of the Borrower or
(iii) appointed by

 

9



--------------------------------------------------------------------------------

directors who were directors of the Borrower on the Closing Date or were
nominated as provided in clause (ii) above, in each case other than any person
whose initial nomination or appointment occurred as a result of an actual or
threatened solicitation of proxies or consents for the election or removal of
one or more directors on the board of directors of the Borrower (other than any
such solicitation made by such board of directors), ceasing to occupy a majority
of the seats (excluding vacant seats) on the board of directors of the Borrower
or (c) the occurrence of any “change of control” (or similar event, however
denominated) under and as defined in any Permitted Senior Notes Indebtedness
Document, any Permitted Credit Agreement Refinancing Indebtedness Document, any
Permitted Incremental Equivalent Indebtedness Document, any Permitted Revolving
Indebtedness Document or any credit agreement, indenture or other agreement or
instrument evidencing or governing the rights of the holders of any other
Material Indebtedness of the Borrower or any Restricted Subsidiary.

“Claiming Guarantor” as defined in Section 7.2(b).

“Class”, when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Tranche B Term Loans,
Incremental Term Loans of any Series, Extended Term Loans established as a
separate “Class” pursuant to Section 2.25 or Refinancing Term Loans of any
Series, (b) any Commitment, refers to whether such Commitment is a Tranche B
Term Loan Commitment, an Incremental Term Loan Commitment of any Series or a
Refinancing Term Loan Commitment of any Series and (c) any Lender, refers to
whether such Lender has a Loan or Commitment of a particular Class.

“Closing Date” means the date on which the conditions specified in Section 3
have been satisfied (or waived in accordance with Section 10.5).

“Closing Date Certificate” means a Closing Date Certificate substantially in the
form of Exhibit C.

“Collateral” means, collectively, all of the property (including Equity
Interests) on which Liens are purported to be granted pursuant to the Collateral
Documents as security for the Obligations.

“Collateral Agent” means Goldman Sachs, in its capacity as collateral agent for
the Secured Parties under the Credit Documents, and its successors in such
capacity as provided in Section 9.

“Collateral and Guarantee Requirement” means, at any time, the requirement that:

(a) the Collateral Agent shall have received from the Borrower and each
Designated Subsidiary either (i) a counterpart of this Agreement duly executed
and delivered on behalf of such Person or (ii) in the case of any Person that
becomes a Designated Subsidiary after the Closing Date, a Counterpart Agreement
duly executed and delivered on behalf of such Person;

(b) the Collateral Agent shall have received from the Borrower and each
Designated Subsidiary either (i) a counterpart of the Pledge and Security
Agreement duly

 

10



--------------------------------------------------------------------------------

executed and delivered on behalf of such Person or (ii) in the case of any
Person that becomes a Designated Subsidiary after the Closing Date, a supplement
to the Pledge and Security Agreement, in the form specified therein, duly
executed and delivered on behalf of such Person;

(c) in the case of any Person that becomes a Designated Subsidiary after the
Closing Date, the Administrative Agent shall have received, to the extent
reasonably requested by the Administrative Agent, documents, opinions and
certificates with respect to such Designated Subsidiary of the type referred to
in paragraphs (b), (i), (m) and (r) of Section 3;

(d) all Equity Interests owned by or on behalf of any Credit Party shall have
been pledged pursuant to the Pledge and Security Agreement and, in the case of
Equity Interests in any Foreign Subsidiary, where the Collateral Agent
reasonably requests in connection with the pledge of such Equity Interests, a
Foreign Pledge Agreement (provided that the Credit Parties shall not be required
to pledge (i) more than 65% of the outstanding voting Equity Interests in any
CFC or CFC Holding Company or (ii) Equity Interests constituting Excluded
Property) and the Collateral Agent shall, to the extent required by the Pledge
and Security Agreement or such Foreign Pledge Agreement, have received
certificates or other instruments representing all such Equity Interests,
together with undated stock powers or other instruments of transfer with respect
thereto endorsed in blank;

(e) (i) all Indebtedness owed by any Credit Party to any Restricted Subsidiary
that is not a Credit Party shall be subordinated to the Obligations pursuant to
the Intercompany Indebtedness Subordination Agreement, (ii) all Indebtedness of
any Person (other than the Borrower or a Restricted Subsidiary) in a principal
amount of $1,500,000 or more that is owing to any Credit Party shall be
evidenced by a promissory note and (iii) all the promissory notes referred to in
clause (ii) above, and all promissory notes evidencing any Indebtedness of the
Borrower or any Restricted Subsidiary that is owing to any Credit Party, shall,
in each case, have been pledged pursuant to the Pledge and Security Agreement,
and the Collateral Agent shall have received all such notes, together with
undated instruments of transfer with respect thereto endorsed in blank;

(f) all instruments and documents, including UCC financing statements, required
by applicable law or reasonably requested by the Collateral Agent to be filed,
registered or recorded to create the Liens intended to be created by the
Collateral Documents and to perfect such Liens to the extent required by, and
with the priority required by, the Collateral Documents shall have been filed,
registered or recorded or delivered to the Collateral Agent for filing,
registration or recording;

(g) the Collateral Agent shall have received (i) a Mortgage with respect to each
Material Real Estate Asset, duly executed and delivered by the record owner of
such Material Real Estate Asset (and in the event any Material Real Estate Asset
subject to a Mortgage pursuant to this definition is located in a jurisdiction
that imposes mortgage recording taxes or any similar taxes, fees or charges, the
amount secured by such Mortgage shall be limited to the fair market value of
such Material Real Estate Asset (as

 

11



--------------------------------------------------------------------------------

determined reasonably and in good faith by the Borrower)), (ii) a policy or
policies of title insurance or a marked up commitment or signed pro forma
therefor (each, a “Mortgage Policy”) issued by a nationally recognized title
insurance company insuring the Lien of each Mortgage as a valid and enforceable
Lien on the Material Real Estate Asset described therein, free of any other
Liens other than Permitted Liens, which policies shall be in form and substance
reasonably satisfactory to the Collateral Agent, together with such
endorsements, coinsurance and reinsurance as the Collateral Agent may reasonably
request, (iii) a completed Flood Certificate with respect to each Material Real
Estate Asset, which Flood Certificate shall be addressed to the Collateral Agent
and shall otherwise comply with the Flood Program, (iv) if such Material Real
Estate Asset is a Flood Hazard Property, (x) a written acknowledgement from the
applicable Credit Party of receipt of written notification from the Collateral
Agent as to the existence of such Material Real Estate Asset and as to whether
the community in which such Material Real Estate Asset is located is
participating in the Flood Program and (y) if such Material Real Estate Asset is
located in a community that participates in the Flood Program, evidence that the
applicable Credit Party has obtained a policy of flood insurance that is in
compliance with all applicable requirements of the Flood Program and (v) such
surveys, abstracts, appraisals, legal opinions and other documents as the
Collateral Agent may reasonably request with respect to any such Mortgage or
Material Real Estate Asset;

(h) with respect to each deposit account and each securities account maintained
by any Credit Party with any depository bank or securities intermediary (other
than (i) any deposit account or securities account that constitutes Excluded
Property and (ii) deposit accounts the daily balance in which does not at any
time exceed $1,500,000 for any such account or $5,000,000 for all such
accounts), the Collateral Agent shall have received a counterpart, duly executed
and delivered by the applicable Credit Party and such depositary bank or
securities intermediary, as the case may be, of a Control Agreement; and

(i) each Credit Party shall have obtained all consents and approvals reasonably
required (in the good faith judgment of the Borrower) to be obtained by it in
connection with the execution and delivery of all Collateral Documents to which
it is a party, the performance of its obligations thereunder and the granting by
it of the Liens thereunder.

Notwithstanding anything herein to the contrary, the foregoing definition shall
not require (a) compliance with the requirements of clause (g) above with
respect to any Specified Real Estate Asset prior to the date that is the earlier
of (i) 90 days after the Borrower determines that it will no longer pursue the
Specified Disposition or that such Specified Real Estate Asset will not be part
of the Specified Disposition and (ii) the first anniversary of the Closing Date,
(b) compliance with the requirements of clause (h) above prior to the date that
is 90 days after the Closing Date (or such later date as the Collateral Agent
may agree to in writing) or (c) the creation or perfection of pledges of or
security interests in, or the obtaining of title insurance, surveys, legal
opinions, consents, approvals or other deliverables with respect to, any
particular assets of the Credit Parties if and for so long as the Collateral
Agent, in consultation with the Borrower, determines that the cost of creating
or perfecting such pledges or security interests in such assets, or obtaining
such deliverables (including the cost of obtaining flood insurance, if required)
shall be excessive in view of the benefits to be obtained by the Lenders
therefrom.

 

12



--------------------------------------------------------------------------------

The Collateral Agent may grant extensions of time for the creation and
perfection of security interests in or the obtaining of title insurance, legal
opinions, consents, approvals or other deliverables with respect to particular
assets or the provision of any Obligations Guarantee by any Restricted
Subsidiary (including extensions beyond the Closing Date or in connection with
assets acquired, or Restricted Subsidiaries formed or acquired, after the
Closing Date) where it determines that such action cannot be accomplished
without undue effort or expense by the time or times at which it would otherwise
be required to be accomplished by this Agreement or the Collateral Documents.

Notwithstanding the foregoing provisions of this definition or anything in this
Agreement or any other Credit Document to the contrary:

(a) Liens required to be granted from time to time pursuant to the Collateral
and Guarantee Requirement shall be subject to exceptions and limitations set
forth in the Collateral Documents and, to the extent appropriate in the
applicable jurisdiction, as agreed between the Administrative Agent and the
Borrower;

(b) the Collateral and Guarantee Requirement shall not apply to any of the
following assets (collectively, the “Excluded Property”; each capitalized term
used in this clause (b) but not defined in this Agreement having the meaning
given to it in the Pledge and Security Agreement): (i) any Leasehold Property
and any Real Estate Asset that is not a Material Real Estate Asset, (ii) any
motor vehicles and other assets subject to certificates of title, except to the
extent perfection of a security interest therein may be accomplished by the
filing of UCC financing statements or an equivalent thereof in appropriate form
in the applicable jurisdiction, (iii) any Commercial Tort Claim as to which the
claim thereunder is less than $3,000,000, (iv) any Deposit Account (A) that is a
disbursement account the funds in which (I) are used solely for the payment of
salaries and wages, workers’ compensation and similar expenses and (II) in the
aggregate do not at any time exceed the aggregate amount that the Borrower
determines reasonably and in good faith would be required to make such payments
becoming due and payable during the following 30 days, (B) the funds in which
consist solely of funds held by any Credit Party in trust for any director,
officer or employee of the Borrower or any of the Subsidiaries or any employee
benefit plan maintained by the Borrower or any of the Subsidiaries and (C) the
funds in which consist solely of cash earnest money deposits or funds deposited
under escrow or similar arrangements in connection with any letter of intent or
purchase agreement for an Acquisition or any other Investment permitted
hereunder, (v) (A) any assets if, for so long and to the extent a security
interest may not be granted in such assets as a matter of applicable law and
(B) any lease, license, contract or other agreement or any rights or interests
thereunder if, for so long and to the extent the grant of a security interest
therein would (x) constitute or result in (1) the unenforceability of any right,
title or interest of the applicable Credit Party in or (2) a breach or
termination pursuant to the terms of, or a default under, such lease, license,
contract or other agreement or (y) require a consent, approval, license or
authorization not obtained from a Governmental Authority or third party, except,
in each case under this clause (v), to the extent that such law or the terms in
such lease, license, contract or other agreement providing for such prohibition,
breach, right of termination or default or requiring such consent, approval,
license or authorization is ineffective under the UCC or

 

13



--------------------------------------------------------------------------------

other applicable law, provided that this clause (v) shall not exclude Proceeds
thereof and Accounts and Payment Intangibles arising therefrom the assignment of
which is expressly deemed effective under the UCC, (vi) any property subject to
a Lien securing purchase money obligation or Capital Lease Obligation (or any
Refinancing Indebtedness in respect thereof) if, for so long and to the extent
the grant of a security interest therein would constitute or result in a breach
or a default under the related agreements, except, in each case under this
clause (vi), to the extent that such breach or default is ineffective under the
UCC or other applicable law, provided that this clause (vi) shall apply only if
such Lien and such purchase money obligation or Capital Lease Obligation are
permitted hereunder, (vii) any licenses or state or local franchises, charters
and authorizations of a Governmental Authority if, for so long and to the extent
the grant of a security interest therein is prohibited or restricted by
applicable law, except, in each case under this clause (vii), to the extent that
such prohibition or restriction is ineffective under the UCC or other applicable
law, (viii) Equity Interests in any Person that is not a wholly owned Restricted
Subsidiary if, for so long and to the extent (A) the Organizational Documents of
such Person or any related joint venture, shareholders’ or similar agreement
prohibits or restricts such pledge without the consent of any Person other than
the Borrower or a Restricted Subsidiary (it being understood that neither the
Borrower nor any Guarantor Subsidiary shall be required to seek the consent of
third parties thereunder), (B) in the case of any Person that is not a
Restricted Subsidiary (including any Unrestricted Subsidiary), such Equity
Interests have been pledged in connection with any Indebtedness of such Person
(but only to the extent that such Equity Interests remain pledged in connection
with such Indebtedness)) or (C) Margin Stock, (ix) any “intent to use” trademark
application for which a statement of use has not been filed with the United
States Patent and Trademark Office, but only to the extent that the grant of a
security interest therein would invalidate such trademark application, (x) any
assets to the extent the grant of a security interest in such assets would
result in material adverse tax consequences to the Borrower and the Restricted
Subsidiaries, as reasonably determined by the Borrower and notified by the
Borrower to the Collateral Agent in writing, and (xi) Letter-of-Credit Rights,
except to the extent constituting a Supporting Obligation of other Collateral as
to which perfection of a security interest therein may be accomplished solely by
the filing of a UCC financing statement in the applicable jurisdiction (it being
understood that no actions shall be required to perfect a security interest in a
Letter-of-Credit Rights, other than the filing of a UCC financing statement), in
each case of this clause (b) other than any Proceeds, substitutions or
replacements of the foregoing (unless such Proceeds, substitutions or
replacements themselves would constitute assets described in clauses (i) through
(xi) above); provided, in each case, that such assets shall constitute Excluded
Property only if they are not subject to any Lien securing any Permitted Credit
Agreement Refinancing Indebtedness, any Permitted Incremental Equivalent
Indebtedness or any Permitted Revolving Indebtedness;

(c) except with respect to Indebtedness represented or evidenced by certificates
or instruments to the extent required by clause (e) of the first paragraph of
this definition, perfection by possession or “control” shall not be required
with respect to any promissory notes or other evidences of Indebtedness owned by
a Credit Party and constituting Collateral;

 

14



--------------------------------------------------------------------------------

(d) no Credit Party shall be required to obtain any landlord waivers, estoppels,
collateral access agreements or similar third party agreements;

(e) no actions in any jurisdiction outside of the United States or that are
necessary to create or perfect any security interest in assets located or titled
outside of the United States shall be required, other than in connection with
the entry into Foreign Pledge Agreements reasonably requested by the Collateral
Agent as required by clause (d) of the first paragraph of this definition; and

(f) no Credit Party shall be required to deliver to the Collateral Agent any
certificates or instruments representing or evidencing, or any stock powers or
other instruments of transfer in respect of, Equity Interests in any Subsidiary
that is not a Material Subsidiary.

“Collateral Documents” means the Pledge and Security Agreement, the Mortgages,
the Intellectual Property Grants of Security Interest, the Control Agreements,
the Foreign Pledge Agreements, if any, and all other instruments, documents and
agreements delivered by or on behalf of any Credit Party pursuant to this
Agreement or any of the other Credit Documents in order to grant to, or perfect
in favor of, the Collateral Agent, for the benefit of the Secured Parties, a
Lien on any property of such Credit Party as security for the Obligations.

“Collateral Questionnaire” means the Collateral Questionnaire delivered by the
Borrower and the Acquired Company pursuant to paragraph (i) of Section 3.

“Commitment” means a Tranche B Term Loan Commitment, an Incremental Term Loan
Commitment of any Class or a Refinancing Term Loan Commitment of any Class.

“Commitment Letter” means the Amended and Restated Commitment Letter dated
March 10, 2014, among Goldman Sachs, Jefferies Finance LLC, PNC Bank, National
Association, RBS Citizens, N.A., Stifel Financial Corporation, Stifel,
Nicolaus & Company, Inc., U.S. Bank National Association, U.S. Bancorp
Investments, Inc. and the Borrower (including any joinders thereto entered into
subsequent to March 10, 2014).

“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit D.

“Confidential Information Memorandum” means the Confidential Information
Memorandum dated March 2014, relating to the Borrower and the Transactions.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Adjusted EBITDA” means, for any period:

(a) Consolidated Net Income for such period; plus

 

15



--------------------------------------------------------------------------------

(b) an amount which, in the determination of Consolidated Net Income for such
period, has been deducted (or, in the case of amounts pursuant to clauses
(ix) and (xii) below, not already included in Consolidated Net Income) for,
without duplication:

(i) total interest expense determined in conformity with GAAP (including
(A) amortization of original issue discount resulting from the issuance of
Indebtedness at less than par, (B) all commissions, discounts and other fees and
charges owed with respect to letters of credit or bankers’ acceptances,
(C) non-cash interest payments, (D) the interest component of Capital Lease
Obligations, (E) net payments, if any, made (less net payments, if any,
received) pursuant to interest rate Hedge Agreements with respect to
Indebtedness, (F) amortization or write-off of deferred financing fees, debt
issuance costs, commissions, fees and expenses, including commitment, letter of
credit and administrative fees and charges with respect to the credit facilities
established hereunder and with respect to other Indebtedness permitted to be
incurred hereunder, and (G) any expensing of commitment and other financing
fees) and, to the extent not reflected in such total interest expense, any
losses on hedging obligations or other derivative instruments entered into for
the purpose of hedging interest rate risk, net of interest income and gains on
such hedging obligations, and costs of surety bonds in connection with financing
activities (whether amortized or immediately expensed), for such period,

(ii) provision for taxes based on income, revenues, profits or capital,
including Federal, foreign, state, local, franchise, excise and similar taxes
and foreign withholding taxes paid or accrued during such period, including
(A) penalties and interest related to such taxes or arising from any tax
examinations and (B) in respect of repatriated funds, for such period,

(iii) total depreciation expense and total amortization expense for such period,

(iv) extraordinary, unusual or nonrecurring charges, expenses or losses for such
period,

(v) any charges, expenses or losses for such period attributable to disposed,
abandoned or discontinued operations,

(vi) any after-tax losses attributable to any Disposition of assets by the
Borrower or any Restricted Subsidiary, other than Dispositions of inventory and
other Dispositions in the ordinary course of business,

(vii) non-cash charges, expenses or losses for such period, including
(A) impairment charges and reserves and any other write-down or write-off of
assets, (B) non-cash fair value adjustments of Investments and (C) non-cash
compensation expense, but excluding (1) any such non-cash charge, expense or
loss to the extent that it represents an amortization of a prepaid cash expense
that was paid and not expensed in a prior period or write-down or write-off or
reserves

 

16



--------------------------------------------------------------------------------

with respect to accounts receivable (including any addition to bad debt reserves
or bad debt expense) or inventory and (2) any noncash charge, expense or loss to
the extent it represents an accrual of or a reserve for cash expenditures in any
future period, provided that, at the option of the Borrower, notwithstanding the
exclusion in this clause (2) any such noncash charge, expense or loss may be
added back in determining Consolidated Adjusted EBITDA for the period in which
it is recognized, so long as any cash expenditure made on account thereof in any
future period is deducted pursuant to clause (d) of this definition,

(viii) restructuring charges, accruals and reserves, severance costs, relocation
costs, retention and completion bonuses, integration costs and business
optimization expenses, including any restructuring costs, business optimization
expenses and integration costs related to Acquisitions, project start-up costs,
transition costs, costs related to the opening, closure and/or consolidation of
offices and facilities (including the termination or discontinuance of
activities constituting a business), contract termination costs, recruiting,
signing and completion bonuses and expenses, future lease commitments, systems
establishment costs, conversion costs, excess pension charges and curtailments
or modifications to pension and post-retirement employee benefit plans
(including any settlement of pension liabilities) and consulting fees, for such
period;

(ix) the amount of net cost savings, operating expense reductions, other
operating improvements and synergies projected by the Borrower in good faith to
be realized (calculated on a pro forma basis as though such items had been
realized on the first day of the applicable Test Period) as a result of actions
taken or to be taken in connection with the Merger, the Life Sciences Sale or
any other Pro Forma Event, net of the amount of actual benefits realized during
such period that are otherwise included in the calculation of Consolidated
Adjusted EBITDA from such actions, provided that (A)(1) such cost savings,
operating expense reductions, other operating improvements and synergies are
reasonably identifiable, factually supportable and reasonably anticipated to be
realized within the timeframe set forth in clause (2) below, as determined in
good faith by the Borrower, (2) such actions (or substantial steps in respect of
such actions) have been taken or are to be taken within 18 months after the
consummation of the Merger, the Life Sciences Sale or such other Pro Forma
Event, as applicable, which is expected to result in such cost savings,
operating expense reductions, operating improvements or synergies and (3) if the
Borrower is otherwise required under this Agreement to deliver to the
Administrative Agent a certificate of an Authorized Officer in connection with
such Pro Form Event or any related Pro Forma Event, then such certificate (and,
in any event, the Compliance Certificate for any Test Period with respect to
which any amount shall have been added pursuant to this clause (ix) with respect
to such Pro Forma Event) shall include a certification by a Financial Officer of
the Borrower that the requirements of clauses (1) and (2) above with respect to
such Pro Form Event have been satisfied, (B) no cost savings, operating expense
reductions, operating improvements and synergies shall be added pursuant to this
clause (ix) to the extent duplicative of any items otherwise added in
calculating Consolidated

 

17



--------------------------------------------------------------------------------

Adjusted EBITDA, whether pursuant to the requirements of Section 1.2(b) or
otherwise, for such period, (C) projected (and not yet realized) amounts may no
longer be added in calculating Consolidated Adjusted EBITDA pursuant to this
clause (ix) after 18 months after the consummation of the Merger, the Life
Sciences Sale or such other Pro Forma Event, as applicable, and (D) the
aggregate amount of such cost savings, operating expense reductions, other
operating improvements and synergies added in reliance on this clause (ix) for
any period of four consecutive Fiscal Quarters shall not exceed 20% of
Consolidated Adjusted EBITDA for such period calculated before giving effect to
any such addbacks and adjustments,

(x) fees, costs and expenses incurred in connection with the Transactions during
such period,

(xi) transaction fees and expenses incurred, or amortization thereof, during
such period in connection with, to the extent permitted hereunder, any
Acquisition or other Investment, any Disposition (other than in the ordinary
course of business), any Insurance/Condemnation Event, any incurrence of
Indebtedness, any issuance of Equity Interests or any amendments or waivers of
the Credit Documents or any agreements or instruments relating to any other
Indebtedness permitted hereunder, in each case, whether or not consummated,

(xii) charges, expenses, losses and lost profits for such period to the extent
indemnified or insured by a third party, including expenses covered by
indemnification provisions in connection with any Acquisition or Disposition
permitted by this Agreement and lost profits covered by business interruption
insurance, in each case, to extent that coverage has not been denied and only so
long as such amounts are either actually reimbursed to the Borrower or any
Restricted Subsidiary during such period or the Borrower has made a good faith
determination that there exists reasonable evidence that such amounts will be
reimbursed to the Borrower or any Restricted Subsidiary within 12 months after
the related amount is first added to Consolidated Adjusted EBITDA pursuant to
this clause (xii),

(xiii) cash receipts (or any netting arrangements resulting in reduced cash
expenses) during such period not included in Consolidated Adjusted EBITDA in any
prior period to the extent non-cash gains relating to such receipts were
deducted in the calculation of Consolidated Adjusted EBITDA pursuant to clause
(c) below for any prior period and not added back,

(xiv) net losses during such period (A) resulting from fair value accounting
required by FASB Accounting Standard Codification 815, (B) relating to
mark-to-market of amounts denominated in foreign currencies resulting from the
application of FASB Accounting Standard Codification 830 or (C) attributable to
foreign currency translation,

 

18



--------------------------------------------------------------------------------

(xv) any losses for such period attributable to early extinguishment of
Indebtedness or obligations under any Hedge Agreement or other derivative
instrument,

(xvi) cash expenses relating to contingent or deferred payments in connection
with any Acquisition or other Investment permitted hereunder (including
earn-outs, non-compete payments, consulting payments and similar obligations)
and any adjustments thereof and any purchase price adjustments for such period,
and

(xvii) any income (or loss) attributable to non-controlling interests in any
non-wholly owned Restricted Subsidiary; minus

(c) an amount which, in the determination of Consolidated Net Income for such
period, has been included for, without duplication:

(i) all extraordinary, unusual or nonrecurring gains and items of income during
such period,

(ii) any gains or income attributable to disposed, abandoned or discontinued
operations,

(iii) any after-tax gains attributable to any Disposition of assets by the
Borrower or any Restricted Subsidiary, other than Dispositions of inventory and
other Dispositions in the ordinary course of business,

(iv) any non-cash gains or income (other than the accrual of revenue in the
ordinary course) during such period, but excluding any such items in respect of
which cash was received in a prior period or will be received in a future
period,

(v) net gains during such period (A) resulting from fair value accounting
required by FASB Accounting Standard Codification 815, (B) relating to
mark-to-market of amounts denominated in foreign currencies resulting from the
application of FASB Accounting Standard Codification 830 or (C) attributable to
foreign currency translation, and

(vi) any gains for such period attributable to early extinguishment of
Indebtedness or obligations under any Hedge Agreement or other derivative
instrument; minus

(d) to the extent not deducted in Consolidated Net Income during such period,
all cash payments made during such period on account of non-cash charges that
were added back in calculating Consolidated Adjusted EBITDA for a prior period
in reliance on the proviso to clause (b)(vii) above.

For the avoidance of doubt, Consolidated Adjusted EBITDA for any period prior to
the Closing Date shall be determined on a Pro Forma Basis giving effect to the
Transactions as if they had been consummated on the first day of such period.

 

19



--------------------------------------------------------------------------------

“Consolidated Capital Expenditures” means, for any period, the aggregate of all
expenditures made by the Borrower and the Restricted Subsidiaries during such
period that are or should be included in “purchase of property, plant and
equipment” or similar items on a consolidated statement of cash flows, or that
should otherwise be capitalized on a consolidated balance sheet, of the Borrower
and the Restricted Subsidiaries for such period prepared in conformity with
GAAP; provided that Consolidated Capital Expenditures shall not include any
expenditures (a) for assets to the extent made with Net Proceeds reinvested
pursuant to Section 2.14(a) or 2.14(b) or (b) that constitute an Acquisition or
other Investment permitted under Section 6.6. For the avoidance of doubt,
Consolidated Capital Expenditures for any period prior to the Closing Date shall
be determined on a Pro Forma Basis giving effect to the Transactions as if they
had been consummated on the first day of such period.

“Consolidated Current Assets” means the total assets of the Borrower and the
Restricted Subsidiaries on a consolidated basis that may properly be classified
as current assets in conformity with GAAP, excluding (a) Cash and Cash
Equivalents, (b) assets relating to current or deferred Taxes based on income or
profits and (c) assets held for sale.

“Consolidated Current Liabilities” means the total liabilities of the Borrower
and the Restricted Subsidiaries on a consolidated basis that may properly be
classified as current liabilities in conformity with GAAP, excluding (a) the
current portion of Long-Term Indebtedness, (b) accruals for current or deferred
Taxes based on income or profits, (c) accruals of interest expense not overdue,
(d) accruals of expense for restructuring reserves and (e) revolving credit
Indebtedness, including Indebtedness incurred under the ABL Credit Agreement.

“Consolidated Excess Cash Flow” means, with respect to any period, an amount,
not less than zero, equal to:

(a) the sum, without duplication, of (i) Consolidated Net Income for such
period, plus (ii) the amount of all non-cash charges (including depreciation
expense, amortization expense and deferred tax expense) deducted in arriving at
Consolidated Net Income, plus (iii) the aggregate net amount of non-cash loss on
the Disposition of assets by the Borrower and the Restricted Subsidiaries (other
than Dispositions of inventory and other Dispositions in the ordinary course of
business), to the extent deducted in arriving at Consolidated Net Income, plus
(iv) the aggregate amount of any non-cash loss for such period attributable to
the early extinguishment of Indebtedness, Hedge Agreements or other derivative
instruments, to the extent deducted in arriving at Consolidated Net Income;
minus

(b) the sum, without duplication (in each case, for the Borrower and the
Restricted Subsidiaries on a consolidated basis), of:

(i) Consolidated Capital Expenditures that are (A) actually made during such
period, to the extent financed with Internally Generated Cash, or (B) at the
option of the Borrower, committed during such period pursuant to binding
contracts with third parties to be made during the period of 180 days
immediately following the end of such period; provided that (1) if any
Consolidated Capital

 

20



--------------------------------------------------------------------------------

Expenditures are deducted from Consolidated Excess Cash Flow pursuant to clause
(B) above, such amount shall be added to the Consolidated Excess Cash Flow for
the immediately succeeding period of four consecutive Fiscal Quarters of the
Borrower to the extent the expenditure is not actually made within such 180-day
period or is financed other than with Internally Generated Cash and (2) no
deduction shall be taken in the immediately succeeding period of four
consecutive Fiscal Quarters when such amounts deducted pursuant to clause
(B) are actually spent,

(ii) the aggregate principal amount of Indebtedness of the Borrower and the
Restricted Subsidiaries repaid or prepaid by the Borrower and the Restricted
Subsidiaries during such period, to the extent financed with Internally
Generated Cash, including, to the extent so financed, (A) the principal
component of payments in respect of Capital Lease Obligations, (B) scheduled
Installments of Loans made pursuant to Section 2.12 and (C) the aggregate amount
of Cash paid by the Borrower to acquire any Loans assigned to it pursuant to any
Auction (only to the extent of the amount of Cash so paid), but excluding
(1) any prepayment of Loans pursuant to Section 2.13 or 2.14, (2) any repayment
or prepayment of Permitted Revolving Indebtedness or other revolving extensions
of credit (except, other than in the case of Permitted Revolving Indebtedness,
to the extent that any repayment or prepayment of such Indebtedness is
accompanied by a permanent reduction in related commitments), (3) repayments or
prepayments of Permitted Pari Passu Secured Indebtedness to the extent reducing
the required prepayment of Loans in respect of such period pursuant to
Section 2.14(d) and (4) repayments or prepayments of Junior Indebtedness except
to the extent permitted by Section 6.4(h) (it being understood and agreed that
any amount excluded pursuant to clauses (1) through (4) above may not be
deducted under any other clause of this definition),

(iii) to the extent not deducted in arriving at Consolidated Net Income,
Restricted Junior Payments of the type referred to in clause (a) or (b) of the
definition of such term made by the Borrower and the Restricted Subsidiaries in
Cash during such period under Sections 6.4(d), 6.4(e), 6.4(f), 6.4(k) and 6.4(l)
(solely to the extent made in reliance on clause (a)(i) of the Available Basket
Amount) to the extent financed with Internally Generated Cash,

(iv) (A) to the extent not deducted in arriving at Consolidated Net Income, the
aggregate amount of any premium, make-whole or penalty payments actually paid in
Cash during such period that are required to be made in connection with any
prepayment or satisfaction and discharge of Indebtedness, to the extent not
financed with Excluded Sources, and (B) to the extent included in arriving at
Consolidated Net Income, the aggregate amount of any income for such period
attributable to the early extinguishment of Indebtedness, Hedge Agreements or
other derivative instruments,

 

21



--------------------------------------------------------------------------------

(v) to the extent not deducted in arriving at Consolidated Net Income, payments
actually made in Cash during such period in satisfaction of noncurrent
liabilities (other than Indebtedness),

(vi) to the extent not deducted in arriving at Consolidated Net Income for such
period or any prior period, Cash fees and expenses paid in Cash during such
period in connection with the Transactions or, to the extent permitted
hereunder, any Acquisition or other Investment permitted under Section 6.4, any
issuance of Equity Interests in the Borrower or any incurrence of Indebtedness
(whether or not consummated), in each case to the extent not financed with
Excluded Sources,

(vii) to the extent not deducted in arriving at Consolidated Net Income for such
period or any prior period, the aggregate amount of other expenditures that are
actually made in Cash during such period (including expenditures for payment of
financing fees),

(viii) the amount of Cash payments (A) actually made during such period to
consummate any Acquisition or other Investment permitted under Sections 6.6(b),
6.6(j), 6.6(k), 6.6(s) (solely to the extent made in reliance on clause (a)(i)
of the definition of “Available Basket Amount”) and 6.6(t), to the extent
financed with Internally Generated Cash, or (B) at the option of the Borrower,
committed during such period pursuant to binding contracts with third parties to
make such Acquisition or other Investments during the period of 180 days
immediately following the end of such period; provided that (1) if any amount is
deducted from Consolidated Excess Cash Flow pursuant to clause (B) above, such
amount shall be added to Consolidated Excess Cash Flow for the immediately
succeeding period of four consecutive Fiscal Quarters of the Borrower to the
extent such Acquisition or other Investment is not actually consummated during
such 180-day period or is financed other than with Internally Generated Cash and
(2) no deduction shall be taken in the immediately succeeding period of four
consecutive Fiscal Quarters when such amounts deducted pursuant to clause
(B) are actually spent,

(ix) to the extent not deducted in arriving at such Consolidated Net Income for
such period or any prior period, the amount of Cash payments made in respect of
pensions and other postemployment benefits during such period,

(x) Cash expenditures in respect of Hedge Agreements during such period to the
extent they exceed the amount of expenditures expensed in determining
Consolidated Net Income for such period,

(xi) to the extent not deducted in arriving at Consolidated Net Income for such
period or any prior period, the aggregate amount of all Cash taxes paid or tax
reserves set aside or payable (without duplication), including penalties and
interest, for such period, and

(xii) to the extent included in arriving at such Consolidated Net Income, the
aggregate net amount of non-cash gain on the Disposition of assets by the
Borrower and the Restricted Subsidiaries (other than Dispositions of inventory
and other Dispositions in the ordinary course of business); plus

 

22



--------------------------------------------------------------------------------

(c) the Consolidated Working Capital Adjustment.

“Consolidated Net Income” means, for any period, the net income (or loss) of the
Borrower and the Subsidiaries for such period, determined on a consolidated
basis in conformity with GAAP and to the extent attributable to the Borrower,
provided that (a) any net income (or loss) of any Person (including any
Unrestricted Subsidiary or any Person accounted for by the equity method of
accounting) that is not the Borrower or a Restricted Subsidiary shall be
excluded, except to the extent of amount of Cash and Cash Equivalents (or of
other assets, but only to the extent of Cash and Cash Equivalents received
during the same accounting period as such distribution of such assets as a
result of a conversion of such assets into Cash or Cash Equivalents) actually
distributed during such period by any such Person to the Borrower or a
Restricted Subsidiary as a dividend or similar distribution (and except that the
provisions of this clause (a) will not apply to the extent inclusion of such net
income (or loss) of such Person is required for any calculation of Consolidated
Adjusted EBITDA on a Pro Forma Basis), (b) the net income (or loss) of any
Person accrued prior to the date it becomes a Restricted Subsidiary or is merged
or consolidated with or into the Borrower or any Restricted Subsidiary shall be
excluded (except to the extent inclusion of such net income (or loss) of such
Person is required for any calculation of Consolidated Adjusted EBITDA on a Pro
Forma Basis), (c) the cumulative effect of a change in accounting principles
during such period shall be excluded, (d) the accounting effects during such
period of adjustments to inventory, property and equipment, goodwill and other
intangible assets and deferred revenue required or permitted by GAAP (including
the effects of such adjustments pushed down to the Borrower and the Restricted
Subsidiaries), and all other impacts of the application of purchase accounting,
as a result of any Acquisition shall be excluded and (e) solely for the purpose
of determining the Available Basket Amount pursuant to clause (a)(ii) of the
definition of such term, the income of any Restricted Subsidiary that is not a
Guarantor shall be excluded to the extent that, on the date of determination,
the declaration or payment of Cash dividends or similar distributions by such
Restricted Subsidiary of such income is not permitted without approval of any
Governmental Authority that has not been obtained or is not permitted by
operation of the terms of the Organizational Documents of such Restricted
Subsidiary or any Contractual Obligation, judgment, decree, order or other
applicable law applicable to such Restricted Subsidiary or its equity holders
that has not been waived, except (solely to the extent permitted to be paid) to
the extent of the amount of Cash and Cash Equivalents actually distributed
during such period by such Restricted Subsidiary to the Borrower or any other
Credit Party as a dividend or similar distribution. For the avoidance of doubt,
Consolidated Net Income for any period prior to the Closing Date shall be
determined on a Pro Forma Basis giving effect to the Transactions as if they had
been consummated on the first day of such period.

“Consolidated Secured Net Debt” means, as of any date, (a) the aggregate
principal amount of Indebtedness of the Borrower and the Restricted Subsidiaries
outstanding as of such date, in the amount that would be reflected on a balance
sheet prepared as of such date on a consolidated basis in conformity with GAAP
(but without giving effect to any accounting

 

23



--------------------------------------------------------------------------------

principle that results in the amount of any such Indebtedness (other than zero
coupon Indebtedness) as reflected on such balance sheet to be below the stated
principal amount of such Indebtedness), consisting solely of Indebtedness for
borrowed money, obligations evidenced by bonds, debentures, notes or similar
instruments, Capital Lease Obligations and purchase money Indebtedness, in each
case only if such Indebtedness is secured by a Lien on any asset of the Borrower
or any Restricted Subsidiary, plus (b) Guarantees by the Borrower or any
Restricted Subsidiary of Indebtedness of the type (whether or not secured)
described in clause (a) above of any Person other than the Borrower or a
Restricted Subsidiary, in each case only if such Guarantees are secured by a
Lien on any asset of the Borrower or any Restricted Subsidiary, minus (c) the
aggregate amount of Unrestricted Cash as of such date (but disregarding the
proceeds of Indebtedness that is incurred on such date).

“Consolidated Total Assets” means, as of any date, the consolidated total assets
of the Borrower and the Restricted Subsidiaries as set forth on the consolidated
balance sheet of the Borrower as of the last day of the applicable Test Period
prepared in conformity with GAAP (but excluding all amounts attributable to
Unrestricted Subsidiaries); provided that prior to the first delivery of
financial statements pursuant to Section 5.1(a) or 5.1(b), this definition shall
be applied based on the pro forma consolidated balance sheet of the Borrower as
of March 31, 2014 included in the Pro Forma Financial Statements.

“Consolidated Total Net Debt” means, as of any date, (a) the aggregate principal
amount of Indebtedness of the Borrower and the Restricted Subsidiaries
outstanding as of such date, in the amount that would be reflected on a balance
sheet prepared as of such date on a consolidated basis in conformity with GAAP
(but without giving effect to any accounting principle that results in the
amount of any such Indebtedness (other than zero coupon Indebtedness) as
reflected on such balance sheet to be below the stated principal amount of such
Indebtedness), consisting solely of Indebtedness for borrowed money, obligations
evidenced by bonds, debentures, notes or similar instruments, Capital Lease
Obligations and purchase money Indebtedness, plus (b) Guarantees by the Borrower
or any Restricted Subsidiary of Indebtedness of the type described in clause
(a) of any Person other than the Borrower or a Restricted Subsidiary, minus
(c) the aggregate amount of Unrestricted Cash as of such date (but disregarding
the proceeds of Indebtedness that is incurred on such date).

“Consolidated Working Capital” means, as of any date, the excess of
(a) Consolidated Current Assets as of such date over (b) Consolidated Current
Liabilities as of such date.

“Consolidated Working Capital Adjustment” means, for any period, the amount
(which may be a negative number) by which Consolidated Working Capital as of the
beginning of such period exceeds (or is less than) Consolidated Working Capital
as of the end of such period. In calculating the Consolidated Working Capital
Adjustment for any period, there shall be excluded the effect of
reclassification during such period of current assets to long term assets and
current liabilities to long term liabilities and the effect of any Acquisition
consummated during such period; provided that there shall be included with
respect to any Acquisition consummated during such period an amount (which may
be a negative number) by which the Consolidated Working Capital attributable to
the Persons or assets acquired in such Acquisition as of the date of the
consummation thereof exceeds (or is less than) the Consolidated Working Capital
attributable to such Persons or assets as of the end of such period.

 

24



--------------------------------------------------------------------------------

“Contractual Obligation” means, with respect to any Person, any provision of any
Security issued by such Person or any indenture, mortgage, deed of trust,
contract, undertaking or other agreement or instrument to which such Person is a
party or by which such Person or any of its properties is bound or to which such
Person or any of its properties is subject.

“Contributing Guarantor” as defined in Section 7.2(b).

“Control” means, with respect to any Person, the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies, or the dismissal or appointment of the management, of such Person,
whether through the ownership of Securities, by contract, or otherwise. The
words “Controlling”, “Controlled by” and “under common Control with” have
correlative meanings.

“Control Agreement” means, with respect to any deposit account or securities
account maintained by any Credit Party, a control agreement in form and
substance reasonably satisfactory to the Collateral Agent, duly executed and
delivered by such Credit Party and the depositary bank or the securities
intermediary, as the case may be, with which such account is maintained.

“Conversion/Continuation Date” means the effective date of a continuation or
conversion, as the case may be, as set forth in the applicable
Conversion/Continuation Notice.

“Conversion/Continuation Notice” means a Conversion/Continuation Notice
substantially in the form of Exhibit E.

“Counterpart Agreement” means a Counterpart Agreement substantially in the form
of Exhibit F.

“Credit Date” means the date of any Credit Extension, including the Closing
Date.

“Credit Document” means each of this Agreement, the Collateral Documents, the
Post-Closing Letter Agreement, the Counterpart Agreements, the Extension
Agreements, the Incremental Facility Agreements, the Refinancing Facility
Agreements, any Permitted Intercreditor Agreement and, except for purposes of
Section 10.5, the Notes, if any.

“Credit Extension” means the making of a Loan.

“Credit Parties” means the Borrower and the Guarantor Subsidiaries.

“Debtor Relief Laws” means the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization or similar
debtor relief laws of the United States of America or other applicable
jurisdictions from time to time in effect.

 

25



--------------------------------------------------------------------------------

“Declined Mandatory Prepayment Retained Amount” means any portion of the amount
of any mandatory prepayment of Loans required pursuant to Section 2.14(a),
2.14(b), 2.14(d) or 2.14(e) that has been declined by the Lenders in accordance
with Section 2.15(c), but only to the extent retained by the Borrower in
accordance with Section 2.15(c).

“Default” means a condition or event that, after notice or lapse of time or
both, would constitute an Event of Default.

“Defaulting Lender” means, subject to Section 2.22(b), any Lender that (a) has
failed (i) to fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder, unless such Lender
notifies the Administrative Agent and the Borrower in good faith in writing that
such failure is the result of such Lender’s determination that one or more
conditions precedent to funding (which conditions precedent, together with the
applicable default, if any, shall be specifically identified in such writing)
has not been satisfied, or (ii) to pay to the Administrative Agent, the
Collateral Agent or any other Lender any other amount required to be paid by it
hereunder within two Business Days of the date when due, (b) has notified the
Borrower or the Administrative Agent in writing that it does not intend to
comply with its funding obligations hereunder, or has made a public statement to
that effect (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s determination that a condition precedent to funding (which
condition precedent, together with the applicable default, if any, shall be
specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by Administrative Agent and Borrower), or (d) the Administrative
Agent has received notification that such Lender, or a direct or indirect parent
company of such Lender, (i) is insolvent, or is generally unable to pay its
debts as they become due, or admits in writing its inability to pay its debts as
they become due, or makes a general assignment for the benefit of its creditors
or (ii) is the subject of a bankruptcy, insolvency, reorganization, liquidation
or similar proceeding, or a receiver, trustee, conservator, intervenor or
sequestrator or the like has been appointed for such Lender or its direct or
indirect parent company, or such Lender or its direct or indirect parent company
has taken any action in furtherance of or indicating its consent to or
acquiescence in any such proceeding or appointment; provided that a Lender shall
not be a Defaulting Lender solely by virtue of the ownership or acquisition of
any Equity Interest in such Lender or any direct or indirect parent company
thereof by a Governmental Authority so long as such ownership interest does not
result in or provide such Lender with immunity from the jurisdiction of courts
within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority
or instrumentality) to reject, repudiate, disavow or disaffirm any contracts or
agreements made with such Lender.

“Designated Subsidiary” means each Restricted Subsidiary other than (a) any
Subsidiary that is not a wholly owned Subsidiary, (b) any Subsidiary that is a
CFC or a CFC Holding Company, (c) unless otherwise agreed by the Borrower, any
Subsidiary that is not a Material Subsidiary, (d) any Subsidiary that is
prohibited or restricted by applicable law or, in the case of any Person that
becomes a Subsidiary after the Closing Date, any contract or

 

26



--------------------------------------------------------------------------------

agreement in effect at the time such Person becomes a Subsidiary (and not
entered into in contemplation of or in connection with such Person becoming a
Subsidiary) from providing an Obligations Guarantee (including any such
prohibition or restriction arising from any requirement to obtain the consent of
any Governmental Authority or any third party under such contract or other
agreement) or (e) any Subsidiary where the provision of an Obligations Guarantee
by such Subsidiary would result in material adverse tax consequences to the
Borrower, as reasonably determined by the Borrower in consultation with the
Administrative Agent; provided that no Subsidiary shall be excluded pursuant to
any of the foregoing clauses of this definition if such Subsidiary shall be an
obligor (including pursuant to a Guarantee) under any Permitted Senior Notes
Indebtedness, any Permitted Credit Agreement Refinancing Indebtedness, any
Permitted Incremental Equivalent Indebtedness or any Permitted Revolving
Indebtedness.

“Disposition” means any sale, transfer, lease or other disposition (including
any sale or issuance of Equity Interests in a Restricted Subsidiary) of any
property by any Person, including any sale, transfer or other disposition, with
or without recourse, of any notes or accounts receivable or any rights and
claims associated therewith. “Dispose” has the meaning correlative thereto.

“Disqualified Equity Interest” means, with respect to any Person, any Equity
Interest in such Person that, by its terms (or by the terms of any security or
other Equity Interests into which it is convertible or for which it is
exchangeable, either mandatorily or at the option of the holder thereof), or
upon the occurrence of any event or condition, (a) matures or is mandatorily
redeemable (other than solely for Equity Interests in such Person that are not
Disqualified Equity Interests and Cash in lieu of fractional shares of such
Equity Interests), whether pursuant to a sinking fund obligation or otherwise,
(b) is redeemable at the option of the holder thereof (other than solely for
Equity Interests in such Person that do not constitute Disqualified Equity
Interests and Cash in lieu of fractional shares of such Equity Interests), in
whole or in part, or is required to be repurchased by the Borrower or any
Restricted Subsidiary, in whole or in part, at the option of the holder thereof
or (c) is or becomes convertible into or exchangeable for, either mandatorily or
at the option of the holder thereof, Indebtedness or any other Equity Interests
(other than solely for Equity Interests in such Person that do not constitute
Disqualified Equity Interests and Cash in lieu of fractional shares of such
Equity Interests), in each case, prior to the date that is 91 days after the
latest Maturity Date (determined as of the date of issuance thereof or, in the
case of any such Equity Interests outstanding on the date hereof, the date
hereof), except, in the case of clauses (a) and (b), as a result of a “change of
control” or “asset sale”, so long as any rights of the holders thereof upon the
occurrence of such a change of control or asset sale event are subject to the
prior payment in full of all Obligations; provided that an Equity Interest in
any Person that is issued to any employee or to any plan for the benefit of
employees or by any such plan to such employees shall not constitute a
Disqualified Equity Interest solely because it may be required to be repurchased
by such Person or any of its Subsidiaries in order to satisfy applicable
statutory or regulatory obligations or as a result of such employee’s
termination, death or disability.

“Disqualified Institution” means (a) such competitors of the Borrower and the
Subsidiaries as have been identified by name in writing by the Borrower to the
Administrative Agent prior to the Closing Date or from time to time thereafter
and (b) Affiliates of any such

 

27



--------------------------------------------------------------------------------

competitor (i) that have been identified by name in writing by the Borrower to
the Administrative Agent prior to the Closing Date or from time to time
thereafter or (ii) where such Affiliate’s relationship to such competitor is
readily apparent on its face from the name of such Affiliate, in each case other
than any such Affiliate that is a bank, financial institution or bona fide debt
fund or investment vehicle that regularly invests in commercial loans or similar
extensions of credit in the ordinary course of business and for which no
personnel involved with the relevant competitor (A) make investment decisions or
(B) have access to non-public information relating to the Borrower or any
Subsidiary). Upon the request of any Lender, the Administrative Agent shall make
the list of Disqualified Institutions that have been so identified by name
pursuant to this definition available to such Lender. It is understood and
agreed that any identification by the Borrower pursuant to this definition after
the Closing Date shall not apply retroactively to disqualify any Person that
shall have become a Lender or a participant prior thereto (but that no further
assignments or delegations to, or sales of participations by, may be made to any
such Person thereafter). Notwithstanding anything to the contrary in this
Agreement, each of the parties hereto acknowledges and agrees that the
Administrative Agent (x) except for any Person expressly identified by name in
writing by the Borrower to the Administrative Agent, shall not have any
responsibility or obligation to determine whether any Lender or any potential
assignee Lender is a Disqualified Institution and (y) shall not have any
liability with respect to any assignment or participation made to a Disqualified
Institution.

“Dollars” and the sign “$” mean the lawful money of the United States of
America.

“Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States of America, any State thereof or the District of Columbia.

“Eligible Assignee” means (a) any Lender, any Affiliate of any Lender and any
Related Fund (any two or more Related Funds of any Lender being treated as a
single Eligible Assignee for all purposes hereof) and (b) any commercial bank,
insurance company, investment or mutual fund or other Person that is an
“accredited investor” (as defined in Regulation D under the Securities Act) and
that extends credit or buys loans in the ordinary course of business; provided
that none of (i) any natural person, (ii) any Credit Party or any Affiliate of
any Credit Party or (iii) any Disqualified Institution shall be an Eligible
Assignee.

“Employee Benefit Plan” means any “employee benefit plan”, as defined in
Section 3(3) of ERISA, that is sponsored, maintained or contributed to by, or
required to be contributed to by, the Borrower, any Restricted Subsidiary or any
of their respective ERISA Affiliates.

“Environmental Claim” means any investigation, written notice or demand, claim,
action, suit, proceeding, abatement order or other order or directive
(conditional or otherwise) by any Governmental Authority or by or on behalf of
any other Person, arising (a) pursuant to or in connection with any actual or
alleged violation of, or liability under, any Environmental Law, (b) in
connection with any presence or Release of any Hazardous Material or any actual
or alleged Hazardous Materials Activity or (c) in connection with any actual or
alleged damage, injury, threat or harm to the health and safety of any Person or
to natural resources or the environment.

 

28



--------------------------------------------------------------------------------

“Environmental Laws” means all laws (including common law), statutes,
ordinances, orders, rules, regulations, codes, decrees, directives, judgments,
Governmental Authorizations or any other requirements of, or binding agreements
with, Governmental Authorities relating to (a) pollution or protection of the
environment and natural resources, (b) the generation, use, storage,
transportation, recycling or disposal, including the arrangement for recycling
or disposal, or Release of, or exposure to, Hazardous Materials or
(c) occupational safety and health or industrial hygiene, each with respect to
the protection of human health from exposure to Hazardous Materials, in any
manner applicable to the Borrower or any Restricted Subsidiary or to any
Facility.

“Equity Interests” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation), including
partnership interests and membership interests, and any and all warrants, rights
or options to purchase or acquire any of the foregoing (other than, prior to the
date of such conversion, Indebtedness that is convertible into any such Equity
Interests).

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means, with respect to any Person, (a) any corporation that is
a member of a controlled group of corporations within the meaning of
Section 414(b) of the Internal Revenue Code of which such Person is a member,
(b) any trade or business (whether or not incorporated) that is a member of a
group of trades or businesses under common control within the meaning of
Section 414(c) of the Internal Revenue Code of which such Person is a member and
(c) for purposes of provisions relating to Section 412 of the Internal Revenue
Code, any member of an affiliated service group within the meaning of
Section 414(m) or 414(o) of the Internal Revenue Code of which such Person, any
corporation described in clause (a) above or any trade or business described in
clause (b) above is a member. Any Person that was, but has since ceased to be,
an ERISA Affiliate (within the meaning of the previous sentence) of the Borrower
or any Restricted Subsidiary shall continue to be considered an ERISA Affiliate
of the Borrower or such Restricted Subsidiary within the meaning of this
definition for six years after such creation.

“ERISA Event” means (a) a “reportable event” within the meaning of
Section 4043(c) of ERISA and the regulations issued thereunder with respect to
any Pension Plan (excluding those for which the provision for notice to the PBGC
is waived), (b) the failure of the Borrower, any Restricted Subsidiary or any of
their respective ERISA Affiliates to meet the minimum funding standard of
Section 412 of the Internal Revenue Code or Section 302 of ERISA with respect to
any Pension Plan, (c) the filing pursuant to Section 412(c) of the Internal
Revenue Code or Section 302(c) of ERISA of an application for a waiver of the
minimum funding standard with respect to any Pension Plan, (d) the failure to
make by its due date a required installment under Section 430(j) of the Internal
Revenue Code with respect to any Pension Plan or the failure of the Borrower,
any Restricted Subsidiary or any of their respective ERISA Affiliates to make
any required contribution to a Multiemployer Plan (unless any such failures are
corrected by the final due date for the plan year for which such failures
occurred), (e) the provision by the administrator of any Pension Plan pursuant
to Section 4041(a)(2) of ERISA of a written notice of intent to terminate such
plan in a distress termination described in

 

29



--------------------------------------------------------------------------------

Section 4041(c) of ERISA, (f) the withdrawal by the Borrower, any Restricted
Subsidiary or any of their respective ERISA Affiliates from any Pension Plan
with two or more contributing sponsors or the termination of any such Pension
Plan resulting in liability to the Borrower, any Restricted Subsidiary or any of
their respective Affiliates pursuant to Section 4063 or 4064 of ERISA, (g) the
institution by the PBGC of proceedings to terminate any Pension Plan, or the
occurrence of any condition or event that could reasonably be expected to be
constitute grounds under ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan, (h) the imposition of liability on the
Borrower, any Restricted Subsidiary or any of their respective ERISA Affiliates
pursuant to Section 4062(e) or 4069 of ERISA or by reason of the application of
Section 4212(c) of ERISA, (i) the withdrawal of the Borrower, any Restricted
Subsidiary or any of their respective ERISA Affiliates in a complete or partial
withdrawal (within the meaning of Sections 4203 and 4205 of ERISA) from any
Multiemployer Plan if there is any potential liability therefor, (j) the receipt
by the Borrower, any Restricted Subsidiary or any of their respective ERISA
Affiliates of notice from any Multiemployer Plan (i) concerning the imposition
of withdrawal liability, (ii) that such Multiemployer Plan is in reorganization
or insolvency pursuant to Section 4241 or 4245 of ERISA, (iii) that such
Multiemployer Plan is in “endangered” or “critical” status (within the meaning
of Section 432 of the Internal Revenue Code or Section 305 of ERISA) or
(iv) that such Multiemployer Plan intends to terminate or has terminated under
Section 4041A or 4042 of ERISA, (k) the occurrence of an act or omission that
could reasonably be expected to give rise to the imposition on the Borrower, any
Restricted Subsidiary or any of their respective ERISA Affiliates of fines,
penalties, taxes or related charges under Chapter 43 of the Internal Revenue
Code in respect of any Employee Benefit Plan, (l) the occurrence of an act or
omission that could reasonably be expected to give rise to the imposition on the
Borrower or any Restricted Subsidiary of fines, penalties, taxes or related
charges under Section 409, Section 502(c), 502(i) or 502(l), or Section 4071 of
ERISA in respect of any Employee Benefit Plan, (m) the assertion of a claim
(other than routine claims for benefits) against any Employee Benefit Plan other
than a Multiemployer Plan or the assets thereof, or against the Borrower, any
Restricted Subsidiary or any of their respective ERISA Affiliates in connection
with any Employee Benefit Plan, (n) a written determination that any Pension
Plan is, or is reasonably expected to be, in “at risk” status (as defined in
Section 430(i)(4) of the Internal Revenue Code or Section 303(i)(4) of ERISA)
with respect to any plan year, (o) the imposition of a Lien pursuant to
Section 430(k) of the Internal Revenue Code or ERISA, (p) the occurrence of a
non-exempt “prohibited transaction” (as defined in Section 4975 of the Internal
Revenue Code or Section 406 of ERISA) or (q) any Foreign Benefit Event.

“Eurodollar Rate Borrowing” means a Borrowing comprised of Eurodollar Rate
Loans.

“Eurodollar Rate Loan” means a Loan bearing interest at a rate determined by
reference to the Adjusted Eurodollar Rate.

“Event of Default” means any condition or event set forth in Section 8.1.

“Exchange Act” means the United States Securities Exchange Act of 1934.

“Excluded Property” as defined in the definition of the term “Collateral and
Guarantee Requirement”.

 

30



--------------------------------------------------------------------------------

“Excluded Sources” means (a) proceeds of any incurrence or issuance of Long-Term
Indebtedness and (b) proceeds of any issuance or sale of Equity Interests in the
Borrower.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, United States
federal withholding Taxes imposed (or that would be imposed) on amounts payable
to or for the account of such Lender with respect to an applicable interest in a
Loan or Commitment pursuant to a law in effect on the date on which (i) such
Lender acquires such interest in the Loan or Commitment (other than pursuant to
an assignment requested by the Borrower under Section 2.23) or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 2.20, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender acquired the applicable
interest in such Loan or Commitment or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 2.20(g) and (d) any United States federal withholding
Taxes imposed under FATCA.

“Existing Credit Agreement” means the Credit Agreement dated as of June 9, 2011,
among the Borrower and Poco Graphite, Inc., as borrowers, the lenders party
thereto and Wells Fargo Bank, National Association, as administrative agent.

“Extended Term Borrowing” means a Borrowing comprised of Extended Term Loans of
a particular Class.

“Extended Term Loan Exposure” means, with respect to any Lender, for any Class
of Extended Term Loans at any time, the aggregate principal amount of the
Extended Term Loans of such Class of such Lender at such time.

“Extended Term Loans” as defined in the definition of the term Extension
Permitted Amendment.

“Extending Lenders” as defined in Section 2.25(a).

“Extension Agreement” means an Extension Agreement, in form and substance
reasonably satisfactory to the Administrative Agent and the Borrower, among the
Borrower, the Administrative Agent and one or more Extending Lenders, effecting
one or more Extension Permitted Amendments and such other amendments hereto and
to the other Credit Documents as are contemplated by Section 2.25.

“Extension Offer” as defined in Section 2.25(a).

“Extension Permitted Amendment” means an amendment to this Agreement and the
other Credit Documents, effected in connection with an Extension Offer pursuant
to Section 2.25, providing for an extension of the Maturity Date applicable to
the Loans of the Extending Lenders of the applicable Extension Request Class
(such Loans being referred to as the “Extended Term Loans”) and, in connection
therewith:

(a) an increase or decrease in the yield with respect to such Extended Term
Loans (including any increase or decrease in, or an introduction of, interest
margins, benchmark rate floors, fixed interest rates or fees or premiums),

 

31



--------------------------------------------------------------------------------

(b) a modification of the scheduled amortization resulting therefrom, provided
that the weighted average life to maturity of such Extended Term Loans shall be
no shorter than the remaining weighted average life to maturity of the Loans of
the applicable Extension Request Class (and, for purposes of determining the
weighted average life to maturity of any such Loans, the effects of any
prepayments made prior to the date of the determination shall be disregarded),

(c) a modification of voluntary or mandatory prepayments resulting therefrom
(including prepayment premiums, “no call” terms and other restrictions thereon),
provided that such requirements may provide that such Extended Term Loans may
participate in any mandatory prepayments (other than, except if the Loans of the
applicable Extension Request Class constitute Tranche B Term Loans, any
mandatory prepayment under Section 2.14(e)) on a pro rata basis (or on a basis
that is less than pro rata) with the Loans of the applicable Extension Request
Class, but may not provide for mandatory prepayment requirements that are more
favorable than those applicable to the Loans of the applicable Extension Request
Class,

(d) an increase in the fees payable to, or the inclusion of new fees to be
payable to, the Extending Lenders in respect of such Extension Offer or their
Extended Term Loans, and/or

(e) an addition of any covenants applicable to the Borrower and/or the
Restricted Subsidiaries, provided that to the extent such covenants are not
consistent with those applicable to the Loans of the applicable Extension
Request Class, such differences shall be reasonably satisfactory to the
Administrative Agent (it being agreed, however, that (i) any Extension Agreement
may include any Previously Absent Financial Maintenance Covenant if such
Previously Absent Financial Maintenance Covenant applies only to periods after
the latest Maturity Date in effect at the time of the effectiveness thereof or
this Agreement is amended to include such Previously Absent Financial
Maintenance Covenant for the benefit of all Lenders and (ii) any Extension
Agreement may include covenants and other provisions applicable only to periods
after the latest Maturity Date in effect at the time of effectiveness thereof).

“Extension Request Class” as defined in Section 2.25(a).

“Facility” means any real property (including all buildings, fixtures or other
improvements located thereon) now, hereafter or heretofore owned, leased,
operated or used by the Borrower or any Restricted Subsidiary or any of their
respective predecessors or Affiliates.

“Fair Share” as defined in Section 7.2(b).

 

32



--------------------------------------------------------------------------------

“Fair Share Contribution Amount” as defined in Section 7.2(b).

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof, any official
intergovernmental agreements with respect thereto and any agreements entered
into pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Effective Rate” means, for any day, the rate per annum equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Effective Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Effective Rate for such day shall be
the average rate charged to the Administrative Agent on such day on such
transactions as shall be determined by the Administrative Agent.

“Fee Letter” means the Amended and Restated Fee Letter dated March 10, 2014,
among Goldman Sachs, Jefferies Finance LLC, PNC Bank, National Association, RBS
Citizens, N.A., Stifel Financial Corporation, Stifel, Nicolaus & Company, Inc.,
U.S. Bank National Association, U.S. Bancorp Investments, Inc. and the Borrower
(including any joinders thereto entered into subsequent to March 10, 2014).

“Financial Officer” means, with respect to any Person, any individual holding
the position of chief financial officer, treasurer, corporate controller or
director of treasury operations of such Person; provided that, when such term is
used in reference to any document executed by, or a certification of, a
Financial Officer, the secretary or assistant secretary of such Person shall
have delivered an incumbency certificate to the Administrative Agent as to the
authority of such individual.

“Financial Officer Certification” means, (a) with respect to any consolidated
financial statements of the Borrower, a certificate of the chief financial
officer or the chief accounting officer of such Person stating that such
financial statements present fairly, in all material respects, the consolidated
financial position of the Borrower and the Subsidiaries as of the dates
indicated and the consolidated results of their operations and their cash flows
for the periods indicated in conformity with GAAP applied on a consistent basis
(except as otherwise disclosed in such financial statements), subject to changes
resulting from audit and normal year-end adjustments, and (b) with respect to
any Unrestricted Subsidiary Reconciliation Statement, a certificate of the chief
financial officer of the Borrower stating that such reconciliation statement
accurately reflects all adjustments necessary to treat the Unrestricted
Subsidiaries as if they were not consolidated with the Borrower and to otherwise
eliminate all accounts of the Unrestricted Subsidiaries and reflects no other
adjustment from the related GAAP financial statement (except as otherwise
disclosed in such reconciliation statement).

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

 

33



--------------------------------------------------------------------------------

“Fiscal Year” means the fiscal year of the Borrower and the Subsidiaries ending
on December 31 of each calendar year.

“Flood Certificate” means a “Standard Flood Hazard Determination Form” of the
Federal Emergency Management Agency.

“Flood Hazard Property” means any Real Estate Asset subject to a Mortgage in
favor of the Collateral Agent, for the benefit of the Secured Parties, the
improvements on which are located in an area designated by the Federal Emergency
Management Agency as having special flood hazards.

“Flood Program” means the National Flood Insurance Program created by the US
Congress pursuant to the National Flood Insurance Act of 1968, the Flood
Disaster Protection Act of 1973, the National Flood Insurance Reform Act of 1994
and the Flood Insurance Reform Act of 2004.

“Flood Zone” means areas having special flood hazards as described in the
National Flood Insurance Act of 1968.

“Foreign Benefit Event” means, with respect to any Foreign Pension Plan, (a) the
existence of unfunded liabilities in excess of the amount permitted under any
applicable law, (b) the failure to make the required contributions or payments,
under any applicable law, on or before the due date for such contributions or
payments (including any applicable grace period) or (c) the receipt of a notice
from an applicable Governmental Authority relating to the intention to terminate
any such Foreign Pension Plan or to appoint a trustee or similar official to
administer any such Foreign Pension Plan, in either case to protect the
interests of the participants or to avoid any unreasonable deterioration of the
financial condition of the Foreign Pension Plan or any unreasonable increase in
liability with respect to the Foreign Pension Plan or alleging the insolvency of
any such Foreign Pension Plan, in each case, which could reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect.

“Foreign Lender” means a Lender that is not a US Person.

“Foreign Pension Plan” means any material defined benefit plan described in
Section 4(b)(4) of ERISA that under applicable law is required to be funded
through a trust or other funding vehicle, other than a trust or funding vehicle
maintained exclusively by a Governmental Authority.

“Foreign Pledge Agreement” means a pledge or charge agreement pursuant to which
a Credit Party grants a Lien on Equity Interests in a Foreign Subsidiary to
secure the Obligations, governed by the law of the jurisdiction of organization
of such Foreign Subsidiary and in form and substance reasonably satisfactory to
the Collateral Agent.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“Funding Notice” means a notice substantially in the form of Exhibit G.

 

34



--------------------------------------------------------------------------------

“GAAP” means, at any time, subject to Section 1.2, United States generally
accepted accounting principles as in effect at such time, applied in accordance
with the consistency requirements thereof.

“Goldman Sachs” as defined in the preamble hereto.

“Governmental Act” means any act or omission, whether rightful or wrongful, of
any present or future de jure or de facto government or Governmental Authority.

“Governmental Authority” means any federal, state, municipal, national,
supranational or other government, governmental department, commission, board,
bureau, court, agency or instrumentality or political subdivision thereof or any
entity, officer or examiner exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to any government or any
court, in each case whether associated with the United States of America, any
State thereof or the District of Columbia or a foreign entity or government.

“Governmental Authorization” means any permit, license, registration, approval,
exemption, authorization, plan, directive, binding agreement, consent order or
consent decree made to, or issued, promulgated or entered into by or with, any
Governmental Authority.

“Grantor” as defined in the Pledge and Security Agreement.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property, Securities or services
for the purpose of assuring the owner of such Indebtedness of the payment
thereof, (c) to maintain working capital, equity capital or any other financial
statement condition or liquidity of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or (d) as an account party in respect
of any letter of credit or letter of guaranty issued to support such
Indebtedness; provided that the term “Guarantee” shall not include
(i) endorsements for collection or deposit in the ordinary course of business or
(ii) reasonable indemnity obligations entered into in connection with any
Acquisition or any Disposition permitted hereunder (other than any such
obligations with respect to Indebtedness). The amount, as of any date of
determination, of any Guarantee shall be the principal amount outstanding on
such date of Indebtedness guaranteed thereby (or, in the case of (A) any
Guarantee the terms of which limit the monetary exposure of the guarantor or
(B) any Guarantee of an obligation that does not have a principal amount, the
maximum monetary exposure as of such date of the guarantor under such Guarantee
(as determined, in the case of clause (A), pursuant to such terms or, in the
case of clause (B), reasonably and in good faith by the chief financial officer
of the Borrower)).

“Guarantor Subsidiary” means each Restricted Subsidiary that is a party hereto
as a “Guarantor Subsidiary” and a party to the Pledge and Security Agreement as
a “Grantor” thereunder (it being understood, for the avoidance of doubt, that no
Subsidiary that is excluded from being a Designated Subsidiary shall be required
to be a Guarantor Subsidiary).

 

35



--------------------------------------------------------------------------------

“Guarantors” means each Guarantor Subsidiary; provided that, for purposes of
Section 7, the term “Guarantors” shall also include the Borrower.

“Hazardous Materials” means any chemical, material, waste or substance that is
prohibited, limited or regulated by or pursuant to any Environmental Law, and
any petroleum products, distillates or byproducts and all other hydrocarbons,
radon, asbestos or asbestos-containing materials, urea formaldehyde foam
insulation, polychlorinated biphenyls, chlorofluorocarbons and all other
ozone-depleting substances, and heavy metals.

“Hazardous Materials Activity” means any activity, event or occurrence involving
any Hazardous Materials, including the generation, use, storage, transportation,
recycling or disposal, including the arrangement for recycling or disposal, or
Release of, or exposure to, or presence of, any Hazardous Materials, and any
treatment, abatement, removal, remediation, corrective action or response action
with respect to any of the foregoing.

“Hedge Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction, or any option or similar agreement, involving, or
settled by reference to, one or more rates, currencies, commodities, prices of
equity or debt securities or instruments, or economic, financial or pricing
indices or measures of economic, financial or pricing risk or value, or any
similar transaction or combination of the foregoing transactions; provided that
no phantom stock, stock option, stock appreciation right or similar plan or
right providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Hedge Agreement.

“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
the laws applicable to any Lender that are presently in effect or, to the extent
allowed by law, under such applicable laws that may hereafter be in effect and
that allow a higher maximum nonusurious interest rate than applicable laws now
allow.

“Historical Acquired Company Financial Statements” means (a) the audited
consolidated balance sheets and related audited statements of operations,
stockholders’ equity and cash flows, in each case prepared in conformity with
GAAP, of the Acquired Company and its consolidated Subsidiaries for each of the
fiscal years ended December 31, 2011, 2012 and 2013 and (b) the unaudited
consolidated balance sheets and related unaudited consolidated statements of
operations, stockholders’ equity and cash flows, in each case prepared in
conformity with GAAP, of the Acquired Company and its consolidated Subsidiaries
for each subsequent fiscal quarter ended at least 40 days prior to the Closing
Date.

“Historical Borrower Financial Statements” means (a) the audited consolidated
balance sheets and related audited statements of operations, comprehensive
income, equity and cash flows, in each case prepared in conformity with GAAP, of
the Borrower and its consolidated Subsidiaries for each of the Fiscal Years
ended December 31, 2011, 2012 and 2013

 

36



--------------------------------------------------------------------------------

and (b) the unaudited consolidated balance sheets and related unaudited
consolidated statements of operations, comprehensive income, equity and cash
flows, in each case prepared in conformity with GAAP, of the Borrower and its
consolidated Subsidiaries for each subsequent Fiscal Quarter ended at least
40 days prior to the Closing Date.

“Incremental Amount” means, as of any date of determination, an amount not in
excess of (a) (i) $225,000,000 minus (ii) the sum of (A) the excess, if any, of
(x) the sum of (1) the aggregate amount of commitments under the Permitted
Revolving Indebtedness Documents then in effect plus (2) (but without
duplication to the extent representing a usage of such commitments) the
aggregate principal amount of Permitted Revolving Indebtedness then outstanding
over (y) $85,000,000, (B) the aggregate amount of Incremental Term Loan
Commitments established and, without duplication, the aggregate principal amount
of Incremental Term Loans incurred, in each case, prior to such date in reliance
on this clause (a) and (C) the aggregate principal amount of any Permitted
Incremental Equivalent Indebtedness incurred prior to such date in reliance on
this clause (a), plus (b) an additional amount so long as, in the case of this
clause (b), after giving Pro Forma Effect to the incurrence of Indebtedness with
respect to which the Incremental Amount is being determined and the use of
proceeds thereof (but without netting the Cash proceeds of such Indebtedness),
(i) in the case of incurrence of any Incremental Term Loans or Permitted
Incremental Equivalent Indebtedness that is secured, the Secured Net Leverage
Ratio, determined as of the last day of the Test Period most recently ended on
or prior to such date, shall not exceed 2:00:1.00 or (ii) in the case of
incurrence of any Permitted Incremental Equivalent Indebtedness that is
Permitted Unsecured Indebtedness, either (A) the Total Net Leverage Ratio,
determined as of the last day of the Test Period most recently ended on or prior
to such date, shall not exceed 3.75:1.00 or (B) solely in the case of the
incurrence of any such Permitted Incremental Equivalent Indebtedness the
proceeds of which are used to finance a Permitted Acquisition, the Total Net
Leverage Ratio, determined as of the last day of the Test Period most recently
ended on or prior to such date, shall be less than the Total Net Leverage Ratio,
determined as of such date but without giving Pro Forma Effect to the incurrence
of such Indebtedness and the use of proceeds thereof; provided that (x) if, for
purposes of determining capacity under clause (b) above, Pro Forma Effect is
given to the entire committed amount of any Indebtedness with respect to which
the Incremental Amount is being determined, such committed amount may thereafter
be borrowed and reborrowed, in whole or in part, from time to time, without any
further testing under this definition (provided that such committed amount
shall, solely for purposes of calculating availability under clause (b) above
and Section 6.1(l), at all times thereafter be deemed to be fully funded as
Indebtedness for borrowed money) and (y) any Incremental Term Loans and
Permitted Incremental Equivalent Indebtedness may be incurred in reliance on
clause (b) above regardless of whether there is capacity under clause (a) above,
or may be incurred in reliance in part on clause (b) above and in part on clause
(a) above, all as determined by the Borrower in its sole discretion.

“Incremental Facility Agreement” means an Incremental Facility Agreement, in
form and substance reasonably satisfactory to the Administrative Agent and the
Borrower, among the Borrower, the Administrative Agent and one or more
Incremental Lenders, establishing Incremental Term Loan Commitments of any
Class, specifying the purposes for which the proceeds of the Loans made pursuant
thereto will be used and effecting such other amendments hereto and to the other
Credit Documents as are contemplated by Section 2.24.

 

37



--------------------------------------------------------------------------------

“Incremental Lender” means a Lender with an Incremental Term Loan Commitment or
an Incremental Term Loan.

“Incremental Term Borrowing” means a Borrowing comprised of Incremental Term
Loans of a particular Class.

“Incremental Term Loan” means a loan made by an Incremental Term Lender to the
Borrower pursuant to Section 2.24.

“Incremental Term Loan Commitment” means, with respect to any Lender, the
commitment, if any, of such Lender, established pursuant an Incremental Facility
Agreement and Section 2.24, to make Incremental Term Loans of any Class
hereunder, expressed as an amount representing the maximum principal amount of
the Incremental Term Loans of such Class to be made by such Lender, subject to
any increase or reduction pursuant to the terms and conditions hereof. The
initial amount of each Lender’s Incremental Term Loan Commitment of any Class,
if any, is set forth in the Incremental Facility Agreement or Assignment
Agreement pursuant to which such Lender shall have established or assumed its
Incremental Term Loan Commitment of such Class.

“Incremental Term Loan Exposure” means, with respect to any Lender, for any
Class of Incremental Term Loans at any time, (a) prior to the making of the
Incremental Term Loans of such Class, the Incremental Term Loan Commitment of
such Lender to make Incremental Term Loans of such Class at such time and
(b) after the making of the Incremental Term Loans of such Class, the aggregate
principal amount of the Incremental Term Loans of such Class of such Lender at
such time.

“Incremental Term Loan Maturity Date” means, with respect to Incremental Term
Loans of any Class, the scheduled date on which such Incremental Term Loans
shall become due and payable in full hereunder, as specified in the applicable
Incremental Facility Agreement.

“Indebtedness” means, with respect to any Person, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such Person under conditional sale or other title retention
agreements relating to property acquired by such Person (excluding trade
accounts payable incurred in the ordinary course of business), (d) all
obligations of such Person in respect of deferred purchase price of property or
services (excluding (i) current accounts payable incurred in the ordinary course
of business, (ii) deferred compensation payable to directors, officers or
employees of such Person or any of its Subsidiaries and (iii) any purchase price
adjustment or earnout obligation incurred in connection with an acquisition,
except to the extent that the amount payable pursuant to such purchase price
adjustment or earnout obligation is, or becomes, reasonably determinable),
(e) all Capital Lease Obligations of such Person, (f) the maximum aggregate
amount (determined after giving effect to any prior drawings or reductions that
have been reimbursed) of all letters of credit and letters of guaranty in
respect of which such Person is an account party, (g) the principal component of
all obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances, (h) all Indebtedness of others secured by any Lien on any property
owned or acquired by such Person, whether or not the

 

38



--------------------------------------------------------------------------------

Indebtedness secured thereby has been assumed by such Person, valued, as of any
date of determination, at the lesser of (i) the principal amount of such
Indebtedness and (ii) the fair market value of such property (as determined in
good faith by such Person), (i) all Guarantees by such Person of Indebtedness of
others and (j) all Disqualified Equity Interests in such Person, valued, as of
the date of determination, at the greater of (i) the maximum aggregate amount
that would be payable upon maturity, redemption, repayment or repurchase thereof
(or of Disqualified Equity Interests or Indebtedness into which such
Disqualified Equity Interests are convertible or exchangeable) and (ii) the
maximum liquidation preference of such Disqualified Equity Interests. The
Indebtedness of any Person shall include the Indebtedness of any partnership in
which such Person is a general partner to the extent such Person is liable
therefor as a result of such Person’s ownership interest in such other Person,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor.

“Indemnified Liabilities” means any and all liabilities, obligations, losses,
damages (including natural resource damages), penalties, claims (including
Environmental Claims), actions, judgments, suits, costs (including the costs of
any investigation, study, sampling, or testing of any Hazardous Materials and
any Hazardous Materials Activity), expenses and disbursements of any kind or
nature whatsoever (including the reasonable fees, expenses and other charges of
counsel and consultants for the Indemnitees in connection with any
investigative, administrative or judicial proceeding or hearing commenced or
threatened by any Person (including by any Credit Party or any Affiliate
thereof), whether or not any such Indemnitee shall be designated as a party or a
potential party thereto (but limited, in the case of any one such proceeding or
hearing, to fees, expenses and other charges of one firm of primary counsel and
one firm of local counsel in each applicable jurisdiction for all the
Indemnitees (and, if any Indemnitee shall have advised the Borrower that there
is an actual or perceived conflict of interest, one additional firm of primary
counsel and one additional firm of local counsel in each applicable jurisdiction
for each group of affected Indemnitees that are similarly situated), and any
fees or expenses incurred by the Indemnitees in enforcing this indemnity),
whether direct, indirect, special, consequential or otherwise and whether based
on any federal, state or foreign laws, statutes, rules or regulations (including
securities and commercial laws, statutes, rules or regulations and Environmental
Laws), on common law or equitable causes of action or on contract or otherwise,
that may be imposed on, incurred by or asserted against any such Indemnitee, in
any manner relating to or arising out of (a) this Agreement or the other Credit
Documents or the transactions contemplated hereby or thereby (including the
Lenders’ agreement to make Credit Extensions, the syndication of the credit
facilities provided for herein or the use or intended use of the proceeds
thereof, any amendments, waivers or consents with respect to any provision of
this Agreement or any of the other Credit Documents, or any enforcement of any
of the Credit Documents (including any sale of, collection from, or other
realization upon any of the Collateral or the enforcement of the Obligations
Guarantee)), (b) any commitment letter, engagement letter, fee letter or other
letter or agreement delivered by any Agent, any Arranger or any Lender to the
Borrower, or any Affiliate thereof, in connection with the arrangement of the
credit facilities provided for herein or in connection with the transactions
contemplated by this Agreement or (c) any Environmental Claim or any Hazardous
Materials Activity directly or indirectly relating to or arising from any past
or present activity, operation, land ownership, or practice of the Borrower or
any Subsidiary; provided that none of the foregoing shall include any Taxes,
other than Taxes that represent liabilities, obligations, losses, damages,
penalties, claims, costs, expenses or disbursements relating to or arising from
any non-Tax action, judgment, suit or claim.

 

39



--------------------------------------------------------------------------------

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Credit Document and (b) to the extent not otherwise
described in clause (a), Other Taxes.

“Indemnitee” as defined in Section 10.3.

“Installment” means (a) when used in respect of the Tranche B Term Loans or
Tranche B Term Borrowings, each payment of the principal amount thereof due
under Section 2.12(a) (including the payment due on the Tranche B Term Loan
Maturity Date) and (b) when used in respect of any Loans or Borrowings of any
other Class, each payment of the principal amount thereof due under
Section 2.12(b) (including the payment due on the Maturity Date applicable to
Loans of such Class).

“Insurance/Condemnation Event” means any casualty or other insured damage to, or
any taking under the power of eminent domain or by condemnation or similar
proceeding of, or any disposition under a threat of such taking of, all or any
part of any assets of the Borrower or any Restricted Subsidiary, other than any
of the foregoing resulting in aggregate Net Proceeds not exceeding $5,000,000.

“Intellectual Property” as defined in the Pledge and Security Agreement.

“Intellectual Property Grant of Security Interest” as defined in the Pledge and
Security Agreement.

“Intercompany Indebtedness Subordination Agreement” means an Intercompany
Indebtedness Subordination Agreement substantially in the form of Exhibit H.

“Interest Payment Date” means (a) with respect to any Base Rate Loan, the last
Business Day of March, June, September and December of each year, commencing on
the first such date to occur at least three months after the Closing Date, and
(b) with respect to any Eurodollar Rate Loan, the last day of each Interest
Period applicable to such Loan and, in the case of any such Loan with an
Interest Period of longer than three months’ duration, each date that is three
months, or an integral multiple thereof, after the commencement of such Interest
Period.

“Interest Period” means, with respect to any Eurodollar Rate Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter (or, in the case of any Eurodollar Rate Borrowing of any Class, such
other period thereafter as shall have been consented to by each Lender of such
Class), as selected by the Borrower in the applicable Funding Notice or
Conversion/Continuation Notice; provided that (a) if an Interest Period would
otherwise end on a day that is not a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless no succeeding Business Day
occurs in such month, in which case such Interest Period shall end on the
immediately preceding Business Day, (b) any

 

40



--------------------------------------------------------------------------------

Interest Period that commences on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall, subject to clause (c) below,
end on the last Business Day of the last calendar month of such Interest Period
and (c) notwithstanding anything to the contrary in this Agreement, no Interest
Period for a Eurodollar Rate Borrowing of any Class may extend beyond the
Maturity Date for Borrowings of such Class. For purposes hereof, the date of a
Eurodollar Rate Borrowing shall initially be the date on which such Borrowing is
made and thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

“Interest Rate Determination Date” means, with respect to any Interest Period,
the date that is two Business Days prior to the first day of such Interest
Period.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.

“Internally Generated Cash” means, with respect to any period, net Cash of the
Borrower and the Restricted Subsidiaries provided by operating activities of the
Borrower and the Restricted Subsidiaries during such period, excluding (a) Net
Proceeds of any Disposition (other than Dispositions of inventory and other
Dispositions in the ordinary course of business) or any Insurance/Condemnation
Event, (b) proceeds of any incurrence or issuance of Indebtednesses and
(c) proceeds of any issuance or sale of Equity Interests in the Borrower or any
Restricted Subsidiary or any capital contributions to the Borrower or any
Restricted Subsidiary; provided that proceeds of an incurrence of any Permitted
Revolving Indebtedness shall be deemed to be Internally Generated Cash.

“Investment” means, with respect to a specified Person, any Equity Interests,
evidences of Indebtedness or other Securities (including any option, warrant or
other right to acquire any of the foregoing) of, or any capital contribution or
loans or advances (other than advances made in the ordinary course of business
that would be recorded as accounts receivable on the balance sheet of the
specified Person prepared in conformity with GAAP) to, Guarantees of any
Indebtedness of (including any such Guarantees arising as a result of the
specified Person being a co-maker of any note or other instrument or a joint and
several co-applicant with respect to any letter of credit or letter of
guaranty), or any investment in the form of transfer of property for
consideration that is less than the fair value thereof (as determined reasonably
and in good faith by the chief financial officer of the Borrower) to, any other
Person that are held or made by the specified Person. The amount, as of any date
of determination, of (a) any Investment in the form of a loan or an advance
shall be the aggregate principal amount thereof made on or prior to such date of
determination, minus the amount, as of such date of determination, of any
Returns with respect thereto, but without any adjustment for write-downs or
write-offs (including as a result of forgiveness of any portion thereof) with
respect to such loan or advance after the date thereof, (b) any Investment in
the form of a Guarantee shall be determined in accordance with the definition of
the term “Guarantee”, (c) any Investment in the form of a purchase or other
acquisition for value of any Equity Interests, evidences of Indebtedness or
other Securities of any Person shall be the fair value (as determined reasonably
and in good faith by the chief financial officer of the Borrower) of the
consideration therefor (including any Indebtedness assumed in connection
therewith), plus the fair value (as so determined) of all additions, as of such
date of determination, thereto, and minus the amount, as of such date of
determination, of any Returns

 

41



--------------------------------------------------------------------------------

with respect thereto, but without any other adjustment for increases or
decreases in value of, or write-ups, write-downs or write-offs with respect to,
such Investment after the time of such Investment and (d) any Investment (other
than any Investment referred to in clause (a), (b) or (c) above) in the form of
a transfer of Equity Interests or other property by the investor to the
investee, including any such transfer in the form of a capital contribution,
shall be the fair value (as determined reasonably and in good faith by the chief
financial officer of the Borrower) of such Equity Interests or other property as
of the time of such transfer (less, in the case of any investment in the form of
transfer of property for consideration that is less than the fair value thereof,
the fair value (as so determined) of such consideration as of the time of the
transfer), minus the amount, as of such date of determination, of any Returns
with respect thereto, but without any other adjustment for increases or
decreases in value of, or write-ups, write-downs or write-offs with respect to,
such Investment after the time of such transfer.

“IRS” means the United States Internal Revenue Service.

“Junior Indebtedness” means (a) any Permitted Senior Notes Indebtedness, (b) any
Permitted Credit Agreement Refinancing Indebtedness or any Permitted Incremental
Equivalent Indebtedness that, in each case, is Permitted Junior Lien Secured
Indebtedness or Permitted Unsecured Indebtedness and (c) any Subordinated
Indebtedness, other than any Subordinated Indebtedness owing to the Borrower or
any Restricted Subsidiary.

“Junior Lien Intercreditor Agreement” means, with respect to any Permitted
Junior Lien Secured Indebtedness, an intercreditor agreement, in form and
substance reasonably satisfactory to the Administrative Agent and the Borrower,
that contains terms and conditions that are within the range of terms and
conditions customary for intercreditor agreements that are of the type that
govern intercreditor relationships between holders of senior secured credit
facilities and holders of the same type of Indebtedness as such Permitted Junior
Lien Secured Indebtedness.

“Leasehold Property” means, as of any time of determination, any leasehold
interest then owned by any Credit Party in any leased real property.

“Lender” means each Person listed on the signature pages hereto as a Lender, and
any other Person that shall have become a party hereto in accordance with the
terms hereof pursuant to an Assignment Agreement, an Incremental Facility
Agreement or a Refinancing Facility Agreement, other than any such Person that
shall have ceased to be a party hereto pursuant to an Assignment Agreement.

“Lien” means any lien, mortgage, pledge, assignment, security interest, charge
or encumbrance of any kind (including any conditional sale or other title
retention agreement, and any lease or license in the nature thereof) and any
option, trust or other preferential arrangement having the practical effect of
any of the foregoing.

“Life Sciences Sale” means the sale by the Acquired Company of the Life Sciences
business pursuant to and on the terms set forth in the Life Sciences Sale
Agreement.

“Life Sciences Sale Agreement” means the Share and Asset Purchase Agreement,
dated as of December 22, 2013, among the Acquired Company, ATMI Packaging, Inc.,
Advanced Technology Materials, Inc., ATMI SARL, ATMI BELGIUM LLC and Pall
Corporation.

 

42



--------------------------------------------------------------------------------

“Limited Condition Acquisition” means any Acquisition where consummation of such
Acquisition by the Borrower or any Restricted Subsidiary is not conditioned on
the availability of, or on obtaining, third party financing.

“Loan” means a Tranche B Term Loan, an Incremental Term Loan of any Class, an
Extended Term Loan of any Class or a Refinancing Term Loan of any Class.

“Long-Term Indebtedness” means any Indebtedness that, in conformity with GAAP,
constitutes (or, when incurred, constituted) a long-term liability.

“Majority in Interest”, when used in reference to Lenders of any Class, means,
at any time, Lenders having Tranche B Term Loan Exposure, Extended Term Loan
Exposure of any Class, Incremental Term Loan Exposure of any Class or
Refinancing Term Loan Exposure of any Class, as the case may be, representing
more than 50% of the Tranche B Term Loan Exposure, the Extended Term Loan
Exposure of such Class, the Incremental Term Loan Exposure of such Class or the
Refinancing Term Loan Exposure of such Class, as the case may be, of all the
Lenders of such Class at such time. For purposes of this definition, the amount
of the Tranche B Term Loan Exposure, the Extended Term Loan Exposure of any
Class, the Incremental Term Loan Exposure of any Class or the Refinancing Term
Loan Exposure of any Class shall be determined by excluding the Tranche B Term
Loan Exposure, the Extended Term Loan Exposure of such Class, the Incremental
Term Loan Exposure of such Class or the Refinancing Term Loan Exposure of such
Class, as the case may be, of any Defaulting Lender.

“Margin Stock” as defined in Regulation U.

“Material Adverse Effect” means a material adverse effect on (a) the business,
results of operations, assets, liabilities (actual or contingent) or financial
condition of the Borrower and the Restricted Subsidiaries taken as a whole,
(b) the ability of the Credit Parties (taken as a whole) to fully and timely
perform any of their payment obligations under the Credit Documents or (c) the
rights and remedies available to, or conferred upon, any Agent or any Lender
under the Credit Documents.

“Material Indebtedness” means (a) any Permitted Senior Notes Indebtedness, any
Permitted Credit Agreement Refinancing Indebtedness, any Permitted Incremental
Equivalent Indebtedness and any Permitted Revolving Indebtedness and (b) any
other Indebtedness (other than the Loans and Guarantees under the Credit
Documents), or obligations in respect of one or more Hedge Agreements, of any
one or more of the Borrower and the Restricted Subsidiaries in an aggregate
principal amount of $50,000,000 or more. In the case of any Material
Indebtedness that is a Guarantee of any other Indebtedness, each reference to
“Material Indebtedness” shall be deemed to include a reference to such
Guaranteed Indebtedness. For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the Borrower or any Restricted
Subsidiary in respect of any Hedge Agreement at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that the Borrower or
such Restricted Subsidiary would be required to pay if such Hedge Agreement were
terminated at such time.

 

43



--------------------------------------------------------------------------------

“Material Real Estate Asset” means (a) each Real Estate Asset set forth on
Schedule 1.1(a) and (b) each Real Estate Asset located in the United States
acquired by any Credit Party after the Closing Date (or owned by any Person that
becomes a Credit Party after the Closing Date and located in the United States)
that, together with the improvements thereon and all contiguous and all related
parcels and the improvements thereon, has a book or fair value of $10,000,000 or
more (as determined reasonably and in good faith by an Authorized Officer of the
Borrower), in each case, as of the time of acquisition of such Real Estate Asset
by such Credit Party or as of the time such Person becomes a Credit Party, as
applicable.

“Material Subsidiary” means each Restricted Subsidiary (a) the total assets of
which (determined on a consolidated basis for such Restricted Subsidiary and its
Restricted Subsidiaries, but excluding all amounts attributable to Unrestricted
Subsidiaries) equal 2.5% or more of the Consolidated Total Assets or (b) the
consolidated revenues of which (determined on a consolidated basis for such
Restricted Subsidiary and its Restricted Subsidiaries) equal 2.5% or more of the
consolidated revenues of the Borrower and the Restricted Subsidiaries, in each
case as of the last day of the most recently ended Test Period; provided that if
at the end of or for any Test Period the combined consolidated total assets or
combined consolidated revenues of all Restricted Subsidiaries that under clauses
(a) and (b) above would not constitute Material Subsidiaries would, but for this
proviso, exceed 5.0% of the Consolidated Total Assets or 5.0% of the
consolidated revenues of the Borrower and the Restricted Subsidiaries, then one
or more of such excluded Restricted Subsidiaries shall for all purposes of this
Agreement be deemed to be Material Subsidiaries in descending order based on the
amounts (determined on a consolidated basis for such Restricted Subsidiary and
its Restricted Subsidiaries) of their total assets or revenues, as the case may
be, until such excess shall have been eliminated. For purposes of this
definition, the Consolidated Total Assets and consolidated revenues of the
Borrower as of any date prior to, or for any period that commenced prior to, the
Closing Date shall be determined on a Pro Forma Basis to give effect to the
Merger and the other Transactions to occur on the Closing Date.

“Maturity Date” means the Tranche B Term Loan Maturity Date, any Incremental
Term Loan Maturity Date, any Refinancing Term Loan Maturity Date or the
scheduled “maturity date” with respect to any Extended Term Loans specified in
any Extension Agreement, as the context requires.

“Merger” means the merger of Merger Sub with and into the Acquired Company, with
the Acquired Company surviving such merger as a wholly owned Subsidiary of the
Borrower.

“Merger Agreement” means the Agreement and Plan of Merger dated as of
February 4, 2014, among the Borrower, Merger Sub and the Acquired Company,
together with the schedules, exhibits and other definitive documentation
relating thereto.

“Merger Sub” means Atomic Merger Corporation, a Delaware corporation.

 

44



--------------------------------------------------------------------------------

“Moody’s” means Moody’s Investors Service, Inc., or any successor to its rating
agency business.

“Mortgage” means a mortgage, deed of trust, assignment of leases and rents or
other security document granting a Lien on any Material Real Estate Asset in
favor of the Collateral Agent, for the benefit of the Secured Parties, as
security for the Obligations. Each Mortgage shall be in form and substance
reasonably satisfactory to the Collateral Agent.

“Mortgage Policy” as defined in the definition of “Collateral and Guarantee
Requirement”.

“Multiemployer Plan” means any Employee Benefit Plan that is a “multiemployer
plan” as defined in Section 3(37) of ERISA to which the Borrower, any Restricted
Subsidiary or any of their respective ERISA Affiliates makes or is obligated to
make contributions.

“Narrative Report” means, with respect to any financial statements for which
such report is required, a narrative report describing, in reasonable detail,
the results of operations of the Borrower and the Subsidiaries in the form
prepared for presentation to senior management thereof for the applicable Fiscal
Year or Fiscal Quarter (and for the period from the beginning of the then
current Fiscal Year to the end of such Fiscal Quarter).

“Net Proceeds” means, with respect to any event, (a) the Cash (which term, for
purposes of this definition, shall include Cash Equivalents) proceeds
(including, in the case of any Insurance/Condemnation Event, insurance,
condemnation and similar proceeds) received in respect of such event, including
any Cash received in respect of any non-Cash proceeds, but only as and when
received, net of (b) the sum, without duplication, of (i) all fees and out of
pocket costs and expenses incurred in connection with such event by the Borrower
or any Restricted Subsidiary to Persons that are not Affiliates of the Borrower
(including attorneys’, accountants’ and consultants’ fees, investment banking
and advisory fees and underwriting discounts and commissions), (ii) in the case
of any Asset Sale or any Insurance/Condemnation Event, (A) the amount of all
payments (including in respect of principal, accrued interest and premiums)
required to be made by the Borrower and the Restricted Subsidiaries as a result
of such event (x) to repay Indebtedness (other than Loans, Permitted Credit
Agreement Refinancing Indebtedness, Permitted Incremental Equivalent
Indebtedness or Permitted Revolving Indebtedness) secured by the assets subject
thereto and (y) in the case of any Asset Sale by (other than the Specified
Disposition), or any Insurance/Condemnation Event affecting the assets of, a
Restricted Subsidiary that is CFC or CFC Holding Company, to repay any
Indebtedness of such CFC or CFC Holding Company and (B) the amount of all
payments reasonably estimated to be required to be made by the Borrower and the
Restricted Subsidiaries in respect of purchase price adjustment, indemnification
and similar contingent liabilities that are directly attributable to such event
or in respect of any retained liabilities associated with such event (including
pension and other post-employment benefit liabilities and environmental
liabilities), (iii) the amount of all Taxes (including transfer taxes, deed or
recording taxes and repatriation taxes or any withholding or deduction) paid (or
reasonably estimated to be payable) by the Borrower and the Restricted
Subsidiaries in connection with such event and (iv) in the case of any proceeds
from any Asset Sale by (other than the Specified Disposition), or any
Insurance/Condemnation Event affecting

 

45



--------------------------------------------------------------------------------

the assets of, a Restricted Subsidiary that is not a wholly-owned Subsidiary,
the portion of such proceeds received by such Restricted Subsidiary attributable
to the noncontrolling interests in such Restricted Subsidiary, in each case as
determined reasonably and in good faith by the chief financial officer of the
Borrower. For purposes of this definition, in the event any estimate with
respect to contingent liabilities or Taxes as described in clause (b)(ii)(B) or
(b)(iii) above shall be reduced, the amount of such reduction shall, except to
the extent such reduction is made as a result of a payment having been made in
respect of the applicable contingent liabilities or Taxes, be deemed to be
receipt, on the date of such reduction, of Cash proceeds in respect of such
event.

“Note” means a promissory note issued to any Lender pursuant to Section 2.7(c).

“Obligations” means all obligations of every nature of each Credit Party under
this Agreement and the other Credit Documents, whether for principal, interest
(including default interest accruing pursuant to Section 2.10 and interest
(including such default interest) that would continue to accrue pursuant to
Credit Documents on any such obligation after the commencement of any proceeding
under the Debtor Relief Laws with respect to any Credit Party, whether or not
such interest is allowed or allowable against such Credit Party in any such
proceeding), fees (including prepayment fees), reimbursement of expenses,
indemnification or otherwise.

“Obligations Guarantee” means the Guarantee of the Obligations created under
Section 7.

“Organizational Documents” means (a) with respect to any corporation or company,
its certificate or articles of incorporation, organization or association, as
amended, and its bylaws, as amended, (b) with respect to any limited
partnership, its certificate or declaration of limited partnership, as amended,
and its partnership agreement, as amended, (c) with respect to any general
partnership, its partnership agreement, as amended, and (d) with respect to any
limited liability company, its certificate of formation or articles of
organization, as amended, and its operating agreement, as amended, and in the
case of any Foreign Subsidiary, any analogous organizational documents. In the
event any term or condition of this Agreement or any other Credit Document
requires any Organizational Document to be certified by a secretary of state or
similar governmental official, the reference to any such “Organizational
Document” shall only be to a document of a type customarily certified by such
governmental official.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising solely from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Credit Document, or sold or assigned an interest in any Loan or Credit
Document).

“Other Taxes” means any and all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, this Agreement or any other Credit Document, except any such
Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment made pursuant to Section 2.23)

 

46



--------------------------------------------------------------------------------

“Pari Passu Intercreditor Agreement” means, with respect to any Permitted Pari
Passu Secured Indebtedness, an intercreditor agreement, in form and substance
reasonably satisfactory to the Administrative Agent and the Borrower, that
contains terms and conditions that are within the range of terms and conditions
customary for intercreditor agreements that are of the type that govern
intercreditor relationships between holders of senior secured credit facilities
and holders of the same type of Indebtedness as such Permitted Pari Passu
Secured Indebtedness.

“Participant Register” as defined in Section 10.6(g).

“PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act (Title III of
Pub. L. 107-56).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
that is subject to Section 412 of the Internal Revenue Code or is covered by
Title IV of ERISA.

“Permitted Acquisition” means any Acquisition by the Borrower or any of its
wholly owned Restricted Subsidiaries; provided that:

(a) immediately prior and after giving effect thereto, no Event of Default shall
have occurred and be continuing or would result therefrom, provided that in the
case of any Limited Condition Acquisition financed, in whole or in part, with
the proceeds of Incremental Term Loans, the condition set forth in this clause
(a) may be waived or modified in a manner determined by the Borrower and the
Incremental Lenders providing the applicable Incremental Term Loan Commitments,
as set forth in the applicable Incremental Facility Agreement;

(b)(i) in the case of any Acquisition of Equity Interests in a Person, each of
such Person and its Subsidiaries will become a Restricted Subsidiary (or will be
merged or consolidated with or into the Borrower or any Restricted Subsidiary,
with the continuing or surviving Person being the Borrower (in the case of any
such transaction involving the Borrower) or a Restricted Subsidiary) and (ii) in
the case of any Acquisition of other assets, such assets will be owned by the
Borrower or any Restricted Subsidiary;

(c) all actions required to be taken with respect to such Person or such assets,
as the case may be, in order to satisfy the requirements set forth in clauses
(a), (b) and (c) of the definition of the term “Collateral and Guarantee
Requirement” (subject to the discretion of the Collateral Agent set forth in
such definition) shall have been taken (or arrangements for the taking of such
actions satisfactory to the Collateral Agent shall have been made) (it being
understood that all other requirements set forth in such definition that are
applicable to such Acquisition shall be required to be satisfied in accordance
with (and within the time periods provided in) Sections 5.10 and 5.11); and

(d) the business of any such acquired Person, or such acquired assets, as the
case may be, constitutes a business permitted by Section 6.11.

 

47



--------------------------------------------------------------------------------

“Permitted Credit Agreement Refinancing Indebtedness” means Indebtedness
permitted under Section 6.1(k).

“Permitted Credit Agreement Refinancing Indebtedness Documents” means any credit
agreement, indenture or other agreement or instrument evidencing or governing
the rights of the holders of any Permitted Credit Agreement Refinancing
Indebtedness.

“Permitted Encumbrances” means:

(a) Liens imposed by law for Taxes that are not overdue by more than 30 days or
are being contested in good faith in compliance with Section 5.3, if adequate
reserves with respect thereto are maintained by the applicable Person in
conformity with GAAP;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
construction contractors’ and other like Liens imposed by law arising in the
ordinary course of business and securing obligations that are not overdue by
more than 30 days or are being contested in compliance with Section 5.3, if
adequate reserves with respect thereto are maintained by the applicable Person
in conformity with GAAP;

(c) pledges and deposits made (i) in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws (other than any Lien imposed pursuant to Section 430(k) of the
Internal Revenue Code or Section 303(k) of ERISA or a violation of Section 436
of the Internal Revenue Code) and (ii) in respect of letters of credit, bank
guarantees or similar instruments issued for the account of the Borrower or any
Restricted Subsidiary in the ordinary course of business supporting obligations
of the type set forth in clause (i) above;

(d) pledges and deposits made (i) in the ordinary course of business to secure
the performance of bids, trade contracts (other than for payment of
Indebtedness), leases (other than capital leases), statutory obligations (other
than any Lien imposed pursuant to Section 430(k) of the Internal Revenue Code or
Section 303(k) of ERISA or a violation of Section 436 of the Internal Revenue
Code), surety and appeal bonds, performance bonds, completion guarantees and
other obligations of a like nature (including those to secure health, safety and
environmental obligations) and (ii) in respect of letters of credit, bank
guarantees or similar instruments issued for the account of the Borrower or any
Restricted Subsidiary in the ordinary course of business supporting obligations
of the type set forth in clause (i) above;

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under Section 8.1(h);

 

48



--------------------------------------------------------------------------------

(f) easements, zoning restrictions, rights-of-way, encroachments, protrusions
and similar encumbrances on real property imposed by law or arising in the
ordinary course of business that do not secure any monetary obligations and do
not materially detract from the value of the affected property or interfere with
the ordinary conduct of business of the Borrower and the Restricted
Subsidiaries, taken as a whole and other matters on title that are reasonably
acceptable to the Collateral Agent;

(g) any zoning or similar law or right reserved to or vested in any Governmental
Authority to control or regulate the use of any real property that does not
materially interfere with the ordinary conduct of the business of the Borrower
and the Restricted Subsidiaries, taken as a whole;

(h) ground leases in respect of real property on which facilities owned or
leased by the Borrower or any Restricted Subsidiary are located;

(i) banker’s liens, rights of setoff or similar rights and remedies as to
deposit accounts or other funds maintained with depository institutions;
provided that such deposit accounts or funds are not established or deposited
for the purpose of providing collateral for any Indebtedness and are not subject
to restrictions on access by the Borrower or any Restricted Subsidiary in excess
of those required by applicable banking regulations;

(j) Liens encumbering reasonable customary initial deposits and margin deposits
and similar Liens attaching to commodity trading accounts or other brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes;

(k) Liens of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on the items in the course of collection;

(l) Liens arising by virtue of precautionary UCC financing statement filings (or
similar filings under applicable law) regarding operating leases entered into by
the Borrower and the Restricted Subsidiaries in the ordinary course of business;

(m) Liens representing any interest or title of a lessor or sublessor, or a
lessee or sublessee, in the property subject to any lease (other than any
capital lease) permitted by this Agreement (and all encumbrances and other
matters affecting such interest or title);

(n) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(o) (i) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods in the ordinary course of business
and bailment arrangements entered into in the ordinary course of business
(excluding any general inventory financing) and permitted by this Agreement and
(ii) Liens arising by operation of law under Article 2 of the Uniform Commercial
Code (and any similar provision of any other requirement of law) in favor of a
seller or buyer of goods;

(p) Liens that are customary contractual rights of set-off;

 

49



--------------------------------------------------------------------------------

(q) Liens on specific items of inventory or other goods and proceeds thereof
securing obligations in respect of documentary letters of credit issued to
facilitate the purchase, shipment or storage of such inventory or such other
goods;

(r) deposits of Cash with the owner or lessor of premises leased and operated by
the Borrower or any Restricted Subsidiary to secure the performance of its
obligations under the lease for such premises, in each case in the ordinary
course of business; and

(s) leases, nonexclusive licenses, subleases or nonexclusive sublicenses granted
to others in the ordinary course of business that do not interfere in any
material respect with the ordinary course of business of the Borrower and the
Restricted Subsidiaries, taken as a whole;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness, other than Liens referred to in clauses (c), (d) or
(q) above securing letters of credit, bank guarantees and similar instruments.

“Permitted Incremental Equivalent Indebtedness” means Indebtedness permitted
under Section 6.1(j).

“Permitted Incremental Equivalent Indebtedness Documents” means any credit
agreement, indenture or other agreement or instrument evidencing or governing
the rights of the holders of any Permitted Incremental Equivalent Indebtedness.

“Permitted Intercreditor Agreement” means the ABL Intercreditor Agreement, any
Junior Lien Intercreditor Agreement or any Pari Passu Intercreditor Agreement.

“Permitted Junior Lien Secured Indebtedness” means any secured Indebtedness of
the Borrower and/or any Guarantor Subsidiary in the form of one or more series
of junior lien secured notes, bonds, debentures, loans or “mezzanine” debt, and
the Guarantees thereof by any Credit Party; provided that (a) such Indebtedness
is secured by Liens on all or a portion of the Collateral on a junior priority
basis with the Liens on the Collateral securing the Obligations and is not
secured by any assets of the Borrower or any Restricted Subsidiary other than
the Collateral, (b) such Indebtedness is not Guaranteed by any Subsidiaries
other than the Guarantor Subsidiaries and (c) the administrative agent,
collateral agent, trustee and/or any similar representative acting on behalf of
the holders of such Indebtedness shall have become party to (i) the ABL
Intercreditor Agreement, providing that the Liens on the ABL Priority Collateral
securing such Indebtedness shall rank junior in priority to the Liens on the ABL
Priority Collateral securing the Permitted Revolving Indebtedness, and (ii) a
Junior Lien Intercreditor Agreement, providing that the Liens on the Collateral
securing such Indebtedness shall rank junior in priority to the Liens on the
Collateral securing the Obligations; provided that if such Indebtedness is the
initial Permitted Junior Lien Secured Indebtedness incurred by the Borrower and
the Guarantor Subsidiaries, then the Borrower and the Guarantor Subsidiaries
shall have executed and delivered the Junior Lien Intercreditor Agreement (or an
acknowledgement thereof in the form specified therein) and the Administrative
Agent agrees to execute and deliver, on behalf of the Lenders and the other
Secured Parties, the Junior Lien Intercreditor Agreement. It is understood and
agreed that, notwithstanding the final paragraph of Section 6.1, Permitted
Junior Lien Secured Indebtedness may only be incurred and outstanding in
reliance on Section 6.1(j) or 6.1(k).

 

50



--------------------------------------------------------------------------------

“Permitted Lien” means any Lien permitted by Section 6.2.

“Permitted Pari Passu Secured Indebtedness” means any secured Indebtedness of
the Borrower and/or any Guarantor Subsidiary in the form of one or more series
of senior secured notes, bonds or debentures, and the Guarantees thereof by any
Credit Party; provided that (a) such Indebtedness is secured by Liens on all or
a portion of the Collateral on a pari passu basis with the Liens on the
Collateral securing the Obligations (it being understood that the determination
as to whether such Liens are on a pari passu basis shall be made without regard
to control of remedies) and is not secured by any assets of the Borrower or any
Restricted Subsidiary other than the Collateral, (b) such Indebtedness is not
Guaranteed by any Subsidiaries other than the Guarantor Subsidiaries and (c) the
administrative agent, collateral agent, trustee and/or any similar
representative acting on behalf of the holders of such Indebtedness shall have
become party to (i) the ABL Intercreditor Agreement, providing that the Liens on
the ABL Priority Collateral securing such Indebtedness shall rank junior in
priority to the Liens on the ABL Priority Collateral securing the Permitted
Revolving Indebtedness, and (ii) a Pari Passu Intercreditor Agreement, providing
that the Liens on the Collateral securing such Indebtedness shall rank equal in
priority to the Liens on the Collateral securing the Obligations (it being
understood that the determination as to whether such Liens rank equal in
priority shall be made without regard to control of remedies); provided that if
such Indebtedness is the initial Permitted Pari Passu Secured Indebtedness
incurred by the Borrower and the Guarantor Subsidiaries, then the Borrower and
the Guarantor Subsidiaries shall have executed and delivered the Pari Passu
Intercreditor Agreement (or an acknowledgement thereof in the form specified
therein) and the Administrative Agent agrees to execute and deliver, on behalf
of the Lenders and the other Secured Parties, the Pari Passu Intercreditor
Agreement. It is understood and agreed that, notwithstanding the final paragraph
of Section 6.1, Permitted Pari Passu Secured Indebtedness may only be incurred
and outstanding in reliance on Section 6.1(j) or 6.1(k).

“Permitted Revolving Indebtedness” means Indebtedness permitted under
Section 6.1(l). As of the date hereof, Indebtedness under the ABL Credit
Agreement constitutes Permitted Revolving Indebtedness.

“Permitted Revolving Indebtedness Documents” means the ABL Credit Agreement and
any other credit agreement or other agreement or instrument evidencing or
governing the rights of the holders of any Permitted Revolving Indebtedness.

“Permitted Senior Notes Indebtedness” means Indebtedness permitted under
Section 6.1(m).

“Permitted Senior Notes Indebtedness Documents” means any credit agreement,
indenture or other agreement or instrument evidencing or governing the rights of
the holders of any Permitted Senior Notes Indebtedness.

“Permitted Stock Repurchases” as defined in Section 6.4(f).

 

51



--------------------------------------------------------------------------------

“Permitted Unsecured Indebtedness” means any Indebtedness of the Borrower and/or
any Guarantor Subsidiary in the form of one or more series of senior unsecured
or subordinated unsecured notes, bonds, debentures, loans or “mezzanine” debt;
provided that (a) such Indebtedness is not secured by any Liens on any assets of
the Borrower or any Restricted Subsidiary and (b) such Indebtedness is not
Guaranteed by any Subsidiaries other than the Subsidiary Guarantors.

“Person” means any natural person, corporation, limited partnership, general
partnership, limited liability company, limited liability partnership, joint
stock company, joint venture, association, company, trust, bank, trust company,
land trust, business trust or other organization, whether or not a legal entity,
and any Governmental Authority.

“Platform” means IntraLinks/IntraAgency, SyndTrak or another similar website or
other information platform.

“Pledge and Security Agreement” means the Term Pledge and Security Agreement to
be executed by the Credit Parties substantially in the form of Exhibit I.

“Post-Closing Letter Agreement” means the Post-Closing Letter Agreement dated as
of the date hereof, among the Borrower, the Administrative Agent and the
Collateral Agent.

“Previously Absent Financial Maintenance Covenant” means, at any time, (a) any
financial maintenance covenant that is not included in this Agreement at such
time and (b) any financial maintenance covenant that is included in this
Agreement at such time but has covenant levels or effectiveness triggers that
are more restrictive on the Borrower and the Restricted Subsidiaries than the
covenant levels or effectiveness triggers set forth in this Agreement at such
time.

“Prime Rate” means the rate of interest quoted in the print edition of The Wall
Street Journal, Money Rates Section as the Prime Rate (currently defined as the
base rate on corporate loans posted by at least 75% of the nation’s 30 largest
banks), as in effect from time to time. The Prime Rate is a reference rate and
does not necessarily represent the lowest or best rate actually charged to any
customer. Any Agent and any Lender may make commercial loans or other loans at
rates of interest at, above or below the Prime Rate.

“Private Lenders” means Lenders that wish to receive Private-Side Information.

“Private-Side Information” means any information with respect to the Borrower
and the Subsidiaries that is not Public-Side Information.

“Pro Forma Basis”, “Pro Forma Compliance” and “Pro Forma Effect” means, with
respect to any Pro Forma Event, that such Pro Forma Event and the following
transactions in connection therewith (to the extent applicable) shall be deemed
to have occurred as of the first day of the applicable period of measurement for
the applicable covenant or requirement: (a) historical income statement items
(whether positive or negative) attributable to the property or Person, if any,
subject to such Pro Forma Event, (i) in the case of a Disposition of a business
unit, division, product line or line of business of the Borrower or a Restricted
Subsidiary, a

 

52



--------------------------------------------------------------------------------

Disposition that otherwise results in a Restricted Subsidiary ceasing to be a
Subsidiary or a designation of a Subsidiary as an Unrestricted Subsidiary, shall
be excluded, and (ii) in the case of an Acquisition by the Borrower or a
Restricted Subsidiary, whether by merger, consolidation or otherwise, any other
Investment that results in a Person becoming a Subsidiary or a designation of a
Subsidiary as a Restricted Subsidiary, shall be included, (b) any repayment,
retirement, redemption, satisfaction, and discharge or defeasance of
Indebtedness and (c) any Indebtedness incurred or assumed by the Borrower or any
of the Restricted Subsidiaries in connection therewith, and if such Indebtedness
has a floating or formula rate, such Indebtedness shall have an implied rate of
interest for the applicable period for purposes of this definition determined by
utilizing the rate which is or would be in effect with respect to such
Indebtedness as at the relevant date of determination (taking into account any
hedging obligations applicable to such Indebtedness if such hedging obligation
has a remaining term in excess of 12 months). “Pro Forma Basis,” “Pro Forma
Compliance” and “Pro Forma Effect” in respect of any Pro Forma Event shall be
calculated in a reasonable and factually supportable manner by the Borrower. For
the avoidance of doubt, the amount of net cost savings, operating expense
reductions, other operating improvements and synergies projected by the Borrower
in good faith to be realized as a result of actions taken or to be taken in
connection with any Pro Forma Event may be included in Consolidated Adjusted
EBITDA in the manner, and subject to the limitations, set forth in the
definition of such term.

“Pro Forma Event” means (a) any Acquisition by the Borrower or a Restricted
Subsidiary, whether by merger, consolidation or otherwise, or any other
Investment that results in a Person becoming a Subsidiary, (b) any Disposition
of a business unit, division, product line or line of business of the Borrower
or a Restricted Subsidiary and any other Disposition that results in a
Restricted Subsidiary ceasing to be a Subsidiary, (c) any designation of a
Subsidiary as a Restricted Subsidiary or as an Unrestricted Subsidiary and
(d) any incurrence or issuance or repayment, retirement, redemption,
satisfaction and discharge or defeasance of Indebtedness or any Restricted
Junior Payment where the consummation thereof, or the determination of whether
such transaction is permitted to be consummated under this Agreement, requires
that a financial covenant or test be calculated on a Pro Forma Basis or after
giving Pro Forma Effect to such transaction; provided that any such Acquisition,
Investment or Disposition involving consideration of less than $20,000,000
shall, in each case in the sole discretion of the Borrower, be deemed not to
constitute a Pro Forma Event hereunder.

“Pro Forma Financial Statements” means customary pro forma consolidated balance
sheets and related pro forma consolidated statements of operations of the
Borrower and its consolidated Subsidiaries as of the end of and for the most
recently ended Fiscal Year and the latest 12-month period ended at least 40 days
prior to the Closing Date, prepared after giving effect to the Transactions as
if they had occurred as of the end of such period (in the case of such balance
sheet) or at the beginning of such period (in the case of such statement of
operations), in each case under and in accordance with Article 11 of
Regulation S-X and the relevant SEC rules and regulations applicable thereto for
Form S-1 registration statements; provided that such pro forma financial
statements shall not be required to include adjustments for purchase accounting
(including adjustment of the type contemplated by Financial Accounting Standards
Board ASC Topic 805, Business Combinations (formerly SFAS 141R)).

 

53



--------------------------------------------------------------------------------

“Pro Rata Share” means, with respect to any Lender, at any time, (a) when used
in reference to payments, computations and other matters relating to the
Tranche B Term Loans or Tranche B Term Borrowings, the percentage obtained by
dividing (i) the Tranche B Term Loan Exposure of such Lender at such time by
(ii) the aggregate Tranche B Term Loan Exposure of all the Lenders at such time,
(b) when used in reference to payments, computations and other matters relating
to Incremental Term Loan Commitments, Incremental Term Loans or Incremental Term
Borrowings of any Class, the percentage obtained by dividing (i) the Incremental
Term Loan Exposure of such Class of such Lender at such time by (ii) the
aggregate Incremental Term Loan Exposure of such Class of all the Lenders at
such time, (c) when used in reference to payments, computations and other
matters relating to Extended Term Loans or Extended Term Borrowings of any
Class, the percentage obtained by dividing (i) the aggregate Extended Term Loan
Exposure of such Class of such Lender at such time by (ii) the aggregate amount
of the Extended Term Loan Exposure of such Class of all the Lenders at such
time, (d) when used in reference to payments, computations and other matters
relating to Refinancing Term Loan Commitments, Refinancing Term Loans or
Refinancing Term Borrowings of any Class, the percentage obtained by dividing
(i) the Refinancing Term Loan Exposure of such Class of such Lender at such time
by (ii) the aggregate Refinancing Term Loan Exposure of such Class of all the
Lenders at such time and (e) when used for any other purpose (including under
Section 9.6), the percentage obtained by dividing (i) an amount equal to the sum
of the Tranche B Term Loan Exposure, the Incremental Term Loan Exposure, the
Extended Term Loan Exposure and the Refinancing Term Loan Exposure of such
Lender at such time by (ii) an amount equal to the sum of the aggregate
Tranche B Term Loan Exposure, the aggregate Incremental Term Loan Exposure, the
aggregate Extended Term Loan Exposure and the aggregate Refinancing Term Loan
Exposure of all the Lenders at such time.

“Projections” means the projections of the Borrower and the Restricted
Subsidiaries for each Fiscal Quarter of the Fiscal Year 2014 and for each Fiscal
Year thereafter through and including the Fiscal Year 2021.

“Public Lenders” means Lenders that do not wish to receive Private-Side
Information.

“Public-Side Information” means information that is either (a) available to all
holders of Traded Securities of the Borrower and its Subsidiaries or (b) not
material non-public information (for purposes of United States federal, state or
other applicable securities laws).

“Real Estate Asset” means any interest owned by any Credit Party in fee in any
real property.

“Recipient” means the Administrative Agent, the Collateral Agent and any Lender.

“Refinancing Facility Agreement” means a Refinancing Facility Agreement, in form
and substance reasonably satisfactory to the Administrative Agent and the
Borrower, among the Borrower, the Administrative Agent and one or more
Refinancing Lenders, establishing Refinancing Term Loan Commitments and
effecting such other amendments hereto and to the other Credit Documents as are
contemplated by Section 2.26.

 

54



--------------------------------------------------------------------------------

“Refinancing Indebtedness” means, in respect of any Indebtedness (the “Original
Indebtedness”), any Indebtedness that extends, renews, refinances or replaces
such Original Indebtedness (or any Refinancing Indebtedness in respect thereof);
provided that (a) the principal amount of such Refinancing Indebtedness shall
not exceed the principal amount of such Original Indebtedness except by an
amount not greater than accrued and unpaid interest on such Original
Indebtedness, any original issue discount applicable to such Refinancing
Indebtedness, any unused commitments in respect of such Original Indebtedness
(only if and to the extent that, had such Original Indebtedness been incurred
under such commitments at the time such Refinancing Indebtedness is incurred, it
would have been permitted hereunder) and any reasonable fees, premiums and
expenses relating to such extension, renewal or refinancing; (b) the stated
final maturity of such Refinancing Indebtedness shall not be earlier than that
of such Original Indebtedness; (c) the weighted average life to maturity of such
Refinancing Indebtedness shall not be shorter than the remaining weighted
average life to maturity of such Original Indebtedness (and, for purposes of
determining the weighted average life to maturity of such Original Indebtedness,
the effects of any prepayments made prior to the date of the determination shall
be disregarded); (d) such Refinancing Indebtedness shall not constitute an
obligation (including pursuant to a Guarantee) of any Restricted Subsidiary that
shall not have been (or, in the case of after-acquired Subsidiaries, shall not
have been required to become) an obligor in respect of such Original
Indebtedness; (e) if such Original Indebtedness shall have been subordinated to
the Obligations, such Refinancing Indebtedness shall also be subordinated to the
Obligations on terms not less favorable in any material respect to the Lenders;
(f) if such Original Indebtedness shall be Permitted Credit Agreement
Refinancing Indebtedness or Permitted Incremental Equivalent Indebtedness, then
(i) such Refinancing Indebtedness satisfies the Specified Permitted Indebtedness
Documentation Requirements, (ii) if such Original Indebtedness was Permitted
Pari Passu Secured Indebtedness, such Refinancing Indebtedness, if secured,
shall be Permitted Pari Passu Secured Indebtedness or Permitted Junior Lien
Secured Indebtedness and (ii) if such Original Indebtedness was Permitted Junior
Lien Secured Indebtedness, such Refinancing Indebtedness, if secured, shall be
Permitted Junior Lien Secured Indebtedness or Permitted Pari Passu Secured
Indebtedness; and (g) such Refinancing Indebtedness shall not be secured by any
Lien on any asset other than the assets that secured such Original Indebtedness
or, to the extent such assets would have been required to secure such Original
Indebtedness pursuant to the terms thereof, that are proceeds and products of,
or after-acquired property that is affixed or incorporated into, the assets that
secured such Original Indebtedness.

“Refinancing Lender” as defined in Section 2.26(a).

“Refinancing Term Borrowing” means a Borrowing comprised of Refinancing Term
Loans of a particular Class.

“Refinancing Term Loan Commitments” as defined in Section 2.26(a).

“Refinancing Term Loan Exposure” means, with respect to any Lender, for any
Class of Refinancing Term Loans at any time, (a) prior to the making of the
Refinancing Term Loans of such Class, the Refinancing Term Loan Commitment of
such Lender to make Refinancing Term Loans of such Class at such time and
(b) after the making of the Refinancing Term Loans of such Class, the aggregate
principal amount of the Refinancing Term Loans of such Class of such Lender at
such time.

 

55



--------------------------------------------------------------------------------

“Refinancing Term Loan Maturity Date” means, with respect to Refinancing Term
Loans of any Class, the scheduled date on which such Refinancing Term Loans
shall become due and payable in full hereunder, as specified in the applicable
Refinancing Facility Agreement.

“Refinancing Term Loans” as defined in Section 2.26(a).

“Register” as defined in Section 2.7(b).

“Regulation D” means Regulation D of the Board of Governors.

“Regulation T” means Regulation T of the Board of Governors.

“Regulation U” means Regulation U of the Board of Governors.

“Regulation X” means Regulation X of the Board of Governors.

“Related Fund” means, with respect to any Lender that is an investment fund, any
other investment fund that invests in commercial loans and that is managed or
advised by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the directors, officers, partners, members, trustees, employees, controlling
persons, agents, administrators, managers, representatives and advisors of such
Person and of such Person’s Affiliates.

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into or through the indoor or outdoor
environment, including the abandonment or disposal of any barrels, containers or
other closed receptacles containing any Hazardous Material.

“Repricing Event” means (a) any prepayment or repayment of any Tranche B Term
Loan with the proceeds of, or made in connection with the incurrence of, any
Indebtedness that has a weighted average yield lower than the weighted average
yield of such Tranche B Term Loan at the time of such prepayment or repayment
and (b) any amendment or other modification of this Agreement that, directly or
indirectly, reduces the weighted average yield of any Tranche B Term Loan. For
purposes of this definition, “weighted average yield” means, at any time, with
respect to any Loan or other Indebtedness, the weighted average yield to stated
maturity of such Loan or other Indebtedness based on the interest rate or rates
applicable thereto and giving effect to all upfront or similar fees (but not any
arrangement, structuring or underwriting fees) or original issue discount
payable to the Lenders or other applicable creditors advancing such Loan or
other Indebtedness with respect thereto (in each case, with upfront or similar
fees or original issue discount being deemed to constitute like amounts of
original issue discount, and such fees and original discount being equated to
interest margins in a manner consistent with generally

 

56



--------------------------------------------------------------------------------

accepted financial practice based on an assumed life to maturity of the lesser
of four years and the tenor of such Loan or other Indebtedness) and to any
interest rate “floor”. For purposes of determining the weighted average yield of
any floating rate Indebtedness at any time, the rate of interest applicable to
such Indebtedness at such time shall be assumed to be the rate applicable at all
times prior to maturity; provided that appropriate adjustments shall be made for
any scheduled changes in rates of interest provided for in the documents
governing such Indebtedness. Determinations of the weighted average yield of any
Loans or other Indebtedness shall be made by the Administrative Agent at the
request of the Borrower and in a manner consistent with accepted financial
practice, and any such determination shall be conclusive, absent manifest error.

“Requisite Lenders” means, at any time, Lenders having or holding Tranche B Term
Loan Exposure, Extended Term Loan Exposure, Incremental Term Loan Exposure and
Refinancing Term Loan Exposure representing more than 50% of the sum of the
Tranche B Term Loan Exposure, Extended Term Loan Exposure, Incremental Term Loan
Exposure and Refinancing Term Loan Exposure of all the Lenders at such time. For
purposes of this definition, the amount of Tranche B Term Loan Exposure,
Extended Term Loan Exposure, Incremental Term Loan Exposure and Refinancing Term
Loan Exposure shall be determined by excluding Tranche B Term Loan Exposure,
Extended Term Loan Exposure, Incremental Term Loan Exposure and Refinancing Term
Loan Exposure of any Defaulting Lender.

“Restricted Junior Payment” means (a) any dividend or other distribution, direct
or indirect (whether in Cash, Securities or other property), with respect to any
Equity Interests in the Borrower or any Restricted Subsidiary, (b) any payment
or distribution, direct or indirect (whether in Cash, Securities or other
property), including any sinking fund or similar deposit, on account of any
redemption, retirement, purchase, acquisition, exchange, conversion, cancelation
or termination of, or any other return of capital with respect to, any Equity
Interests in the Borrower or any Restricted Subsidiary, and (c) any payment or
other distribution, direct or indirect (whether in Cash, Securities or other
property) of or in respect of principal of or interest or premium on any Junior
Indebtedness, or any payment or other distribution (whether in Cash, Securities
or other property), including any sinking fund or similar deposit, on account of
the redemption, retirement, purchase, acquisition, defeasance (including
in-substance or legal defeasance), exchange, conversion, cancelation or
termination of any Junior Indebtedness.

“Restricted Subsidiary” means any Subsidiary that is not an Unrestricted
Subsidiary.

“Retained ECF Percentage” means, with respect to any Fiscal Year, (a) 100% minus
(b) the Applicable ECF Percentage with respect to such Fiscal Year.

“Returns” means (a) with respect to any Investment in the form of a loan or
advance, the repayment to the investor in Cash or Cash Equivalents of principal
thereof and (b) with respect to any Acquisition or other Investment, any return
of capital (including dividends, distributions and similar payments and profits
on sale to a Person other than the Borrower or a Subsidiary) received by the
investor in Cash or Cash Equivalents in respect of such Acquisition or other
Investment.

 

57



--------------------------------------------------------------------------------

“Rollover Indebtedness” means Indebtedness of any Credit Party issued to any
Lender in lieu of such Lender’s applicable Pro Rata Share of any prepayment of
any Borrowing made pursuant to Section 2.13(a)(i).

“S&P” means Standard & Poor’s Financial Services, a division of McGraw-Hill
Financial, Inc., or any successor to its rating agency business.

“Sale/Leaseback Transaction” means an arrangement relating to property owned by
the Borrower or any Restricted Subsidiary whereby the Borrower or such
Restricted Subsidiary Disposes of such property to any Person and the Borrower
or any Restricted Subsidiary leases such property, or other property that it
intends to use for substantially the same purpose or purposes as the property
Disposed of, from such Person or its Affiliates.

“Sanctions” as defined in Section 4.23.

“Sanctions Laws” as defined in Section 4.23.

“SEC” means the United States Securities and Exchange Commission.

“Secured Net Leverage Ratio” means, as of any date, the ratio of
(a) Consolidated Secured Net Debt as of such date to (b) Consolidated Adjusted
EBITDA for the period of four consecutive Fiscal Quarters of the Borrower most
recently ended on or prior to such date.

“Secured Parties” as defined in the Pledge and Security Agreement.

“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.

“Securities Act” means the United States Securities Act of 1933.

“Senior Notes” means the 6.00% Senior Notes due 2022 issued by the Borrower on
April 1, 2014.

“Series” refers to Incremental Term Loan Commitments (and any Incremental Term
Loans thereunder) established pursuant to an Incremental Facility Agreement, or
to Refinancing Term Loan Commitments (and any Refinancing Term Loans thereunder)
established pursuant to a Refinancing Facility Agreement, in each case that have
identical terms and conditions.

“Solvency Certificate” means a Solvency Certificate executed by the chief
financial officer of the Borrower substantially in the form of Exhibit J.

 

58



--------------------------------------------------------------------------------

“Solvent” means that, as of the date of determination, (a) the fair value of the
assets of the Borrower and the Restricted Subsidiaries, on a consolidated basis,
exceeds their debts and liabilities, subordinated, contingent or otherwise, on a
consolidated basis, (b) the present fair saleable value of the property of the
Borrower and the Restricted Subsidiaries, on a consolidated basis, is greater
than the amount that will be required to pay the probable liability, on a
consolidated basis, of their debts and other liabilities, subordinated,
contingent or otherwise, on a consolidated basis, as such debts and other
liabilities become absolute and matured, (c) the Borrower and the Restricted
Subsidiaries, on a consolidated basis, are able to pay their debts and
liabilities, subordinated, contingent or otherwise, on a consolidated basis, as
such liabilities become absolute and matured and (d) the Borrower and the
Restricted Subsidiaries, on a consolidated basis, are not engaged in, and are
not about to engage in, business for which they have unreasonably small capital.
For purposes of this definition, the amount of any contingent liability at any
time shall be computed as the amount that would reasonably be expected to become
an actual and matured liability.

“Specified Acquired Company Financial Statements” means such audited and
unaudited financial statements of the Acquired Company and its Subsidiaries
(giving effect to the Life Sciences Sale as either (a) discontinued operations
pursuant to ASC 205-20-45, Presentation of Financial Statements–Discontinued
Operations or (b) as necessary to permit the preparation of Pro Forma Financial
Statements, but including after giving effect to the Life Sciences Sale and,
otherwise, under and in accordance with Article 11 of Regulation S-X and the
relevant SEC rules and regulations applicable thereto for Form S-1 registration
statements) as are required to satisfy the financial statement requirements of
the SEC for inclusion in a registration statement for a registered offering of
senior unsecured debt Securities on Form S-1 (other than consolidating and other
financial statements and data that would be required by Sections 3-09, 3-10 and
3-16 of Regulation S-X under the Securities Act) or that would be necessary for
the underwriters of such Securities to receive customary “comfort” (including
customary negative assurance comfort, including with respect to change period
comfort) from the independent registered public accounting firms of the Borrower
and the Acquired Company in connection with the offering of such Securities.

“Specified Disposition” the sale (including by way of the sale of Equity
Interests in the Subsidiary identified in writing to the Administrative Agent
prior to the Closing Date and whether by merger, consolidation or otherwise) of
all or substantially all of the business and operations representing the line of
business of the Borrower and the Restricted Subsidiaries identified in writing
to the Administrative Agent prior to the Closing Date.

“Specified Permitted Indebtedness Documentation Requirements” means, with
respect to any Indebtedness, the requirements that the terms of such
Indebtedness (excluding interest rates (whether fixed or floating), interest
margins, benchmark rate floors, fees, original issue discounts and prepayment or
redemption terms (including “no call” terms and other restrictions thereunder)
and premiums) are, when taken as a whole, not materially more favorable to the
lenders or holders providing such Indebtedness than those applicable under this
Agreement when taken as a whole (other than covenants (including any Previously
Absent Financial Maintenance Covenant) or other provisions applicable only to
periods after the latest Maturity Date in effect at the time of incurrence of
such Indebtedness) (it being understood that such Indebtedness shall not include
any Previously Absent Financial Maintenance Covenant

 

59



--------------------------------------------------------------------------------

unless such Previously Absent Financial Maintenance Covenant applies only to
periods after the latest Maturity Date in effect at the time of incurrence of
such Indebtedness or this Agreement is amended to include such Previously Absent
Financial Maintenance Covenant for the benefit of all Lenders); provided that a
certificate of an Authorized Officer of the Borrower delivered to the
Administrative Agent at least five Business Days prior to the incurrence of such
Indebtedness, together with a reasonably detailed description of the material
terms and conditions of such Indebtedness or drafts of the documentation
relating thereto, stating that the Borrower has determined in good faith that
such terms and conditions satisfy the requirement of this definition shall be
conclusive evidence that such terms and conditions satisfy such requirement
unless the Administrative Agent notifies the Borrower in writing within such
five Business Day period that it disagrees with such determination (including a
reasonable description of the basis upon which it disagrees)).

“Specified Real Estate Asset” means each Material Real Estate Asset that is
intended by the Borrower to be part of the Specified Disposition and identified
in writing to the Administrative Agent prior to the Closing Date.

“Specified Representations” means the representations and warranties set forth
in Sections 4.1(a), 4.1(b)(ii) and 4.1(b)(iii) (in each case, solely with
respect to the Credit Parties), 4.3 (solely with respect to the Credit
Documents), 4.4(b) (solely with respect to the Credit Documents), 4.6, 4.14,
4.15, 4.18, 4.21(a), 4.23(a) and 4.23(c).

“Subordinated Indebtedness” of any Person means any Indebtedness of such Person
that is contractually subordinated in right of payment to any other Indebtedness
of such Person.

“Subsidiary” means, with respect to any Person (the “parent”) at any date,
(a) any Person the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in conformity with GAAP as of such date and (b) any
other Person of which Equity Interests representing more than 50% of the equity
value or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, by the parent or one or more subsidiaries of
the parent or by the parent and one or more subsidiaries of the parent. Unless
otherwise specified, all references herein to Subsidiaries shall be deemed to
refer to Subsidiaries of the Borrower.

“Supplemental Collateral Questionnaire” means a certificate in the form of
Exhibit K or any other form approved by the Collateral Agent.

“Syndication Agent” means Goldman Sachs, in its capacity as syndication agent
for the credit facility established under this Agreement.

“Tax” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Priority Collateral” as defined in the ABL Intercreditor Agreement.

 

60



--------------------------------------------------------------------------------

“Term Priority Collateral Proceeds Account” means a deposit account maintained
with a depository institution reasonably acceptable to the Collateral Agent and
that is subject to a Control Agreement in favor of the Collateral Agent in which
Net Proceeds of an Asset Sale or an Insurance/Condemnation Event are deposited
by the Borrower or a Restricted Subsidiary, or by the Collateral Agent as loss
payee, to be held as cash collateral securing the Obligations pending release as
contemplated by Section 2.14(a) or 2.14(b).

“Test Period” means, on any date of determination, the most recent period of
four consecutive Fiscal Quarters of the Borrower for which financial statements
have been delivered pursuant to Section 5.1(a) or 5.1(b) (or, prior to the first
delivery of any such financial statements, the period of four consecutive Fiscal
Quarters of the Borrower ended December 31, 2013).

“Total Net Leverage Ratio” means, as of any date, the ratio of (a) Consolidated
Total Net Debt as of such date to (b) Consolidated Adjusted EBITDA for the
period of four consecutive Fiscal Quarters of the Borrower most recently ended
on or prior to such date.

“Traded Securities” means any debt or equity Securities issued pursuant to a
public offering or Rule 144A offering or other similar private placement.

“Tranche B Term Borrowing” means a Borrowing comprised of Tranche B Term Loans.

“Tranche B Term Loan” means a Tranche B Term Loan made by a Lender to the
Borrower pursuant to Section 2.1(a)(i).

“Tranche B Term Loan Commitment” means, with respect to any Lender, the
commitment of such Lender to make a Tranche B Term Loan hereunder, expressed as
an amount representing the maximum principal amount of the Tranche B Term Loan
to be made by such Lender, subject to any increase or reduction pursuant to the
terms and conditions hereof. The initial amount of each Lender’s Tranche B Term
Loan Commitment is set forth on Schedule 2.1 or in the Assignment Agreement
pursuant to which such Lender shall have assumed its Tranche B Term Loan
Commitment. The aggregate amount of the Tranche B Term Loan Commitments as of
the Closing Date is $460,000,000.

“Tranche B Term Loan Exposure” means, with respect to any Lender at any time,
(a) prior to the making of Tranche B Term Loans hereunder, the Tranche B Term
Loan Commitment of such Lender at such time and (b) after the making of Tranche
B Term Loans hereunder, the aggregate principal amount of the Tranche B Term
Loans of such Lender outstanding at such time.

“Tranche B Term Loan Maturity Date” means the date that is seven years after the
Closing Date.

“Transactions” means (a) the execution, delivery and performance by each Credit
Party of the Credit Documents to which it is to be a party, the creation of the
Liens provided for in the Collateral Documents and, in the case of the Borrower,
the borrowing of Loans and the use of the proceeds thereof, (b) the execution,
delivery and performance by each

 

61



--------------------------------------------------------------------------------

Credit Party of the “Credit Documents” to which it is to be a party and the
creation of the Liens provided for in the “Collateral Documents”, in each case
under the ABL Credit Agreement, (c) the execution, delivery and performance by
each Credit Party of the Permitted Senior Notes Indebtedness Documents with
respect to the Senior Notes and the use of proceeds thereof, (d) the Merger, the
Life Sciences Sale and the other transactions contemplated by the Merger
Agreement and (e) the payment of fees and expenses in connection with the
foregoing.

“Type” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted Eurodollar Rate or the Base Rate.

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect from time to time in any applicable jurisdiction.

“Unrestricted Cash” means, on any date, Cash and Cash Equivalents owned on such
date by the Borrower or any Restricted Subsidiary that is not a CFC or a CFC
Holding Company, as reflected on a balance sheet prepared as of such date in
conformity with GAAP, provided that (a) such Cash and Cash Equivalents do not
appear (and would not be required to appear) as “restricted” on a consolidated
balance sheet of such Person prepared in conformity with GAAP, (b) such Cash and
Cash Equivalents are free and clear of all Liens, other than (i) nonconsensual
Liens permitted by Section 6.2 (including, without limitation, clause (a) of the
definition of the term “Permitted Encumbrances”), (ii) Liens referred to in
clause (i) of the definition of the term “Permitted Encumbrances”, (iii) Liens
created under the Credit Documents and (iv) Liens securing Permitted Refinancing
Credit Agreement Indebtedness, Permitted Incremental Equivalent Indebtedness or
Permitted Revolving Indebtedness, and (c) the use of such Cash and Cash
Equivalents for application to the payment of Indebtedness is not prohibited in
any material respect by applicable law or any material Contractual Obligation
and such Cash and Cash Equivalents are not contractually restricted in any
material respect from being distributed to the Borrower.

“Unrestricted Subsidiary” means (a) any Subsidiary of the Borrower that is
designated as an Unrestricted Subsidiary in the manner provided below and not
subsequently redesignated as a “Restricted Subsidiary” in the manner provided
below and (b) each Subsidiary of an Unrestricted Subsidiary.

The Borrower may designate any Subsidiary to be an “Unrestricted Subsidiary” by
delivering to the Administrative Agent a certificate of a Financial Officer of
the Borrower specifying such designation and certifying that such designated
Subsidiary satisfies the requirements set forth in this definition (and
including reasonably detailed calculations demonstrating satisfaction of the
requirement in clause (b) below); provided that no Subsidiary may be designated
as an Unrestricted Subsidiary unless (a) no Default or Event of Default has
occurred and is continuing or would result therefrom, (b) immediately after
giving Pro Forma Effect to such designation, the Total Net Leverage Ratio,
determined as of the last day of the then most recently ended Test Period, shall
not exceed 2.20:1.00, (c) such Subsidiary does not own any Equity Interests in
any of the Restricted Subsidiaries, (d) such Subsidiary does not own (or hold or
control by lease, exclusive license or otherwise) any asset (including any
Intellectual Property) that is material to the operation in the ordinary course
of business of (i) the Borrower

 

62



--------------------------------------------------------------------------------

and the Restricted Subsidiaries, taken as a whole, or (ii) the Borrower and the
Restricted Subsidiaries that are Domestic Subsidiaries, taken as a whole,
(e) each Subsidiary of such Subsidiary has been designated as (and, for so long
as it is a Subsidiary of the Borrower, continues as) an “Unrestricted
Subsidiary” in accordance with this definition, (f) the Investments in such
Unrestricted Subsidiary by the Borrower and the Restricted Subsidiaries
(including, after giving effect to the next sentence, those resulting from such
designation) are permitted under Section 6.6, (g) such Subsidiary shall have
been or will promptly be designated an “unrestricted subsidiary” (or otherwise
not be subject to the covenants) under any Permitted Senior Notes Indebtedness,
any Permitted Credit Agreement Refinancing Indebtedness, any Permitted
Incremental Equivalent Indebtedness and any Permitted Revolving Indebtedness and
(h) no Subsidiary may be designated as an Unrestricted Subsidiary if it was
previously an Unrestricted Subsidiary that has been redesignated as a Restricted
Subsidiary. Upon the designation of any Subsidiary as an Unrestricted
Subsidiary, the Borrower and the Restricted Subsidiaries shall be deemed to have
made an Investment in such Unrestricted Subsidiary in an amount equal at the
time of such designation to the fair value of such Subsidiary (as determined
reasonably and in good faith by a Financial Officer of the Borrower). The
Borrower shall cause each Unrestricted Subsidiary to satisfy at all times the
requirements set forth in clauses (c), (d) and (g) above.

The Borrower may designate any Unrestricted Subsidiary as a “Restricted
Subsidiary” by delivering to the Administrative Agent a certificate of a
Financial Officer of the Borrower specifying such redesignation and certifying
that such redesignation satisfies the requirements set forth in this paragraph;
provided that (a) no Default or Event of Default has occurred and is continuing
or would result therefrom and (b) the redesignation of an Unrestricted
Subsidiary as a Restricted Subsidiary shall constitute the incurrence, at the
time of such redesignation, of any Indebtedness and Liens of such Subsidiary
existing at such time.

“Unrestricted Subsidiary Reconciliation Statement” means, with respect to any
balance sheet or statement of operations, comprehensive income, equity or cash
flows of the Borrower, such financial statement (in substantially the same form)
prepared on the basis of consolidating the accounts of the Borrower and the
Restricted Subsidiaries and treating Unrestricted Subsidiaries as if they were
not consolidated with the Borrower and otherwise eliminating all accounts of
Unrestricted Subsidiaries, together with an explanation of reconciliation
adjustments in reasonable detail.

“US Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

“US Tax Compliance Certificate” as defined in Section 2.20(f)(ii)(B)(3).

“wholly owned”, when used in reference to a Subsidiary of any Person, means that
all the Equity Interests in such Subsidiary (other than directors’ qualifying
shares and other nominal amounts of Equity Interests that are required to be
held by other Persons under applicable law) are owned, beneficially and of
record, by such Person, another wholly owned Subsidiary of such Person or any
combination thereof.

1.2. Accounting Terms; Pro Forma Calculations. (a) Except as otherwise expressly
provided herein, all terms of an accounting or financial nature used herein
shall be

 

63



--------------------------------------------------------------------------------

construed in conformity with GAAP as in effect from time to time; provided that
(a) if the Borrower, by notice to the Administrative Agent, shall request an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent or the Requisite
Lenders, by notice to the Borrower, shall request an amendment to any provision
hereof for such purpose), regardless of whether any such notice is given before
or after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith and
(b) notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, (i) without
giving effect to any election under Statement of Financial Accounting Standards
159, The Fair Value Option for Financial Assets and Financial Liabilities, or
any successor thereto (including pursuant to the Accounting Standards
Codification), to value any Indebtedness of the Borrower or any Restricted
Subsidiary at “fair value”, as defined therein, (ii) without giving effect to
any treatment of Indebtedness in respect of convertible debt instruments under
Accounting Standards Codification 470-20 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any such Indebtedness in a reduced or bifurcated manner as described
therein, and such Indebtedness shall at all times be valued at the full stated
principal amount thereof, and (iii) without giving effect to any change to GAAP
occurring after the date hereof as a result of the adoption of any proposals set
forth in the Proposed Accounting Standards Update, Leases (Topic 840), issued by
the Financial Accounting Standards Board on August 17, 2010, or any other
proposals issued by the Financial Accounting Standards Board in connection
therewith, in each case if such change would require treating any lease (or
similar arrangement conveying the right to use) as a capital lease where such
lease (or similar arrangement) was not required to be so treated under GAAP as
in effect on the date hereof. Where reference is made to “the Borrower and the
Restricted Subsidiaries on a consolidated basis” or similar language, such
consolidation shall not include any Subsidiaries of the Borrower other than the
Restricted Subsidiaries.

(b) Notwithstanding anything to the contrary contained herein, for purposes of
determining compliance with any test or covenant contained in this Agreement,
the Secured Net Leverage Ratio, the Total Net Leverage Ratio and any other
financial ratio shall be calculated giving Pro Forma Effect to each Pro Forma
Event occurring during the applicable period of four consecutive Fiscal Quarters
to which such calculation relates or after the end of such period of four
consecutive Fiscal Quarters but not later than the date of such calculation
(notwithstanding that such ratio may be said to be determined as of the end of a
Test Period); provided that, notwithstanding the foregoing, when calculating any
leverage ratio for purposes of (i) determining the Applicable ECF Percentage and
(ii) determining actual compliance (and not Pro Forma Compliance or compliance
after giving Pro Forma Effect or on a Pro Forma Basis) with any financial
maintenance covenant that might be added hereto after the date hereof, any Pro
Forma Event and any related adjustment contemplated in the definitions of Pro
Forma Basis, Pro Forma Compliance and Pro Forma Effect (and corresponding
provisions of the definition of Consolidated Adjusted EBITDA) that occurred
subsequent to the end of the applicable period of four consecutive Fiscal
Quarters shall not be given Pro Forma Effect.

 

64



--------------------------------------------------------------------------------

1.3. Interpretation, Etc. Any of the terms defined herein may, unless the
context otherwise requires, be used in the singular or the plural, depending on
the reference. References herein to any Article, Section, Schedule or Exhibit
shall be to an Article or a Section of, or a Schedule or an Exhibit to, this
Agreement, unless otherwise specifically provided. The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”. The word “will” shall be construed to have the same meaning and
effect as the word “shall”. The words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all real and
personal, tangible and intangible assets and properties, including Cash,
Securities, accounts and contract rights. The word “law” shall be construed as
referring to all statutes, rules, regulations, codes and other laws (including
official rulings and interpretations thereunder having the force of law or with
which affected Persons customarily comply), and all judgments, orders, writs and
decrees, of all Governmental Authorities. Except as otherwise expressly provided
herein and unless the context requires otherwise, (a) any definition of or
reference to any agreement, instrument or other document (including this
Agreement and the other Credit Documents) shall be construed as referring to
such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein and, in the case of
the Merger Agreement and the Life Sciences Sale Agreement, subject to the
approval thereof by the Arranger to the extent such approval would be required
under Section 3), (b) any definition of or reference to any statute, rule or
regulation shall be construed as referring thereto as from time to time amended,
supplemented or otherwise modified (including by succession of comparable
successor laws), and all references to any statute shall be construed as
referring to all rules, regulations, rulings and official interpretations
promulgated or issued thereunder, (c) any reference herein to any Person shall
be construed to include such Person’s successors and assigns (subject to any
restrictions on assignment set forth herein) and, in the case of any
Governmental Authority or any self-regulating entity, any other Governmental
Authority or entity that shall have succeeded to any or all functions thereof,
and (d) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof.

1.4. Currency Translation. For purposes of any determination under Sections 6
and 8, amounts incurred or outstanding, or proposed to be incurred or
outstanding, in currencies other than Dollars shall be translated into Dollars
at the currency exchange rates in effect on the date of such determination;
provided that (a) for purposes of any determination under Sections 6.1, 6.4, 6.6
and 6.8, the amount of each applicable transaction denominated in a currency
other than Dollars shall be translated into Dollars at the applicable currency
exchange rate in effect on the date of the consummation thereof, which currency
exchange rates shall be determined reasonably and in good faith by the Borrower,
and (b) for purposes of any financial test and the related definitions, amounts
in currencies other than Dollars shall be translated into Dollars at the
currency exchange rates then most recently used in preparing the consolidated
financial statements of the Borrower. Notwithstanding anything to the contrary
set forth herein but subject to clause (b) above, (i) no Default shall arise as
a result of any limitation or threshold expressed in Dollars in this Agreement
being exceeded in respect of any transaction solely as a result of changes in
currency exchange rates from those applicable for determining compliance with
this Agreement at the time of, or at any time following, such transaction and
(ii) in the case of any Indebtedness outstanding under any clause of Section 6.1
or secured under any clause of Section 6.2 that contains a limitation expressed
in Dollars and that, as a result of changes in exchange rates, is so

 

65



--------------------------------------------------------------------------------

exceeded, such Indebtedness will be permitted to be refinanced with Refinancing
Indebtedness in respect thereof incurred under such clause notwithstanding that,
after giving effect to such refinancing, such excess shall continue.

1.5. Classification of Loans and Borrowings. For purposes of this Agreement,
Loans and Borrowings may be classified and referred to by Class (e.g., a
“Tranche B Term Loan” or “Tranche B Term Borrowing”) or by Type (e.g., a
“Eurodollar Rate Loan” or “Eurodollar Rate Borrowing”) or by Class and Type
(e.g., a “Eurodollar Rate Tranche B Term Loan” or “Eurodollar Rate Tranche B
Term Borrowing”).

1.6. Effectuation of Transactions. All references herein to the Borrower and the
Subsidiaries or the Restricted Subsidiaries shall be deemed to be (unless the
context otherwise requires) references to such Persons, and all the
representations and warranties of the Borrower and the other Credit Parties
contained in this Agreement and the other Credit Documents shall be deemed made,
in each case, after giving effect to the Merger and the other Transactions to
occur on the Closing Date.

SECTION 2. LOANS

2.1. Loans. (a) Commitments. (i) Subject to the terms and conditions hereof,
each Lender agrees to make, on the Closing Date, a Tranche B Term Loan to the
Borrower in a principal amount not to exceed such Lender’s Tranche B Term Loan
Commitment. Amounts borrowed pursuant to this Section 2.1(a) that are repaid or
prepaid may not be reborrowed. Each Lender’s Tranche B Term Loan Commitment
shall terminate immediately and without any further action upon the making of a
Tranche B Term Loan, as applicable, by such Lender.

(ii) Additional Classes of Commitments may be established as provided in
Section 2.24 or 2.26, and the Loans thereunder shall be made in accordance with,
and subject to the terms and conditions set forth in, such Section.

(b) Borrowing Mechanics.

(i) Each Loan shall be made as part of a Borrowing consisting of Loans of the
same Class and Type made by the Lenders of such Class proportionately to their
applicable Pro Rata Shares. At the commencement of each Interest Period for any
Eurodollar Rate Borrowing, such Borrowing shall be in an aggregate amount of
$5,000,000 or an integral multiple of $1,000,000 in excess of such amount;
provided that a Eurodollar Rate Borrowing that results from a continuation of an
outstanding Eurodollar Rate Borrowing may be in an aggregate amount that is
equal to the amount of such outstanding Borrowing.

(ii) To request a Borrowing, the Borrower shall deliver to the Administrative
Agent a fully completed and executed Funding Notice (A) in the case of a
Eurodollar Rate Borrowing, not later than 1:00 p.m. (New York City time) at
least three Business Days in advance of the applicable Credit Date (or, in the
case of a Tranche B Term Borrowing, such shorter period as

 

66



--------------------------------------------------------------------------------

may be acceptable to the Administrative Agent) and (B) in the case of a Base
Rate Borrowing, not later than 1:00 p.m. (New York City time) on the applicable
Credit Date. Promptly upon receipt by the Administrative Agent of a Funding
Notice in accordance with this paragraph, the Administrative Agent shall notify
each Lender of the applicable Class of the details thereof and of the amount of
such Lender’s Loan to be made as part of the requested Borrowing. Following
delivery of a Funding Notice for a Eurodollar Rate Borrowing, any failure to
make such Borrowing shall be subject to Section 2.18(c).

(iii) Each Lender shall make the principal amount of each Loan required to be
made by it hereunder available to the Administrative Agent not later than 2:00
p.m. (New York City time) on the applicable Credit Date by wire transfer of same
day funds in Dollars to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Lenders. The Administrative
Agent will make each such Loan available to the Borrower by promptly remitting
the amounts so received, in like funds, to the account specified by the Borrower
in the applicable Funding Notice.

2.2. [Reserved].

2.3. [Reserved].

2.4. [Reserved].

2.5. Pro Rata Shares; Obligations Several; Availability of Funds. (a) All Loans
on the occasion of any Borrowing shall be made by the Lenders in proportion to
their applicable Pro Rata Shares. The failure of any Lender to make any Loan or
fund any participation required hereunder shall not relieve any other Lender of
its obligations hereunder; provided that the Commitments and other obligations
of the Lenders hereunder are several, and no Lender shall be responsible for the
failure of any other Lender to make any Loan or fund any participation required
hereunder or to satisfy any of its other obligations hereunder.

(b) Unless the Administrative Agent shall have been notified by a Lender prior
to the applicable Credit Date that such Lender does not intend to make available
to the Administrative Agent the amount of such Lender’s Loan requested to be
made on such Credit Date, the Administrative Agent may assume that such Lender
has made such amount available to the Administrative Agent on such Credit Date
and may, in its sole discretion, but shall not be obligated to, make available
to the Borrower a corresponding amount. In such event, if a Lender has not in
fact made the amount of its Loan available to the Administrative Agent, then
such Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand, such corresponding amount, with interest thereon for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of such payment to the Administrative Agent, at (i) in
the case of a payment to be made by such Lender, (A) at any time prior to the
third Business Day following the date such amount is made available to the
Borrower, the customary rate set by the Administrative Agent for the correction
of errors among

 

67



--------------------------------------------------------------------------------

banks and (B) thereafter, the Base Rate or (ii) in the case of a payment to be
made by the Borrower, the interest rate applicable hereunder to Base Rate Loans
of the applicable Class. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in the
applicable Borrowing.

2.6. Use of Proceeds. The Borrower will use the proceeds of the Tranche B Term
Loans made on the Closing Date (a), together with the proceeds of the Senior
Notes and cash on hand of the Borrower, to pay amounts due in connection with
the Merger and the other transactions contemplated by the Merger Agreement,
(b) to pay fees and expenses in connection with the Transactions and (c) to the
extent any excess proceeds of the Tranche B Term Loans exist after application
of proceeds under clauses (a) and (b) above, for general corporate purposes of
the Borrower and the Restricted Subsidiaries. The Borrower will use the proceeds
of any Incremental Term Loans solely for the purposes specified in the
applicable Incremental Facility Agreements. The Borrower will use the proceeds
of any Refinancing Term Loans solely for the purposes specified in Section 2.26.

2.7. Evidence of Debt; Register; Notes. (a) Lenders’ Evidence of Debt. Each
Lender shall maintain records evidencing the Obligations of the Borrower owing
to such Lender, including the principal amount of the Loans made by such Lender
and each repayment and prepayment in respect thereof. Subject to Section 2.7(b),
such records maintained by any Lender shall be conclusive and binding on the
Borrower, absent manifest error; provided that the failure to maintain any such
records, or any error therein, shall not in any manner affect the obligation of
the Borrower to pay any amounts due hereunder in accordance with the terms
hereof; provided further that in the event of any inconsistency between the
records maintained by any Lender and the records maintained by the
Administrative Agent, the records maintained by the Administrative Agent shall
govern and control.

(b) Register. The Administrative Agent shall maintain records of the name and
address of, and the Commitments of and the principal amount of and stated
interest on the Loans owing to, each Lender from time to time (the “Register”).
The entries in the Register shall be conclusive and binding on the Borrower and
each Lender, absent manifest error; provided that the failure to maintain the
Register, or any error therein, shall not in any manner affect the obligation of
any Lender to make a Loan or other payment hereunder or the obligation of the
Borrower to pay any amounts due hereunder, in each case in accordance with the
terms of this Agreement. The Register shall be available for inspection by the
Borrower or any Lender (but, in the case of a Lender, only with respect to
(i) any entry relating to such Lender’s Commitments or Loans and (ii) the
identity of the other Lenders (but not information as to such other Lenders’
Commitments or Loans)) at any reasonable time and from time to time upon
reasonable prior notice. The Borrower hereby designates the Person serving as
the Administrative Agent to serve as the Borrower’s non-fiduciary agent solely
for purposes of maintaining the Register as provided in this Section 2.7(b) and
agrees that, in consideration of such Person serving in such capacity, such
Person and its Related Parties shall constitute “Indemnitees”.

(c) Notes. Upon the request of any Lender by written notice to the Borrower
(with a copy to the Administrative Agent), the Borrower shall promptly prepare,
execute and deliver to such Lender a promissory note payable to such Lender (or,
if requested by such Lender, to such Lender and its registered assigns) to
evidence such Lender’s Loans of any Class, which shall be in a form approved by
the Administrative Agent.

 

68



--------------------------------------------------------------------------------

2.8. Interest on Loans. (a) Subject to Section 2.10, each Loan of any Class
shall bear interest on the outstanding principal amount thereof from the date
made through repayment (whether by acceleration or otherwise) thereof as
follows:

(i) if a Base Rate Loan, at the Base Rate plus the Applicable Rate with respect
to Loans of such Class; or

(ii) if a Eurodollar Rate Loan, at the Adjusted Eurodollar Rate plus the
Applicable Rate with respect to Loans of such Class.

The applicable Base Rate or Adjusted Eurodollar Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive and binding on
the parties hereto, absent manifest error.

(b) The basis for determining the rate of interest with respect to any Loan, and
the Interest Period with respect to any Eurodollar Rate Borrowing, shall be
selected by the Borrower pursuant to the applicable Funding Notice or
Conversion/Continuation Notice delivered in accordance herewith; provided that
until the earlier of (i) the date that the Arranger shall have notified the
Borrower that assignments in connection with the primary syndication of the
Tranche B Term Loans have been completed and (ii) the date 30 days after the
Closing Date, the Tranche B Term Loans shall be maintained at the Borrower’s
option as either (A) Eurodollar Rate Loans having an Interest Period of no
longer than one month or (B) Base Rate Loans; provided further that there shall
be no more than 10 (or such greater number as may be agreed to by the
Administrative Agent) Eurodollar Rate Borrowings outstanding at any time. In the
event the Borrower fails to specify in any Funding Notice the Type of the
requested Borrowing, then the requested Borrowing shall be made as a Base Rate
Borrowing. In the event the Borrower fails to deliver in accordance with
Section 2.9 a Conversion/Continuation Notice with respect to any Eurodollar Rate
Borrowing prior to the end of the Interest Period applicable thereto, then,
unless such Borrowing is repaid as provided herein, at the end of such Interest
Period such Borrowing shall be converted to a Base Rate Borrowing. In the event
the Borrower requests the making of, or the conversion to or continuation of,
any Eurodollar Rate Borrowing but fails to specify in the applicable Funding
Notice or Conversion/Continuation Notice the Interest Period to be applicable
thereto, the Borrower shall be deemed to have specified an Interest Period of
one month. No Borrowing of any Class may be converted into a Borrowing of
another Class.

(c) Interest payable pursuant to Section 2.8(a) shall be computed (i) in the
case of Base Rate Loans, on the basis of a 360-day year (or, in the case of Base
Rate Loans determined by reference to the Prime Rate, a 365-day or 366-day year,
as applicable), and (ii) in the case of Eurodollar Rate Loans, on the basis of a
360-day year, in each case for the actual number of days elapsed in the period
during which such interest accrues. In computing interest on any Loan, the date
of the making of such Loan or the first day of an Interest Period applicable to
such Loan or, with respect to a Base Rate Loan being converted from a Eurodollar
Rate Loan, the date of conversion of such Eurodollar Rate Loan to such Base Rate
Loan, as the case may be, shall be included, and the date of payment of such
Loan or the expiration date of an Interest Period

 

69



--------------------------------------------------------------------------------

applicable to such Loan or, with respect to a Base Rate Loan being converted to
a Eurodollar Rate Loan, the date of conversion of such Base Rate Loan to such
Eurodollar Rate Loan, as the case may be, shall be excluded; provided that if a
Loan is repaid on the same day on which it is made, one day’s interest shall
accrue on such Loan.

(d) Except as otherwise set forth herein, accrued interest on each Loan shall be
payable in arrears (i) on each Interest Payment Date applicable to such Loan,
(ii) upon any voluntary or mandatory repayment or prepayment of such Loan, to
the extent accrued on the amount being repaid or prepaid, (iii) on the Maturity
Date applicable to such Loan and (iv) in the event of any conversion of a
Eurodollar Rate Loan prior to the end of the Interest Period then applicable
thereto, on the effective date of such conversion.

2.9. Conversion/Continuation. (a) Subject to Section 2.18, the Borrower shall
have the option:

(i) to convert at any time all or any part of any Borrowing from one Type to the
other Type; and

(ii) to continue, at the end of the Interest Period applicable to any Eurodollar
Rate Borrowing, all or any part of such Borrowing as a Eurodollar Rate Borrowing
and to elect an Interest Period therefor;

provided, in each case, that at the commencement of each Interest Period for any
Eurodollar Rate Borrowing, such Borrowing shall be in an amount that complies
with Section 2.1(b).

In the event any Borrowing shall have been converted or continued in accordance
with this Section 2.9 in part, such conversion or continuation shall be
allocated ratably, in accordance with their applicable Pro Rata Shares, among
the Lenders holding the Loans comprising such Borrowing, and the Loans
comprising each part of such Borrowing resulting from such conversion or
continuation shall be considered a separate Borrowing.

(b) To exercise its option pursuant to this Section 2.9, the Borrower shall
deliver a fully completed and executed Conversion/Continuation Notice to the
Administrative Agent not later than 1:00 p.m. (New York City time) (i) on the
proposed Conversion/Continuation Date, in the case of a conversion to a Base
Rate Borrowing, and (ii) at least three Business Days in advance of the proposed
Conversion/Continuation Date, in the case of a conversion to, or a continuation
of, a Eurodollar Rate Borrowing. In lieu of delivering a Conversion/Continuation
Notice, the Borrower may give the Administrative Agent, not later than the
applicable time set forth above, telephonic notice of any proposed conversion or
continuation; provided that such telephonic notice shall be promptly confirmed
in writing by delivery to the Administrative Agent of a fully completed and
executed Conversion/Continuation Notice. Except as otherwise provided herein, a
Conversion/Continuation Notice for a conversion to, or a continuation of, any
Eurodollar Rate Borrowing shall be irrevocable on and after the related Interest
Rate Determination Date, and the Borrower shall be bound to effect a conversion
or continuation in accordance therewith; any failure to effect such conversion
or continuation in accordance therewith shall be subject to Section 2.18(c).

 

70



--------------------------------------------------------------------------------

(c) Notwithstanding anything to the contrary herein, if an Event of Default
under Section 8.1(a), 8.1(f) or 8.1(g) or, at the request of the Requisite
Lenders (or a Majority in Interest of Lenders of any Class), any other Event of
Default shall have occurred and be continuing, then no outstanding Borrowing (of
the applicable Class, in the case of such a request by a Majority in Interest of
Lenders of any Class) may be converted to or continued as a Eurodollar Rate
Borrowing.

2.10. Default Interest. Notwithstanding anything to the contrary herein, upon
the occurrence and during the continuance of any Event of Default under
Section 8.1(a), 8.1(f) or 8.1(g), any overdue principal of or interest on any
Loan or any overdue fee or other amount payable by the Borrower hereunder shall
bear interest, payable on demand, after as well as before judgment, at a rate
per annum equal to (a) in the case of the principal of any Loan, 2.00% per annum
in excess of the interest rate otherwise applicable hereunder to such Loan or
(b) in the case of any other amount, a rate (computed on the basis of a year of
360 days for the actual number of days elapsed) that is 2.00% per annum in
excess of the interest rate payable hereunder for Base Rate Loans. Payment or
acceptance of the increased rates of interest provided for in this Section 2.10
is not a permitted alternative to timely payment and shall not constitute a
waiver of any Event of Default or otherwise prejudice or limit any rights or
remedies of the Administrative Agent or any Lender.

2.11. Fees. (a) The Borrower agrees to pay on the Closing Date to the
Administrative Agent, for the account of each Lender, a funding fee in an amount
equal to 0.50% of the stated principal amount of such Lender’s Tranche B Term
Loan made on the Closing Date (it being agreed that, at the option of the
Arranger, such funding fee may take the form of original issue discount, it
being understood that, notwithstanding any such original issue discount, the
initial outstanding principal amount of such Tranche B Term Loan, and the amount
thereof in respect of which the Borrower shall be obligated, shall be the full
principal amount thereof without giving effect to any such original issue
discount).

(b) The Borrower agrees to pay to the Administrative Agent and the Collateral
Agent such other fees in the amounts and at the times separately agreed upon in
respect of the credit facilities provided herein.

(c) Fees paid hereunder shall not be refundable or creditable under any
circumstances.

2.12. Scheduled Installments; Repayment on Maturity Date. (a) Subject to
Section 2.12(c), the Borrower shall repay Tranche B Term Borrowings on March 31,
June 30, September 30 and December 31 of each year, commencing with
September 30, 2014 and ending with the last such day to occur prior to the
Tranche B Term Loan Maturity Date, in an aggregate principal amount for each
such date equal to 0.25% of the aggregate principal amount of the Tranche B Term
Borrowings made on the Closing Date. To the extent not previously paid, all
Tranche B Term Loans shall be due and payable on the Tranche B Term Loan
Maturity Date.

(b) Subject to Section 2.12(c), the Borrower shall repay Incremental Term Loans,
Extended Term Loans and Refinancing Term Loans of any Class in such amounts and
on such date or dates as shall be specified therefor in the Incremental Facility
Agreement, the Extension

 

71



--------------------------------------------------------------------------------

Agreement or the Refinancing Facility Agreement establishing the Loans of such
Class. To the extent not previously paid, all Loans of any Class shall be due
and payable on the Maturity Date applicable to such Loans.

(c) The Installments shall be reduced in connection with any voluntary or
mandatory prepayments of the Tranche B Term Loans or Loans of any other Class in
accordance with Section 2.15.

(d) Prior to any repayment of any Borrowings of any Class under this
Section 2.12, the Borrower shall select the Borrowing or Borrowings of the
applicable Class to be repaid and shall notify the Administrative Agent of such
selection. Each such notice may be given by telephone or in writing (and, if
given by telephone, shall promptly be confirmed in writing). Each repayment of a
Borrowing shall be allocated among the Lenders holding Loans comprising such
Borrowing in accordance with their applicable Pro Rata Shares.

2.13. Voluntary Prepayments/Commitment Reductions; Call Protection.
(a) Voluntary Prepayments. (i) At any time and from time to time, the Borrower
may, without premium or penalty (except as applicable under Section 2.13(c)) but
subject to compliance with the conditions set forth in this Section 2.13(a) and
with Section 2.18(c), prepay any Borrowing in whole or in part; provided that
each such partial voluntary prepayment of any Borrowing shall be in an aggregate
principal amount of $5,000,000 or an integral multiple of $1,000,000 in excess
of such amount.

(ii) To make a voluntary prepayment pursuant to Section 2.13(a)(i), the Borrower
shall notify the Administrative Agent not later than 1:00 p.m. (New York City
time) (A) on the date of prepayment, in the case of prepayment of Base Rate
Borrowings, or (B) at least three Business Days prior to the date of prepayment,
in the case of prepayment of Eurodollar Rate Borrowings. Each such notice shall
specify the prepayment date (which shall be a Business Day) and the principal
amount of each Borrowing or portion thereof to be prepaid, and may be given by
telephone or in writing (and, if given by telephone, shall promptly be confirmed
in writing). Each such notice shall be irrevocable, and the principal amount of
each Borrowing specified therein shall become due and payable on the prepayment
date specified therein; provided that a notice of prepayment of any Borrowing
pursuant to Section 2.13(a)(i) may state that such notice is conditioned upon
the occurrence of one or more events specified therein, in which case such
notice may be rescinded by the Borrower (by notice to the Administrative Agent
on or prior to the specified date of prepayment) if such condition is not
satisfied. Promptly following receipt of any such notice, the Administrative
Agent shall advise the Lenders of the applicable Class of the details thereof.
Each voluntary prepayment of a Borrowing shall be allocated among the Lenders
holding Loans comprising such Borrowing in accordance with their applicable Pro
Rata Shares.

(iii) Notwithstanding any other provision of this Section 2.13 to the contrary,
in connection with a refinancing in full of the credit facilities

 

72



--------------------------------------------------------------------------------

established hereunder, any Lender may, with the consent of the Borrower, elect
to accept Rollover Indebtedness in lieu of all or any part of such Lender’s
applicable Pro Rata Share of any prepayment of any Borrowing made pursuant to
Section 2.13(a)(i).

(b) Voluntary Commitment Reductions. (i) At any time and from time to time, the
Borrower may, without premium or penalty but subject to compliance with the
conditions set forth in this Section 2.13(b), terminate in whole or permanently
reduce in part the Commitments of any Class; provided that each such partial
reduction of the Commitments of such Class shall be in an aggregate amount of
$5,000,000 or an integral multiple of $1,000,000 in excess of such amount.

(ii) To make a voluntary termination or reduction of the Commitments of any
Class pursuant to Section 2.13(b)(i), the Borrower shall notify the
Administrative Agent not later than 1:00 p.m. (New York City time) at least
three Business Days prior to the date of effectiveness of such termination or
reduction. Each such notice shall specify the termination or reduction date
(which shall be a Business Day) and the amount of any partial reduction, and may
be given by telephone or in writing (and, if given by telephone, shall promptly
be confirmed in writing). Each such notice shall be irrevocable, and the
termination or reduction of the Commitments specified therein shall become
effective on the date specified therein; provided that a notice of termination
or reduction of the Commitments of any Class under Section 2.13(b)(i) may state
that such notice is conditioned upon the occurrence of one or more events
specified therein, in which case such notice may be rescinded by the Borrower
(by notice to the Administrative Agent on or prior to the specified effective
date) if such condition is not satisfied. Promptly following receipt of any such
notice, the Administrative Agent shall advise the Lenders of the applicable
Class of the details thereof. Each voluntary reduction of the Commitments of any
Class shall reduce the Commitments of the Lenders of such Class in accordance
with their applicable Pro Rata Shares.

(c) Tranche B Term Loan Call Protection. In the event that all or any portion of
the Tranche B Term Borrowings are subject to any Repricing Event, in each case,
prior to the date that is six months after the Closing Date, then each Lender
whose Tranche B Term Loans are subject to such a Repricing Event (or which is
required to assign any of its Tranche B Term Loans pursuant to Section 2.23 in
connection with such Repricing Event) shall be paid a prepayment fee equal to
1.0% of the aggregate principal amount of its Tranche B Term Loans subject to
such Repricing Event or such assignment; provided that such prepayment fee shall
not be payable if such Repricing Event (or such assignment) occurs in connection
with the consummation of an Acquisition not permitted by this Agreement or the
occurrence of a Change of Control.

2.14. Mandatory Prepayments. (a) Asset Sales. Not later than the fifth Business
Day following the date of receipt by the Borrower or any Restricted Subsidiary
of any Net Proceeds in respect of any Asset Sale, the Borrower shall prepay the
Borrowings in an aggregate amount equal to 100% (or, in the case of Net Proceeds
in respect of the Specified Disposition,

 

73



--------------------------------------------------------------------------------

50%) of such Net Proceeds (excluding therefrom, however, in the case of any
Asset Sale involving any ABL Priority Collateral (whether in the form of a
direct sale, transfer or other disposition of such ABL Priority Collateral or a
sale, transfer or other disposition of Equity Interests in any Restricted
Subsidiary owning such ABL Priority Collateral) that secures any Permitted
Revolving Indebtedness at the time such Asset Sale occurs, the portion of such
Net Proceeds attributable to the fair value of such ABL Priority Collateral (net
of any related transferred liabilities, in each case as determined reasonably
and in good faith by the chief financial officer of the Borrower)); provided
that, so long as no Default or Event of Default shall have occurred and be
continuing, the Borrower may (other than with respect to the Net Proceeds in
respect of the Specified Disposition), prior to the date of the required
prepayment, deliver to the Administrative Agent a certificate of an Authorized
Officer of the Borrower to the effect that the Borrower intends to cause such
Net Proceeds (or a portion thereof specified in such certificate) to be
reinvested in long-term productive assets useful in the business of the Borrower
and the Restricted Subsidiaries or to be applied to consummate an Acquisition
(provided that to the extent of the fair value of any Term Priority Collateral
subject to such Asset Sale (as determined reasonably and in good faith by the
chief financial officer of the Borrower), the assets to be reinvested in or to
be acquired as part of such Acquisition shall constitute Term Priority
Collateral), in each case, within 365 days after the receipt of such Net
Proceeds, and certifying that, as of the date thereof, no Default or Event of
Default has occurred and is continuing, in which case during such period the
Borrower shall not be required to make such prepayment to the extent of the
amount set forth in such certificate; provided further that any such Net
Proceeds that are not so reinvested or applied by the end of such period (or, if
by the end of such 365-day period the Borrower or one or more Restricted
Subsidiaries shall have entered into a binding agreement with a third party to
acquire such assets or to consummate an Acquisition, within a period of 180 days
thereafter) shall be applied to prepay the Borrowings promptly upon the
expiration of such period. Notwithstanding the foregoing, the Borrower may use a
portion of any Net Proceeds in respect of any Asset Sale (other than the
Specified Disposition) that would otherwise be required pursuant to this
Section 2.14(a) to be applied to prepay the Borrowings to prepay, repurchase or
redeem any Permitted Credit Agreement Refinancing Indebtedness or any Permitted
Incremental Equivalent Indebtedness that, in each case, constitutes Permitted
Pari Passu Secured Indebtedness but only to the extent such Permitted Pari Passu
Secured Indebtedness pursuant to the terms thereof is required to be (or is
required to be offered to the holders thereof to be) prepaid, repurchased or
redeemed as a result of such Asset Sale (with the amount of the prepayment of
the Borrowings that would otherwise have been required pursuant to this
Section 2.14(a) being reduced accordingly), provided that (i) such portion shall
not exceed the product of (x) the amount of such Net Proceeds multiplied by
(y) a fraction of which the numerator is the outstanding aggregate principal
amount of such Permitted Pari Passu Secured Indebtedness and the denominator is
the sum of the aggregate principal amount of such Permitted Pari Passu Secured
Indebtedness and all Borrowings, in each case at the time of occurrence of such
Asset Sale, and (ii) in the event the holders of such Permitted Pari Passu
Secured Indebtedness shall have declined such prepayment, repurchase or
redemption, the declined amount shall promptly (and in any event within 10
Business Days after the date of rejection) be applied to prepay the Borrowings.
Any amount set forth in any certificate delivered as referred to above shall,
pending reinvestment or other application as provided herein, be deposited in
the Term Priority Collateral Proceeds Account and shall not be commingled with
any other deposit accounts or funds (with the Collateral Agent hereby agreeing
to release such Net Proceeds held in the Term Priority Collateral Proceeds
Account to the Borrower promptly upon request of the

 

74



--------------------------------------------------------------------------------

Borrower and delivery to the Collateral Agent of a certificate of an Authorized
Officer of the Borrower to the effect that no Default or Event of Default shall
have occurred and be continuing and that the Net Proceeds so released will be
promptly applied in accordance with this Section 2.14(a)).

(b) Insurance/Condemnation Events. Not later than the fifth Business Day
following the date of receipt by the Borrower or any Restricted Subsidiary, or
by the Collateral Agent as loss payee, of any Net Proceeds in respect of any
Insurance/Condemnation Event, the Borrower shall prepay the Borrowings in an
aggregate amount equal to 100% of such Net Proceeds (excluding therefrom,
however, in the case of any Insurance/Condemnation Event involving any ABL
Priority Collateral that secures any Permitted Revolving Indebtedness at the
time such Insurance/Condemnation Event occurs, the portion of such Net Proceeds
attributable to the fair value of such ABL Priority Collateral (as determined
reasonably and in good faith by the chief financial officer of the Borrower));
provided that, so long as no Default or Event of Default shall have occurred and
be continuing, the Borrower may, prior to the date of the required prepayment,
deliver to the Administrative Agent a certificate of an Authorized Officer of
the Borrower to the effect that the Borrower intends to cause such Net Proceeds
(or a portion thereof specified in such certificate) to be reinvested in
replacement assets (including through the repair, restoration or replacement of
the damaged, destroyed or condemned assets) or long-term productive assets
useful in the business of the Borrower and the Restricted Subsidiaries (provided
that to the extent of the fair value of any Term Priority Collateral subject to
such Insurance/Condemnation Event (as determined reasonably and in good faith by
the chief financial officer of the Borrower), the reinvestment assets shall
constitute Term Priority Collateral), in each case, within 365 days after the
receipt of such Net Proceeds, and certifying that, as of the date thereof, no
Default or Event of Default has occurred and is continuing, in which case during
such period the Borrower shall not be required to make such prepayment to the
extent of the amount set forth in such certificate; provided further that any
such Net Proceeds that are not so reinvested by the end of such period (or, if
by the end of such 365-day period the Borrower or one or more Restricted
Subsidiaries shall have entered into a binding agreement with a third party to
acquire such assets, within a period of 180 days thereafter) shall be applied to
prepay the Borrowings promptly upon the expiration of such period.
Notwithstanding the foregoing, the Borrower may use a portion of any Net
Proceeds in respect of any Insurance/Condemnation Event that would otherwise be
required pursuant to this Section 2.14(b) to be applied to prepay the Borrowings
to prepay, repurchase or redeem any Permitted Credit Agreement Refinancing
Indebtedness or any Permitted Incremental Equivalent Indebtedness that, in each
case, constitutes Permitted Pari Passu Secured Indebtedness but only to the
extent such Permitted Pari Passu Secured Indebtedness pursuant to the terms
thereof is required to be (or is required to be offered to the holders thereof
to be) prepaid, repurchased or redeemed as a result of such
Insurance/Condemnation Event (with the amount of the prepayment of the
Borrowings that would otherwise have been required pursuant to this
Section 2.14(b) being reduced accordingly), provided that (i) such portion shall
not exceed the product of (x) the amount of such Net Proceeds multiplied by
(y) a fraction of which the numerator is the outstanding aggregate principal
amount of such Permitted Pari Passu Secured Indebtedness and the denominator is
the sum of the aggregate principal amount of such Permitted Pari Passu Secured
Indebtedness and all Borrowings, in each case at the time of occurrence of such
Insurance/Condemnation Event, and (ii) in the event the holders of such
Permitted Pari Passu Secured Indebtedness shall have declined such prepayment,
repurchase or redemption, the

 

75



--------------------------------------------------------------------------------

declined amount shall promptly (and in any event within 10 Business Days after
the date of rejection) be applied to prepay the Borrowings. Any amount set forth
in any certificate delivered as referred to above shall, pending reinvestment or
other application as provided herein, be deposited in the Term Priority
Collateral Proceeds Account and shall not be commingled with any other deposit
accounts or funds (with the Collateral Agent hereby agreeing to release such Net
Proceeds held in the Term Priority Collateral Proceeds Account to the Borrower
promptly upon request of the Borrower and delivery to the Collateral Agent of a
certificate of an Authorized Officer of the Borrower to the effect that no
Default or Event of Default shall have occurred and be continuing and that the
Net Proceeds so released will be promptly applied in accordance with this
Section 2.14(b)).

(c) Issuance of Debt. No later than the first Business Day following the date of
receipt by the Borrower or any Restricted Subsidiary of any Net Proceeds from
the incurrence of any Indebtedness (other than any Indebtedness permitted to be
incurred pursuant to Section 6.1), the Borrower shall prepay the Borrowings in
an aggregate amount equal to 100% of such Net Proceeds.

(d) Consolidated Excess Cash Flow. In the event that there shall be Consolidated
Excess Cash Flow for any Fiscal Year (commencing with the Fiscal Year ending
December 31, 2014, but, with respect to such Fiscal Year, only for the portion
thereof commencing with the first full Fiscal Quarter commencing after the
Closing Date), the Borrower shall, not later than 120 days after the end of such
Fiscal Year (or, in the case of Consolidated Excess Cash Flow attributable to
the operations of a CFC or CFC Holding Company, subject to the limitations of
Section 2.14(g)), prepay the Borrowings in an aggregate principal amount equal
to (i) the Applicable ECF Percentage for such Fiscal Year multiplied by the
Consolidated Excess Cash Flow for such Fiscal Year (or such portion thereof),
minus (in each case, only to the extent such prepayments are financed with
Internally Generated Cash) (ii) the sum of (A) without duplication of any amount
theretofore deducted from the mandatory prepayment required by Section 2.14(e)
pursuant to clause (ii) thereof, the aggregate principal amount of the
Borrowings voluntarily prepaid by the Borrower pursuant to Section 2.13 during
such Fiscal Year, plus (B) the aggregate principal amount of any prepayments of
Permitted Revolving Indebtedness during such Fiscal Year, but solely to the
extent the revolving commitments thereunder are permanently reduced in
connection therewith (and solely to the extent of the amount of such permanent
reduction and excluding any reduction in connection with a refinancing thereof),
plus (C) the aggregate principal amount of any prepayments, repurchases or
redemptions of any Permitted Credit Agreement Refinancing Indebtedness or any
Permitted Incremental Equivalent Indebtedness that, in each case, constitutes
Permitted Pari Passu Secured Indebtedness during such Fiscal Year.

(e) Eighteen Months Prepayment. On the date that is 18 months after the Closing
Date (or if such date is not a Business Day, on the immediately following
Business Day), the Borrower shall prepay the Tranche B Term Borrowings in an
aggregate amount equal to the difference of (i) $50,000,000 minus (ii) without
duplication of any amount theretofore deducted from the mandatory prepayment
required by Section 2.14(d) pursuant to clause (ii)(A) thereof, the aggregate
principal amount of the Tranche B Term Borrowings voluntarily prepaid by the
Borrower pursuant to Section 2.13 prior to such date.

 

76



--------------------------------------------------------------------------------

(f) Notice and Certificate. Prior to or concurrently with any mandatory
prepayment pursuant to this Section 2.14, the Borrower (i) shall notify the
Administrative Agent of such prepayment and (ii) shall deliver to the
Administrative Agent a certificate of an Authorized Officer of the Borrower
setting forth the calculation of the amount of the applicable prepayment or
reduction. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid (with such specification to be in accordance with Section 2.15(b)),
and may be given by telephone or in writing (and, if given by telephone, shall
promptly be confirmed in writing). Promptly following receipt of any such
notice, the Administrative Agent shall advise the Lenders of the applicable
Class of the details thereof. Each mandatory prepayment of any Borrowing shall
be allocated among the Lenders holding Loans comprising such Borrowing in
accordance with their applicable Pro Rata Shares.

(g) Foreign Restrictions and Taxes. Notwithstanding any other provisions of this
Section 2.14 to the contrary, if the Borrower determines in good faith that
(i) any Net Proceeds in respect of any Asset Sale (other than the Specified
Disposition) by, or any Insurance/Condemnation Event affecting the assets of, a
Restricted Subsidiary that is a Foreign Subsidiary, a CFC or a CFC Holding
Company, or any portion of Consolidated Excess Cash Flow attributable to a
Restricted Subsidiary that is a Foreign Subsidiary, a CFC or a CFC Holding
Company, are prohibited, restricted or delayed by applicable foreign law
(including currency controls) from being repatriated to the United States (and
that, in view of the available liquidity and working capital requirements of the
Borrower and the Restricted Subsidiaries that are not Foreign Subsidiaries, CFCs
or CFC Holding Companies (as determined by the Borrower in good faith, with such
determination being permitted to take into account the cyclicality applicable to
the business of the Borrower and the Restricted Subsidiaries and to disregard
availability under the ABL Credit Agreement or any other Permitted Revolving
Indebtedness (it being understood that the Borrower shall not be required to
make a borrowing under the ABL Credit Agreement or any other Permitted Revolving
Indebtedness to make any such mandatory prepayment required under
Section 2.14(a), 2.14(b) or 2.14(d))), such repatriation is reasonably required
in order to provide the Borrower with the funds with which to make such
prepayment as would otherwise be required hereunder), then the amount thereof so
affected will not be required to be applied to prepay Borrowings as otherwise
required under Sections 2.14(a), 2.14(b) or 2.14(d), as applicable, provided
that (A) the Borrower shall, and shall cause such Foreign Subsidiary, CFC or CFC
Holding Company to, use commercially reasonable efforts to take actions
reasonably required by the applicable foreign law to permit such repatriation
and (B) the Borrower shall prepay Borrowings in accordance with such applicable
Section in a principal amount equal to such affected amount (or a portion
thereof) at such time as (x) the repatriation of such amount (or such portion
thereof) becomes permitted under applicable foreign law or (y) the Borrower
determines in good faith that, in view of the available liquidity and working
capital requirements of the Borrower and the Restricted Subsidiaries that are
not Foreign Subsidiaries, CFCs or CFC Holding Companies (taking into account the
foregoing considerations), funds are available in the United States to make such
prepayment (or such portion thereof), provided further that any such prepayment
shall no longer be required to be made with respect to any such amounts that,
after the use of such commercially reasonable efforts, have not been repatriated
prior to the date that is one year after the date the original prepayment was
required to be made under Section 2.14(a), 2.14(b) or 2.14(d), as applicable, or
(ii) that repatriation of any Net Proceeds in respect of any Asset Sale (other
than the Specified Disposition) by, or any

 

77



--------------------------------------------------------------------------------

Insurance/Condemnation Event affecting the assets of, a Restricted Subsidiary
that is a Foreign Subsidiary, CFC or a CFC Holding Company, or any portion of
Consolidated Excess Cash Flow attributable to a Restricted Subsidiary that is a
Foreign Subsidiary, a CFC or a CFC Holding Company, would have a material
adverse tax cost consequence (taking into account any withholding tax, any
Subpart F inclusion and any foreign tax credit or benefit actually realized in
connection with such repatriation) to the Borrower (and that, in view of the
available liquidity and working capital requirements of the Borrower and the
Restricted Subsidiaries that are Foreign Subsidiaries, CFCs or CFC Holding
Companies (as determined by the Borrower in good faith, with such determination
being permitted to take into account the cyclicality applicable to the business
of the Borrower and the Restricted Subsidiaries and to disregard availability
under the ABL Credit Agreement or any other Permitted Revolving Indebtedness (it
being understood that the Borrower shall not be required to make a borrowing
under the ABL Credit Agreement or any other Permitted Revolving Indebtedness to
make any such mandatory prepayment required under Section 2.14(a), 2.14(b) or
2.14(d))), such repatriation is reasonably required in order to provide the
Borrower with the funds with which to make such prepayment as would otherwise be
required hereunder), then the amount thereof so affected will not be required to
be applied to prepay Borrowings as otherwise required under Section 2.14(a),
2.14(b) or 2.14(d), as applicable, provided that the Borrower shall prepay
Borrowings in accordance with such applicable Section in a principal amount
equal to such affected amount (or a portion thereof) at such time as (A) the
repatriation of such amount (or such portion thereof) would no longer result in
a material adverse tax cost consequence or (B) the Borrower determines in good
faith that, in view of the available liquidity and working capital requirements
of the Borrower and the Restricted Subsidiaries that are not Foreign
Subsidiaries, CFCs or CFC Holding Companies (taking into account the foregoing
considerations), funds are available in the United States to make such
prepayment (or such portion thereof), provided further that any such prepayment
shall no longer be required to be made after the date that is one year after the
date the original prepayment was required to be made under Section 2.14(a),
2.14(b) or 2.14(d), as applicable.

2.15. Application of Prepayments; Waivable Mandatory Prepayments.
(a) Application of Voluntary Prepayments and Repurchases. Any voluntary
prepayment of Borrowings of any Class pursuant to Section 2.13(a) shall be
applied to reduce the subsequent Installments to be paid pursuant to
Section 2.12 with respect to Borrowings of such Class in the manner specified by
the Borrower in the notice of prepayment relating thereto (or, if no such manner
is specified in such notice, in direct order of maturity); provided that any
prepayment of Borrowings of any Class as contemplated by Section 2.26(b) shall
be applied to reduce the subsequent Installments to be paid pursuant to
Section 2.12 with respect to Borrowings of such Class in the manner specified in
Section 2.26(b). Any repurchase of Loans of any Class as contemplated by
Section 10.6(i) shall be applied to reduce the subsequent Installments to be
paid pursuant to Section 2.12 with respect to Borrowings of such Class in the
manner specified in Section 10.6(i).

(b) Application of Mandatory Prepayments. Any mandatory prepayment of Borrowings
pursuant to Section 2.14 shall (i) be allocated among the Classes of Borrowings
on a pro rata basis (in accordance with the aggregate principal amount of
outstanding Borrowings of each such Class), provided that (A) the prepayment of
Borrowings pursuant to Section 2.14(e) shall be allocated solely to Tranche B
Term Borrowings and (B) the amounts so allocable to Incremental Term Loans,
Extended Term Loans or Refinancing Term Loans of any Class may be

 

78



--------------------------------------------------------------------------------

reallocated to other Borrowings as provided in the applicable Incremental
Facility Agreement, Extension Agreement or Refinancing Facility Agreement, and
(ii) be applied to reduce the subsequent Installments to be made pursuant to
Section 2.12 with respect to Borrowings of any Class, (x) in the case of Tranche
B Term Borrowings, first, in direct order of maturity to the next eight
Installments with respect to Tranche B Term Borrowings scheduled to be paid
following the date such mandatory prepayment is made and, following the
application in full to all such Installments, second, on a pro rata basis (in
accordance with the principal amounts of such Installments) and (y) in the case
of Borrowings of any other Class, as provided in the applicable Incremental
Facility Agreement, Extension Agreement or Refinancing Facility Agreement.

(c) Waivable Mandatory Prepayments. Notwithstanding anything herein to the
contrary, any Lender may elect, by notice to the Administrative Agent (which may
be given by telephone or in writing (and, if given by telephone, shall promptly
be confirmed in writing)) at least one Business Day (or such shorter period as
may be established by the Administrative Agent) prior to the required prepayment
date, to decline all or any portion of any mandatory prepayment of its Loans
pursuant to Section 2.14 (other than Section 2.14(c)), in which case the
aggregate amount of the prepayment that would have been applied to prepay the
Loans but was so declined shall be, first, applied to prepay or offer to redeem
other Indebtedness of the Borrower to the extent required thereby and, second,
to the extent of the remainder thereof shall be retained by the Borrower.

2.16. General Provisions Regarding Payments. (a) All payments by the Borrower or
any other Credit Party of principal, interest, fees and other amounts required
to be made hereunder or under any other Credit Document shall be made by wire
transfer of same day funds in Dollars, without defense, recoupment, setoff or
counterclaim, free of any restriction or condition, to the account of the
Administrative Agent most recently designated by it for such purpose and
received by the Administrative Agent not later than 1:00 p.m. (New York City
time) on the date due for the account of the Persons entitled thereto; provided
that payments made pursuant to Sections 2.18(c), 2.19, 2.20, 10.2 and 10.3 shall
be made directly to the Persons entitled thereto. The Administrative Agent shall
distribute any payment received by it hereunder for the account of any other
Person to the appropriate recipient promptly following receipt thereof.

(b) All payments in respect of the principal amount of any Loan shall be
accompanied by payment of accrued interest on the principal amount being repaid
or prepaid, and all such payments (and, in any event, any payments in respect of
any Loan on a date when interest is due and payable with respect to such Loan)
shall be applied to the payment of interest then due and payable before
application to principal.

(c) If any Conversion/Continuation Notice is withdrawn as to any Affected Lender
or if any Affected Lender makes Base Rate Loans in lieu of its applicable Pro
Rata Share of any Eurodollar Rate Borrowing, the Administrative Agent shall give
effect thereto in apportioning payments received thereafter.

(d) Subject to the proviso set forth in the definition of “Interest Period”,
whenever any payment to be made hereunder with respect to any Loan shall be
stated to be due on a day that is not a Business Day, such payment shall be made
on the next succeeding Business Day, and such extension of time shall be
included in the computation of the payment of interest hereunder.

 

79



--------------------------------------------------------------------------------

(e) Any payment hereunder by or on behalf of the Borrower to the Administrative
Agent that is not received by the Administrative Agent in same day funds prior
to 1:00 p.m. (New York City time) on the date due shall, unless the
Administrative Agent shall determine otherwise, be deemed to have been received,
for purposes of computing interest and fees hereunder (including for purposes of
determining the applicability of Section 2.10), on the Business Day immediately
following the date of receipt (or, if later, the Business Day immediately
following the date the funds received become available funds).

(f) If an Event of Default shall have occurred and the maturity of the Loans
shall have been accelerated pursuant to Section 8.1, all payments or proceeds
received by the Administrative Agent or the Collateral Agent in respect of any
of the Obligations, or from any sale of, collection from or other realization
upon all or any part of the Collateral, shall, subject to the requirements of
the applicable Permitted Intercreditor Agreements, be applied in accordance with
the application arrangements described in Section 5.02 of the Pledge and
Security Agreement.

(g) Unless the Administrative Agent shall have been notified by the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in its sole discretion, but
shall not be obligated to, distribute to the Lenders the amount due. In such
event, if the Borrower has not in fact made such payment, then each of the
Lenders severally agrees to pay to the Administrative Agent forthwith on demand
the amount so distributed to such Lender with interest thereon, for each day
from and including the date such amount is distributed to it to but excluding
the date of payment to the Administrative Agent, at (i) the rate applicable to
such amount under this Agreement or (ii) if no such rate is specified in this
Agreement, the Base Rate.

2.17. Ratable Sharing. The Lenders hereby agree among themselves that if any
Lender shall, whether through the exercise of any right of set-off or banker’s
lien, by counterclaim or cross action or by the enforcement of any right under
the Credit Documents or otherwise, or as adequate protection of a deposit
treated as cash collateral under the Bankruptcy Code, receive payment or
reduction of a portion of the aggregate amount of any principal, interest and
fees owing to such Lender hereunder or under the other Credit Documents
(collectively, the “Aggregate Amounts Due” to such Lender) resulting in such
Lender receiving payment of a greater proportion of the Aggregate Amounts Due to
such Lender than the proportion received by any other Lender in respect of the
Aggregate Amounts Due to such other Lender, then the Lender receiving such
proportionately greater payment shall (a) notify the Administrative Agent and
each other Lender of the receipt of such payment and (b) apply a portion of such
payment to purchase (for cash at face value) participations in the Aggregate
Amounts Due to the other Lenders so that all such payments of Aggregate Amounts
Due shall be shared by all the Lenders ratably in accordance with the Aggregate
Amounts Due to them; provided that, if all or part of such proportionately
greater payment received by any purchasing Lender is thereafter recovered from
such Lender upon the bankruptcy or reorganization of any Credit Party or
otherwise, such purchase shall be rescinded

 

80



--------------------------------------------------------------------------------

and the purchase price paid for such participation shall be returned to such
purchasing Lender ratably to the extent of such recovery, but without interest.
Each Credit Party expressly consents to the foregoing arrangements and agrees
that any holder of a participation so purchased may exercise any and all rights
of banker’s lien, consolidation, set-off or counterclaim with respect to any and
all monies owing by such Credit Party to such holder with respect thereto as
fully as if such holder were owed the amount of the participation held by such
holder. The provisions of this Section 2.17 shall not be construed to apply to
(i) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement (for the avoidance of doubt, as in effect from
time to time), including pursuant to Section 2.23 or any Extension Agreement,
Incremental Facility Agreement or Refinancing Facility Agreement, (ii) any
acceptance by any Lender of any Rollover Indebtedness in accordance with
Section 2.13(b)(iii) or (iii) any payment obtained by any Lender as
consideration for the assignment of or sale of a participation in Loans or other
Obligations owing to it pursuant to and in accordance with the express terms of
this Agreement.

2.18. Making or Maintaining Eurodollar Rate Loans. (a) Inability to Determine
Applicable Interest Rate. In the event that the Administrative Agent shall have
determined (which determination shall be final and conclusive and binding upon
all parties hereto), on any Interest Rate Determination Date with respect to any
Eurodollar Rate Loans, that by reason of circumstances affecting the London
interbank market adequate and fair means do not exist for ascertaining the
interest rate applicable to such Loans on the basis provided for in the
definition of “Adjusted Eurodollar Rate”, the Administrative Agent shall on such
date give notice (which may be telephonic) to the Borrower and each Lender of
such determination, whereupon (i) no Loans may be made as, or converted to,
Eurodollar Rate Loans until such time as the Administrative Agent notifies the
Borrower and Lenders that the circumstances giving rise to such notice no longer
exist, and (ii) any Funding Notice or Conversion/Continuation Notice given by
the Borrower with respect to the Loans in respect of which such determination
was made shall be deemed to be rescinded by the Borrower.

(b) Illegality or Impracticability of Eurodollar Rate Loans. In the event that
on any date (i) any Lender shall have determined (which determination shall be
final and conclusive and binding upon all parties hereto) that the making,
maintaining, converting to or continuation of its Eurodollar Rate Loans has
become unlawful as a result of compliance by such Lender in good faith with any
law (or would conflict with any treaty, rule, regulation, guideline or order not
having the force of law even though the failure to comply therewith would not be
unlawful), or (ii) the Requisite Lenders shall have determined (which
determination shall be final and conclusive and binding upon all parties hereto)
that the making, maintaining, converting to or continuation of their Eurodollar
Rate Loans has become impracticable as a result of contingencies occurring after
the date hereof that materially and adversely affect the London interbank market
or the position of the Lenders in that market, then, if such Lender or Lenders
shall have provided notice thereof to the Administrative Agent and the Borrower,
such Lender or each of such Lenders, as the case may be, shall be an “Affected
Lender”. If the Administrative Agent receives a notice from (A) any Lender
pursuant to clause (i) of the preceding sentence or (B) a notice from Lenders
constituting Requisite Lenders pursuant to clause (ii) of the preceding
sentence, then (1) the obligation of the Lenders (or, in the case of any notice
pursuant to clause (i) of the preceding sentence, of the applicable Lender) to
make Loans as, or to convert Loans to, Eurodollar Rate Loans shall be suspended
until such notice shall be withdrawn by each

 

81



--------------------------------------------------------------------------------

applicable Affected Lender, (2) to the extent such determination by any Affected
Lender relates to a Eurodollar Rate Loan then being requested by the Borrower
pursuant to a Funding Notice or a Conversion/Continuation Notice, the Lenders
(or in the case of any notice pursuant to clause (i) of the preceding sentence,
the applicable Lender) shall make such Loan as (or continue such Loan as or
convert such Loan to, as the case may be) a Base Rate Loan, (3) the Lenders’ (or
in the case of any notice pursuant to clause (i) of the preceding sentence, the
applicable Lender’s) obligations to maintain Eurodollar Rate Loans (the
“Affected Loans”) shall be terminated at the earlier to occur of the expiration
of the Interest Period then in effect with respect to the Affected Loans or when
required by law, and (4) the Affected Loans shall automatically convert into
Base Rate Loans on the date of such termination. Notwithstanding the foregoing,
to the extent any such determination by an Affected Lender relates to a
Eurodollar Rate Loan then being requested by the Borrower pursuant to a Funding
Notice or a Conversion/Continuation Notice, the Borrower shall have the option,
subject to Section 2.18(c), to rescind such Funding Notice or
Conversion/Continuation Notice as to all Lenders by giving written notice (or
telephonic notice promptly confirmed by written notice) thereof to the
Administrative Agent of such rescission on the date on which the Affected Lender
gives notice of its determination as described above (which notice of rescission
the Administrative Agent shall promptly transmit to each other Lender).

(c) Compensation for Breakage or Non-Commencement of Interest Periods. In the
event that (i) a borrowing of any Eurodollar Rate Loan does not occur on a date
specified therefor in any Funding Notice (or any telephonic request for a
borrowing) given by the Borrower (other than as a result of a failure by such
Lender to make such Loan in accordance with its obligations hereunder), whether
or not such notice may be rescinded in accordance with the terms hereof, (ii) a
conversion to or continuation of any Eurodollar Rate Loan does not occur on a
date specified therefor in any Conversion/Continuation Notice (or a telephonic
request given for any conversion or continuation) given by the Borrower, whether
or not such notice may be rescinded in accordance with the terms hereof,
(iii) any payment of any principal of any Eurodollar Rate Loan occurs on a day
other than on the last day of an Interest Period applicable thereto (including
as a result of an Event of Default), (iv) the conversion of any Eurodollar Rate
Loan occurs on a day other than on the last day of an Interest Period applicable
thereto, (v) any Eurodollar Rate Loan is assigned other than on the last day of
an Interest Period applicable thereto as a result of a request by the Borrower
pursuant to Section 2.23 or (vi) a prepayment of any Eurodollar Rate Loan does
not occur on a date specified therefor in any notice of prepayment given by the
Borrower, whether or not such notice may be rescinded in accordance with the
terms hereof, the Borrower shall compensate each Lender for all losses, costs,
expenses and liabilities that such Lender may sustain, including any loss
incurred from obtaining, liquidating or employing losses from third parties, but
excluding any loss of margin for the period following any such payment,
assignment or conversion or any such failure to borrow, pay, prepay, convert or
continue. To request compensation under this Section 2.18(c), a Lender shall
deliver to the Borrower a certificate setting forth in reasonable detail the
basis and calculation of any amount or amounts that such Lender is entitled to
receive pursuant to this Section 2.18(c), which certificate shall be conclusive
and binding absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate within 15 days after receipt thereof.

 

82



--------------------------------------------------------------------------------

(d) Booking of Eurodollar Rate Loans. Any Lender may make, carry or transfer
Eurodollar Rate Loans at, to or for the account of any of its branch offices or
the office of any Affiliate of such Lender.

(e) Assumptions Concerning Funding of Eurodollar Rate Loans. Calculation of all
amounts payable to a Lender under this Section 2.18 and under Section 2.19 shall
be made as though such Lender had actually funded each of its relevant
Eurodollar Rate Loans through the purchase of a Eurodollar deposit bearing
interest at the rate obtained pursuant to clause (a)(i) of the definition of the
term Adjusted Eurodollar Rate in an amount equal to the amount of such
Eurodollar Rate Loan and having a maturity comparable to the relevant Interest
Period and through the transfer of such Eurodollar deposit from an offshore
office of such Lender to a domestic office of such Lender in the United States
of America; provided that each Lender may fund each of its Eurodollar Rate Loans
in any manner it sees fit and the foregoing assumptions shall be utilized only
for the purposes of calculating amounts payable under this Section 2.18 and
under Section 2.19.

2.19. Increased Costs; Capital Adequacy. (a) Increased Costs Generally. If any
Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any such reserve requirement reflected in the Adjusted Eurodollar Rate);

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of “Excluded
Taxes” and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii) impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or any Loan made by
such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to reduce the amount of any sum received or receivable by such Lender or other
Recipient hereunder (whether of principal, interest or any other amount) then,
from time to time upon request of such Lender or other Recipient, the Borrower
will pay to such Lender or other Recipient, as the case may be, such additional
amount or amounts as will compensate such Lender or other Recipient, as the case
may be, for such additional costs incurred or reduction suffered.

(b) Capital and Liquidity Requirements. If any Lender determines that any Change
in Law affecting such Lender or any lending office of such Lender or such
Lender’s holding company, if any, regarding capital or liquidity requirements
has had or would have the

 

83



--------------------------------------------------------------------------------

effect of reducing the rate of return on such Lender’s capital or on the capital
of such Lender’s holding company, if any, as a consequence of this Agreement,
the Commitments of such Lender or the Loans made by such Lender to a level below
that which such Lender or such Lender’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s policies and the
policies of such Lender’s holding company with respect to capital adequacy or
liquidity), then from time to time upon request of such Lender the Borrower will
pay to such Lender such additional amount or amounts as will compensate such
Lender or such Lender’s holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender setting forth in
reasonable detail the basis and calculation of the amount or amounts necessary
to compensate such Lender or its holding company, as the case may be, as
specified in Section 2.19(a) or 2.19(b) and delivered to the Borrower, shall be
conclusive absent manifest error. The Borrower shall pay such Lender, as the
case may be, the amount shown as due on any such certificate within 15 days
after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section 2.19 shall not constitute a waiver of such
Lender’s right to demand such compensation; provided that the Borrower shall not
be required to compensate a Lender pursuant to this Section 2.19 for any
increased costs incurred or reductions suffered more than 180 days prior to the
date that such Lender, as the case may be, notifies the Borrower of the Change
in Law giving rise to such increased costs or reductions, and of such Lender’s
intention to claim compensation therefor (except that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
180-day period referred to above shall be extended to include the period of
retroactive effect thereof).

2.20. Taxes; Withholding, Etc. (a) Payments Free of Taxes. Any and all payments
by or on account of any obligation of any Credit Party under any Credit Document
shall be made without deduction or withholding for any Taxes, except as required
by applicable law. If any applicable law (as determined in the good faith
discretion of an applicable withholding agent) requires the deduction or
withholding of any Tax from any such payment by a withholding agent, then the
applicable withholding agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Credit Party
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section 2.20) the applicable Recipient receives an
amount equal to the sum it would have received had no such deduction or
withholding been made.

(b) Payment of Other Taxes by the Credit Parties. Each Credit Party shall timely
pay to the relevant Governmental Authority in accordance with applicable law, or
at the option of the Administrative Agent timely reimburse it for the payment
of, any Other Taxes.

(c) Indemnification by the Credit Parties. The Credit Parties shall jointly and
severally indemnify each Recipient, within 15 days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section 2.20) payable
or paid by such Recipient or required to be

 

84



--------------------------------------------------------------------------------

withheld or deducted from a payment to such Recipient and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf
(including in its capacity as the Collateral Agent) or on behalf of a Lender,
shall be conclusive absent manifest error.

(d) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 15 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that no
Credit Party has already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Credit Parties to
do so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 10.6(g) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any
Credit Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Credit Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this Section 2.20(d).

(e) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Credit Party to a Governmental Authority pursuant to this Section 2.20, such
Credit Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

(f) Status of Lenders. (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Credit
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.20(f)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender (it being understood that information required by current United
States federal income Tax withholding forms shall not be considered to be
information the provision of which would materially prejudice the position of a
Lender).

 

85



--------------------------------------------------------------------------------

(ii) Without limiting the generality of the foregoing:

(A) Any Lender that is a US Person shall deliver to the Borrower and the
Administrative Agent prior to the date on which such Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower or the Administrative Agent), executed originals of IRS
Form W-9 certifying that such Lender is exempt from United States federal backup
withholding Tax, provided that, if such Lender is a disregarded entity for
United States federal income Tax purposes and its owner is a US Person, such
Lender will provide the appropriate withholding form of its owner (with required
supporting documentation).

(B) Any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Credit Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, US federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Credit Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, US federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

(2) executed originals of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Exhibit L-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, a “10 percent shareholder” of the Borrower within the
meaning of Section 881(c)(3)(B) of the Internal Revenue Code, or a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Internal Revenue
Code (a “US Tax Compliance Certificate”) and (y) executed originals of IRS Form
W-8BEN; or

(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS

 

86



--------------------------------------------------------------------------------

Form W-8ECI, IRS Form W-8BEN, a US Tax Compliance Certificate substantially in
the form of Exhibit L-2 or Exhibit L-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a US Tax Compliance Certificate substantially in the form of
Exhibit L-4 on behalf of each such direct and indirect partner.

(C) Any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in US federal withholding Tax,
duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made.

(D) If a payment made to a Lender under any Credit Document would be subject to
US federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.20 (including by
the payment of additional amounts pursuant to this Section 2.20), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.20 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of

 

87



--------------------------------------------------------------------------------

such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this Section 2.20(g) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this Section 2.20(g), in no event will the indemnified party be required to
pay any amount to an indemnifying party pursuant to this Section 2.20(g) the
payment of which would place the indemnified party in a less favorable net
after-Tax position than the indemnified party would have been in if the
indemnification payments or additional amounts giving rise to such refund had
never been paid. This Section 2.20(g) shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

(h) Survival. Each party’s obligations under this Section 2.20 shall survive the
resignation or replacement of the Administrative Agent or the Collateral Agent
or any assignment of rights by, or the replacement of, a Lender, the termination
of the Commitments and the repayment, satisfaction or discharge of all
obligations under any Credit Document.

2.21. Obligation to Mitigate. If any Lender becomes an Affected Lender or
requests compensation under Section 2.19, or if the Borrower is required to pay
any additional amount to any Lender or to any Governmental Authority for the
account of any Lender pursuant to Section 2.20, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign and delegate its rights and obligations
hereunder to another of its offices, branches or Affiliates if, in the judgment
of such Lender, such designation or assignment and delegation (a) would cause
such Lender to cease to be an Affected Lender or would eliminate or reduce
amounts payable pursuant to Section 2.19 or 2.20, as the case may be, in the
future and (b) would not subject such Lender to any unreimbursed cost or expense
and would not otherwise be materially disadvantageous to such Lender. The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment and delegation.

2.22. Defaulting Lenders. (a) Notwithstanding anything to the contrary contained
in this Agreement, if any Lender becomes a Defaulting Lender, then, until such
time as such Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law, (i) the Commitments and Loans of such Defaulting Lender shall
not be included in determining whether the Requisite Lenders or any other
requisite Lenders have taken or may take any action hereunder or under any other
Credit Document (including any consent to any amendment, waiver or other
modification pursuant to Section 10.5); provided that any amendment, waiver or
other modification that under clauses (i), (ii), (iii), (iv) or (v) of
Section 10.5(b) requires the consent of all Lenders affected thereby shall
require the consent of such Defaulting Lender in accordance with the terms
thereof.

(b) If the Borrower and the Administrative Agent agree in writing in their sole
discretion that a Defaulting Lender should no longer be deemed to be a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein, such Defaulting Lender will cease to be a
Defaulting Lender.

 

88



--------------------------------------------------------------------------------

2.23. Replacement and Termination of Lenders. If (a) any Lender has become an
Affected Lender, (b) any Lender requests compensation under Section 2.19,
(c) the Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.20,
(d) any Lender becomes and continues to be a Defaulting Lender or (e) any Lender
fails to consent to a proposed waiver, amendment or other modification of any
Credit Document, or to any departure of any Credit Party therefrom, that under
Section 10.5(b) requires the consent of all the Lenders (or all the affected
Lenders or all Lenders or all the affected Lenders of the affected Class) and
with respect to which the Requisite Lenders (or, in circumstances where
Section 10.5(d) does not require the consent of the Requisite Lenders, a
Majority in Interest of the Lenders of the affected Class) shall have granted
their consent, then the Borrower may, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent, (i) so long as no Event of
Default shall have occurred and be continuing, terminate the Commitments of such
Lender and prepay outstanding Loans of such Lender in full (or terminate the
Commitment and prepay Loans of the relevant Class), in each case without any
obligation to terminate any Commitment, or prepay any Loan, of any other Lender
or (ii) require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 10.6,
including the consent requirements set forth therein), all its interests, rights
and obligations under this Agreement and the other Credit Documents (or, in the
case of any such assignment and delegation resulting from a failure to provide a
consent, all its interests, rights (other than existing rights to payment under
Sections 2.18(c), 2.19 and 2.20) and obligations under this Agreement and the
other Credit Documents as a Lender of a particular Class) to an Eligible
Assignee that shall assume such obligations (which may be another Lender, if a
Lender accepts such assignment and delegation); provided that, in the case of
any such assignment and delegation under clause (ii) above, (A) the Borrower
shall have paid to the Administrative Agent the registration and processing fee
referred to in Section 10.6(d), (B) such Lender shall have received payment of
an amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder (including
any amounts under Section 2.18(c) and any prepayment fee under Section 2.13(c))
(if applicable, in each case only to the extent such amounts relate to its
interest as a Lender of a particular Class) from the assignee (in the case of
such principal and accrued interest and fees) or the Borrower (in the case of
all other amounts), (C) such assignment and delegation does not conflict with
applicable law, (D) in the case of any such assignment and delegation resulting
from a claim for compensation under Section 2.19 or payments required to be made
pursuant to Section 2.20, such assignment will result in a reduction in such
compensation or payments thereafter and (E) in the case of any such assignment
and delegation resulting from the failure to provide a consent, the assignee
shall have given such consent and, as a result of such assignment and delegation
and any contemporaneous assignments and delegations and consents, the applicable
waiver, amendment or other modification, or consent to a departure, can be
effected. A Lender shall not be required to make any such assignment and
delegation, or to have its Commitments or Loans so terminated or repaid, if,
prior thereto, as a result of a waiver or consent by such Lender or otherwise,
the circumstances entitling the Borrower to require such assignment and
delegation, or to cause such termination or repayment, have ceased to apply.
Each party hereto agrees that an assignment and delegation required pursuant to
this Section 2.23 may be effected pursuant to an Assignment Agreement executed
by the Borrower, the Administrative Agent and the assignee and that the Lender
required to make such assignment and delegation need not be a party thereto.

 

89



--------------------------------------------------------------------------------

2.24. Incremental Term Facilities. (a) The Borrower may on one or more
occasions, by written notice to the Administrative Agent, request the
establishment of Incremental Term Loan Commitments, provided that the aggregate
amount of all the Incremental Term Loan Commitments to be established hereunder
on any date shall not exceed, assuming the full amount of such Incremental Term
Loan Commitments shall have been funded as Loans on such date, the Incremental
Amount as of such date. Each such notice shall specify (i) the date on which the
Borrower proposes that the Incremental Term Loan Commitments shall be effective,
which shall be a date not less than 10 Business Days (or such shorter period as
may be agreed to by the Administrative Agent) after the date on which such
notice is delivered to the Administrative Agent, (ii) the amount of the
Incremental Term Loan Commitments being requested and (iii) the identity of each
Person proposed to become an Incremental Lender in connection therewith (it
being agreed that (x) any Lender approached to provide any Incremental Term Loan
Commitment may elect or decline, in its sole discretion, to provide such
Incremental Term Loan Commitment and (y) any Person that the Borrower proposes
to become an Incremental Lender, if such Person is not then a Lender, must be an
Eligible Assignee and must be approved by the Administrative Agent (such
approval not to be unreasonably withheld or delayed)).

(b) The terms and conditions of any Incremental Term Loan Commitments and the
Incremental Term Loans to be made thereunder shall be as set forth in the
applicable Incremental Facility Agreement; provided that (i) no Incremental Term
Loan Maturity Date shall be earlier than the latest Maturity Date in effect on
the date of incurrence of such Incremental Term Loans, (ii) the weighted average
life to maturity of any Incremental Term Loans shall be no shorter than the
longest remaining weighted average life to maturity of any other Class of Loans
outstanding on the date of incurrence of such Incremental Term Loans (and, for
purposes of determining the weighted average life to maturity of any such
outstanding Loans, the effects of any prepayments made prior to the date of the
determination shall be disregarded), it being understood that, subject to this
clause (ii), the amortization schedule applicable to (and the effect thereon of
any prepayments of) any Incremental Term Loans shall be determined by the
Borrower and the applicable Incremental Lenders, (iii) Incremental Term Loans
may participate in any mandatory prepayments hereunder (other than the mandatory
prepayment under Section 2.14(e)) on a pro rata basis (or on a basis that is
less than pro rata) with the other Loans, but may not provide for mandatory
prepayment requirements that are more favorable than those applicable to the
other Loans, (iv) any Incremental Term Loan Commitments and Incremental Term
Loans thereunder shall rank pari passu in right of payment, and shall be secured
by the Collateral on an equal and ratable basis, with the other Loans, and shall
be extensions of credit to the Borrower that are Guaranteed only by the Credit
Parties, (v) the effective yield with respect to such Incremental Term Loans,
determined as of the date of incurrence of such Incremental Term Loans (but
giving effect to any scheduled increases), shall not be greater than the
effective yield with respect to the Tranche B Term Loans, determined as of such
date (giving effect to any amendments to the effective yield on the Term B Term
Loans that became effective subsequent to the Closing Date but prior to such
date, but excluding the effect to any increase in interest margins with respect
thereto pursuant to this clause (v)), plus 50 basis points per annum unless the
Applicable Rate (together with, as provided in the proviso below, the Adjusted
Eurodollar Rate and Base Rate floors) with respect to the Tranche B Term Loans
is increased so as to cause

 

90



--------------------------------------------------------------------------------

the effective yield with respect to the Tranche B Term Loans to equal the
effective yield with respect to such Incremental Term Loans minus 50 basis
points (for purposes of the foregoing, “effective yield” shall be determined,
with respect to any Indebtedness, as the yield thereof, whether in the form of
interest rate, interest rate margin, original issue discount, upfront fees,
recurring periodic fees in substance equivalent to interest, an interest rate
floor (subject to the proviso set forth below) or otherwise (but excluding
arrangement fees, structuring fees, commitment fees, underwriting fees and other
similar fees not paid generally to all lenders of such Indebtedness), with
original issue discount and upfront fees being equated to interest rate assuming
a four-year life to maturity (or, if less, the stated life to maturity at the
time of incurrence of the applicable Indebtedness), provided that any increase
in the effective yield with respect to the Tranche B Term Loans due to the
application of an Adjusted Eurodollar Rate or Base Rate floor to any Incremental
Term Loans shall be effected solely through an increase in the Adjusted
Eurodollar Rate or Base Rate floor applicable to the Tranche B Term Loans and
only to the extent an increase in such floor with respect to the Tranche B Term
Loans would cause an increase in the interest rate then in effect with respect
thereto and (vi) except for the terms referred to above and subject to
Section 2.24(c), to the extent the terms of any Incremental Term Loans (for the
avoidance of doubt, other than interest rates (whether fixed or floating),
interest margins, benchmark rate floors, upfront fees, original issue discounts
and prepayment terms (including “no call” terms and other restrictions thereon)
and premiums) are not consistent with those of the Tranche B Term Loans as in
effect on the date of incurrence of such Incremental Term Loans, such
differences shall be reasonably satisfactory to the Administrative Agent (it
being agreed, however, that (x) any Incremental Facility Agreement may include
any Previously Absent Financial Maintenance Covenant if such Previously Absent
Financial Maintenance Covenant applies only to periods after the latest Maturity
Date in effect as of the date of incurrence of such Incremental Term Loans or
this Agreement is amended to include such Previously Absent Financial
Maintenance Covenant for the benefit of all Lenders and (y) any Incremental
Facility Agreement may include covenants and other provisions applicable only to
periods after the latest Maturity Date in effect as of the date of incurrence of
such Incremental Term Loans). In the event any Incremental Term Loans have the
same terms as any existing Class of Loans then outstanding (disregarding any
differences in original issue discount or upfront fees), such Incremental Term
Loans may, at the election of the Borrower, be treated as a single Class with
such outstanding Loans, and the scheduled Installments set forth in Section 2.12
with respect to any such Class of Loans may be increased to reflect scheduled
amortization of such Incremental Term Loans.

(c) The Incremental Term Loan Commitments shall be effected pursuant to one or
more Incremental Facility Agreements executed and delivered by the Borrower,
each Incremental Lender providing such Incremental Term Loan Commitments and the
Administrative Agent; provided that no Incremental Term Loan Commitments shall
become effective unless (i) on the date of effectiveness thereof, both
immediately prior to and immediately after giving effect to such Incremental
Term Loan Commitments, the making of Loans thereunder and the use of proceeds
thereof, no Event of Default shall have occurred and be continuing and the
representations and warranties of each Credit Party set forth in the Credit
Documents shall be true and correct (A) in the case of the representations and
warranties qualified as to materiality, in all respects and (B) otherwise, in
all material respects, in each case on and as of such date, except in the case
of any such representation and warranty that expressly relates to a prior date,
in which case such representation and warranty shall be so true and correct

 

91



--------------------------------------------------------------------------------

on and as of such prior date, provided that, in the case of Incremental Term
Loan Commitments established to finance a Limited Condition Acquisition, the
condition set forth in this clause (i) may be waived or modified in a manner
determined by the Borrower and the Incremental Lenders providing such
Incremental Term Loan Commitments, as set forth in the applicable Incremental
Facility Agreement, except that the requirement that the Specified
Representations be true and correct as set forth above may not be waived or
modified without the prior written consent of the Requisite Lenders, (ii) the
Administrative Agent shall have received a certificate, dated the date of
effectiveness thereof and signed by a Authorized Officer of the Borrower,
confirming compliance with the condition set forth in clauses (i) above and, if
such Incremental Term Loan Commitments or any portion thereof are being
established in reliance on clause (b) of the definition of the term “Incremental
Amount”, setting forth a reasonably detailed calculation of the Incremental
Amount under such clause and (iii) the Borrower shall have delivered to the
Administrative Agent such legal opinions, board resolutions, secretary’s
certificates, officer’s certificates, reaffirmation agreements and other
documents as shall reasonably be requested (consistent in all material respects
with the documents delivered under Section 3 on the Closing Date) by the
Administrative Agent in connection with any such transaction. Each Incremental
Facility Agreement may, without the consent of any Lender, effect such
amendments to this Agreement and the other Credit Documents as may be necessary
or appropriate, in the opinion of the Administrative Agent and the Borrower, to
give effect to the provisions of this Section 2.24, including any amendments
necessary to treat the applicable Incremental Term Loan Commitments and
Incremental Term Loans as a new Class of Commitments and Loans hereunder
(including for purposes of prepayments and voting (it being agreed that such new
Class of Commitments and Loans may be afforded class voting rights requiring the
consent of Lenders under such Class in addition to any other consent of Lenders
that might otherwise be required under Section 10.5) and to enable such new
Class of Commitments and Loans to be extended under Section 2.25 or refinanced
under Section 2.26).

(d) Upon the effectiveness of an Incremental Term Loan Commitment of any
Incremental Lender, such Incremental Lender shall be deemed to be a “Lender”
(and a Lender in respect of Commitments and Loans of the applicable Class)
hereunder, and henceforth shall be entitled to all the rights of, and benefits
accruing to, Lenders (or Lenders in respect of Commitments and Loans of the
applicable Class) hereunder and shall be bound by all agreements,
acknowledgements and other obligations of Lenders (or Lenders in respect of
Commitments and Loans of the applicable Class) hereunder and under the other
Credit Documents.

(e) The Administrative Agent shall notify the Lenders promptly upon receipt by
the Administrative Agent of any notice from the Borrower referred to in
Section 2.24(a) and of the effectiveness of any Incremental Term Loan
Commitments, in each case advising the Lenders of the details thereof.

2.25. Extension Offers. (a) The Borrower may on one or more occasions, by
written notice to the Administrative Agent, make one or more offers (each, an
“Extension Offer”) to all the Lenders of one or more Classes (each Class subject
to such an Extension Offer being referred to as an “Extension Request Class”),
on the same terms and conditions, and on a pro rata basis, to each Lender within
any Extension Request Class, to make one or more Extension Permitted Amendments
pursuant to procedures reasonably specified by the Administrative Agent

 

92



--------------------------------------------------------------------------------

and acceptable to the Borrower. Such notice shall set forth (i) the terms and
conditions of the requested Extension Permitted Amendment and (ii) the date on
which such Extension Permitted Amendment is requested to become effective (which
shall not be less than five Business Days or more than 30 Business Days after
the date of such notice, unless otherwise agreed to by the Administrative
Agent). Extension Permitted Amendments shall become effective only with respect
to the Loans and Commitments of the Lenders of the Extension Request Class that
accept the applicable Extension Offer (such Lenders, the “Extending Lenders”)
and, in the case of any Extending Lender, only with respect to such Lender’s
Loans and Commitments of such Extension Request Class as to which such Lender’s
acceptance has been made. The Extension Offer shall not be required to be in any
minimum amount or any minimum increment, provided that the Borrower may, at its
option and subject to its right to waive any such condition in its sole
discretion, specify as a condition to the effectiveness of any Extension
Permitted Amendment that a minimum amount, as specified in the Extension Offer,
of Loans and Commitments of the Extension Request Class be extended. The
Borrower may amend, revoke or replace any Extension Offer at any time prior to
the effectiveness of the applicable Extension Agreement. In connection with any
Extension Offer, the Borrower shall agree to such procedures, if any, as may be
reasonably established by, or acceptable to, Administrative Agent to accomplish
the purposes of this Section 2.25.

(b) An Extension Permitted Amendment shall be effected pursuant to an Extension
Agreement executed and delivered by the Borrower, each applicable Extending
Lender and the Administrative Agent; provided that no Extension Permitted
Amendment shall become effective unless (i) on the date of effectiveness
thereof, no Event of Default shall have occurred and be continuing or would
result therefrom, (ii) the Administrative Agent shall have received a
certificate, dated the date of effectiveness thereof and signed by an Authorized
Officer of the Borrower, confirming compliance with the condition set forth in
clause (i) above, and (iii) the Borrower shall have delivered to the
Administrative Agent such legal opinions, board resolutions, secretary’s
certificates, officer’s certificates, reaffirmation agreements and other
documents as shall reasonably be requested (consistent in all material respects
with the documents delivered under Section 3 on the Closing Date) by the
Administrative Agent in connection therewith. The Administrative Agent shall
promptly notify each Lender as to the effectiveness of each Extension Agreement.
Each Extension Agreement may, without the consent of any Lender other than the
applicable Extending Lenders, effect such amendments to this Agreement and the
other Credit Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent and the Borrower, to give effect to the provisions of this
Section 2.25, including (A) a reduction to the scheduled Installments set forth
in Section 2.12 with respect to Loans of the Extension Request Class to reflect
the treatment of the Extended Loans as a new Class of Loans (it being understood
that the amount of any scheduled amortization payable to any non-Extending
Lender with respect to its Loans of the Extension Request Class shall not be
reduced as a result thereof) and (B) any amendments necessary to treat the
applicable Loans of the Extending Lenders as a new Class of Loans hereunder
(including for purposes of prepayments and voting (it being agreed that such new
Class of Loans may be afforded class voting rights requiring the consent of
Lenders under such Class in addition to any other consent of Lenders that might
otherwise be required under Section 10.5) and to enable such new Class of Loans
to be extended under this Section 2.25 or refinanced under Section 2.26).

 

93



--------------------------------------------------------------------------------

2.26. Refinancing Term Facilities. (a) The Borrower may, on one or more
occasions, by written notice to the Administrative Agent, request the
establishment hereunder of one or more additional Classes of term loan
commitments (the “Refinancing Term Loan Commitments”) pursuant to which each
Person providing such a commitment (a “Refinancing Lender”) will make term loans
to the Borrower (the “Refinancing Term Loans”). Each such notice shall specify
(i) the date on which the Borrower proposes that the Refinancing Term Loan
Commitments shall be effective, (ii) the amount of the Refinancing Term Loan
Commitments requested to be established and (iii) the identity of each Person
proposed to become a Refinancing Lender in connection therewith (it being agreed
that (x) any Lender approached to provide any Refinancing Term Loan Commitment
may elect or decline, in its sole discretion, to provide such Refinancing Term
Loan Commitment and (y) any Person that the Borrower proposes to be a
Refinancing Lender must be an Eligible Assignee and must be approved by the
Administrative Agent (such approval not to be unreasonably withheld or
delayed)).

(b) The terms and conditions of any Refinancing Term Loan Commitments and the
Refinancing Term Loans to be made thereunder shall be as determined by the
Borrower and the applicable Refinancing Lenders and set forth in the applicable
Refinancing Facility Agreement; provided that (i) no Refinancing Term Loan
Maturity Date shall be earlier than the Maturity Date of the Class of Loans
being refinanced, (ii) the weighted average life to maturity of any Refinancing
Term Loans shall be no shorter than the remaining weighted average life to
maturity of the Class of Loans being refinanced (and, for purposes of
determining the weighted average life to maturity of any such refinanced Loans,
the effects of any prepayments made prior to the date of the determination shall
be disregarded), it being understood that, subject to this clause (ii), the
amortization schedule applicable to (and the effect thereon of any prepayments
of) any Refinancing Term Loans shall be determined by the Borrower and the
applicable Refinancing Lenders, (iii) any Refinancing Term Loans may participate
in any mandatory prepayments hereunder (other than, except to the extent
Refinancing Term Loans refinance Tranche B Term Loans, the mandatory prepayment
under Section 2.14(e)) on a pro rata basis (or on a basis that is less than pro
rata) with the other Loans, but may not provide for mandatory prepayment
requirements that are more favorable than those applicable to the other Loans,
(iv) any Refinancing Term Loan Commitments and Refinancing Term Loans thereunder
shall rank pari passu in right of payment, and shall be secured by the
Collateral on an equal and ratable basis, with the other Loans hereunder, and
shall be extensions of credit to the Borrower that are Guaranteed by the other
Credit Parties and (vi) except for the terms referred to above, to the extent
the terms of any Refinancing Term Loans (other than interest rates (whether
fixed or floating), interest margins, benchmark rate floors, upfront fees,
original issue discounts and prepayment terms (including “no call” terms and
other restrictions thereon) and premiums) are not consistent with those of the
Class of Loans being refinanced, such differences shall be reasonably
satisfactory to the Administrative Agent (it being agreed, however, that (x) any
Refinancing Facility Agreement may include any Previously Absent Financial
Maintenance Covenant if such Previously Absent Financial Maintenance Covenant
applies only to periods after the latest Maturity Date in effect as of the date
of the incurrence of such Refinancing Term Loans or this Agreement is amended to
include such Previously Absent Financial Maintenance Covenant for the benefit of
all Lenders and (y) any Refinancing Facility Agreement may include covenants and
other provisions applicable only to periods after the latest Maturity Date in
effect as of the date of the incurrence of such Refinancing Term Loans). In the
event any Refinancing Term Loans have the same terms as any existing Class of
Loans then outstanding (disregarding

 

94



--------------------------------------------------------------------------------

any differences in original issue discount or upfront fees), such Refinancing
Term Loans may, at the election of the Borrower, be treated as a single Class
with such outstanding Loans, and the scheduled Installments set forth in
Section 2.12 with respect to any such Class of Loans may be increased to reflect
scheduled amortization of such Refinancing Term Loans.

(c) The Refinancing Commitments shall be effected pursuant to one or more
Refinancing Facility Agreements executed and delivered by the Borrower, each
Refinancing Lender providing such Refinancing Term Loan Commitments and the
Administrative Agent; provided that no Refinancing Term Loan Commitments shall
become effective unless (i) on the date of effectiveness thereof, both
immediately prior to and immediately after giving effect to such Refinancing
Term Loan Commitments, the making of Loans thereunder and the use of proceeds
thereof, no Event of Default shall have occurred and be continuing and the
representations and warranties of each Credit Party set forth in the Credit
Documents shall be true and correct (A) in the case of the representations and
warranties qualified as to materiality, in all respects and (B) otherwise, in
all material respects, in each case on and as of such date, except in the case
of any such representation and warranty that expressly relates to a prior date,
in which case such representation and warranty shall be so true and correct on
and as of such prior date, (ii) the Administrative Agent shall have received a
certificate, dated the date of effectiveness thereof and signed by an Authorized
Officer of the Borrower, confirming compliance with the condition set forth in
clause (i) above, (iii) the Borrower shall have delivered to the Administrative
Agent such legal opinions, board resolutions, secretary’s certificates,
officer’s certificates, reaffirmation agreements and other documents as shall
reasonably be requested (consistent in all material respects with the documents
delivered under Section 3 on the Closing Date) by the Administrative Agent in
connection therewith and (iv) (A) substantially concurrently with the
effectiveness thereof, the Borrower shall obtain Refinancing Term Loans
thereunder and shall repay or prepay then outstanding Borrowings of any Class in
an aggregate principal amount equal to the aggregate amount of such Refinancing
Term Loan Commitments (less the aggregate amount of accrued and unpaid interest
with respect to such outstanding Borrowings, any original issue discount
applicable to such Refinancing Term Loans and any reasonable fees, premium and
expenses relating to such refinancing) and (B) any such prepayment of Borrowings
of any Class shall be applied to reduce the subsequent Installments of
Borrowings of such Class to be made pursuant to Section 2.12 on a pro rata basis
(in accordance with the principal amounts of such Installments) and, in the case
of a prepayment of Eurocurrency Borrowings, shall be subject to Section 2.18(c).
Each Refinancing Facility Agreement may, without the consent of any Lender,
effect such amendments to this Agreement and the other Credit Documents as may
be necessary or appropriate, in the opinion of the Administrative Agent and the
Borrower, to give effect to the provisions of this Section 2.26, including any
amendments necessary to treat the applicable Refinancing Term Loan Commitments
and Refinancing Term Loans as a new Class of Commitments and Loans hereunder
(including for purposes of prepayments and voting (it being agreed that such new
Class of Commitments and Loans may be afforded class voting rights requiring the
consent of Lenders under such Class in addition to any other consent of Lenders
that might otherwise be required under Section 10.5) and to enable such new
Class of Commitments and Loans to be extended under Section 2.25 or refinanced
under this Section 2.26).

(d) Upon the effectiveness of a Refinancing Term Loan Commitment of any
Refinancing Lender, such Refinancing Lender shall be deemed to be a “Lender”
(and a Lender in

 

95



--------------------------------------------------------------------------------

respect of Commitments and Loans of the applicable Class) hereunder, and
henceforth shall be entitled to all the rights of, and benefits accruing to,
Lenders (or Lenders in respect of Commitments and Loans of the applicable Class)
hereunder and shall be bound by all agreements, acknowledgements and other
obligations of Lenders (or Lenders in respect of Commitments and Loans of the
applicable Class) hereunder and under the other Credit Documents.

(e) The Administrative Agent shall notify the Lenders promptly upon receipt by
the Administrative Agent of any notice from the Borrower referred to in
Section 2.26(a) and of the effectiveness of any Refinancing Term Loan
Commitments, in each case advising the Lenders of the details thereof.

SECTION 3. CONDITIONS PRECEDENT

The obligation of each Lender to make any Credit Extension shall not become
effective until the date on which each of the following conditions shall be
satisfied (or waived in accordance with Section 10.5):

(a) Credit Agreement. The Administrative Agent shall have received from the
Borrower and each Designated Subsidiary (including the Acquired Company and each
of its Subsidiaries that is a Designated Subsidiary) and each other party hereto
either (i) a counterpart of this Agreement signed on behalf of such party or
(ii) evidence satisfactory to the Administrative Agent (which may include a
facsimile or electronic image scan transmission) that such party has signed a
counterpart of this Agreement.

(b) Organizational Documents; Incumbency. The Administrative Agent shall have
received, in respect of the Borrower and each Designated Subsidiary (including
the Acquired Company and each of its Subsidiaries that is a Designated
Subsidiary), a certificate of such Person executed by the secretary or an
assistant secretary of such Person attaching (i) a copy of each Organizational
Document of such Person, which shall, to the extent applicable, be certified as
of the Closing Date or a recent date prior thereto by the appropriate
Governmental Authority, (ii) signature and incumbency certificates of the
officers of such Person executing each Credit Document, (iii) resolutions of the
Board of Directors or similar governing body of such Person approving and
authorizing the execution, delivery and performance of this Agreement and the
other Credit Documents to which it is a party, certified as of the Closing Date
by such secretary or assistant secretary as being in full force and effect
without modification or amendment, and (iv) a good standing certificate from the
applicable Governmental Authority of such Person’s jurisdiction of organization,
dated the Closing Date or a recent date prior thereto, all in form and substance
reasonably satisfactory to the Administrative Agent.

(c) Funding Notice. The Administrative Agent shall have received a fully
completed and duly executed Funding Notice from the Borrower with respect to the
Tranche B Term Loans.

(d) Representations and Warranties. On the Closing Date, (i) the Acquired
Business Representations shall be true and correct to the extent required by the
definition thereof and (ii) the Specified Representations shall be true and
correct (A) in the case of the

 

96



--------------------------------------------------------------------------------

representations and warranties qualified as to materiality, in all respects and
(B) otherwise, in all material respects, in each case on and as of such date,
except in the case of any such representation and warranty that expressly
relates to a prior date, in which case such representation and warranty shall be
so true and correct on and as of such prior date.

(e) Consummation of Life Sciences Sale. The Life Sciences Sale shall have been
completed pursuant to and on the terms set forth in the Life Sciences Sale
Agreement, without giving effect to amendments, supplements, waivers or other
modifications to or consents under the Life Sciences Sale Agreement that are
adverse in any material respect to the Lenders and that have not been approved
by the Arranger (such approval not to be unreasonably withheld, delayed or
conditioned), and the Arranger shall have received a copy of the definitive Life
Sciences Sale Agreement and all material related agreements, certified by an
Authorized Officer of the Borrower as complete and correct.

(f) Consummation of the Merger. The Merger shall have been (or substantially
concurrently with the funding of the Tranche B Term Loans on the Closing Date
shall be) consummated, in each case pursuant to and on the terms set forth in
the Merger Agreement and without giving effect to amendments, supplements,
waivers or other modifications to (including any consents under) the Acquisition
Agreement that are adverse in any material respect to the Lenders and that have
not been approved by the Arranger (such approval not to be unreasonably
withheld, delayed or conditioned) (it being understood that a reduction of the
purchase price in respect of the Merger will be deemed to be adverse in a
material respect to the Lenders, unless such reduction, together with all prior
reductions, if any, does not exceed 10% of the aggregate original amount of the
purchase price and such reduction is applied dollar-for-dollar to reduce the
amount of the Tranche B Term Loan Commitments, the Senior Notes and any cash
equity contribution made by the Borrower on a pro rata basis), and the Arranger
shall have received a copy of the definitive Merger Agreement, together with all
closing deliverables thereunder, certified by an Authorized Officer of the
Borrower as complete and correct.

(g) Acquired Company Material Adverse Effect. Since December 31, 2012, there has
not been, and no effect, change, event, circumstance or occurrence has occurred
that would reasonably be likely to have, an Acquired Company Material Adverse
Effect.

(h) Existing Indebtedness. The Administrative Agent shall have received
customary evidence that the Borrower and the Subsidiaries have repaid (or
substantially concurrently with the effectiveness of this Agreement on the
Closing Date shall repay) all amounts outstanding under, and terminated (or
substantially concurrently with the effectiveness of this Agreement on the
Closing Date shall terminate) all commitments to make extensions of credit
under, the Existing Credit Agreement, and all Liens granted and Guarantees made
in respect of the Existing Credit Agreement shall have been (or substantially
concurrently with the effectiveness of this Agreement on the Closing Date shall
be) released. Immediately after giving effect to the Transactions and the other
transactions contemplated hereby that are to occur on the Closing Date, none of
the Borrower or the Restricted Subsidiaries shall have outstanding any
Indebtedness, other than (i) Indebtedness incurred under the Credit Documents,
(ii) Permitted Revolving Indebtedness, (iii) the Senior Notes, (iv) Capital
Lease Obligations and (v) Indebtedness set forth on Schedule 6.1, including
Indebtedness under existing working capital lines of credit of Foreign
Subsidiaries of the Borrower set forth on Schedule 6.1.

 

97



--------------------------------------------------------------------------------

(i) Collateral and Guarantee Requirement. Subject to the final paragraph of this
Section 3, the Collateral and Guarantee Requirement shall have been satisfied.
The Collateral Agent shall have received a completed Collateral Questionnaire in
form and substance reasonably satisfactory to the Collateral Agent, dated the
Closing Date and executed by an Authorized Officer of each of the Borrower and
the Acquired Company, together with all attachments contemplated thereby,
including the results of a search of the UCC (or equivalent) filings made with
respect to the Credit Parties in the jurisdictions contemplated by the
Collateral Questionnaire and copies of the financing statements (or similar
documents) disclosed by such search.

(j) ABL Credit Agreement. The ABL Credit Agreement shall have been executed and
delivered by the Borrower and the other parties thereto, the aggregate amount of
revolving commitments thereunder shall be not more than $75,000,000 and such
revolving commitments shall have become effective in accordance with its terms.

(k) Financial Statements. The Arranger shall have received (i) the Historical
Borrower Financial Statements (together with the related audit reports, which
shall not be subject to any qualification or “going concern” disclosures),
(ii) the Historical Acquired Company Financial Statements (together with the
related audit reports, which shall not be subject to any qualification or “going
concern” disclosures), (iii) the Pro Forma Financial Statements and (iv) the
Specified Acquired Company Financial Statements (it being understood that filing
with the SEC of an annual or quarterly report on Form 10-K or Form 10-Q by the
Borrower or the Acquired Company containing such required financial statements
and audit reports referred to in clause (i) or (ii) above shall constitute
receipt by the Arranger in satisfaction of such clause).

(l) [Reserved]

(m) Opinions of Counsel. The Administrative Agent shall have received a
customary written opinion (addressed to the Administrative Agent, the Collateral
Agent and the Lenders and dated the Closing Date) of each of (i) Ropes & Gray
LLP, counsel for the Credit Parties, and (ii) local counsel for the Credit
Parties in each jurisdiction in which any Credit Party is organized and the laws
of which are not covered by the opinion referred to in clause (i) above (and
each Credit Party hereby instructs such counsel to deliver such opinion to the
Administrative Agent).

(n) Fees and Expenses. The Borrower shall have paid to the Arranger, the
Administrative Agent and the Lenders all fees and expenses (including legal fees
and expenses, title premiums, survey charges and recording taxes and fees) and
other amounts due and payable on or prior to the Closing Date pursuant to the
Credit Documents, the Commitment Letter and the Fee Letter, in each case to the
extent invoiced at least three days prior to the Closing Date.

(o) Solvency Certificate. The Administrative Agent shall have received the
Solvency Certificate, dated the Closing Date and signed by the chief financial
officer of the Borrower.

 

98



--------------------------------------------------------------------------------

(p) Closing Date Certificate. The Administrative Agent shall have received the
Closing Date Certificate, dated the Closing Date and signed by the chief
financial officer of the Borrower, together with all attachments thereto.

(q) Letter of Direction. The Administrative Agent shall have received a duly
executed letter of direction from the Borrower addressed to the Administrative
Agent, on behalf of itself and the Lenders, directing the disbursement on the
Closing Date of the proceeds of the Tranche B Term Loans to be made on such
date.

(r) PATRIOT Act. At least five days prior to the Closing Date, the Lenders shall
have received all documentation and other information in respect of the Borrower
and each Subsidiary (including the Acquired Company and its Subsidiaries)
required by bank regulatory authorities under applicable “know-your-customer”
and anti-money laundering rules and regulations, including the PATRIOT Act, that
shall have been requested in writing (which may be by email) at least 10 days
prior to the Closing Date.

Notwithstanding the foregoing, to the extent any security interest in any
Collateral (other than, to the extent required hereby, any Collateral in which a
security interest may be perfected by the filing of a UCC financing statement or
by the delivery of certificates representing Equity Interests in a Designated
Subsidiary) is not or cannot be provided or perfected or any item of Collateral
(other than certificates representing Equity Interests in a Designated
Subsidiary) is not delivered on the Closing Date, in each case, after the
Borrower’s use of commercially reasonable efforts to do so, the provision or
perfection of such security interest or such delivery, as applicable, will not
constitute a condition to the obligation to make the Credit Extension on the
Closing Date, but instead shall be required to be completed pursuant to the
terms of the Post-Closing Letter Agreement.

SECTION 4. REPRESENTATIONS AND WARRANTIES

In order to induce the Administrative Agent, the Collateral Agent and the
Lenders to enter into this Agreement and to make each Credit Extension to be
made by it hereunder, each Credit Party represents and warrants to the
Administrative Agent, the Collateral Agent and each Lender on the Closing Date
and on each other Credit Date as follows:

4.1. Organization; Requisite Power and Authority; Qualification. The Borrower
and each Restricted Subsidiary (a) is duly organized, validly existing and in
good standing under the laws of its jurisdiction of organization, (b) has all
requisite power and authority (i) to own and operate its properties and to carry
on its business and operations as now conducted, (ii) to execute and deliver the
Credit Documents to which it is a party and (iii) to perform the other
Transactions to be performed by it and (c) is qualified to do business and in
good standing under the laws of every jurisdiction where its assets are located
or where such qualification is necessary to carry out its business and
operations, except, in each case referred to in clauses (a) (other than with
respect to any Credit Party), (b)(i) (other than with respect to any Credit
Party) and (c), where the failure so to be or so to have, individually or in the
aggregate, has not had and could not reasonably be expected to have a Material
Adverse Effect.

 

99



--------------------------------------------------------------------------------

4.2. Equity Interests and Ownership. Schedule 4.2 sets forth, as of the Closing
Date, the name and jurisdiction of organization of, and the percentage of each
class of Equity Interests owned by the Borrower or any Subsidiary in, (a) each
Subsidiary and (b) each joint venture and other Person in which the Borrower or
any Subsidiary owns any Equity Interests, and identifies each Designated
Subsidiary and each Material Subsidiary. The Equity Interests in each Restricted
Subsidiary have been duly authorized and validly issued and, to the extent such
concept is applicable, are fully paid and non-assessable. Schedule 4.2 sets
forth, as of the Closing Date, all outstanding preferred Equity Interests, if
any, in the Borrower or any Restricted Subsidiary, including the number, date of
issuance and the holder of record of such preferred Equity Interest.

4.3. Due Authorization. The Transactions to be entered into by each Credit Party
have been duly authorized by all necessary corporate or other organizational
and, if required, stockholder or other equityholder action on the part of such
Credit Party.

4.4. No Conflict. The Transactions do not and will not (a) violate any
applicable law, including any order of any Governmental Authority, (b) violate
the Organizational Documents of the Borrower or any Restricted Subsidiary,
(c) violate or result (alone or with notice or lapse of time, or both) in a
default under any Contractual Obligation of the Borrower or any Restricted
Subsidiary, or give rise to a right thereunder to require any payment,
repurchase or redemption to be made by the Borrower or any Restricted
Subsidiary, or give rise to a right of, or result in, any termination,
cancelation or acceleration or right of renegotiation of any obligation
thereunder, except to the extent any such violation, default, right or result,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect, or (d) except for Liens created under the Credit
Documents or pursuant to the ABL Agreement and other Permitted Liens, result in
or require the creation or imposition of any Lien on any asset of the Borrower
or any Restricted Subsidiary.

4.5. Governmental Approvals. The Transactions do not and will not require any
registration with, consent or approval of, notice to, or other action by any
Governmental Authority, except (a) such as have been obtained or made and are in
full force and effect and (b) filings and recordings with respect to the
Collateral necessary to perfect Liens created under the Credit Documents or
pursuant to the ABL Credit Agreement and (c) those registrations, consents,
approvals, notices or other actions the failure of which to obtain or make,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.

4.6. Binding Obligation. Each Credit Document has been duly executed and
delivered by each Credit Party that is a party thereto and is the legally valid
and binding obligation of such Credit Party, enforceable against such Credit
Party in accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
or limiting creditors’ rights generally or by equitable principles relating to
enforceability.

4.7. Historical Financial Statements; Pro Forma Financial Statements. (a) The
Historical Borrower Financial Statements were prepared in conformity with GAAP
and present fairly, in all material respects, the consolidated financial
position of the Borrower and the Subsidiaries as of the respective dates thereof
and the consolidated results of operations and cash flows of the Borrower and
the Subsidiaries for each of the periods then ended, subject, in the case

 

100



--------------------------------------------------------------------------------

of any such unaudited financial statements, to changes resulting from audit and
normal year-end adjustments. The Historical Acquired Company Financial
Statements were prepared in conformity with GAAP and present fairly, in all
material respects, the consolidated financial position of the Acquired Company
and its Subsidiaries as of the respective dates thereof and the consolidated
results of operations and cash flows of the Acquired Company and its
Subsidiaries for each of the periods then ended, subject, in the case of any
such unaudited financial statements, to changes resulting from audit and normal
year-end adjustments. As of the Closing Date, neither the Borrower nor any
Restricted Subsidiary has any contingent liability or liability for Taxes,
long-term lease or unusual forward or long-term commitment that is not reflected
in the Historical Borrower Financial Statements, the Historical Acquired Company
Financial Statements or the notes thereto except as could not, individually or
in the aggregate, reasonably be expected to result in a Material Adverse Effect.

(b) The Pro Forma Financial Statements delivered pursuant to paragraph (k) of
Section 3 (i) have been prepared by the Borrower in good faith based on
assumptions that were believed by the Borrower to be reasonable at the time made
and are believed by the Borrower to be reasonable on the Closing Date,
(ii) accurately reflect in all material respects all adjustments necessary to
give effect to the Transactions and (iii) present fairly, in all material
respects, the pro forma financial position and results of operations of the
Borrower and its consolidated Subsidiaries as of the date and for the period
stated therein as if the Transactions had occurred on such date or at the
beginning of such period, as the case may be.

4.8. No Material Adverse Change. Since December 31, 2013, there has been no
event or condition that has had, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

4.9. Adverse Proceedings. There are no Adverse Proceedings that (a) individually
or in the aggregate could reasonably be expected to have a Material Adverse
Effect or (b) in any manner question the validity or enforceability of any of
the Credit Documents.

4.10. Payment of Taxes. Except as otherwise permitted under Section 5.3, all Tax
returns and reports of the Borrower and the Restricted Subsidiaries required to
be filed by any of them have been timely filed, and all Taxes shown on such Tax
returns to be due and payable, and all assessments, fees and other governmental
charges upon the Borrower and the Restricted Subsidiaries and upon their
properties, income, businesses and franchises that are due and payable, have
been paid when due and payable, except (a) Taxes that are being contested in
good faith by appropriate proceedings and for which the Borrower or such
Restricted Subsidiary, as applicable, has set aside on its books reserves with
respect thereto to the extent required by GAAP or (b) to the extent that the
failure to do so could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

4.11. Properties. (a) Title. The Borrower and each Restricted Subsidiary has
(i) good, sufficient and marketable title to (in the case of fee interests in
real property), (ii) valid leasehold interests in (in the case of leasehold
interests in real or personal property), (iii) valid licensed rights in (in the
case of licensed interests in Intellectual Property) and (iv) good title to (in
the case of all other personal property) all of their assets reflected in the
Historical Borrower Financial Statements or the Historical Acquired Company
Financial Statements, as applicable, or,

 

101



--------------------------------------------------------------------------------

after the first delivery thereof, in the consolidated financial statements of
the Borrower most recently delivered pursuant to Section 5.1, in each case
except for assets disposed of since the date of such financial statements in the
ordinary course of business or as otherwise permitted by this Agreement
(including the Life Sciences Sale) and except for Permitted Liens and except
where the failure to have such title, leasehold or other interest, individually
or in the aggregate, has not had and could not reasonably be expected to have a
Material Adverse Effect.

(b) Real Estate. Set forth on Schedule 4.11(b) is a true and complete list, as
of the Closing Date, of all Material Real Estate Assets, identifying the proper
jurisdiction for the filing of a Mortgage in respect of each Material Real
Estate Asset. Except as set forth on Schedule 4.11(b), as of the Closing Date,
neither the Borrower nor any Restricted Subsidiary (i) has received notice, or
has knowledge, of any pending or contemplated condemnation or similar proceeding
affecting any Material Real Estate Asset or any Disposition thereof in lieu of
condemnation or (ii) is obligated under any right of first refusal, option or
other contractual right under any Contractual Obligation to which the Borrower
or any Restricted Subsidiary is a party to sell, transfer or otherwise dispose
of any Material Real Estate Asset or any interest therein.

(c) Intellectual Property. The Borrower and each Restricted Subsidiary owns, or
is licensed to use, all Intellectual Property that is necessary for the conduct
of its business as currently conducted, and without conflict with the rights of
any other Person, except to the extent any such conflict, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.
No Intellectual Property used by the Borrower or any Restricted Subsidiary in
the operation of its business infringes upon the rights of any other Person,
except for any such infringements that, individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect. No claim or
litigation regarding any Intellectual Property owned or used by the Borrower or
any Restricted Subsidiary is pending or, to the knowledge of the Borrower or any
Restricted Subsidiary, threatened against the Borrower or any Restricted
Subsidiary that, individually or in the aggregate, could reasonably be expected
to have a Material Adverse Effect.

4.12. Environmental Matters. Except as has not had and could not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect,
(a) each of the Borrower and the Restricted Subsidiaries are, and have been, in
compliance with all Environmental Laws, (b) none of the Borrower, any Restricted
Subsidiary or any of their respective Facilities or operations is subject to any
outstanding written order, consent decree or settlement agreement with any
Person relating to or arising out of any Environmental Law or any Hazardous
Materials Activity and neither the Borrower nor any Restricted Subsidiary has
received any written notice, letter or request for information alleging any
liability or obligation under Environmental Law, including under Section 104 of
the Comprehensive Environmental Response, Compensation, and Liability Act (42
USC. § 9604) or any comparable state law, (c) there has been no Release of any
Hazardous Materials on, at, under or from any property owned, leased or operated
(and, to the knowledge of the Borrower and each Restricted Subsidiary, formerly
owned, leased or operated) by the Borrower or any Restricted Subsidiary and
(d) to the knowledge of the Borrower and each Restricted Subsidiary there are
and have been no conditions, occurrences or Hazardous Materials Activities that
could reasonably be expected to form the basis of an Environmental Claim against
the Borrower or any Restricted Subsidiary.

 

102



--------------------------------------------------------------------------------

4.13. No Defaults. Neither the Borrower nor any Restricted Subsidiary is in
default in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in any of its Contractual Obligations, and no
event has occurred or condition exists that, alone or with the giving of notice
or the lapse of time or both, could constitute such a default, except where any
of the foregoing, individually or in the aggregate, has not had and could not
reasonably be expected to have a Material Adverse Effect. No Default or Event of
Default has occurred and is continuing.

4.14. Governmental Regulation. Neither the Borrower nor any Restricted
Subsidiary is or is required to be registered as an “investment company” as such
term is defined in the Investment Company Act of 1940.

4.15. Federal Reserve Regulations. (a) Neither the Borrower nor any Restricted
Subsidiary is engaged principally, or as one of its primary activities, in the
business of extending credit for the purpose of buying or carrying Margin Stock.

(b) No portion of the proceeds of any Credit Extension will be used in any
manner, whether directly or indirectly, that causes or could reasonably be
expected to cause such Credit Extension or the application of such proceeds to
violate Regulation T, Regulation U or Regulation X or any other regulation of
the Board of Governors.

4.16. Employee Matters. Neither the Borrower nor any Restricted Subsidiary is
engaged in any unfair labor practice that, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect. Except as could
not reasonably be expected to have a Material Adverse Effect, there is (a) no
unfair labor practice complaint pending or, to the knowledge of the Borrower or
any Restricted Subsidiary, threatened against the Borrower or any Restricted
Subsidiary before the National Labor Relations Board, (b) no grievance or
arbitration proceeding arising out of or under any collective bargaining
agreement that is pending or, to the knowledge of the Borrower or any Restricted
Subsidiary, threatened against the Borrower or any Restricted Subsidiary, (c) no
strike, lockout or work stoppage in existence or, to the knowledge of the
Borrower or any Restricted Subsidiary, threatened involving the Borrower or any
Restricted Subsidiary and (d) to the knowledge of the Borrower or any Restricted
Subsidiary, no union organizing activity exists or is taking place with respect
to the employees of the Borrower or any Restricted Subsidiary.

4.17. Employee Benefit Plans. The Borrower and each Restricted Subsidiary is in
compliance with all applicable provisions and requirements of ERISA and the
Internal Revenue Code and the regulations with respect to each Employee Benefit
Plan, and has performed all its obligations under each Employee Benefit Plan,
except where such failure to comply or perform, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.
No liability to the PBGC (other than required premium payments) with respect to
any Pension Plan has been or is expected to be incurred by the Borrower, any
Restricted Subsidiary or any of their respective ERISA Affiliates, except as
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. No ERISA Event has occurred or is reasonably expected
to occur that, alone or together with any other ERISA Events that have occurred
or are reasonably expected to occur, could reasonably be expected to have a
Material Adverse Effect. The present value of the aggregate benefit liabilities
under each Pension Plan

 

103



--------------------------------------------------------------------------------

(determined as of the end of the most recent plan year on the basis of the
actuarial assumptions specified for funding purposes in the most recent
actuarial valuation for such Pension Plan), did not exceed the aggregate current
value of the assets of such Pension Plan by an amount that could, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.
As of the most recent valuation date for each Multiemployer Plan for which the
actuarial report is available, the potential liability of the Borrower, the
Restricted Subsidiaries and their respective ERISA Affiliates for a complete
withdrawal from such Multiemployer Plan (within the meaning of Section 4203 of
ERISA), when aggregated with such potential liability for a complete withdrawal
from all Multiemployer Plans, based on information available pursuant to
Section 4221(e) of ERISA, could not reasonably be expected to have a Material
Adverse Effect. The Borrower, each Restricted Subsidiary and each of their
respective ERISA Affiliates has complied with the requirements of Section 515 of
ERISA with respect to each Multiemployer Plan and is not in material “default”
(as defined in Section 4219(c)(5) of ERISA) with respect to payments to a
Multiemployer Plan, except where such failure to comply or such default,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.

4.18. Solvency. On the Closing Date (after giving effect to the borrowing of
Tranche B Term Loans hereunder and the other Transactions to occur on such
date), the Borrower and the Restricted Subsidiaries are on a consolidated basis
Solvent.

4.19. Compliance with Laws. The Borrower and each Restricted Subsidiary is in
compliance with all applicable laws, including all orders and other restrictions
imposed by any Governmental Authority, in respect of the conduct of its business
and the ownership and operation of its properties (including compliance with all
applicable Environmental Laws), except where such failure to comply,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.

4.20. Disclosure. None of the Confidential Information Memorandum, any other
documents or certificates or any other written information (other than financial
projections (including the Projections), estimates, forecasts and information of
a general economic or industry-specific nature) provided by or on behalf of the
Borrower or the Subsidiaries to the Arranger, any Agent or any Lender in
connection with the negotiation of or pursuant to this Agreement or any other
Credit Document or otherwise in connection with the transactions contemplated
hereby or thereby, taken as a whole, contains or will contain, when furnished,
any untrue statement of a material fact or omits or will omit, when furnished,
to state a material fact necessary in order to make the statements contained
therein not materially misleading in light of the circumstances under which such
statements were made (after giving effect to all supplements and updates thereto
delivered to the Arranger prior to the Closing Date). The financial projections
(including the Projections), forecasts, budgets and other forward-looking
information provided by or on behalf of the Borrower or the Subsidiaries to the
Arranger, any Agent or any Lender in connection with the negotiation of or
pursuant to this Agreement or any other Credit Document or otherwise in
connection with the transactions contemplated hereby or thereby was prepared in
good faith based upon estimates and assumptions believed by the Borrower to be
reasonable at the time such information was furnished to the Arranger, any Agent
or any Lender (it being understood and agreed that financial projections,
estimates and forecasts are subject to significant uncertainties and
contingencies, many of which are beyond the Borrower’s control, are not a
guarantee of financial performance, actual results may differ therefrom and such
differences may be material).

 

104



--------------------------------------------------------------------------------

4.21. Collateral Matters. (a) The Pledge and Security Agreement, upon execution
and delivery thereof by the parties thereto, will create in favor of the
Collateral Agent, for the benefit of the Secured Parties, a valid and
enforceable security interest in the Collateral (as defined therein) and
(i) when the Collateral (as defined therein) constituting certificated
securities (as defined in the UCC) is delivered to the Collateral Agent,
together with instruments of transfer duly endorsed in blank, the security
interest created under the Pledge and Security Agreement will constitute a fully
perfected security interest in all right, title and interest of the pledgors
thereunder in such Collateral, prior and superior in right to any other Person
(subject to the ABL Intercreditor Agreement and any Pari Passu Intercreditor
Agreement), and (ii) when financing statements in appropriate form are filed in
the applicable filing offices, the security interest created under the Pledge
and Security Agreement will constitute a fully perfected security interest in
all right, title and interest of the Credit Parties in the remaining Collateral
(as defined therein) to the extent perfection can be obtained by filing UCC
financing statements, prior and superior in right to any other Person, but
subject to Permitted Liens.

(b) Each Mortgage, upon execution and delivery thereof by the parties thereto,
will create in favor of the Collateral Agent, for the benefit of the Secured
Parties, a legal, valid and enforceable security interest in all the applicable
mortgagor’s right, title and interest in and to the Real Estate Asset subject
thereto and the proceeds thereof (except as such enforceability may be limited
by Debtor Relief Laws and general principles of equity), and when the Mortgages
have been filed in the jurisdictions specified therein, the Mortgages will
constitute fully perfected security interests in all right, title and interest
of the mortgagors in the Real Estate Assets subject thereto and the proceeds
thereof, prior and superior in right to any other Person, but subject to the
Permitted Liens.

(c) Upon the recordation of the Intellectual Property Grants of Security
Interest with the United States Patent and Trademark Office or the United States
Copyright Office, as applicable, and the filing of the financing statements
referred to in Section 4.21(a), the security interest created under the Pledge
and Security Agreement will constitute a fully perfected security interest in
all right, title and interest of the Credit Parties in the Intellectual Property
in which a security interest may be perfected by filing in the United States
Patent and Trademark Office or United States Copyright Office, in each case
prior and superior in right to any other Person, but subject to Permitted Liens
(it being understood that subsequent recordings in the United States Patent and
Trademark Office or the United States Copyright Office may be necessary to
perfect a security interest in such Intellectual Property acquired by the Credit
Parties after the Closing Date).

(d) Each Collateral Document, other than any Collateral Document referred to in
the preceding paragraphs of this Section 4.21, upon execution and delivery
thereof by the parties thereto and the making of the filings and taking of the
other actions provided for therein, will be effective under applicable law to
create in favor of the Collateral Agent, for the benefit of the Secured Parties,
a valid and enforceable security interest in the Collateral subject thereto
(except as such enforceability may be limited by Debtor Relief Laws and general
principles of equity), and will constitute a fully perfected security interest
in all right, title and interest of the Credit Parties in the Collateral subject
thereto, prior and superior to the rights of any other Person, but subject to
Permitted Liens.

 

105



--------------------------------------------------------------------------------

(e) Notwithstanding anything in this Agreement (including this Section 4.21) or
in any other Credit Document to the contrary, neither the Borrower nor any
Restricted Subsidiary makes, or shall be deemed to have made, any representation
or warranty as to (i) the perfection or non-perfection, the priority or the
enforceability of any security interest in any Collateral consisting of Equity
Interests in any Foreign Subsidiary (other than, in each case, with respect to
security interests created under a Foreign Pledge Agreement, if applicable), or
as to the rights and remedies of the Collateral Agent or any Secured Party with
respect thereto under any foreign law (other than, in the case of any security
interest created under a Foreign Pledge Agreement, the applicable foreign law,
if applicable), (ii) the creation of any security interest, or the perfection or
non-perfection, the priority or the enforceability of any security interest, in
each case, to the extent such security interest or perfection is expressly not
required pursuant to the Collateral and Guarantee Requirement or (iii) on the
Closing Date and until required pursuant to the final paragraph of Section 3,
the creation of any security interest, or the perfection or non-perfection, the
priority or enforceability of any security interest that is expressly not
required to be created or in effect on the Closing Date pursuant to such
paragraph.

4.22. Insurance. Schedule 4.22 sets forth, as of the Closing Date, a true and
complete description of all property damage, machinery breakdown, business
interruption and liability insurance maintained by or on behalf of the Borrower
and the Restricted Subsidiaries.

4.23. Sanctioned Persons; Anti-Corruption Laws; PATRIOT Act. (a) None of the
Borrower or any of the Subsidiaries or, to the knowledge of the Borrower, any of
their respective directors, officers, employees, agents, advisors or Affiliates
is subject to any sanctions or economic embargoes administered or enforced by
the United States Department of State or the United States Department of
Treasury (including the Office of Foreign Assets Control) or any other
applicable sanctions authority (collectively, “Sanctions”, and the associated
laws, rules, regulations and orders, collectively, “Sanctions Laws”). Each of
the Borrower and the Subsidiaries and, to the knowledge of the Borrower, their
respective directors, officers, employees, agents, advisors and Affiliates is in
compliance, in all material respects, with (i) all Sanctions Laws and (ii) the
PATRIOT Act and any other applicable anti-terrorism and money laundering laws,
rules, regulations and orders.

(b) Each of the Borrower and the Subsidiaries and, to the knowledge of the
Borrower, their respective directors, officers, employees, agents, advisors and
Affiliates is in compliance, in all material respects, with the United States
Foreign Corrupt Practices Act of 1977, as amended, and any other applicable
anti-bribery or anti-corruption laws, rules, regulations and orders
(collectively, “Anti-Corruption Laws”).

(c) No part of the proceeds of the Loans will be used, directly or indirectly,
(i) for the purpose of financing any activities or business of or with any
Person or in any country or territory that at such time is the subject of any
Sanctions or (ii) for any payments to any governmental official or employee,
political party, official of a political party, candidate for political office,
or anyone else acting in an official capacity, in order to obtain, retain or
direct business or obtain any improper advantage, in violation of any
Anti-Corruption Law.

 

106



--------------------------------------------------------------------------------

SECTION 5. AFFIRMATIVE COVENANTS

Until the Commitments shall have expired or been terminated and the principal of
and interest on each Loan and all fees payable hereunder shall have been paid in
full, each Credit Party covenants and agrees with the Administrative Agent, the
Collateral Agent and the Lenders that:

5.1. Financial Statements and Other Reports. The Borrower will deliver to the
Administrative Agent and, where applicable, to the Lenders:

(a) Annual Financial Statements. As soon as available, and in any event within
90 days after the end of each Fiscal Year (or, so long as the Borrower is
subject to the periodic reporting obligations under the Exchange Act, by the
date that the Annual Report on Form 10-K of the Borrower for such Fiscal Year
would be required to be filed under the rules and regulations of the SEC, giving
effect to any automatic extension available thereunder for the filing of such
form), the consolidated balance sheet of the Borrower and the Subsidiaries as of
the end of such Fiscal Year and the related consolidated statements of
operations, comprehensive income, equity and cash flows of the Borrower and the
Subsidiaries for such Fiscal Year, setting forth in each case in comparative
form the corresponding figures for the previous Fiscal Year, together with (i) a
Narrative Report with respect thereto (provided that no Narrative Report shall
be required so long as the Borrower is subject to the periodic reporting
obligations under the Exchange Act) and (ii) a report thereon of KPMG LLP or
other independent registered public accounting firm of recognized national
standing (which report shall not contain a “going concern” or like
qualification, exception or emphasis (other than a “going concern” or like
qualification, exception or emphasis resulting solely from an upcoming maturity
date of any Indebtedness or a prospective or actual non-compliance with the
financial covenant set forth in the ABL Credit Agreement or in any other
definitive documentation governing any Permitted Revolving Indebtedness) or any
qualification, exception or emphasis as to the scope of audit), and shall state
that such consolidated financial statements present fairly, in all material
respects, the consolidated financial position of the Borrower and the
Subsidiaries as of the dates indicated and the consolidated results of
operations and cash flows of the Borrower and the Subsidiaries for the periods
indicated in conformity with GAAP applied on a basis consistent with prior years
(except as otherwise disclosed in such financial statements) and that the
examination by such accounting firm in connection with such consolidated
financial statements has been made in accordance with generally accepted
auditing standards);

(b) Quarterly Financial Statements. As soon as available, and in any event
within 45 days after the end of each of the first three Fiscal Quarters of each
Fiscal Year (or, so long as the Borrower is subject to the periodic reporting
obligations under the Exchange Act, by the date that the Quarterly Report on
Form 10-Q of the Borrower for such Fiscal Quarter would be required to be filed
under the rules and regulations of the SEC, giving effect to any automatic
extension available thereunder for the filing of such form), the consolidated
balance sheet of the Borrower and the Subsidiaries as of the end of such Fiscal
Quarter and the related consolidated statements of operations, comprehensive
income, equity and cash flows of the Borrower and the Subsidiaries for such
Fiscal Quarter (in the case of such statements of operations and comprehensive
income) and for the period from the beginning of the then current Fiscal Year to
the end of such Fiscal Quarter, setting forth in each case in comparative form
the corresponding

 

107



--------------------------------------------------------------------------------

figures for the corresponding periods of (or, in the case of the balance sheet,
as of the end of) the previous Fiscal Year, together with a Financial Officer
Certification and a Narrative Report with respect thereto (provided that no
Narrative Report shall be required so long as the Borrower is subject to the
periodic reporting obligations under the Exchange Act);

(c) Forecasts. As soon as practicable, and in any event within 30 days after the
beginning of each Fiscal Year, the forecasted consolidated balance sheets of the
Borrower and the Subsidiaries and the related consolidated statements of income
and cash flows of the Borrower and the Subsidiaries for each Fiscal Quarter of
such Fiscal Year, each in reasonable detail (including an explanation of the
assumptions on which such forecasts are based), representing the good faith
forecasts of the Borrower for each such Fiscal Quarter, and certified by the
chief financial officer of the Borrower as being the most accurate forecasts
available, together with such supporting schedules and information as the
Administrative Agent from time to time may reasonably request;

(d) Compliance Certificate and Unrestricted Subsidiary Reconciliation
Statements. Together with each delivery of the consolidated financial statements
of the Borrower and the Subsidiaries pursuant to Section 5.1(a) or 5.1(b), a
completed Compliance Certificate executed by the chief financial officer of the
Borrower and, if any Subsidiary shall be an Unrestricted Subsidiary, with
respect to each such financial statement an Unrestricted Subsidiary
Reconciliation Statement (which may be in a footnote form), which shall be
accompanied by a Financial Officer Certification;

(e) Statements of Reconciliation after Change in Accounting Principles. If, as a
result of any change in GAAP or in the application thereof since the date of the
most recent balance sheet included in the Historical Borrower Financial
Statements, the consolidated financial statements of the Borrower delivered
pursuant to Section 5.1(a) or 5.1(b) will differ in any material respect from
the consolidated financial statements that would have been delivered pursuant to
such Section had no such change occurred, then, together with the first delivery
of such financial statements after such change, one or more statements of
reconciliation specifying in reasonable detail the effect of such change on such
financial statements, including those for the prior period;

(f) Notice of Default and Material Adverse Effect. Promptly upon any Authorized
Officer of the Borrower or any Guarantor Subsidiary obtaining knowledge of any
event or condition set forth below, a certificate of an Authorized Officer of
the Borrower setting forth the details of such event or condition and any action
the Borrower or any Restricted Subsidiary has taken, is taking or proposes to
take with respect thereto:

(i) the occurrence of any Default or Event of Default; or

(ii) any event or condition that has had, or could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect;

(g) Notice of Adverse Proceedings. Promptly upon any Authorized Officer of the
Borrower or any Guarantor Subsidiary obtaining knowledge of (i) any Adverse
Proceeding that, if adversely determined, could reasonably be expected to have a
Material Adverse Effect or

 

108



--------------------------------------------------------------------------------

that in any manner questions the validity or enforceability of any of the Credit
Documents or (ii) any material and adverse development in any Adverse Proceeding
referred to in clause (i) above, in each case where such development has not
previously been disclosed in writing by the Borrower to the Administrative Agent
and the Lenders, a certificate of an Authorized Officer of the Borrower setting
forth the details of such Adverse Proceeding or development;

(h) ERISA. (i) Promptly upon any officer of the Borrower obtaining knowledge of
the occurrence of or of forthcoming occurrence of any ERISA Event that could
reasonably be expected to result in liability of the Borrower in an amount
exceeding $10,000,000, a written notice specifying the nature thereof, what
action the Borrower, any Restricted Subsidiary or any of their respective ERISA
Affiliates has taken, is taking or proposes to take with respect thereto and,
when known, any action taken or threatened by the IRS, the Department of Labor
or the PBGC with respect thereto; and (ii) with reasonable promptness after
request by the Administrative Agent or any Lender, copies of all notices
received by the Borrower, any Restricted Subsidiary or any of their respective
ERISA Affiliates from a Multiemployer Plan sponsor concerning an ERISA Event;

(i) Information Regarding Credit Parties. Prompt written notice of any change in
(i) any Credit Party’s legal name, as set forth in its Organizational Documents,
(ii) any Credit Party’s form of organization, (iii) any Credit Party’s
jurisdiction of organization, (iv) the location of the chief executive office of
any Credit Party or (v) any Credit Party’s Federal Taxpayer Identification
Number or state organizational identification number (each Credit Party hereby
agreeing not to effect or permit any such change unless all filings have been
made under the UCC or otherwise that are required in order for the Collateral
Agent to continue at all times following such change to have a valid, legal and
perfected security interest in all the Collateral as contemplated in the
Collateral Documents);

(j) Collateral Verification. Together with each delivery of the consolidated
financial statements of the Borrower and the Subsidiaries pursuant to
Section 5.1(a), a completed Supplemental Collateral Questionnaire executed by an
Authorized Officer of the Borrower, together with all attachments contemplated
thereby, and certifying that all UCC financing statements (including fixtures
filings, as applicable) and all Intellectual Property Grants of Security
Interest or supplements thereto have been filed of record in each applicable
governmental office in order that, to the extent perfection can be obtained by
filing UCC financing statements and recordation of a security agreement with the
United States Patent and Trademark Office or the United States Copyright Office,
the security interests created under the Collateral Documents shall be perfected
for a period of not less than 18 months after the date of such Supplemental
Collateral Questionnaire (except as noted therein with respect to any
continuation statements to be filed within such period);

(k) Asset Sales and Insurance/Condemnation Events. Prompt written notice of the
occurrence of any Asset Sale or any Insurance/Condemnation Event, or any other
casualty or other insured damage to any material portion of the Collateral or
the commencement of any action or proceeding for the taking of any material
portion of the Collateral under the power of eminent domain or by condemnation
or similar proceeding;

 

109



--------------------------------------------------------------------------------

(l) Filed or Distributed Information. Promptly upon their becoming available,
copies of (i) all financial statements, reports, notices and proxy statements
sent or made available generally by the Borrower to its security holders acting
in such capacity or by any Restricted Subsidiary to its security holders other
than the Borrower or another Restricted Subsidiary, (ii) all regular and
periodic reports and all registration statements and prospectuses, if any, filed
by the Borrower or any Restricted Subsidiary with any securities exchange or
with the SEC or any Governmental Authority performing similar functions and
(iii) all press releases and other statements made available generally by the
Borrower or any Restricted Subsidiary to the public concerning material
developments in the business of the Borrower or any Restricted Subsidiary;

(m) Information under Material Indebtedness. Promptly after the furnishing
thereof and to the extent not otherwise required to be furnished to the Lenders
pursuant to any clause of this Section 5.1, copies of any material requests or
material notices received by any Credit Party or any Restricted Subsidiary
(other than in the ordinary course of business) or material statements or
material reports (other than in connection with any board observer rights and,
with respect to any Permitted Revolving Indebtedness, other than borrowing base
and related certificates) furnished by the Borrower or any Restricted Subsidiary
pursuant to the terms of any Permitted Senior Notes Indebtedness, any Permitted
Credit Agreement Refinancing Indebtedness, any Permitted Incremental Equivalent
Indebtedness or any Permitted Revolving Indebtedness; and

(n) Other Information. Promptly after any request therefor, such other
information regarding the business, operations, assets, liabilities (including
contingent liabilities) and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of any Credit Document, as the
Administrative Agent, the Collateral Agent or any Lender (through the
Administrative Agent) may reasonably request.

The Borrower and each Lender acknowledge that certain of the Lenders may be
Public Lenders and, if documents or notices required to be delivered pursuant to
this Section 5.1 or otherwise are being distributed through the Platform, any
document or notice that the Borrower has indicated contains Private-Side
Information will not be posted on the portion of the Platform that is designated
for Public Lenders, provided that the Borrower shall make any disclosure
required so that each Unrestricted Subsidiary Reconciliation Statement shall be
suitable for distribution to Public Lenders. The Borrower agrees to clearly
designate all information provided to any Agent by or on behalf of any Credit
Party that contains only Public-Side Information, and by doing so shall be
deemed to have represented that such information contains only Public-Side
Information. If the Borrower has not indicated whether a document or notice
delivered pursuant to this Section 5.1 contains Private-Side Information, the
Administrative Agent reserves the right to post such document or notice solely
on the portion of the Platform that is designated for Private Lenders.

Information required to be delivered pursuant to Section 5.1(a), 5.1(b) or
5.1(l) shall be deemed to have been delivered if such information, or one or
more annual or quarterly reports containing such information, shall have been
posted by the Administrative Agent on the Platform or shall be available on the
website of the SEC at http://www.sec.gov or on the website of the Borrower
(provided, in each case, that the Borrower has notified the Administrative Agent
(including by email) that such information is available on such website and, if
requested by the Administrative

 

110



--------------------------------------------------------------------------------

Agent, shall have provided hard copies to the Administrative Agent). Information
required to be delivered pursuant to this Section 5.1 may also be delivered by
electronic communications pursuant to procedures approved by the Administrative
Agent. Each Lender shall be solely responsible for timely accessing posted
documents and maintaining its copies of such documents.

5.2. Existence. The Borrower and each Restricted Subsidiary will at all times
preserve and keep in full force and effect (a) its existence and (b) all rights,
franchises, licenses and permits necessary for the ordinary conduct of the
business of the Borrower and the Restricted Subsidiaries; provided that
(i) other than in the case of clause (a) above with respect to any Credit Party,
the foregoing shall not apply to the extent the failure to do so could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect and (ii) the foregoing shall not prohibit any transaction
permitted under Section 6.8.

5.3. Payment of Taxes and Claims. The Borrower and each Restricted Subsidiary
will pay all Taxes imposed upon it or any of its properties and all claims
(including claims for labor, services, materials and supplies) for sums that
have become due and payable and that by law have become or may become a Lien on
any of its properties, in each case prior to the time when any penalty or fine
shall be incurred with respect thereto; provided that no such Tax or claim need
be paid if (a) solely in the case of any such Tax, it is being contested in good
faith by appropriate proceedings promptly instituted and diligently conducted so
long as (i) an adequate reserve or other appropriate provision, as shall be
required in conformity with GAAP, shall have been made therefor and (ii) such
contest proceedings conclusively operate to stay the sale of any portion of the
Collateral to satisfy such Tax or (b) the failure to make such payment could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

5.4. Maintenance of Properties. (a) The Borrower and each Restricted Subsidiary
will maintain or cause to be maintained in good repair, working order and
condition, ordinary wear and tear and fire, casualty or condemnation excepted,
all properties used or useful in the business of the Borrower and the Restricted
Subsidiaries and from time to time will make or cause to be made all appropriate
repairs, renewals and replacements thereof, in each case except where the
failure to do so could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

(b) The Borrower and each Restricted Subsidiary will take all actions reasonably
necessary to protect all Intellectual Property used or useful in the business of
the Borrower and the Restricted Subsidiaries, including (i) protecting the
secrecy and confidentiality of the confidential information and trade secrets of
the Borrower and each Restricted Subsidiary by having and enforcing a policy
requiring all employees, consultants, licensees, vendors and contractors to
execute confidentiality and invention assignment agreements, (ii) taking all
actions reasonably necessary to ensure that none of the trade secrets of the
Borrower or any Restricted Subsidiary shall fall or has fallen into the public
domain and (iii) protecting the secrecy and confidentiality of the source code
of all computer software programs and applications owned or licensed by the
Borrower or any Restricted Subsidiary by having and enforcing a policy requiring
any licensees of such source code (including any licensees under any source code
escrow agreement) to enter into license agreements with appropriate use and
nondisclosure restrictions, except in each case where the failure to take any
such action, individually or in the aggregate, could not reasonably be expected
to have a Material Adverse Effect.

 

111



--------------------------------------------------------------------------------

5.5. Insurance. The Borrower and the Restricted Subsidiaries will maintain or
cause to be maintained, with financially sound and reputable insurance
companies, such public liability insurance, third-party property damage
insurance, business interruption insurance and casualty insurance with respect
to liabilities, losses or damage in respect of the assets and businesses of the
Borrower and the Restricted Subsidiaries as may customarily be carried or
maintained under similar circumstances by Persons of established reputation
engaged in the same or similar businesses operating in the same or similar
locations, in each case in such amounts (with no greater risk retention),
covering such risks and otherwise on such terms and conditions as shall be
customary for such Persons (in each case, in the reasonable judgment of the
Borrower). Without limiting the generality of the foregoing, the Borrower and
the Restricted Subsidiaries will maintain or cause to be maintained, with
financially sound and reputable insurance companies, flood insurance with
respect to each Flood Hazard Property that is located in a community that
participates in the Flood Program, in each case in compliance with any
applicable regulations of the Board of Governors. Each such policy of insurance
maintained by or on behalf of the Credit Parties shall (beginning on the date
which is 90 days after the Closing Date (or on such later date as the
Administrative Agent may agree to in writing)) (a) in the case of liability
insurance policies (other than workers’ compensation and other policies for
which such endorsements are not customary), name the Collateral Agent, for the
benefit of the Secured Parties, as an additional insured thereunder and (b) in
the case of business interruption and casualty insurance policies, contain a
mortgagee and a lender’s loss payable endorsement, reasonably satisfactory in
form and substance to the Collateral Agent, that names the Collateral Agent, for
the benefit of the Secured Parties, as a mortgagee and lender loss payee
thereunder, contain “not coinsurer” and “non-vitiation” provisions reasonably
satisfactory in form and substance to the Collateral Agent and provide that it
shall not be canceled or not renewed (i) by reason of nonpayment of premium upon
not less than 10 days’ prior written notice thereof by the insurer to the
Collateral Agent (giving the Collateral Agent the right to cure defaults in the
payment of premiums) or (ii) for any other reason upon not less than 30 days’
(or such shorter number of days as may be agreed to by the Collateral Agent or
as may be the maximum number of days permitted by applicable law) prior written
notice thereof by the insurer to the Collateral Agent.

5.6. Books and Records; Inspections. The Borrower and each Restricted Subsidiary
will keep proper books of record and accounts in which entries in conformity in
all material respects with GAAP and applicable law are made of all dealings and
transactions in relation to its business and activities. The Borrower and each
Restricted Subsidiary will permit the Administrative Agent or any Lender
(pursuant to a request made through the Administrative Agent) (or their
authorized representatives) to visit and inspect any of its properties, to
examine, copy and make extracts from its financial and accounting records and to
discuss its business, operations, assets, liabilities (including contingent
liabilities) and financial condition with its officers and independent
registered public accounting firm, all upon reasonable notice and at such
reasonable times during normal business hours and as often as may reasonably be
requested; provided that unless an Event of Default has occurred and is
continuing, such visits and inspections shall be limited to not more than one
visit and inspection (coordinated through the Administrative Agent) in any
Fiscal Year and such visit and inspection shall be at the expense of the
Borrower (it being agreed that during the continuance of an Event of Default,
such visits and

 

112



--------------------------------------------------------------------------------

inspections are not limited in number or otherwise by this proviso and all such
visits and inspections shall be at the expense of the Borrower). The
Administrative Agent and the Lenders conducting any such visit or inspection
shall give the Borrower a reasonable opportunity to participate in any
discussions with the Borrower’s independent registered public accounting firm.
Notwithstanding anything to the contrary in this Section 5.6, neither the
Borrower nor any Restricted Subsidiary will be required to disclose or permit
the inspection, examination, copying or discussion of any document, information
or other matter in respect of which disclosure to the Administrative Agent or
any Lender (or their respective designees) (i) is prohibited by applicable law
or any obligations of confidentiality binding upon the Borrower or any
Restricted Subsidiary or (ii) would result in a waiver of any attorney-client
privilege or attorney work product protection inuring to the Borrower or a
Restricted Subsidiary, provided that the Borrower shall notify the
Administrative Agent promptly upon obtaining knowledge that such information is
being withheld and the Borrower and the Restricted Subsidiaries shall use
commercially reasonable efforts to communicate or permit the inspection,
examination, copying or discussion, to the extent permitted, the applicable
document, information or other matter in a way that would not violate the
applicable law or any such obligation of confidentiality and, in the case of any
such obligation of confidentiality, to obtain a waiver with respect thereto.

5.7. Lenders Meetings. The Borrower will, upon the request of the Administrative
Agent or the Requisite Lenders, participate in a meeting or telephonic
conference with the Administrative Agent and Lenders once during each Fiscal
Year to be held at the Borrower’s corporate offices (or at such other location
as may be agreed to by the Borrower and the Administrative Agent) at such time
as may be agreed to by the Borrower and the Administrative Agent.

5.8. Compliance with Laws. The Borrower and each Restricted Subsidiary will
comply with all applicable laws (including all Environmental Laws and all orders
of any Governmental Authorities), except (a) in the case of Sanctions Laws, the
PATRIOT Act and other applicable anti-terrorism and money laundering laws and
Anti-Corruption Laws, where failure to comply, individually or in the aggregate,
is not material and (b) otherwise, where failure to comply, individually or in
the aggregate, has not had and could not reasonably be expected to have a
Material Adverse Effect.

5.9. Environmental Matters. (a) Environmental Disclosure. The Borrower will
deliver to the Administrative Agent:

(i) as soon as practicable following receipt thereof, copies of all
environmental audits, investigations, analyses and reports of any kind or
character (whether prepared by personnel of the Borrower or any Restricted
Subsidiary or by independent consultants, Governmental Authorities or any other
Persons) with respect to significant environmental, health or safety conditions
or compliance matters at any Facility or with respect to any Environmental
Claims;

(ii) promptly upon the Borrower or any Restricted Subsidiary obtaining knowledge
thereof, written notice describing in reasonable detail (A) any Release required
to be reported to any Governmental Authority under

 

113



--------------------------------------------------------------------------------

any applicable Environmental Laws, (B) any remedial action taken by the Borrower
or any other Person in response to (1) any Hazardous Materials present or
Released at any real property which presence, Release or remedial action has a
reasonable possibility of resulting in one or more Environmental Claims having,
individually or in the aggregate, a Material Adverse Effect, or (2) any
Environmental Claims that, individually or in the aggregate, have a reasonable
possibility of resulting in a Material Adverse Effect, and (C) the Borrower’s
discovery of any occurrence or condition on any real property adjoining or in
the vicinity of any Facility that could cause such Facility or any part thereof
to be subject to any material restrictions on the ownership, occupancy,
transferability or use thereof under any Environmental Laws; and

(iii) as soon as practicable following the sending or receipt thereof by the
Borrower or any Restricted Subsidiary, a copy of any and all material written
communications with respect to (A) any Environmental Claims that, individually
or in the aggregate, have a reasonable possibility of resulting in a Material
Adverse Effect, (B) any Release required to be reported to any Governmental
Authority, and (C) any request for information from any Governmental Authority
that suggests such Governmental Authority is investigating whether the Borrower
or any Restricted Subsidiary may be potentially responsible for any Hazardous
Materials Activity and which has a reasonable possibility of resulting in a
Material Adverse Effect.

(b) Hazardous Materials Activities. The Borrower will, and will cause each
Restricted Subsidiary to, take promptly any and all actions necessary to
(i) cure any violation of applicable Environmental Laws by the Borrower or any
Restricted Subsidiary that could reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect and (ii) make an appropriate
response to any Environmental Claim against the Borrower or any Restricted
Subsidiary and discharge any obligations it may have to any Person thereunder
where failure to do so could reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect.

5.10. Subsidiaries. If any Person becomes a Restricted Subsidiary of the
Borrower (or any Subsidiary of the Borrower not theretofore a Designated
Subsidiary becomes a Designated Subsidiary, including as a result of a
designation of any Unrestricted Subsidiary as a Restricted Subsidiary or any
Subsidiary becoming a Material Subsidiary), the Borrower will, as promptly as
practicable, and in any event within 60 days (or such longer period as the
Administrative Agent may agree to in writing), notify the Administrative Agent
thereof and cause the Collateral and Guarantee Requirement to be satisfied with
respect to such Restricted Subsidiary (if such Restricted Subsidiary is a
Designated Subsidiary) and with respect to any Equity Interests in or
Indebtedness of such Restricted Subsidiary owned by any Credit Party.

5.11. Additional Collateral. The Borrower will, as promptly as practicable, and
in any event within 60 days (or, in the case of clause (a), 90 days) (or such
longer period as the Administrative Agent may agree to in writing) furnish to
the Administrative Agent written notice of (a) the acquisition by any Credit
Party of, or any real property of any Credit Party otherwise becoming, a
Material Real Estate Asset after the Closing Date and (b) the acquisition by any
Credit

 

114



--------------------------------------------------------------------------------

Party of any other material assets (other than any assets constituting Excluded
Property) after the Closing Date, other than any such assets constituting
Collateral under the Collateral Documents in which the Collateral Agent shall
have a valid, legal and perfected security interest (with the priority
contemplated by the applicable Collateral Document) upon the acquisition
thereof.

5.12. Further Assurances. Each Credit Party will execute any and all further
documents, financing statements, agreements and instruments, and take any and
all further actions (including the filing and recording of financing statements,
fixture filings, mortgages, deeds of trust and other documents), that may be
required under any applicable law, or that the Administrative Agent or the
Collateral Agent may reasonably request, to cause the Collateral and Guarantee
Requirement to be and remain satisfied at all times or otherwise to effectuate
the provisions of the Credit Documents, all at the expense of the Credit
Parties. The Borrower will provide to the Administrative Agent and the
Collateral Agent, from time to time upon request, evidence reasonably
satisfactory to the Administrative Agent or the Collateral Agent, as applicable,
as to the perfection and priority of the Liens created or intended to be created
by the Collateral Documents.

5.13. Maintenance of Ratings. The Borrower will use commercially reasonable
efforts to maintain continuously a public corporate family rating from Moody’s
and a public corporate credit rating from S&P, in each case in respect of the
Borrower, and a public credit rating from each of Moody’s and S&P in respect of
the Borrower’s senior secured debt under this Agreement (it being understood, in
each case, that no minimum ratings shall be required to be obtained or
maintained).

5.14. Senior Indebtedness. In the event any Credit Party shall at any time issue
or have outstanding any Subordinated Indebtedness, such Credit Party shall take
all such actions as shall be necessary to cause the Obligations to constitute
“senior indebtedness” and “designated senior indebtedness” (however denominated)
in respect of such Subordinated Indebtedness and to enable the Lenders, or an
agent on their behalf, to have and exercise any payment blockage or other
remedies available or potentially available to holders of senior indebtedness
under the terms of such Subordinated Indebtedness. Without limiting the
foregoing, the Obligations are hereby designated as “senior indebtedness” and as
“designated senior indebtedness” (however denominated) under and in respect of
any indenture or other agreement or instrument under which any Subordinated
Indebtedness is outstanding or by which it is governed and are further given all
such other designations as shall be required under the terms of any such
Subordinated Indebtedness in order that the Lenders, or an agent on their
behalf, may have and exercise any payment blockage or other remedies available
or potentially available to holders of “senior indebtedness” or “designated
senior indebtedness” under the terms of such Subordinated Indebtedness.

5.15. Post-Closing Matters. The Credit Parties shall satisfy each of the
requirements set forth in the Post-Closing Letter Agreement on or before the
date specified in the Post-Closing Letter Agreement for each such requirement,
or such later date as may be permitted with respect thereto pursuant to the
terms of the Post-Closing Letter Agreement.

 

115



--------------------------------------------------------------------------------

SECTION 6. NEGATIVE COVENANTS

Until the Commitments shall have expired or been terminated and the principal of
and interest on each Loan and all fees payable hereunder shall have been paid in
full, each Credit Party covenants and agrees with the Administrative Agent, the
Collateral Agent and the Lenders that:

6.1. Indebtedness. Neither the Borrower nor any Restricted Subsidiary will,
directly or indirectly, create, incur, assume or otherwise become or remain
liable with respect to any Indebtedness, except:

(a) the Indebtedness created under the Credit Documents (including pursuant to
Sections 2.24, 2.25 and 2.26);

(b) Indebtedness of the Borrower or any Restricted Subsidiary owing to the
Borrower or any Restricted Subsidiary; provided that (i) such Indebtedness shall
not have been transferred to any Person other than the Borrower or any
Restricted Subsidiary, (ii) such Indebtedness owing by any Credit Party to a
Restricted Subsidiary that is not a Credit Party shall be unsecured and
subordinated in right of payment to the payment in full of the Obligations
pursuant to the terms of the Intercompany Indebtedness Subordination Agreement
and (iii) such Indebtedness owing by any Restricted Subsidiary that is not a
Credit Party to any Credit Party is permitted as an Investment under Section 6.6
(other than in reliance on Section 6.6(r));

(c) Guarantees incurred in compliance with Section 6.6(d);

(d) Indebtedness existing on the Closing Date and set forth on Schedule 6.1, or
incurred pursuant to credit facilities existing on the Closing Date and set
forth on Schedule 6.1 (in an aggregate principal amount not to exceed the amount
set forth on Schedule 6.1 in respect of such credit facilities), and Refinancing
Indebtedness in respect thereof;

(e) (i) Indebtedness of the Borrower or any Restricted Subsidiary (A) incurred
to finance the acquisition, construction, repair, replacement or improvement of
any fixed or capital assets of the Borrower or any Restricted Subsidiary,
including Capital Lease Obligations, provided that such Indebtedness is incurred
prior to or within 270 days after such acquisition or the completion of such
construction or improvement and the principal amount of such Indebtedness does
not exceed the cost of acquiring, constructing or improving such fixed or
capital assets, or (B) assumed in connection with the acquisition of any fixed
or capital assets of the Borrower or any Restricted Subsidiary, provided, in the
case of this clause (i), that at the time of incurrence or assumption of such
Indebtedness and after giving Pro Forma Effect thereto and the use of the
proceeds thereof, the aggregate principal amount of Indebtedness then
outstanding under this clause (i), together with the aggregate principal amount
of Refinancing Indebtedness then outstanding under clause (ii) below, shall not
exceed the greater of (x) $45,000,000 and (y) 2.50% of Consolidated Total Assets
as of the last day of the then most recently ended Test Period; and (ii) any
Refinancing Indebtedness in respect of any Indebtedness permitted under clause
(i) above or under this clause (ii);

(f) (i) Indebtedness of any Person that becomes (other than as a result of a
redesignation of an Unrestricted Subsidiary) a Restricted Subsidiary (or of any
Person not

 

116



--------------------------------------------------------------------------------

previously a Subsidiary that is merged or consolidated with or into a Restricted
Subsidiary in a transaction permitted hereunder) after the Closing Date, or
Indebtedness of any Person that is assumed after the Closing Date by any
Restricted Subsidiary in connection with an acquisition of assets by such
Restricted Subsidiary in an Acquisition permitted hereunder, provided that
(A) such Indebtedness exists at the time such Person becomes a Restricted
Subsidiary (or is so merged or consolidated) or such assets are acquired and is
not created in contemplation of or in connection with such Person becoming a
Restricted Subsidiary (or such merger or consolidation) or such assets being
acquired and (B) immediately after giving effect to the Borrower or any
Restricted Subsidiary becoming liable with respect to such Indebtedness (whether
as a result of such Person becoming a Restricted Subsidiary (or such merger or
consolidation) or such assumption), and after giving Pro Forma Effect thereto,
either (x) the Total Net Leverage Ratio, determined as of the last day of the
then most recently ended Test Period, shall not exceed 3.75:1.00 or (y) the
Total Net Leverage Ratio determined as of the last day of the then most recently
ended Test Period shall be no greater than the Total Net Leverage Ratio
determined as of such date but without giving Pro Forma Effect thereto, and
(ii) any Refinancing Indebtedness in respect of any Indebtedness permitted under
clause (i) above or under this clause (ii);

(g) (i) Indebtedness of the Borrower or any Restricted Subsidiary in the form of
deferred purchase price of property, purchase price adjustments, earn-outs or
other arrangements representing Acquisition Consideration incurred in connection
with a Permitted Acquisition permitted hereunder; provided that at the time of
incurrence of such Indebtedness and after giving Pro Forma effect thereto, the
aggregate principal amount of Indebtedness then outstanding under this clause
(i), together with the aggregate principal amount of Refinancing Indebtedness
then outstanding under clause (ii) below, shall not exceed the greater of
(x) $5,000,000 and (y) 0.25% of Consolidated Total Assets as of the last day of
the then most recently ended Test Period; and (ii) any Refinancing Indebtedness
in respect of any Indebtedness permitted under clause (i) above or under this
clause (ii);

(h) (i) Indebtedness of Restricted Subsidiaries that are not Credit Parties,
provided that at the time of incurrence of such Indebtedness and after giving
Pro Forma Effect thereto and the use of the proceeds thereof, the aggregate
principal amount of Indebtedness then outstanding under this clause (i),
together with the aggregate principal amount of Refinancing Indebtedness then
outstanding under clause (ii) below, shall not exceed the greater of
(x) $50,000,000 and (y) 2.75% of Consolidated Total Assets as of the last day of
the then most recently ended Test Period; and (ii) any Refinancing Indebtedness
in respect of any Indebtedness permitted under clause (i) above or under this
clause (ii);

(i) (i) Indebtedness of the Borrower and the Restricted Subsidiaries that are
not CFCs or CFC Holding Companies, provided that at the time of incurrence of
such Indebtedness and after giving Pro Forma Effect thereto and the use of the
proceeds thereof, the aggregate principal amount of Indebtedness then
outstanding under this clause (i), together with the aggregate principal amount
of Refinancing Indebtedness then outstanding under clause (ii) below, shall not
exceed the greater of (x) $50,000,000 and (y) 2.75% of Consolidated Total Assets
as of the last day of the then most recently ended Test Period; and (ii) any
Refinancing Indebtedness in respect of any Indebtedness permitted under clause
(i) above or under this clause (ii);

 

117



--------------------------------------------------------------------------------

(j) (i) Permitted Pari Passu Secured Indebtedness, Permitted Junior Lien Secured
Indebtedness and Permitted Unsecured Indebtedness, provided that (A) the
aggregate amount of Indebtedness incurred under this clause (i) on any date
shall not exceed the Incremental Amount as of such date, (B) the final scheduled
maturity of any such Indebtedness shall not be earlier than the latest Maturity
Date in effect as of the date of the incurrence thereof, (C) the weighted
average life to maturity of any such Indebtedness shall be no shorter than the
longest remaining weighted average life to maturity of any Class of Loans
outstanding as of the date of the incurrence thereof (and, for purposes of
determining the weighted average life to maturity of any such outstanding Loans,
the effects of any prepayments made prior to the date of the determination shall
be disregarded), (D) such Indebtedness satisfies the Specified Permitted
Indebtedness Documentation Requirements and (E) the Administrative Agent shall
have received a certificate, dated the date such Indebtedness is incurred and
signed by an Authorized Officer of the Borrower, confirming compliance with the
conditions set forth in clause (A) above and, if such Indebtedness or any
portion thereof is being incurred in reliance on clause (b) of the definition of
the term “Incremental Amount”, setting forth a reasonably detailed calculation
of the Incremental Amount under such clause; provided further that such
Indebtedness may be incurred in the form of a bridge or other interim credit
facility intended to be extended, renewed or refinanced with Long-Term
Indebtedness (and such bridge or other interim credit facility shall be deemed
to satisfy clauses (B) and (C) above so long as (x) such credit facility
includes customary “rollover” provisions that are subject to no conditions
precedent other than (I) the occurrence of the date specified for the “rollover”
and (II) that no payment or bankruptcy event of default shall have occurred and
be continuing and (y) assuming such credit facility were to be extended pursuant
to such “rollover” provisions, such extended credit facility would comply with
clauses (B) and (C) above); and (ii) any Refinancing Indebtedness in respect of
any Indebtedness permitted under clause (i) above or under this clause (ii);

(k) (i) Permitted Pari Passu Secured Indebtedness, Permitted Junior Lien Secured
Indebtedness and Permitted Unsecured Indebtedness that, in each case, refinances
or replaces in whole or in part, any Loans; provided that (A) the original
aggregate principal amount of such Indebtedness shall not exceed the aggregate
principal amount of such Loans being refinanced (except by an amount no greater
than accrued and unpaid interest on such Loans, any original issue discount
applicable to such Indebtedness and any reasonable fees, premiums and expenses
relating to such refinancing), (B) on the date of effectiveness thereof, no
Event of Default shall have occurred and be continuing or would result
therefrom, (C) the final scheduled maturity of such Indebtedness shall not be
earlier than the Maturity Date of the Class of Loans being refinanced, (D) the
weighted average life to maturity of such Indebtedness (if other than in the
form of revolving loans) shall be no shorter than the remaining weighted average
life to maturity of the Class of Loans being refinanced (and, for purposes of
determining the weighted average life to maturity of any such refinanced or
replaced Loans, the effects of any prepayments made prior to the date of the
determination shall be disregarded), (E) such Loans being refinanced or replaced
shall be repaid or prepaid substantially concurrently with the date such
Indebtedness is incurred and (F) such Indebtedness satisfies the Specified
Permitted Indebtedness Documentation Requirements; provided further that such
Indebtedness may be incurred in the form of a bridge or other interim credit
facility intended to be extended, renewed or refinanced with Long-Term
Indebtedness (and such bridge or other interim credit facility shall be deemed
to satisfy clauses (C) and (D) above so long as (x) such credit facility
includes customary “rollover” provisions that are subject to no conditions
precedent other than (I) the occurrence of the date

 

118



--------------------------------------------------------------------------------

specified for the “rollover” and (II) that no payment or bankruptcy event of
default shall have occurred and be continuing and (y) assuming such credit
facility were to be extended pursuant to such “rollover” provisions, such
extended credit facility would comply with clauses (C) and (D) above); and
(ii) any Refinancing Indebtedness in respect of any Indebtedness permitted under
clause (i) above or under this clause (ii);

(l) (i) revolving credit Indebtedness of the Borrower and/or any Guarantor
Subsidiary in an aggregate principal amount at any time outstanding, together
with the aggregate principal amount of Refinancing Indebtedness then outstanding
under clause (ii) below, not exceeding the sum of (A) $75,000,000 plus
(B) (x) $35,000,000 less (y) the excess, if any, of (1) the sum of the aggregate
principal amount of Permitted Incremental Equivalent Indebtedness incurred, plus
the aggregate amount of Incremental Term Loan Commitments established and,
without duplication, the aggregate principal amount of Incremental Term Loans
incurred, in each case, in reliance on clause (a) of the definition of the term
“Incremental Amount” over (2) $200,000,000, (ii) any Refinancing Indebtedness in
respect of any Indebtedness permitted under clause (i) above or this clause
(ii) and (iii) the Guarantees of any Indebtedness permitted under clause (i) or
(ii) above by any Credit Party; provided that (I) such Indebtedness is not
Guaranteed by any Subsidiaries other than the Guarantor Subsidiaries, (II) such
Indebtedness is not secured by any assets of the Borrower or any Restricted
Subsidiary other than the Collateral and (III) if such Indebtedness is secured,
the administrative agent, collateral agent and/or any similar representative
acting on behalf of the holders of such Indebtedness shall have become party to
the ABL Intercreditor Agreement, providing that the Liens on the Term Priority
Collateral securing such Indebtedness shall rank junior in priority to the Liens
on the Term Priority Collateral created under the Credit Documents;

(m) (i) the Senior Notes in an aggregate principal amount at any time
outstanding not exceeding $360,000,000 and (ii) any Refinancing Indebtedness in
respect of any Indebtedness permitted under clause (i) above or under this
clause (ii);

(n) Indebtedness in respect of netting services, overdraft protections and
otherwise arising from treasury, depository, credit card, debit cards and cash
management services or in connection with any automated clearing-house transfers
of funds, overdraft or any similar services, in each case in the ordinary course
of business;

(o) Indebtedness incurred in respect of letters of credit, bank guarantees,
bankers’ acceptances or similar instruments issued or created by the Borrower or
any Restricted Subsidiary in the ordinary course of business and not in
connection with the borrowing of money or any Hedge Agreements, including in
respect of workers’ compensation claims, health, disability or other employee
benefits or property, casualty or liability insurance or self-insurance, or
other Indebtedness with respect to reimbursement-type obligations regarding
workers’ compensation claims;

(p) Indebtedness in respect of, or in respect of letters of credit, bank
guarantees or similar instruments relating to, performance, bid, appeal and
surety bonds, performance and completion guarantees and similar obligations of
the Borrower or any Restricted Subsidiary incurred in the ordinary course of
business and not in connection with the borrowing of money or any Hedge
Agreements;

 

119



--------------------------------------------------------------------------------

(q) Indebtedness owed to current or former officers, directors or employees of
the Borrower or any Restricted Subsidiary (or their respective estates, heirs,
family members, spouses and former spouses, domestic partners and former
domestic partners or beneficiaries under their respective estates) to finance
the purchase or redemption of Equity Interests in the Borrower permitted by
Section 6.4;

(r) Indebtedness consisting of the financing of insurance premiums or take or
pay obligations contained in supply arrangements that do not constitute
Guarantees, in each case, incurred in the ordinary course of business;

(s) Indebtedness in the form of indemnification obligations incurred in
connection with any Acquisition or other Investment permitted by Section 6.6
(other than in reliance on Section 6.6(r)) or any Disposition permitted by
Section 6.8;

(t) Capital Lease Obligations arising under any Sale/Leaseback Transaction
permitted under Section 6.9 in an aggregate principal amount at any time
outstanding not exceeding $10,000,000;

(u) Indebtedness consisting of obligations of the Borrower or any Restricted
Subsidiary under deferred compensation or other similar arrangements incurred by
such Person in connection with the Transactions, Permitted Acquisitions or any
other Investment expressly permitted hereunder; and

(v) to the extent constituting Indebtedness, all premiums (if any), interest
(including post-petition interest), fees, expenses, charges and additional or
contingent interest on obligations described in this Section 6.1.

For purposes of determining compliance with this Section 6.1, (i) in the event
that an item of Indebtedness meets the criteria of more than one of the
categories of Indebtedness described in this Section 6.1, the Borrower shall, in
its sole discretion, classify such item of Indebtedness (or any portion thereof)
and may include the amount and type of such Indebtedness in one or more of the
above clauses, and the Borrower may later reclassify such item of Indebtedness
(or any portion thereof) and include it in another of such clauses in which it
could have been included at the time it was incurred (but not into any clause
under which it could not have been included at the time it was incurred), and
(ii) for purposes of assessing whether any Dollar limit set forth in any clause
of this Section 6.1 has been observed in connection with incurrence of any
Indebtedness, any other Indebtedness contemporaneously incurred pursuant to and
in accordance with other available clauses of this Section 6.1 that do not
require such other Indebtedness to observe such Dollar limit shall be
disregarded, even if such other Indebtedness is of the same tranche or series as
such Indebtedness being incurred under such Dollar limit.

6.2. Liens. Neither the Borrower nor any Restricted Subsidiary will, directly or
indirectly, create, incur, assume or permit to exist any Lien on or with respect
to any asset of the Borrower or any Restricted Subsidiary, whether now owned or
hereafter acquired or licensed, or assign or sell any income, profits or
revenues (including accounts receivable and royalties) or rights in respect of
any thereof, except:

(a) Liens created under the Credit Documents;

 

120



--------------------------------------------------------------------------------

(b) Permitted Encumbrances;

(c) any Lien on any asset of the Borrower or any Restricted Subsidiary existing
on the Closing Date and set forth on Schedule 6.2, and any extensions, renewals
and replacements thereof; provided that (i) such Lien shall not apply to any
other asset of the Borrower or any Restricted Subsidiary, other than to proceeds
and products of, and after-acquired property that is affixed or incorporated
into, the assets covered by such Lien, and (ii) such Lien shall secure only
those obligations that it secures on the Closing Date and any extensions,
renewals and refinancings thereof that do not increase the outstanding principal
amount thereof (except by an amount not greater than accrued and unpaid interest
on such obligations, any original issue discount and any reasonable fees,
premiums and expenses relating to such extension, renewal or refinancing) and,
in the case of any such obligations constituting Indebtedness, that are
permitted under Section 6.1(d) as Refinancing Indebtedness in respect thereof;

(d) Liens on fixed or capital assets acquired, constructed, repaired, replaced
or improved by the Borrower or any Restricted Subsidiary; provided that (i) such
Liens secure only Indebtedness permitted by Section 6.1(e) and obligations
relating thereto not constituting Indebtedness and (ii) such Liens shall not
apply to any other asset of the Borrower or any Restricted Subsidiary, other
than to proceeds and products of, and after-acquired property that is affixed or
incorporated into, the assets covered by such Liens; provided further that
individual financings of equipment or other fixed or capital assets otherwise
permitted to be secured hereunder provided by any Person (or its Affiliates) may
be cross-collateralized to other such financings provided by such Person (or its
Affiliates);

(e) any Lien existing on any asset prior to the acquisition thereof by the
Borrower or any Subsidiary or existing on any asset of any Person that becomes
(other than as a result of a redesignation of an Unrestricted Subsidiary) a
Restricted Subsidiary (or of any Person not previously a Subsidiary that is
merged or consolidated with or into a Restricted Subsidiary in a transaction
permitted hereunder) after the Closing Date prior to the time such Person
becomes a Restricted Subsidiary (or is so merged or consolidated), and any
extensions, renewals and replacements thereof; provided that (i) such Lien is
not created in contemplation of or in connection with such acquisition or such
Person becoming a Restricted Subsidiary (or such merger or consolidation),
(ii) such Lien shall not apply to any other asset of the Borrower or any
Restricted Subsidiary (other than, in the case of any such merger or
consolidation, the assets of any special purpose merger Restricted Subsidiary
that is a party thereto), other than to proceeds and products of, and
after-acquired property that is affixed or incorporated into, the assets covered
by such Lien or becomes subject to such Lien pursuant to an after-acquired
property clause as in effect on the date of such acquisition or the date such
Person becomes a Restricted Subsidiary (or is so merged or consolidated),
(iii) immediately after giving Pro Forma Effect to such acquisition or such
Person becoming a Restricted Subsidiary (or such merger or consolidation),
together with all Indebtedness and Liens incurred or assumed in connection
therewith, the Secured Net Leverage Ratio, determined as of the last day of the
then most recently ended Test Period, shall not exceed 2.00:1.00 and (iv) such
Lien shall secure only those obligations that it secures on the date of such
acquisition or the date such Person becomes a Restricted Subsidiary (or is so
merged or consolidated), and any extensions, renewals and refinancings thereof
that do not increase the outstanding principal amount thereof (except by an

 

121



--------------------------------------------------------------------------------

amount not greater than accrued and unpaid interest on such obligations, any
original issue discount and any reasonable fees, premiums and expenses relating
to such extension, renewal or refinancing);

(f) Liens on the Collateral securing Permitted Incremental Equivalent
Indebtedness and obligations relating thereto not constituting Indebtedness;

(g) Liens on the Collateral securing Permitted Credit Agreement Refinancing
Indebtedness and obligations relating thereto not constituting Indebtedness;

(h) Liens on the Collateral securing Permitted Revolving Indebtedness,
Designated Hedge Obligations (as defined in the ABL Credit Agreement),
Designated Cash Management Services Obligations (as defined in the ABL Credit
Agreement), and obligations relating to the foregoing not constituting
Indebtedness;

(i) in connection with any Disposition permitted under Section 6.8, customary
rights and restrictions contained in agreements relating to such Disposition
pending the completion thereof;

(j) in the case of (i) any Restricted Subsidiary that is not a wholly owned
Subsidiary or (ii) the Equity Interests in any Person that is not a Restricted
Subsidiary (including any Unrestricted Subsidiary), any encumbrance, restriction
or other Lien, including any put and call arrangements, related to the Equity
Interests in such Restricted Subsidiary or such other Person set forth in
(A) its Organizational Documents or any related joint venture, shareholders’ or
similar agreement, in each case so long as such encumbrance or restriction is
applicable to all holders of the same class of Equity Interests or is otherwise
of the type that is customary for agreements of such type, or (B) in the case of
any Person that is not a Restricted Subsidiary, in any agreement or document
governing Indebtedness of such Person;

(k) any Lien on assets of any CFC or CFC Holding Company; provided that (i) such
Lien shall not apply to any Collateral (including any Equity Interests in any
Subsidiary that constitute Collateral) or any other assets of the Borrower or
any Restricted Subsidiary that is not a CFC or a CFC Holding Company and
(ii) such Lien shall secure only Indebtedness or other obligations of such CFC
or CFC Holding Company permitted hereunder;

(l) Liens solely on any cash earnest money deposits, escrow arrangements or
similar arrangements made by the Borrower or any Restricted Subsidiary in
connection with any letter of intent or purchase agreement for any Acquisition
or Investment permitted hereunder;

(m) nonexclusive outbound licenses of Intellectual Property granted by the
Borrower or any Restricted Subsidiary in the ordinary course of business that do
not materially detract from the value of the affected asset or interfere with
the ordinary conduct of business of the Borrower or any Restricted Subsidiary;

(n) any Lien in favor of the Borrower or any Restricted Subsidiary (other than
Liens on assets of any Credit Party in favor of a Restricted Subsidiary that is
not a Credit Party);

 

122



--------------------------------------------------------------------------------

(o) (i) deposits made in the ordinary course of business to secure obligations
to insurance carriers providing casualty, liability or other insurance to the
Borrower and the Subsidiaries and (ii) Liens on insurance policies and the
proceeds thereof securing the financing of the premiums with respect thereto;

(p) receipt of progress payments and advances from customers in the ordinary
course of business to the extent the same creates a Lien;

(q) Liens on fixed or capital assets subject to any Sale/Leaseback Transaction
permitted under Section 6.9; provided that (i) such Liens secure only
Indebtedness permitted by Section 6.1(t) and obligations relating thereto not
constituting Indebtedness and (ii) such Liens shall not apply to any other asset
of the Borrower or any Restricted Subsidiary, other than to proceeds and
products of, and after-acquired property that is affixed or incorporated into,
the assets covered by such Liens;

(r) Liens on Cash and Cash Equivalents in an aggregate amount not to exceed
$20,000,000 at any time securing obligations in respect of any Hedge Agreements
permitted hereunder and entered into in the ordinary course of business; and

(s) other Liens securing Indebtedness or other obligations, provided that at the
time of the incurrence of such Liens and the related Indebtedness and other
obligations and after giving Pro Forma Effect thereto and the use of proceeds
thereof, the aggregate outstanding amount of Indebtedness and other obligations
secured by Liens permitted by this clause does not exceed the greater of
(i) $25,000,000 and (ii) 1.50% of Consolidated Total Assets as of the last day
of the then most recently ended Test Period.

Notwithstanding the foregoing, no consensual Liens shall exist on Equity
Interests that constitute Collateral other than pursuant to Section 6.2(e),
6.2(f), 6.2(g), 6.2(h), 6.2(i), 6.2(j), 6.2(n) or 6.2(s).

6.3. No Further Negative Pledges. Neither the Borrower nor any Restricted
Subsidiary will, directly or indirectly, enter into, incur or permit to exist
any agreement or other arrangement that prohibits, restricts or imposes any
condition upon the ability of the Borrower or any Restricted Subsidiary to
create, incur or permit to exist any Lien upon any of its assets, whether now
owned or hereafter acquired, to secure any Obligations; provided that the
foregoing shall not apply to (a) restrictions and conditions imposed by law or
by any Credit Document, (b) restrictions and conditions existing on the Closing
Date identified on Schedule 6.3, and amendments, modifications, extensions and
renewals thereof (including any such extension or renewal arising as a result of
an extension, renewal or refinancing of any Indebtedness containing such
restriction or condition), provided, in each case, that the scope of any such
restriction or condition shall not have been expanded as a result thereof,
(c) in the case of (i) any Restricted Subsidiary that is not a wholly-owned
Restricted Subsidiary or (ii) the Equity Interests in any Person that is not a
Restricted Subsidiary (including any Unrestricted Subsidiary), restrictions and
conditions imposed by the Organizational Documents of such Restricted Subsidiary
or such other Person or contained in any related joint venture, shareholders’ or
similar agreement or, in the case of clause (ii), in any agreement or instrument
relating to Indebtedness of such Person, provided in each case that such
restrictions and conditions apply only to such Restricted Subsidiary and to any

 

123



--------------------------------------------------------------------------------

Equity Interests in such Restricted Subsidiary or to the Equity Interests in
such other Person (including any Unrestricted Subsidiary), as applicable,
(d) restrictions and conditions imposed by any agreement or document governing
secured Indebtedness permitted by Section 6.1(e) or 6.1(t) or governing Liens
permitted by Section 6.2(l) or 6.2(o) or by clause (c), (d), (j), (q) or (r) of
the definition of “Permitted Encumbrances”, provided that such restrictions and
conditions apply only to the assets securing such Indebtedness or subject to
such Liens, (e) restrictions and conditions imposed by agreements relating to
Indebtedness permitted by Section 6.1(f), provided that such restrictions and
conditions apply only to Persons that are permitted under such Section to be
obligors in respect of such Indebtedness and are not less favorable to the
Lenders than the restrictions and conditions imposed by such Indebtedness (or,
in the case of any Refinancing Indebtedness, by the applicable Original
Indebtedness) at the time such Indebtedness first became subject to Section 6.1,
(f) in connection with the sale of any Equity Interests in a Subsidiary or any
other assets, customary restrictions and conditions contained in agreements
relating to such sale pending the completion thereof, provided that such
restrictions and conditions apply only to the Subsidiary or the other assets to
be sold and such sale is permitted under Section 6.8, (g) restrictions and
conditions imposed by any agreement or document governing Indebtedness of any
Restricted Subsidiary that is not, and is not required to become, a Credit Party
hereunder, provided that such restrictions and conditions apply only to such
Restricted Subsidiary, (h) restrictions and conditions imposed by customary
provisions in leases, licenses and other agreements restricting the assignment
thereof or, in the case of any lease or license, permitting to exist any Lien on
the assets leased or licensed thereunder, (i) restrictions on cash or deposits
or net worth covenants imposed by customers, suppliers or landlords under
agreements entered into in the ordinary course of business, (j) customary
restrictions in respect of Intellectual Property contained in licenses or
sublicenses of, or other grants of rights to use or exploit, such Intellectual
Property, (k) restrictions and conditions contained in any Permitted Senior
Notes Indebtedness Document or any Permitted Revolving Indebtedness as in effect
on the Closing Date and amendments, modifications, extensions and renewals
thereof, provided, in each case, that the scope of any such restriction or
condition shall not have been expanded as a result thereof, and (l) restrictions
and conditions contained in any agreement or instrument evidencing or governing
any Indebtedness permitted by Sections 6.1(i), 6.1(j), 6.1(k), 6.1(l) or 6.1(m)
to the extent, in the good faith judgment of the Borrower, such restrictions and
conditions are on customary market terms for Indebtedness of such type and so
long as the Borrower has determined in good faith that such restrictions and
conditions would not reasonably be expected to impair in any material respect
the ability of the Credit Parties to meet their obligations under the Credit
Documents.

6.4. Restricted Junior Payments. Neither the Borrower nor any Restricted
Subsidiary will declare or pay or make, directly or indirectly, any Restricted
Junior Payment, or incur any obligation (contingent or otherwise) to do so,
except that:

(a) the Borrower and any Restricted Subsidiary may declare and pay dividends or
other distributions with respect to its Equity Interests payable solely in
additional Equity Interests in such Person permitted hereunder;

(b) any Restricted Subsidiary may declare and pay dividends or make other
distributions with respect to its capital stock, and declare and make other
Restricted Junior Payments in respect of its Equity Interests, in each case
ratably to the holders of such Equity Interests (or, if not ratably, on a basis
more favorable to the Borrower and the Restricted Subsidiaries);

 

124



--------------------------------------------------------------------------------

(c) the Borrower may make payments in respect of, or repurchases of its Equity
Interests deemed to occur upon the “cashless exercise” of, stock options, stock
purchase rights, stock exchange rights or other equity-based awards if such
payment or Equity Interests represents a portion of the exercise price of such
options or rights or withholding taxes, payroll taxes or other similar taxes due
upon such exercise, purchase or exchange;

(d) the Borrower may make cash payments in lieu of the issuance of fractional
shares representing Equity Interests in the Borrower in connection with the
exercise of warrants, options or other Securities convertible into or
exchangeable for common stock in the Borrower;

(e) the Borrower may make Restricted Junior Payments in respect of its Equity
Interests pursuant to and in accordance with stock option plans or other benefit
plans or agreements for directors, officers or employees of the Borrower and the
Subsidiaries; provided that the amount of any such Restricted Junior Payments,
together with the aggregate amount of all other Restricted Junior Payments made
in reliance on this clause (e) during the same Fiscal Year, shall not exceed the
sum of (i) the greater of (x) $10,000,000 and (y) 0.50% of Consolidated Total
Assets as of the last day of the then most recently ended Test Period, plus
(ii) any unutilized portion of such amount in any preceding Fiscal Year ended
after the Closing Date;

(f) so long as no Default or Event of Default shall have occurred and be
continuing, the Borrower may repurchase common stock in the Borrower, provided
that the aggregate amount of such repurchases shall not exceed the quotient
obtained by dividing (i) the aggregate principal amount of all prepayments of
the Tranche B Term Loans (other than any prepayments pursuant to Section 2.14 or
in connection with any other refinancing of any Tranche B Term Loans (including
on account of incurrence of any Permitted Credit Agreement Refinancing
Indebtedness)) by (ii) three (such repurchases, “Permitted Stock Repurchases”);

(g) to the extent constituting Restricted Junior Payments of the type referred
to in clause (a) or (b) of the definition of such term, the Borrower and the
Restricted Subsidiaries may consummate the transactions permitted by Section 6.6
(other than in reliance on Section 6.6(r)) and Section 6.8 (other than in
reliance on Section 6.8(b)(i)(D)) (it being understood that this clause (g) may
be relied on to consummate any transaction that is technically subject to this
Section 6.4 but is intended to be restricted primarily by any such other
Section, but may not be relied on to consummate any transaction that is intended
to be restricted primarily by this Section 6.4);

(h) the Borrower and the Restricted Subsidiaries may make regularly scheduled
interest and principal payments as and when due in respect of any Junior
Indebtedness (including any “AHYDO catch-up payment” with respect to, and
required by the terms of, any indebtedness of the Borrower or any Restricted
Subsidiary), other than payments in respect of Subordinated Indebtedness
prohibited by the subordination provisions thereof;

(i) the Borrower and the Restricted Subsidiaries may refinance Junior
Indebtedness with the proceeds of other Indebtedness to the extent permitted
under Section 6.1;

 

125



--------------------------------------------------------------------------------

(j) the Borrower and the Restricted Subsidiaries may make payments of or in
respect of Junior Indebtedness made solely with Equity Interests in the Borrower
(other than Disqualified Equity Interests);

(k) the Borrower and the Restricted Subsidiaries may make additional Restricted
Junior Payments in respect of working capital adjustments or purchase price
adjustments made pursuant to the Life Sciences Sale Agreement (as in effect on
the Closing Date); and

(l) the Borrower and the Restricted Subsidiaries may make additional Restricted
Junior Payments, provided that (i) no Default or Event of Default shall have
occurred and be continuing or would result therefrom, (ii) immediately prior to
the making thereof, and immediately after giving effect to the making thereof on
a Pro Forma Basis (including any related incurrence of Indebtedness), the Total
Net Leverage Ratio, determined as of the last day of the then most recently
ended Test Period (or in the case of any Restricted Junior Payment of the type
described in clause (a) of the definition thereof, the Test Period most recently
ended prior to the time of the declaration thereof), shall not exceed 3.75:1.00,
(iii) the amount of any such Restricted Junior Payment shall not exceed the
Available Basket Amount at the time such Restricted Junior Payment is made and
(iv) the Borrower shall have delivered to the Administrative Agent a certificate
of a Financial Officer of the Borrower certifying that all the requirements set
forth in this clause (l) have been satisfied with respect to such Restricted
Junior Payment and including reasonably detailed calculations demonstrating
satisfaction of the requirements set forth in clauses (ii) and (iii) above.

Notwithstanding anything to the contrary in this Section 6.4, neither the
Borrower nor any Restricted Subsidiary shall make any Restricted Junior Payment
with the Net Proceeds of the Specified Disposition, except any Restricted Junior
Payment permitted by Section 6.4(b).

6.5. Restrictions on Subsidiary Distributions. Neither the Borrower nor any
Restricted Subsidiary will, directly or indirectly, enter into, incur or permit
to exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon the ability of any Restricted Subsidiary (a) to pay dividends
or make other distributions on its Equity Interests owned by the Borrower or any
Restricted Subsidiary, (b) to repay or prepay any Indebtedness owing by such
Restricted Subsidiary to the Borrower or any Restricted Subsidiary, (c) to make
loans or advances to the Borrower or any Restricted Subsidiary or to Guarantee
the Obligations or (d) to transfer, lease or license any of its assets to the
Borrower or any other Restricted Subsidiary; provided that the foregoing shall
not apply to (i) restrictions and conditions imposed by law or by any Credit
Document, (ii) restrictions and conditions existing on the Closing Date
identified on Schedule 6.5, and amendments, modifications, extensions or
renewals thereof (including any such extension or renewal arising as a result of
an extension, renewal or refinancing of any Indebtedness containing such
restriction or condition), provided, in each case, that the scope of any such
restriction or condition shall not have been expanded as a result thereof,
(iii) in the case of (A) any Restricted Subsidiary that is not a wholly-owned
Restricted Subsidiary or (B) in the case of restrictions and conditions referred
to in clause (d) above, the Equity Interests in any Person that is not a
Restricted Subsidiary (including any Unrestricted Subsidiary), restrictions
imposed by the Organizational Documents of such Restricted Subsidiary or such
other Person or contained in any related joint venture, shareholders’ or similar
agreement or, in the case of clause (B), in any agreement or instrument

 

126



--------------------------------------------------------------------------------

relating to Indebtedness of such Person, provided in each case that such
restrictions and conditions apply only to such Restricted Subsidiary and to any
Equity Interests in such Restricted Subsidiary or to the Equity Interests in
such other Person (including any Unrestricted Subsidiary), as applicable,
(iv) in the case of restrictions and conditions referred to clause in (d) above,
restrictions and conditions imposed by any agreement relating to secured
Indebtedness permitted by Section 6.1(e) or 6.1(t) or governing Liens permitted
by Section 6.2(l) or 6.2(o) or by clause (c), (d), (j), (q) or (r) of the
definition of “Permitted Encumbrances”, provided that such restrictions and
conditions apply only to the assets securing such Indebtedness or subject to
such Liens, (v) restrictions and conditions imposed by any agreement or document
governing Indebtedness permitted by Section 6.1(f), provided that such
restrictions and conditions apply only to Persons that are permitted under such
Section to be obligors in respect of such Indebtedness and are not less
favorable to the Lenders than the restrictions and conditions imposed by such
Indebtedness (or, in the case of any Refinancing Indebtedness, by the applicable
Original Indebtedness) at the time such Indebtedness first became subject to
Section 6.1, (vi) in connection with the sale of any Equity Interests in a
Subsidiary or any other assets, customary restrictions and conditions contained
in agreements relating to such sale pending the completion thereof, provided
that such restrictions and conditions apply only to the Subsidiary or the other
assets to be sold and such sale is permitted under Section 6.8,
(vii) restrictions and conditions imposed by any agreement or document governing
Indebtedness of any Restricted Subsidiary that is not, and is not required to
become, a Credit Party hereunder, provided that such restrictions and conditions
apply only to such Restricted Subsidiary, (vii) in the case of restrictions and
conditions referred to in clause (d) above, restrictions and conditions imposed
by customary provisions in leases, licenses and other agreements restricting the
assignment thereof or, in the case of any lease or license, permitting to exist
any Lien on the assets leased or licensed thereunder, (ix) restrictions on cash
or deposits or net worth covenants imposed by customers, suppliers or landlords
under agreements entered into in the ordinary course of business, (x) in the
case of restrictions and conditions referred to in clause (d) above, customary
restrictions in respect of Intellectual Property contained in licenses or
sublicenses of, or other grants of rights to use or exploit, such Intellectual
Property, (xi) restrictions contained in any Permitted Senior Notes Indebtedness
Document or any Permitted Revolving Indebtedness as in effect on the Closing
Date and amendments, modifications, extensions and renewals thereof, provided,
in each case, that the scope of any such restriction or condition shall not have
been expanded as a result thereof, and (xii) restrictions and conditions
contained in any agreement or instrument evidencing or governing any
Indebtedness permitted pursuant to Section 6.1(i), 6.1(j), 6.1(k), 6.1(l) or
6.1(m) to the extent, in the good faith judgment of the Borrower, such
restrictions and conditions are on customary market terms for Indebtedness of
such type and so long as the Borrower has determined in good faith that such
restrictions would not reasonably be expected to impair in any material respect
the ability of the Credit Parties to meet their obligations under the Credit
Documents.

6.6. Investments. Neither the Borrower nor any Restricted Subsidiary will
purchase or acquire (including pursuant to any merger or consolidation with any
Person that was not a wholly owned Restricted Subsidiary prior thereto), hold,
make or otherwise permit to exist any Investment in any other Person, or make
any Acquisition, except:

(a) Investments in Cash and Cash Equivalents and in assets that were Cash
Equivalents when such Investment was made;

 

127



--------------------------------------------------------------------------------

(b) (i) Investments existing (or that are made pursuant to legally binding
written commitments existing) on the Closing Date and, in each case, set forth
on Schedule 6.6, and any modification, replacement, renewal, reinvestment or
extension of any such Investment so long as the amount of any Investment
permitted pursuant to this clause (b) is not increased from the amount of such
Investment on the Closing Date except pursuant to the terms of such Investment
as of the Closing Date (as set forth on Schedule 6.6) or as otherwise permitted
by (and made in reliance on) another clause this Section 6.6, and (ii) the
Merger;

(c) Investments (i) by the Borrower or any Restricted Subsidiary in any Credit
Party, (ii) by any Restricted Subsidiary that is not a Credit Party in any other
Restricted Subsidiary that is not a Credit Party and (iii) by the Borrower or
any other Credit Party in any Restricted Subsidiary that is not a Credit Party;
provided that (A) in the case of any such Investment in a Restricted Subsidiary,
such investees are Restricted Subsidiaries prior to such Investments (or such
Equity Interests in a Restricted Subsidiary are held as the result of a
designation of an Unrestricted Subsidiary as a Restricted Subsidiary) and
(B) the amount of any such Investment in Restricted Subsidiaries that are not
Credit Parties made in reliance on clause (iii) shall not cause the aggregate
amount of all Investments outstanding in reliance on clause (iii), together with
the aggregate amount of all Guarantees by the Credit Parties of Indebtedness or
other monetary obligations of the Restricted Subsidiaries that are not Credit
Parties outstanding in reliance on clause (d) below, in each case measured at
the time such Investment is made, to exceed the greater of (x) $25,000,000 and
(y) 1.50% of Consolidated Total Assets as of the last day of the then most
recently ended Test Period;

(d) Guarantees by the Borrower or any Restricted Subsidiary of Indebtedness or
other monetary obligations of the Borrower or any other Restricted Subsidiary
(including any such Guarantees arising as a result of any such Person being a
joint and several co-applicant with respect to any letter of credit or letter of
guaranty); provided that (i) a Restricted Subsidiary shall not Guarantee any
Permitted Senior Notes Indebtedness, any Permitted Credit Agreement Refinancing
Indebtedness, any Permitted Incremental Equivalent Indebtedness, any Permitted
Revolving Indebtedness or any Subordinated Indebtedness unless (A) such
Restricted Subsidiary has Guaranteed the Obligations pursuant hereto and (B) in
the case of Subordinated Indebtedness, such Guarantee is subordinated to such
Guarantee of the Obligations on terms no less favorable to the Lenders than the
subordination provisions of such Subordinated Indebtedness and (ii) any
Guarantee by the Borrower or any other Credit Party of Indebtedness or other
monetary obligations of any Restricted Subsidiary that is not a Credit Party
made in reliance on this clause (d) shall not cause the aggregate amount of all
such Guarantees, together with the aggregate amount of all Investments by the
Credit Parties in Restricted Subsidiaries that are not Credit Parties
outstanding in reliance on clause (c)(iii) above, in each case measured at the
time such Guarantee is made, to exceed the greater of (x) $25,000,000 and
(y) 1.50% of Consolidated Total Assets as of the last day of the then most
recently ended Test Period;

(e) (i) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, Investments (including debt obligations and Equity
Interests) received in connection with the bankruptcy or reorganization of
account debtors or in settlement of delinquent obligations of, or other disputes
with, customers and suppliers or upon the foreclosure with respect to any
secured Investment or other transfer of title with respect to any secured
Investment and (ii) deposits, prepayments and other credits to suppliers or
licensors made in the ordinary course of business;

 

128



--------------------------------------------------------------------------------

(f) Investments made as a result of the receipt of noncash consideration from
any Disposition in compliance with Section 6.8;

(g) Investments by the Borrower or any Restricted Subsidiary that result solely
from the receipt by the Borrower or such Restricted Subsidiary from any of its
Subsidiaries of a dividend or other Restricted Junior Payment in the form of
Equity Interests, evidences of Indebtedness or other Securities (but not any
additions thereto made after the date of the receipt thereof);

(h) Investments in the form of Hedge Agreements permitted under Section 6.12;

(i) payroll, travel and similar advances to directors, officers and employees of
the Borrower or any Restricted Subsidiary to cover matters that are expected at
the time of such advances to be treated as expenses of the Borrower or such
Restricted Subsidiary for accounting purposes and that are made in the ordinary
course of business;

(j) loans or advances to directors, officers and employees (or their respective
estates, heirs, family members, spouses and former spouses, domestic partners
and former domestic partners or beneficiaries under their respective estates) of
the Borrower or any Restricted Subsidiary (i) in connection with such Person’s
purchase of Equity Interests in the Borrower, provided that no Cash or Cash
Equivalents is actually advanced pursuant to this clause (i) other than to pay
Taxes due in connection with such purchase unless such Cash or Cash Equivalents
are promptly repaid or contributed to the Borrower in Cash as common equity, and
(ii) for other purposes, provided that, in the case of any such Investment made
in reliance on this clause (ii), such Investment shall not cause the aggregate
amount of Investments outstanding in reliance on this clause (ii), measured at
the time such Investment is made, to exceed the greater of (x) $5,000,000 and
(y) 0.25% of Consolidated Total Assets as of the last day of the then most
recently ended Test Period;

(k) Permitted Acquisitions, provided that (i) after giving Pro Forma Effect to
such Acquisition and any related incurrence of Indebtedness, the Total Net
Leverage Ratio, determined as of the last day of the then most recently ended
Test Period, shall not exceed 3.75:1.00, (ii) the Acquisition Consideration paid
for all the Permitted Acquisitions, to the extent attributable to the
acquisition of (A) assets acquired by any Restricted Subsidiary that is not a
Credit Party or (B) the Equity Interests in any Person that does not become a
Guarantor Subsidiary, shall not exceed $100,000,000 in the aggregate since the
Closing Date and (iii) the Borrower shall have delivered to the Administrative
Agent a certificate of a Financial Officer of the Borrower, certifying that all
the requirements set forth in this clause (k) and in the definition of the term
“Permitted Acquisition” have been satisfied with respect to such Permitted
Acquisition, together with reasonably detailed calculations demonstrating
satisfaction of the requirements set forth in clauses (i) and (ii) above;

(l) Investments (i) by the Borrower or any other Credit Party in any Restricted
Subsidiary that is not a Credit Party to the extent made with Cash or Cash
Equivalents necessary

 

129



--------------------------------------------------------------------------------

to fund a Permitted Acquisition permitted hereunder, (ii) by the Borrower or any
other Credit Party in any Restricted Subsidiary that is not a Credit Party so
long as such Investment is part of a series of simultaneous Investments by the
Borrower and the Restricted Subsidiaries in other Restricted Subsidiaries that
result in the proceeds of the initial Investment being invested in the Borrower
or one or more Credit Parties or (iii) consisting of the transfer or
contribution to any CFC or CFC Holding Company of Equity Interests in any other
CFC or CFC Holding Company or exchange of Indebtedness owing by any CFC or CFC
Holding Company for Indebtedness, in a like amount, owing by another CFC or CFC
Holding Company;

(m) Investments in the ordinary course of business consisting of
(i) endorsements for collection or deposit and (ii) customary trade arrangements
with customers;

(n) Guarantees of obligations of the Borrower or any Restricted Subsidiary in
respect of leases (other than Capital Lease Obligations) or of other obligations
that do not constitute Indebtedness, in each case entered into in the ordinary
course of business;

(o) Investments held by a Person that becomes (other than as a result of a
redesignation of an Unrestricted Subsidiary) a Restricted Subsidiary (or of any
Person not previously a Subsidiary that is merged or consolidated with or into a
Restricted Subsidiary in a transaction permitted hereunder) after the Closing
Date, provided that such Investments exist at the time such Person becomes a
Restricted Subsidiary (or is so merged or consolidated) and are not made in
contemplation of or in connection with such Person becoming a Restricted
Subsidiary (or such merger or consolidation);

(p) Investments held by any Unrestricted Subsidiary at the time such
Unrestricted Subsidiary is redesignated as a Restricted Subsidiary pursuant to
the definition of the term “Unrestricted Subsidiary”, provided that such
Investments have not been made in contemplation of or in connection with such
redesignation;

(q) any other Acquisition or other Investment to the extent consideration
therefor is made solely with Equity Interests (other than Disqualified Equity
Interests) in the Borrower;

(r) Investments (i) deemed to exist as a result of Liens permitted by
Section 6.2, (ii) consisting of the incurrence or assumption of Indebtedness in
accordance with Section 6.1 (other than in reliance on Section 6.1(b) or 6.1(c)
and other than Investments resulting from loans and advances to, or Guarantees
of obligations of, Restricted Subsidiaries that are not Credit Parties) and
(iii) consisting of the acquisition of assets resulting from the consummation of
a merger, consolidation, dissolution or liquidation in accordance with
Section 6.8(a) (it being understood that this clause (r) may be relied on to
consummate any transaction that is technically subject to this Section 6.6 but
is intended to be restricted primarily by any such other Section, but may not be
relied on to consummate any transaction that is intended to be restricted
primarily by this Section 6.6);

(s) any other Acquisition or other Investments, provided that (i) the
Acquisition Consideration with respect to any such Acquisition or the amount of
any such other Investment shall not exceed the Available Basket Amount at the
time such Acquisition or other Investment is consummated, (ii) at the time such
Acquisition or other Investment is consummated, no

 

130



--------------------------------------------------------------------------------

Default or Event of Default shall have occurred and be continuing or would
result therefrom and (iii) the Borrower shall have delivered to the
Administrative Agent a certificate of a Financial Officer of the Borrower
certifying that all the requirements set forth in this clause (s) have been
satisfied with respect to such Acquisition or other Investment and including
reasonably detailed calculations demonstrating satisfaction of the requirements
set forth in clause (i) above;

(t) Investments made to effect the Transactions;

(u) any other Acquisition or other Investment, provided that the Acquisition
Consideration with respect to any such Acquisition or the amount of any such
other Investment shall not cause the aggregate amount of all Acquisition
Consideration paid in connection with all Acquisitions made, together with the
aggregate amount of all Investments outstanding, in each case in reliance on
this clause (u), measured at the time such Acquisition or other Investment is
consummated, to exceed the greater of (i) $50,000,000 and (ii) 2.75% of
Consolidated Total Assets as of the last day of the then most recently ended
Test Period; and

(v) Investments (i) received in respect of, or consisting of, the transfer or
contribution of Equity Interests in or Indebtedness of any CFC or CFC Holding
Company to any other CFC or CFC Holding Company, (ii) by the Borrower or any
other Credit Party in any Restricted Subsidiary that is not a Credit Party so
long as such Investment is part of a series of substantially concurrent
Investments by the Borrower and the Restricted Subsidiaries in Restricted
Subsidiaries that result in the proceeds of the initial Investment being
invested in the Borrower or one or more other Credit Parties and (iii) by the
Borrower or any Restricted Subsidiary in the Borrower or any Restricted
Subsidiary made for tax planning reorganization purposes, so long as the
Borrower provides to the Administrative Agent evidence reasonably acceptable to
the Administrative Agent that, after giving effect to such Investments, the
value of the assets that constitute Collateral and the value of the assets of
the Credit Parties, in each case taken as a whole, is not impaired in any
material respect by such Investment (as determined reasonably and in good faith
by the Borrower).

Notwithstanding anything to the contrary in this Section 6.6, neither the
Borrower nor any Restricted Subsidiary shall make (i) any Investment with the
Net Proceeds of the Specified Disposition other than any Investment in any
Credit Party or (ii) any Investment that results in or facilitates in any manner
any Restricted Junior Payment not permitted under Section 6.4.

6.7. [Reserved].

6.8. Fundamental Changes; Disposition of Assets; Equity Interests of
Subsidiaries. (a) Neither the Borrower nor any Restricted Subsidiary will merge
or consolidate with or into any other Person, or liquidate, wind up or dissolve
(or suffer any liquidation or dissolution), and neither the Borrower nor any
Restricted Subsidiary shall Dispose (whether in one transaction or in a series
of transactions) of assets that represent all or substantially all of the assets
of the Borrower and the Restricted Subsidiaries, on a consolidated basis, except
that:

(i) any Person may merge into the Borrower in a transaction in which the
Borrower is the surviving corporation;

 

131



--------------------------------------------------------------------------------

(ii) any Person (other than the Borrower) may merge or consolidate with or into
any Restricted Subsidiary in a transaction in which the surviving entity is a
Restricted Subsidiary (and, if any party to such merger or consolidation is a
Guarantor Subsidiary, the surviving entity is a Guarantor Subsidiary except to
the extent such transaction constitutes an Investment in a Restricted Subsidiary
that is not a Credit Party permitted by Section 6.6 (other than in reliance on
Section 6.6(r));

(iii) any Restricted Subsidiary may merge or consolidate with or into any Person
(other than the Borrower) in a transaction permitted under Section 6.8(b) in
which, after giving effect to such transaction, the surviving entity is not a
Subsidiary, provided that such transaction shall not result in the Borrower and
the Restricted Subsidiaries Disposing (whether in one transaction or in a series
of transactions) of assets that represent all or substantially all of the assets
of the Borrower and the Restricted Subsidiaries, on a consolidated basis;

(iv) any Restricted Subsidiary may liquidate or dissolve or may (if the
validity, perfection and priority of the Liens created by the Collateral
Documents are not adversely affected thereby) change its legal form, in each
case if the Borrower determines in good faith that such liquidation or
dissolution is in the best interests of the Borrower and is not disadvantageous
to the Lenders in any material respect (it being understood that in the case of
any liquidation or dissolution of a Restricted Subsidiary that is a Guarantor
Subsidiary, such Restricted Subsidiary shall at or before the time of such
liquidation or dissolution transfer its assets to the Borrower or another
Restricted Subsidiary that is a Guarantor Subsidiary and in the case of any
change in legal form, a Restricted Subsidiary that is a Guarantor Subsidiary
will remain a Guarantor Subsidiary unless such Restricted Subsidiary is
otherwise permitted to cease being a Guarantor Subsidiary hereunder); and

(v) the Merger may be consummated;

provided that, in the case of clauses (i), (ii) and (iii) above, any such merger
or consolidation shall not be permitted unless it, and each Investment resulting
therefrom, is also permitted under Section 6.6 (other than in reliance on
Section 6.6(r)).

(b) Neither the Borrower nor any Restricted Subsidiary will Dispose of, or
exclusively license, any asset, including any Equity Interest, owned by it,
except:

(i) Dispositions of (A) inventory and goods held for sale in the ordinary course
of business, (B) used, obsolete, worn out or surplus equipment in the ordinary
course of business, (C) items of property no longer used or useful in the
conduct of the business of the Borrower and the Restricted Subsidiaries
(including allowing any registrations or any applications for registration of
any Intellectual Property to lapse or be abandoned), (D) leasehold improvements
to landlords pursuant to the terms of leases in respect of Leasehold Property
and (E) Cash and Cash Equivalents;

 

132



--------------------------------------------------------------------------------

(ii) Dispositions and exclusive licenses to the Borrower or any Restricted
Subsidiary, provided that if the transferor or the licensor is the Borrower or
any other Credit Party, then (A) the transferee or licensee thereof shall be a
Credit Party and, if the property subject thereto constitutes Collateral, it
shall continue to constitute Collateral after giving effect thereto or
(B) solely if such transaction constitutes an Investment, such transaction is
permitted under Section 6.6 (other than in reliance on Section 6.6(r)); provided
further that any Restricted Subsidiary that is a Domestic Subsidiary and is not
a CFC Holding Company may issue its Equity Interests to any Restricted
Subsidiary that is not a Credit Party as part of a tax planning reorganization,
provided that substantially concurrently therewith such Equity Interests are
transferred by such recipient Restricted Subsidiary to the Borrower or another
Credit Party (and, in the event such transfer involves any consideration paid or
transferred to such recipient Restricted Subsidiary, such consideration is
permitted as (and the full amount thereof, without netting of the transferred
Equity Interests, shall be deemed to be) an Investment under Section 6.6 (other
than in reliance on Section 6.6(r));

(iii) Dispositions of accounts receivable in connection with the compromise or
collection thereof in the ordinary course of business and not as part of any
accounts receivables financing transaction;

(iv) Dispositions of assets in any Insurance/Condemnation Event;

(v) leases, subleases and licenses entered into by the Borrower or any
Restricted Subsidiary as a lessor, sublessor or licensor in the ordinary course
of business, provided that such leases, subleases or licenses do not adversely
affect in any material respect the value of the properties subject thereto
(including the value thereof as Collateral) or interfere in any material respect
with the ordinary conduct of business of the Borrower or any Restricted
Subsidiary;

(vi) Dispositions of property to the extent that (A) such property is exchanged
for credit against the purchase price of similar replacement property or (B) the
proceeds of such Disposition are promptly applied to the purchase price of such
replacement property, provided that, to the extent property disposed under this
clause (vi) constitutes Term Priority Collateral, such replacement property
shall constitute Term Priority Collateral;

(vii) Sale/Leaseback Transactions permitted by Section 6.9;

(viii) the unwinding of Hedge Agreements in accordance with the terms thereof;

(ix) the Specified Disposition;

 

133



--------------------------------------------------------------------------------

(x) Dispositions of Investments (including Equity Interests) in, and issuances
of Equity Interests by, any joint venture or non-wholly owned Restricted
Subsidiary to the extent required by, or made pursuant to customary buy/sell
arrangements between the parties to such joint venture or equityholders of such
non-wholly owned Restricted Subsidiary set forth in, the joint venture
agreement, operating agreement, shareholders agreement or similar agreement
governing such joint venture or non-wholly-owned Restricted Subsidiary;

(xi) Dispositions of Equity Interests in, or Indebtedness or other Securities
of, any Unrestricted Subsidiary, provided that all Dispositions made in reliance
on this clause (xi) shall be made for fair value (as determined reasonably and
in good faith by the Borrower); and

(xii) Dispositions of assets that are not permitted by any other clause of this
Section 6.8(b), provided that (A) all Dispositions made in reliance on this
clause (xii) shall be made for fair value (as determined reasonably and in good
faith by the Borrower), (B) in the case of any Disposition (or a series of
related Dispositions) for consideration in excess of $2,000,000 in value, the
Borrower or such Restricted Subsidiary shall receive at least 75% of the
consideration for such transaction in Cash (provided further that for the
purposes of this clause (B), the following shall be deemed to be Cash: (x) the
assumption by the transferee of Indebtedness or other liabilities (contingent or
otherwise) of the Borrower or any Restricted Subsidiary (other than any Junior
Indebtedness) for which the Borrower or such Restricted Subsidiary shall have
been validly released in writing from all liability on such Indebtedness or
other liability in connection with such Disposition, (y) Securities received by
the Borrower or any Restricted Subsidiary from the transferee that are converted
into Cash or Cash Equivalents (to the extent of the Cash or Cash Equivalents
received in such conversion) within 180 days following the closing of the
applicable Disposition and (z) aggregate non-Cash consideration received by the
Borrower and the Restricted Subsidiaries for all Dispositions consummated in
reliance on this clause (net of any non-Cash consideration converted into Cash
and Cash Equivalents) having an aggregate fair value (determined as of the
closing of the applicable Disposition for which such non-cash consideration is
received) not in excess of $10,000,000, (C) the Net Proceeds thereof shall be
applied as required by Section 2.14 and (D) before and after giving effect to
any such Disposition, no Event of Default shall have occurred and be continuing
(other than with respect to a Disposition made pursuant to a legally binding
commitment entered into by the Borrower or any Restricted Subsidiary at a time
when no Event of Default existed or would have resulted from such Disposition).

(c) The Borrower will not permit any Person other than the Borrower, or one or
more of its Restricted Subsidiaries that is not a CFC or a CFC Holding Company,
to own any Equity Interests in any Restricted Subsidiary that is a Domestic
Subsidiary and is not a CFC Holding Company, provided that (i) any CFC Holding
Company may own Equity Interests in

 

134



--------------------------------------------------------------------------------

any other CFC Holding Company, (ii) the foregoing shall not apply with respect
to any Domestic Subsidiary the Equity Interests of which are owned by a CFC or a
CFC Holding Company as of the Closing Date and (iii) any Restricted Subsidiary
that is a Domestic Subsidiary and is not a CFC Holding Company may issue its
Equity Interests to any Restricted Subsidiary that is a CFC or a CFC Holding
Company as part of a tax planning reorganization, provided that substantially
concurrently therewith such Equity Interests are transferred by such recipient
Restricted Subsidiary to the Borrower or a Restricted Subsidiary that is not a
CFC or a CFC Holding Company.

6.9. Sales and Leasebacks. Neither the Borrower nor any Restricted Subsidiary
will enter into any Sale/Leaseback Transaction unless (a) any Capital Lease
Obligations arising in connection therewith are permitted under Section 6.1(t),
(b) any Liens arising in connection therewith (including Liens deemed to arise
in connection with any such Capital Lease Obligations) are permitted under
Section 6.2(r) and (c) after giving effect to such Sale/Leaseback Transaction,
the aggregate fair value (as determined reasonably and in good faith by the
Borrower) of all property Disposed of in the Sale/Leaseback Transactions
consummated after the Closing Date shall not be in excess of $10,000,000.

6.10. Transactions with Affiliates. Neither the Borrower nor any Restricted
Subsidiary will, directly or indirectly, enter into or permit to exist any
transaction (including the purchase, sale, lease or exchange of any property or
the rendering of any service) with any Affiliate of the Borrower or such
Restricted Subsidiary on terms that are less favorable to the Borrower or such
Restricted Subsidiary, as the case may be, than those that would prevail in an
arm’s-length transaction with unrelated third parties; provided that the
foregoing restriction shall not apply to (a) transactions between or among the
Credit Parties or their Restricted Subsidiaries or any other Person that becomes
a Restricted Subsidiary as a result of such transaction, not involving any other
Affiliate, including any such transactions permitted under Section 6.6(v),
(b) the Transactions and the payment of fees and expenses in connection with the
consummation of the Transactions, (c) any Restricted Junior Payment permitted
under Section 6.4, (d) issuances by the Borrower of Equity Interests (other than
Disqualified Equity Interests) and receipt by the Borrower of capital
contributions, (e) employment, compensation, bonus, incentive, retention and
severance arrangements and health, disability and similar insurance or benefit
plans or other benefit arrangements between the Borrower or any of the
Restrictive Subsidiaries and their respective future, current or former
officers, directors and employees (including management and employee benefit
plans or agreements, subscription agreements or similar agreements pertaining to
the repurchase of Equity Interests pursuant to put/call rights or similar rights
with future, current or former officers, directors and employees and stock
option or incentive plans and other compensation arrangements) in the ordinary
course of business, (f) payment of customary fees and indemnities to and
reimbursement of out-of-pocket costs and expenses of any future, current or
former officers, directors and employees of the Borrower and the Restricted
Subsidiaries entered into in the ordinary course of business, (g) loans and
advances permitted under Section 6.6(i) or 6.6(j) and (h) the transactions set
forth on Schedule 6.10.

6.11. Conduct of Business. Neither the Borrower nor any Restricted Subsidiary
will engage to any material extent in any business substantially different from
the types of businesses conducted by the Borrower and the Restricted
Subsidiaries on the Closing Date and businesses reasonably related,
complementary, synergistic or ancillary thereto or representing a reasonable
extension thereof.

 

135



--------------------------------------------------------------------------------

6.12. Hedge Agreements. Neither the Borrower nor any Restricted Subsidiary will
enter into any Hedge Agreement, except (a) Hedge Agreements entered into to
hedge or mitigate risks to which the Borrower or any Restricted Subsidiary has
actual exposure (other than in respect of Equity Interests or Indebtedness of
the Borrower or any Restricted Subsidiary) and (b) Hedge Agreements entered into
in order to effectively cap, collar or exchange interest rates (from fixed to
floating rates, from one floating rate to another floating rate or otherwise)
with respect to any interest-bearing liability or investment of the Borrower or
any Restricted Subsidiary.

6.13. Amendments or Waivers of Organizational Documents and Certain Agreements.
Neither the Borrower nor any Restricted Subsidiary will agree to any amendment,
restatement, supplement or other modification to, or waiver of any of its rights
under, (a) any Junior Indebtedness or (b) its Organizational Documents, in each
case, to the extent such amendment, modification or waiver could reasonably be
expected to be adverse in any material respect to the Lenders.

6.14. Fiscal Year. Neither the Borrower nor any Restricted Subsidiary will
change its Fiscal Year to end on a date other than December 31; provided that
the Borrower may, upon written notice to the Administrative Agent, change its
Fiscal Year to end on any other date reasonably acceptable to the Administrative
Agent, in which case the Borrower and the Administrative Agent will, and are
hereby authorized by the Lenders to, make any amendments or other modifications
to this Agreement and the other Credit Documents that are necessary, in the
reasonable judgment of the Administrative Agent and the Borrower, to reflect
such change in Fiscal Year.

SECTION 7. GUARANTEE

7.1. Guarantee of the Obligations. The Guarantors jointly and severally hereby
irrevocably and unconditionally guarantee the due and punctual payment in full
of all Obligations when and as the same shall become due. In furtherance of the
foregoing, the Guarantors hereby jointly and severally agree that upon the
failure of the Borrower or any other Person to pay any of the Obligations when
and as the same shall become due, whether at stated maturity, by required
prepayment, acceleration, demand or otherwise (including amounts that would
become due but for the operation of the automatic stay under Section 362(a) of
the Bankruptcy Code or any similar provision of any other Debtor Relief Law),
the Guarantors will upon demand pay, or cause to be paid, in Cash, to the
Administrative Agent, for the ratable benefit of Secured Parties, an amount
equal to the sum of all Obligations then due as aforesaid.

7.2. Indemnity by the Borrower; Contribution by the Guarantors. (a) In addition
to all such rights of indemnity and subrogation as any Guarantor Subsidiary may
have under applicable law (but subject to Section 7.5), the Borrower agrees that
(i) in the event a payment in shall be made by any Guarantor Subsidiary under
its Obligations Guarantee, the Borrower shall indemnify such Guarantor
Subsidiary for the full amount of such payment and such Guarantor Subsidiary
shall be subrogated to the rights of the Person to whom such payment shall have
been made to the extent of such payment and (ii) in the event any Collateral
provided by any

 

136



--------------------------------------------------------------------------------

Guarantor Subsidiary shall be sold pursuant to any Collateral Document to
satisfy in whole or in part any Obligations, the Borrower shall indemnify such
Guarantor Subsidiary in an amount equal to the fair market value of the assets
so sold.

(b) The Guarantor Subsidiaries desire to allocate among themselves, in a fair
and equitable manner, their obligations arising under this Section 7 and under
the Collateral Documents. Accordingly, in the event any payment or distribution
is made on any date by a Guarantor Subsidiary under its Obligations Guarantee
such that its Aggregate Payments exceed its Fair Share as of such date (such
Guarantor Subsidiary being referred to as a “Claiming Guarantor”) and the
Borrower does not indemnify the Claiming Guarantor in accordance with
Section 7.2(a), such Claiming Guarantor shall be entitled to a contribution from
each other Guarantor Subsidiary (a “Contributing Guarantor”) in an amount
sufficient to cause each Guarantor Subsidiary’s Aggregate Payments to equal its
Fair Share as of such date (and for all purposes of this Section 7.2(b), any
sale or other dispositions of Collateral of a Guarantor Subsidiary pursuant to
an exercise of remedies under any Collateral Document shall be deemed to be a
payment by such Guarantor Subsidiary under its Obligations Guarantee in an
amount equal to the fair market value of such Collateral, less any amount of the
proceeds of such sale or other dispositions returned to such Guarantor
Subsidiary). “Fair Share” means, with respect to any Guarantor Subsidiary as of
any date of determination, an amount equal to (a) the ratio of (i) the Fair
Share Contribution Amount with respect to such Guarantor Subsidiary to (ii) the
aggregate of the Fair Share Contribution Amounts with respect to all Guarantor
Subsidiaries multiplied by (b) the aggregate amount paid or distributed on or
before such date by all Claiming Guarantors under their Obligations Guarantees.
“Fair Share Contribution Amount” means, with respect to any Guarantor Subsidiary
as of any date of determination, the maximum aggregate amount of the obligations
of such Guarantor Subsidiary under its Obligations Guarantee that would not
render its obligations thereunder subject to avoidance as a fraudulent transfer
or conveyance under Section 548 of the Bankruptcy Code or any comparable
applicable provisions of state law; provided that solely for purposes of
calculating the “Fair Share Contribution Amount” with respect to any Guarantor
Subsidiary for purposes of this Section 7.2(b), any assets or liabilities of
such Guarantor Subsidiary arising by virtue of any rights to subrogation,
reimbursement or indemnification or any rights to or obligations of contribution
under this Section 7 shall not be considered as assets or liabilities of such
Guarantor Subsidiary. “Aggregate Payments” means, with respect to any Guarantor
Subsidiary as of any date of determination, an amount equal to (A) the aggregate
amount of all payments and distributions made on or before such date by such
Guarantor Subsidiary in respect of its Obligations Guarantee (including any
payments and distributions made under this Section 7.2(b)), minus (B) the
aggregate amount of all payments received on or before such date by such
Guarantor Subsidiary from the Borrower pursuant to Section 7.2(a) or the other
Guarantor Subsidiaries pursuant to this Section 7.2(b). The amounts payable
under this Section 7.2(b) shall be determined as of the date on which the
related payment or distribution is made by the applicable Claiming Guarantor.
The allocation among Guarantor Subsidiaries of their obligations as set forth in
this Section 7.2(b) shall not be construed in any way to limit the liability of
any Guarantor Subsidiary hereunder or under any Collateral Document.

 

137



--------------------------------------------------------------------------------

7.3. Liability of Guarantors Absolute. Each Guarantor agrees that its
obligations under this Section 7 are irrevocable, absolute, independent and
unconditional and shall not be affected by any circumstance that constitutes a
legal or equitable discharge of a guarantor or surety other than payment in full
in Cash of the Obligations. In furtherance of the foregoing and without limiting
the generality thereof, each Guarantor agrees as follows:

(a) its Obligations Guarantee is a guarantee of payment when due and not of
collectability and is a primary obligation of such Guarantor and not merely a
contract of surety;

(b) the Administrative Agent may enforce its Obligations Guarantee upon the
occurrence of an Event of Default notwithstanding the existence of any dispute
between the Borrower and any Secured Party with respect to the existence of such
Event of Default;

(c) the obligations of each Guarantor hereunder are independent of the
obligations of the Borrower or of any other guarantor (including any other
Guarantor) of the Obligations, and a separate action or actions may be brought
and prosecuted against such Guarantor whether or not any action is brought
against the Borrower, any such other guarantor or any other Person and whether
or not the Borrower, any such other guarantor or any other Person is joined in
any such action or actions;

(d) payment by any Guarantor of a portion, but not all, of the Obligations shall
in no way limit, affect, modify or abridge any Guarantor’s liability for any
portion of the Obligations that has not been paid (and, without limiting the
generality of the foregoing, if the Administrative Agent is awarded a judgment
in any suit brought to enforce any Guarantor’s covenant to pay a portion of the
Obligations, such judgment shall not be deemed to release such Guarantor from
its covenant to pay the portion of the Obligations that is not the subject of
such suit, and such judgment shall not, except to the extent satisfied by such
Guarantor, limit, affect, modify or abridge any other Guarantor’s liability
hereunder in respect of the Obligations);

(e) any Secured Party may, upon such terms as it deems appropriate, without
notice or demand and without affecting the validity or enforceability of the
Obligations Guarantees or giving rise to any reduction, limitation, impairment,
discharge or termination of any Guarantor’s liability under this Section 7, at
any time and from time to time (i) renew, extend, accelerate, increase the rate
of interest on, or otherwise change the time, place, manner or terms of payment
of the Obligations, (ii) settle, compromise, release or discharge, or accept or
refuse any offer of performance with respect to, or substitutions for, the
Obligations or any agreement relating thereto, and/or subordinate the payment of
the same to the payment of any other obligations, (iii) request and accept other
guarantees of the Obligations and take and hold security for the payment of the
Obligations, (iv) release, surrender, exchange, substitute, compromise, settle,
rescind, waive, alter, subordinate or modify, with or without consideration, any
security for payment of the Obligations, any other guarantees of the Obligations
or any other obligation of any Person (including any other Guarantor) with
respect to the Obligations, (v) enforce and apply any security now or hereafter
held by or for the benefit of such Secured Party in respect of the Obligations
and direct the order or manner of sale thereof, or exercise any other right or
remedy that such Secured Party may have against any such security, in each case
as such Secured Party in its discretion may determine consistent herewith or
with the applicable Hedge Agreement and any applicable security agreement,
including foreclosure on any such security pursuant to one or more judicial or
nonjudicial sales, whether or not every aspect of any such sale is commercially
reasonable, and even though such action operates to impair or extinguish any
right of reimbursement or subrogation or other right or remedy of any Guarantor
against any other Credit Party or any security for the Obligations, and
(vi) exercise any other rights available to it under the Credit Documents or any
Hedge Agreements; and

 

138



--------------------------------------------------------------------------------

(f) the Obligations Guarantees and the obligations of the Guarantors thereunder
shall be valid and enforceable and shall not be subject to any reduction,
limitation, impairment, discharge or termination for any reason, including the
occurrence of any of the following, whether or not any Guarantor shall have had
notice or knowledge of any of them (in any case other than payment in full in
Cash of the Obligations): (i) any failure or omission to assert or enforce or
agreement or election not to assert or enforce, or the stay or enjoining, by
order of court, by operation of law or otherwise, of the exercise or enforcement
of, any claim or demand or any right, power or remedy (whether arising under the
Credit Documents or any Hedge Agreements, at law, in equity or otherwise) with
respect to the Obligations or any agreement relating thereto, or with respect to
any other guarantee of or security for the payment of the Obligations, (ii) any
rescission, waiver, amendment or modification of, or any consent to departure
from, any of the terms or provisions (including provisions relating to events of
default) of any Credit Document, any Hedge Agreement or any agreement or
instrument executed pursuant thereto, or of any other guarantee or security for
the Obligations, in each case whether or not in accordance with the terms hereof
or such Credit Document, such Hedge Agreement or any agreement relating to such
other guarantee or security, (iii) the Obligations, or any agreement relating
thereto, at any time being found to be illegal, invalid or unenforceable in any
respect, (iv) the application of payments received from any source (other than
payments received pursuant to the other Credit Documents or any Hedge Agreement
under which any Obligations arose or from the proceeds of any security for the
Obligations, except to the extent such security also serves as collateral for
indebtedness other than the Obligations) to the payment of obligations other
than the Obligations, even though any Secured Party could have elected to apply
such payment to all or any part of the Obligations, (v) any Secured Party’s
consent to the change, reorganization or termination of the corporate structure
or existence of the Borrower or any Subsidiary and to any corresponding
restructuring of the Obligations, (vi) any failure to perfect or continue
perfection of a security interest in any collateral that secures any of the
Obligations, (vii) any defenses, set-offs or counterclaims that the Borrower or
any other Person may allege or assert against any Secured Party in respect of
the Obligations, including failure of consideration, breach of warranty, statute
of frauds, statute of limitations, accord and satisfaction and usury, and
(viii) any other act or thing or omission, or delay to do any other act or
thing, that may or might in any manner or to any extent vary the risk of any
Guarantor as an obligor in respect of the Obligations.

7.4. Waivers by the Guarantors. Each Guarantor hereby waives, for the benefit of
the Secured Parties: (a) any right to require any Secured Party, as a condition
of payment or performance by such Guarantor in respect of its obligations under
this Section 7, (i) to proceed against the Borrower, any other guarantor
(including any other Guarantor) of the Obligations or any other Person, (ii) to
proceed against or exhaust any security held from the Borrower, any such other
guarantor or any other Person, (iii) to proceed against or have resort to any
balance of any deposit account or credit on the books of any Secured Party in
favor of any Credit Party or any other Person, or (iv) to pursue any other
remedy in the power of any Secured Party whatsoever; (b) any defense arising by
reason of the incapacity, lack of authority or any disability or other defense
of the Borrower or any other Guarantor, including any defense based on or
arising out of the lack of validity or the unenforceability of the Obligations
or any agreement or instrument relating

 

139



--------------------------------------------------------------------------------

thereto or by reason of the cessation of the liability of the Borrower or any
other Guarantor from any cause other than payment in full in Cash of the
Obligations; (c) any defense based upon any law that provides that the
obligation of a surety must be neither larger in amount nor in other respects
more burdensome than that of the principal; (d) any defense based upon any
Secured Party’s errors or omissions in the administration of the Obligations;
(e) (1) any principles or provisions of any law that are or might be in conflict
with the terms hereof or any legal or equitable discharge of such Guarantor’s
obligations hereunder, (2) the benefit of any statute of limitations affecting
such Guarantor’s liability hereunder or the enforcement hereof, (3) any rights
to set-offs, recoupments and counterclaims and (4) promptness, diligence and any
requirement that any Secured Party protect, secure, perfect or insure any
security interest or lien or any property subject thereto; (f) notices, demands,
presentments, protests, notices of protest, notices of dishonor and notices of
any action or inaction, including acceptance hereof, notices of default under
the Credit Documents, any Hedge Agreement or any agreement or instrument related
thereto, notices of any renewal, extension or modification of the Obligations or
any agreement related thereto, notices of any extension of credit to the
Borrower or any other Credit Party and notices of any of the matters referred to
in Section 7.3 and any right to consent to any thereof; and (g) any defenses or
benefits that may be derived from or afforded by law which limit the liability
of or exonerate guarantors or sureties, or which may conflict with the terms
hereof.

7.5. Guarantors’ Rights of Subrogation, Contribution, Etc. Until the Obligations
shall have been indefeasibly paid in full in Cash and the Commitments shall have
terminated, each Guarantor hereby waives any claim, right or remedy, direct or
indirect, that such Guarantor now has or may hereafter have against the Borrower
or any other Guarantor or any of its assets in connection with its Obligations
Guarantee or the performance by such Guarantor of its obligations thereunder, in
each case whether such claim, right or remedy arises in equity, under contract,
by statute, under common law or otherwise and including (a) any right of
subrogation, reimbursement or indemnity that such Guarantor now has or may
hereafter have against the Borrower with respect to the Obligations, including
any such right of indemnity under Section 7.2(a), (b) any right to enforce, or
to participate in, any claim, right or remedy that any Secured Party now has or
may hereafter have against the Borrower, and (c) any benefit of, and any right
to participate in, any collateral or security now or hereafter held by or for
the benefit of any Secured Party. In addition, until the Obligations shall have
been indefeasibly paid in full in Cash and the Commitments shall have
terminated, each Guarantor shall withhold exercise of any right of contribution
such Guarantor may have against any other guarantor (including any other
Guarantor) of the Obligations, including any such right of contribution under
Section 7.2(b). Each Guarantor further agrees that, to the extent the waiver or
agreement to withhold the exercise of its rights of subrogation, reimbursement,
indemnity and contribution as set forth herein is found by a court of competent
jurisdiction to be void or voidable for any reason, any rights of subrogation,
reimbursement or indemnity such Guarantor may have against the Borrower or
against any collateral or security, and any rights of contribution such
Guarantor may have against any such other guarantor, shall be junior and
subordinate to any rights any Secured Party may have against the Borrower or any
other Credit Party, to all right, title and interest any Secured Party may have
in any such collateral or security, and to any right any Secured Party may have
against such other guarantor. If any amount shall be paid to any Guarantor on
account of any such subrogation, reimbursement, indemnity or contribution rights
at any time when all Obligations shall not have been indefeasibly paid in full
in Cash and all Commitments not having terminated, such amount shall be held in
trust for the Administrative Agent, for the benefit of the Secured Parties, and
shall

 

140



--------------------------------------------------------------------------------

forthwith be paid over to the Administrative Agent, for the benefit of Secured
Parties, to be credited and applied against the Obligations, whether matured or
unmatured, in accordance with the terms hereof.

7.6. Continuing Guarantee. The Obligations Guarantee is a continuing guarantee
and shall remain in effect until all of the Obligations (excluding contingent
obligations as to which no claim has been made) shall have been paid in full in
Cash and the Commitments shall have terminated. Each Guarantor hereby
irrevocably waives any right to revoke its Obligations Guarantee as to future
transactions giving rise to any Obligations.

7.7. Authority of the Guarantors or the Borrower. It is not necessary for any
Secured Party to inquire into the capacity or powers of any Guarantor or the
Borrower or any Related Party acting or purporting to act on behalf of any such
Person.

7.8. Financial Condition of the Credit Parties. Any Credit Extension may be made
or continued from time to time, and any Obligations arising under Hedge
Agreements may be incurred from time to time, in each case without notice to or
authorization from any Guarantor regardless of the financial or other condition
of the Borrower or any Subsidiary at the time of any such grant or continuation
or at the time such other Obligations are incurred, as the case may be. No
Secured Party shall have any obligation to disclose or discuss with any
Guarantor its assessment, or any Guarantor’s assessment, of the financial
condition of the Borrower or any Subsidiary. Each Guarantor has adequate means
to obtain information from the Borrower and the Subsidiaries on a continuing
basis concerning the financial condition of the Borrower and the Subsidiaries
and their ability to perform the Obligations, and each Guarantor assumes the
responsibility for being and keeping informed of the financial condition of the
Borrower and the Subsidiaries and of all circumstances bearing upon the risk of
nonpayment of the Obligations. Each Guarantor hereby waives and relinquishes any
duty on the part of any Secured Party to disclose any matter, fact or thing
relating to the business, results of operations, assets, liabilities, condition
(financial or otherwise) or prospects of the Borrower or any Subsidiary now or
hereafter known by any Secured Party.

7.9. Bankruptcy, Etc. (a) The obligations of Guarantors hereunder shall not be
reduced, limited, impaired, discharged, deferred, suspended or terminated by any
case or proceeding, voluntary or involuntary, involving the bankruptcy,
insolvency, receivership, reorganization, liquidation or arrangement of the
Borrower or any other Guarantor or by any defense that the Borrower or any other
Guarantor may have by reason of the order, decree or decision of any court or
administrative body resulting from any such proceeding.

(b) Each Guarantor acknowledges and agrees that any interest on any portion of
the Obligations that accrues after the commencement of any case or proceeding
referred to in Section 7.9(a) (or, if interest on any portion of the Obligations
ceases to accrue by operation of law by reason of the commencement of such case
or proceeding, such interest as would have accrued on such portion of the
Obligations if such case or proceeding had not been commenced) shall be included
in the Obligations because it is the intention of the Guarantors and the Secured
Parties that the Obligations that are guaranteed by Guarantors pursuant to this
Section 7 should be determined without regard to any rule of law or order that
may relieve the Borrower or any other Subsidiary of any portion of any
Obligations. The Guarantors will permit any trustee in

 

141



--------------------------------------------------------------------------------

bankruptcy, receiver, debtor in possession, assignee for the benefit of
creditors or similar Person to pay to the Administrative Agent, for the benefit
of the Secured Parties, or allow the claim of any Secured Party or of the
Administrative Agent, for the benefit of the Secured Parties, in respect of, any
such interest accruing after the date on which such case or proceeding is
commenced.

In the event that all or any portion of the Obligations are paid by the Borrower
or any other Subsidiary, the obligations of the Guarantors under this Section 7
shall continue and remain in full force and effect or be reinstated, as the case
may be (notwithstanding any prior release of any Obligations Guarantee), in the
event that all or any part of such payment(s) are rescinded or recovered
directly or indirectly from any Secured Party as a preference, fraudulent
transfer or otherwise, and any such payments that are so rescinded or recovered
shall constitute Obligations for all purposes hereunder.

SECTION 8. EVENTS OF DEFAULT

8.1. Events of Default. If any one or more of the following conditions or events
shall occur:

(a) Failure to Make Payments When Due. Failure by the Borrower (i) to pay, when
due, any principal of any Loan, whether at stated maturity, by acceleration, by
notice of voluntary prepayment, by mandatory prepayment or otherwise, or (ii) to
pay, within five Business Days after the date due, any interest on any Loan or
any fee or any other amount due hereunder;

(b) Default in Other Agreements. (i) Failure by the Borrower or any Restricted
Subsidiary, after the expiration of any applicable grace period, to make any
payment that shall have become due and payable (whether of principal, interest
or otherwise) in respect of any Material Indebtedness, or (ii) any condition or
event shall occur that results in any Material Indebtedness becoming due, or
being required to be prepaid, repurchased, redeemed or defeased, prior to its
stated maturity or, in the case of any Hedge Agreement, being terminated, or
that enables or permits the holder or holders of any Material Indebtedness or
any trustee or agent on its or their behalf, or, in the case of any Hedge
Agreement, the applicable counterparty, with or without the giving of notice but
only after the expiration of any applicable grace period, to cause such Material
Indebtedness to become due, or to require the prepayment, repurchase, redemption
or defeasance thereof, prior to its stated maturity or, in the case of any Hedge
Agreement, to cause the termination thereof; provided that notwithstanding the
foregoing, (A) this clause (b) shall not apply to any secured Indebtedness
becoming due as a result of the voluntary sale or transfer of the assets
securing such Indebtedness or to any Indebtedness becoming due as a result of a
voluntary refinancing thereof permitted under Section 6, (B) any such condition
or event referred to in clause (ii) above that arises solely as a result of a
breach or default under any financial maintenance covenant contained in the
Permitted Revolving Indebtedness Documents will not constitute an Event of
Default under this clause (b) until the earlier to occur of (I) the applicable
Permitted Revolving Indebtedness (or any portion thereof) shall have become due
prior to its stated maturity or (II) the holders of the applicable Permitted
Revolving Indebtedness, or any agent on their behalf, shall have commenced the
Exercise of any Secured Creditor Remedies (as defined in the ABL Intercreditor
Agreement) and (C) any such condition or event

 

142



--------------------------------------------------------------------------------

referred to in clause (ii) above that arises in respect of any Permitted
Revolving Indebtedness other than solely as a result of a breach or default
under any financial maintenance covenant contained in the Permitted Revolving
Indebtedness Documents will not constitute an Event of Default under this clause
(b) until the earliest to occur of (I) 30 days following the date of the
occurrence of such condition or event, (ii) the applicable Permitted Revolving
Indebtedness (or any portion thereof) shall have become due prior to its stated
maturity or (III) the holders of the applicable Permitted Revolving
Indebtedness, or any agent on their behalf, shall have commenced the Exercise of
any Secured Creditor Remedies (as defined in the ABL Intercreditor Agreement);

(c) Breach of Certain Covenants. Failure of any Credit Party to perform or
comply with any term or condition contained in Section 2.6, 5.1(f)(i), 5.2 (with
respect to the existence of the Borrower only) or 6;

(d) Breach of Representations, Etc. Any representation, warranty, certification
or other statement made or deemed made by or on behalf of any Credit Party in
any Credit Document or in any report, certificate or statement at any time
provided in writing by or on behalf of any Credit Party pursuant to or in
connection with any Credit Document shall be incorrect in any material respect
as of the date made or deemed made;

(e) Other Defaults under Credit Documents. Failure of any Credit Party to
perform or comply with any term or condition contained herein or in any other
Credit Document, other than any such term or condition referred to in any other
clause of this Section 8.1, and such failure shall not have been remedied within
30 days after receipt by the Borrower of notice from the Administrative Agent or
any Lender of such failure;

(f) Involuntary Bankruptcy; Appointment of Receiver, Etc. (i) A court of
competent jurisdiction shall enter a decree or order for relief in respect of
the Borrower or any Restricted Subsidiary that is a Material Subsidiary in an
involuntary case under any Debtor Relief Laws, which decree or order is not
stayed; or any other similar relief shall be granted under any applicable
federal or state law; or (ii) an involuntary case shall be commenced against the
Borrower or any Restricted Subsidiary that is a Material Subsidiary under any
Debtor Relief Laws; or a decree or order of a court having jurisdiction in the
premises for the involuntary appointment of a receiver, liquidator,
sequestrator, trustee, custodian or other officer having similar powers over the
Borrower or any Restricted Subsidiary that is a Material Subsidiary, or over all
or a substantial part of its property, shall have been entered; or there shall
have occurred the involuntary appointment of an interim receiver, liquidator,
sequestrator, trustee, custodian or other officer having similar powers over the
Borrower or any Restricted Subsidiary that is a Material Subsidiary, or over all
or a substantial part of its property; or a warrant of attachment, execution or
similar process shall have been issued against all or a substantial part of the
property of the Borrower or any Restricted Subsidiary that is a Material
Subsidiary, and any such event described in this clause (ii) shall continue for
60 days without having been dismissed or discharged;

(g) Voluntary Bankruptcy; Appointment of Receiver, Etc. The Borrower or any
Restricted Subsidiary that is a Material Subsidiary shall have an order for
relief entered with respect to it or shall commence a voluntary case under any
Debtor Relief Laws, or shall consent

 

143



--------------------------------------------------------------------------------

to the entry of an order for relief in an involuntary case, or to the conversion
of an involuntary case to a voluntary case, under any Debtor Relief Law, or
shall consent to the appointment of or taking possession by a receiver,
liquidator, sequestrator, trustee, custodian or other officer having similar
powers over the Borrower or any Restricted Subsidiary that is a Material
Subsidiary, or over all or a substantial part of its property (other than any
liquidation permitted by Section 6.8(a)); or the Borrower or any Restricted
Subsidiary that is a Material Subsidiary shall make any assignment for the
benefit of creditors; or the Borrower or any Restricted Subsidiary that is a
Material Subsidiary shall be unable, or shall fail generally, or shall admit in
writing its inability, to pay its debts as such debts become due; or the board
of directors (or similar governing body) of the Borrower or any Restricted
Subsidiary that is a Material Subsidiary (or any committee thereof) shall adopt
any resolution or otherwise authorize any action to approve any of the actions
referred to in this Section 8.1(g) or in Section 8.1(f);

(h) Judgments and Attachments. One or more judgments for the payment of money in
an aggregate amount of $50,000,000 or more (other than any such judgment covered
by insurance (other than under a self-insurance program) to the extent a claim
therefor has been made in writing and liability therefor has not been denied by
the insurer), shall be rendered against the Borrower, any Restricted Subsidiary
or any combination thereof and the same shall remain undischarged for a period
of 60 consecutive days during which execution shall not be effectively stayed,
or any action shall be legally taken by a judgment creditor to attach or levy
upon any assets of the Borrower or any Restricted Subsidiary to enforce any such
judgment;

(i) Employee Benefit Plans. There shall occur one or more ERISA Events that
individually or in the aggregate have resulted in, or could reasonably be
expected to result in, a Material Adverse Effect;

(j) Change of Control. A Change of Control shall occur; or

(k) Obligations Guarantees, Collateral Documents and other Credit Documents. Any
Obligations Guarantee (other than any Obligations Guarantees by any Restricted
Subsidiary that is not a Material Subsidiary) for any reason shall cease to be,
or shall be asserted by any Credit Party not to be, in full force and effect
(other than in accordance with its terms), or shall be declared to be null and
void; any Lien purported to be created under any Collateral Document shall cease
to be, or shall be asserted by any Credit Party not to be, a valid and (to the
extent required by the Credit Documents) perfected Lien on any material
Collateral, with the priority required by the Credit Documents, except as a
result of (i) a Disposition of the applicable Collateral in a transaction
permitted under the Credit Documents, (ii) the release thereof as provided in
Section 9.8(d) or (iii) the Collateral Agent’s failure to maintain possession of
any stock certificate, promissory note or other instrument delivered to it under
the Collateral Documents or, in the case of Collateral consisting of real
property, to the extent covered by the title insurance policy applicable to such
real property required pursuant to the Collateral and Guarantee Requirement to
the extent the insurer has not denied coverage under such title insurance
policy; or this Agreement or any Collateral Document shall cease to be in full
force and effect (other than in accordance with its terms), or shall be declared
null and void, or any Credit Party shall contest the validity or enforceability
of any Credit Document or deny that it has any further liability, including with
respect to future advances by Lenders, under any Credit Document to which it is
a party;

 

144



--------------------------------------------------------------------------------

THEN, (i) upon the occurrence of any Event of Default described in
Section 8.1(f) or 8.1(g), automatically, and (ii) upon (A) the occurrence and
during the continuance of any other Event of Default and (B) notice to the
Borrower by the Administrative Agent provided at the request of (or with the
consent of) the Requisite Lenders, (1) the Commitments shall immediately
terminate, (2) the unpaid principal amount of and accrued interest on the Loans
and all other Obligations shall immediately become due and payable, without
presentment, demand, protest or other requirement of any kind, all of which are
hereby expressly waived by each Credit Party, and (3) the Administrative Agent
may cause the Collateral Agent to enforce any and all Liens created pursuant to
the Collateral Documents.

SECTION 9. AGENTS

9.1. Appointment of Agents. Goldman Sachs is hereby appointed Administrative
Agent and Collateral Agent hereunder and under the other Credit Documents, and
each Lender hereby authorizes Goldman Sachs to act as the Administrative Agent
and the Collateral Agent in accordance with the terms hereof and of the other
Credit Documents. Each such Agent hereby agrees to act in its capacity as such
upon the express conditions contained herein and in the other Credit Documents,
as applicable. The provisions of this Section 9, other than Sections 9.7 and
9.8(d), are solely for the benefit of the Agents and the Lenders, and no Credit
Party shall have any rights as a third party beneficiary of any such provisions.
In performing its functions and duties hereunder, no Agent assumes, and shall
not be deemed to have assumed, any obligation towards or relationship of agency
or trust with or for the Borrower or any Subsidiary.

9.2. Powers and Duties. Each Lender irrevocably authorizes each Agent to take
such actions and to exercise such powers, rights and remedies hereunder and
under the other Credit Documents as are specifically delegated or granted to
such Agent by the terms hereof and thereof, together with such actions, powers,
rights and remedies as are reasonably incidental thereto. Each Agent shall have
only those duties and responsibilities that are expressly specified herein and
in the other Credit Documents. No Agent shall have, by reason hereof or of any
of the other Credit Documents, a fiduciary relationship in respect of any Lender
or any other Person (regardless of whether or not a Default or an Event of
Default has occurred), it being understood and agreed that the use of the term
“agent” (or any other similar term) herein or in any other Credit Document with
reference to any Agent is not intended to connote any fiduciary or other implied
obligations arising under any agency doctrine of any applicable law, and that
such term is used as a matter of market custom; and nothing herein or in any of
the other Credit Documents, expressed or implied, is intended to or shall be so
construed as to impose upon any Agent any obligations in respect hereof or of
any of the other Credit Document except as expressly set forth herein or
therein. Without limiting the generality of the foregoing, no Agent shall,
except as expressly set forth herein and in the other Credit Documents, have any
duty to disclose, or be liable for the failure to disclose, any information
relating to the Borrower or any of its Affiliates that is communicated to or
obtained by the Person serving as such Agent or any of its Affiliates in any
capacity.

9.3. General Immunity. (a) No Responsibility for Certain Matters. No Agent shall
be responsible to any Lender for (i) the execution, effectiveness, genuineness,
validity, enforceability, collectability or sufficiency hereof or of any other
Credit Document; (ii) the creation, perfection, maintenance, preservation,
continuation or priority of any Lien or security interest created, purported to
be created or required under any Credit Document; (iii) the value or

 

145



--------------------------------------------------------------------------------

the sufficiency of any Collateral; (iv) the satisfaction of any condition set
forth in Section 3 or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to such Agent; (v) the failure of any Credit
Party, Lender or other Agent to perform its obligations hereunder or under any
other Credit Document; or (vi) any representations, warranties, recitals or
statements made herein or therein or in any written or oral statements or in any
financial or other statements, instruments, reports or certificates or any other
documents furnished or made by any Agent to the Lenders or by or on behalf of
any Credit Party to any Agent or any Lender in connection with the Credit
Documents and the transactions contemplated thereby or for the financial
condition or affairs of any Credit Party or any other Person liable for the
payment of any Obligations, nor shall any Agent be required to ascertain or
inquire as to the performance or observance of any of the terms, conditions,
provisions, covenants or agreements contained in any of the Credit Documents or
as to the use of the proceeds of the Loans or as to the existence or possible
existence of any Default or Event of Default (nor shall any Agent be deemed to
have knowledge of the existence or possible existence of any Default or Event of
Default unless and until written notice thereof (stating that it is a “notice of
default”) is given to such Agent by the Borrower or any Lender) or to make any
disclosures with respect to the foregoing. Notwithstanding anything herein to
the contrary, the Administrative Agent shall not have any liability arising
from, or be responsible for any loss, cost or expense suffered by the Borrower
or any Lender as a result of, confirmations of the amount of outstanding Loans,
the calculation of the “weighted average yield” or “effective yield” with
respect to any Indebtedness or the terms and conditions of any Permitted
Intercreditor Agreement.

(b) Exculpatory Provisions. Neither any Agent nor any of its Related Parties
shall be liable to the Lenders for any action taken or omitted by such Agent
under or in connection with any of the Credit Documents except to the extent
caused by such Agent’s gross negligence or willful misconduct, as determined by
a final, non-appealable judgment of a court of competent jurisdiction. Each
Agent shall be entitled to refrain from the taking of any action (including the
failure to take an action) in connection herewith or with any of the other
Credit Documents or from the exercise of any power, discretion or authority
(including the making of any requests, determinations, judgments, calculations
or the expression of any satisfaction or approval) vested in it hereunder or
thereunder unless and until such Agent shall have received instructions in
respect thereof from the Requisite Lenders (or such other Lenders as may be
required, or as such Agent shall believe in good faith to be required, to give
such instructions under Section 10.5) and upon receipt of such instructions from
the Requisite Lenders (or such other Lenders, as the case may be), such Agent
shall be entitled to act or (where so instructed) refrain from acting, or to
exercise such power, discretion or authority, in accordance with such
instructions; provided that such Agent shall not be required to take any action
that, in its opinion, could expose such Agent to liability or be contrary to any
Credit Document or applicable law, including any action that may be in violation
of the automatic stay under any Debtor Relief Laws or that may effect a
forfeiture, modification or termination of property of a Defaulting Lender in
violation of any Debtor Relief Law. Without prejudice to the generality of the
foregoing, (i) each Agent shall be entitled to rely, and shall be fully
protected in relying, upon any notice, request, certificate, consent, statement,
instrument, document or other writing (including any telephonic notice,
electronic message, Internet or intranet website posting or other distribution)
believed by it to be genuine and to have been signed, sent or otherwise provided
by the proper Person (whether or not such Person in fact meets the requirements
set forth in the Credit Documents for being the signatory, sender or provider
thereof) and on opinions and judgments of

 

146



--------------------------------------------------------------------------------

attorneys (who may be attorneys for the Borrower and the Subsidiaries),
accountants, insurance consultants and other experts or professional advisors
selected by it, and such Agent shall not be liable for any action it takes or
omits to take in good faith in reliance on any of the foregoing documents; and
(ii) no Lender shall have any right of action whatsoever against any Agent as a
result of such Agent acting or (where so instructed) refraining from acting
hereunder or any of the other Credit Documents in accordance with the
instructions of the Requisite Lenders (or such other Lenders as may be required,
or as such Agent shall believe in good faith to be required, to give such
instructions under Section 10.5). In determining compliance with any condition
hereunder to the making of any Credit Extension that by its terms must be
fulfilled to the satisfaction of a Lender, the Administrative Agent may presume
the satisfaction of such Lender unless the Administrative Agent shall have
received notice to the contrary from such Lender reasonably in advance of such
Credit Extension.

(c) Delegation of Duties. Each Agent may perform any and all of its duties and
exercise any and all of its powers, rights and remedies under this Agreement or
any other Credit Document by or through any one or more sub-agents appointed by
such Agent. Each Agent and any such of its sub-agents may perform any and all of
its duties and exercise any and all of its powers, rights and remedies by or
through their respective Affiliates. The exculpatory, indemnification and other
provisions set forth in this Section 9.3 and in Sections 9.6 and 10.3 shall
apply to any such sub-agent or Affiliate (and to their respective Related
Parties) as if they were named as such Agent. No Agent shall be responsible for
the negligence or misconduct of any sub-agent appointed by it except to the
extent that a court of competent jurisdiction determines in a final,
non-appealable judgment that such Agent acted with gross negligence or willful
misconduct in the selection of such sub-agent. Notwithstanding anything herein
to the contrary, with respect to each sub-agent appointed by any Agent, (i) such
sub-agent shall be a third party beneficiary under the exculpatory,
indemnification and other provisions set forth in this Section 9.3 and Sections
9.6 and 10.3 and shall have all of the rights and benefits of a third party
beneficiary, including an independent right of action to enforce such provisions
directly, without the consent or joinder of any other Person, against any or all
of the Credit Parties and the Lenders and (ii) such sub-agent shall only have
obligations to such Agent and not to any Credit Party, any Lender or any other
Person, and no Credit Party, Lender or any other Person shall have any rights,
directly or indirectly, as a third party beneficiary or otherwise, against such
sub-agent.

(d) Concerning Arranger and Certain Other Indemnitees. Notwithstanding anything
herein to the contrary, none of the Arranger, the Syndication Agent or any of
the co-agents, bookrunners or managers listed on the cover page hereof shall
have any duties or responsibilities under this Agreement or any of the other
Credit Documents, except in its capacity, as applicable, as the Administrative
Agent, the Collateral Agent or a Lender hereunder or, in the case of any Auction
Manager or any other Person appointed under the Credit Documents to serve as an
agent or in a similar capacity, the duties and responsibilities that are
expressly specified in the applicable Credit Documents with respect thereto, but
all such Persons shall have the benefit of the exculpatory, indemnification and
other provisions set forth in this Section 9 and in Section 10.3 and shall have
all of the rights and benefits of a third party beneficiary with respect
thereto, including an independent right of action to enforce such provisions
directly, without the consent or joinder of any other Person, against any or all
of the Credit Parties and the Lenders. The exculpatory, indemnification and
other provisions set forth

 

147



--------------------------------------------------------------------------------

in this Section 9 and in Section 10.3 shall apply to any Affiliate or other
Related Party of the Arranger or any Agent in connection with the arrangement
and syndication of the credit facilities provided for herein (including pursuant
to Section 2.24, 2.25 and 2.26) and any amendment, supplement or modification
hereof or of any other Credit Document (including in connection with any
Extension Offer), as well as activities as an Agent.

9.4. Agents Entitled to Act in Individual Capacity. Nothing herein or in any
other Credit Document shall in any way impair or affect any of the rights and
powers of, or impose any duties or obligations upon, any Agent in its individual
capacity as a Lender hereunder. With respect to its Loans, each Agent shall have
the same rights and powers hereunder as any other Lender and may exercise the
same as if it were not performing the duties and functions delegated to it
hereunder. Each Agent and its Affiliates may accept deposits from, lend money
to, own securities of, act as the financial advisor or in any other advisory
capacity for and generally engage in any kind of banking, trust, financial
advisory, commodity, derivative or other business with the Borrower or any of
its Affiliates as if it were not performing the duties and functions specified
herein, and may accept fees and other consideration from the Borrower and its
Affiliates for services in connection herewith and otherwise, in each case
without having to account therefor to the Lenders. Each Agent and its
Affiliates, when acting under any agreement in respect of any such activity or
under any related agreements, will be acting for its own account as principal
and will be under no obligation or duty as a result of such Agent’s role in
connection with the credit facility provided herein or otherwise to take any
action or refrain from taking any action (including refraining from exercising
any right or remedy that might be available to it).

9.5. Lenders’ Representations, Warranties and Acknowledgments. (a) Each Lender
represents and warrants that it has made, and will continue to make, its own
independent investigation of the financial condition and affairs of the Borrower
and the Subsidiaries in connection with Credit Extensions or taking or not
taking action under or based upon any Credit Document, in each case without
reliance on any Agent or any of its Related Parties. No Agent shall have any
duty or responsibility, either initially or on a continuing basis, to make any
such investigation or any such appraisal on behalf of Lenders or to provide any
Lender with any credit or other information with respect thereto, whether coming
into its possession before the making of the Credit Extensions or at any time or
times thereafter.

(b) Each Lender, by delivering its signature page to this Agreement, an
Assignment Agreement, a Refinancing Facility Agreement, an Incremental Facility
Agreement or an Extension Agreement and funding its Tranche B Term Loans on the
Closing Date or by funding any Refinancing Term Loan or any Incremental Term
Loan or providing any Extended Term Loan, as the case may be, shall be deemed to
have acknowledged receipt of, and consented to and approved, each Credit
Document and each other document required to be approved by any Agent, the
Requisite Lenders or any other Lenders, as applicable, on the Closing Date or as
of the date of funding of such Refinancing Term Loans or such Incremental Term
Loans or the date of the effectiveness of extension of such Extended Term Loans.

(c) Each Lender acknowledges and agrees that Goldman Sachs or one or more of its
Affiliates will be acting as the administrative agent and collateral agent under
the ABL Credit Agreement and may (but is not obligated to) act as administrative
agent, collateral agent or a similar representative for the holders of any other
Permitted Revolving Indebtedness, any

 

148



--------------------------------------------------------------------------------

Permitted Credit Agreement Refinancing Indebtedness and any Permitted
Incremental Equivalent Indebtedness and, in its capacity as the administrative
agent and collateral agent under the ABL Credit Agreement is a party to the ABL
Intercreditor Agreement and, in such other capacities, may be a party to any
other Permitted Intercreditor Agreement. Each Lender and Credit Party waives any
conflict of interest, now contemplated or arising hereafter, in connection
therewith and agrees not to assert against Goldman Sachs or any of its
Affiliates any claims, causes of action, damages or liabilities of whatever kind
or nature relating thereto.

9.6. Right to Indemnity. Each Lender, in proportion to its applicable Pro Rata
Share (determined as set forth below), severally agrees to indemnify each Agent
and each Related Party thereof, to the extent that such Agent or such Related
Party shall not have been reimbursed by any Credit Party, for and against any
and all liabilities, obligations, losses, damages, penalties, claims, actions,
judgments, suits, costs, expenses (including fees, expenses and other charges of
counsel) or disbursements of any kind or nature whatsoever that may be imposed
on, incurred by or asserted against such Agent or any such Related Party in
exercising the powers, rights and remedies, or performing the duties and
functions, of such Agent under the Credit Documents or any other documents
contemplated by or referred to therein or otherwise in relation to its capacity
as an Agent; provided that no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, claims, actions,
judgments, suits, costs, expenses or disbursements resulting from such Agent’s
gross negligence or willful misconduct, as determined by a final, non-appealable
judgment of a court of competent jurisdiction. If any indemnity furnished to any
Agent for any purpose shall, in the opinion of such Agent, be insufficient or
become impaired, such Agent may call for additional indemnity and cease, or not
commence, to do the acts indemnified against until such additional indemnity is
furnished; provided that in no event shall this sentence require any Lender to
indemnify such Agent against any liability, obligation, loss, damage, penalty,
claim, action, judgment, suit, cost, expense or disbursement in excess of such
Lender’s applicable Pro Rata Share thereof; and provided further that this
sentence shall not be deemed to require any Lender to indemnify such Agent
against any liability, obligation, loss, damage, penalty, claim, action,
judgment, suit, cost, expense or disbursement described in the proviso in the
immediately preceding sentence. For purposes of this Section 9.6, “Pro Rata
Share” shall be determined as of the time that the applicable indemnity payment
is sought (or, in the event at such time all the Commitments shall have
terminated and all the Loans shall have been repaid in full, as of the time most
recently prior thereto when any Loans or Commitments remained outstanding).

9.7. Successor Administrative Agent and Collateral Agent. Subject to the terms
of this Section 9.7, the Administrative Agent may resign at any time upon 30
days, advance written notice to the Borrower and the Lenders from its capacity
as such. Any resignation of the Administrative Agent shall be deemed to be a
resignation of the Collateral Agent, and any successor Administrative Agent
appointed pursuant to this Section 9.7 shall, upon its acceptance of such
appointment, become the successor Collateral Agent for all purposes of the
Credit Documents. Upon receipt of any such notice of resignation, the Requisite
Lenders shall have the right, in consultation with the Borrower, to appoint a
successor. If no successor shall have been so appointed by the Requisite Lenders
and shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of its intent to resign, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor. Upon
the acceptance of its appointment as Administrative Agent and Collateral Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of

 

149



--------------------------------------------------------------------------------

the retiring Administrative Agent and Collateral Agent, and the retiring
Administrative Agent and Collateral Agent shall be discharged from its duties
and obligations hereunder and under the other Credit Documents. The fees payable
by the Borrower to a successor Administrative Agent and Collateral Agent shall
be the same as those payable to its predecessor unless otherwise agreed by the
Borrower and such successor. Notwithstanding the foregoing, in the event no
successor shall have been so appointed and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
intent to resign, the retiring Administrative Agent may give notice of the
effectiveness of its resignation to the Lenders and the Borrower, whereupon, on
the date of effectiveness of such resignation stated in such notice, (a) the
retiring Administrative Agent and Collateral Agent shall be discharged from its
duties and obligations hereunder and under the other Credit Documents, provided
that, solely for purposes of maintaining any security interest granted to the
Collateral Agent under any Collateral Document for the benefit of the Secured
Parties, the retiring Collateral Agent shall continue to be vested with such
security interest as collateral agent for the benefit of the Secured Parties
and, in the case of any Collateral in the possession of the Collateral Agent,
shall continue to hold such Collateral, in each case until such time as a
successor Collateral Agent is appointed and accepts such appointment in
accordance with this paragraph (it being understood and agreed that the retiring
Collateral Agent shall have no duty or obligation to take any further action
under any Collateral Document, including any action required to maintain the
perfection of any such security interest), and (b) the Requisite Lenders shall
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Administrative Agent and Collateral Agent, provided that (i) all
payments required to be made hereunder or under any other Credit Document to the
Administrative Agent for the account of any Person other than the Administrative
Agent shall be made directly to such Person and (ii) all notices and other
communications required or contemplated to be given or made to the
Administrative Agent or the Collateral Agent shall also directly be given or
made to each Lender. Following the effectiveness of the Administrative Agent’s
and Collateral Agent’s resignation from its capacity as such, the provisions of
this Section 9 and of Section 10.3 shall continue in effect for the benefit of
such retiring Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent or Collateral Agent, as applicable, and in
respect of the matters referred to in the proviso under clause (a) above.

9.8. Collateral Documents and Obligations Guarantee. (a) Agents under Collateral
Documents and the Obligations Guarantee. Each Secured Party hereby further
authorizes the Administrative Agent and the Collateral Agent to be the agent for
and representative of the Secured Parties with respect to the Obligations
Guarantee, the Collateral and the Collateral Documents and authorizes the
Administrative Agent and the Collateral Agent to execute and deliver, on behalf
of such Secured Party, any Collateral Documents that the Administrative Agent or
the Collateral Agent determines in its discretion to execute and deliver in
connection with the satisfaction of the Collateral and Guarantee Requirement
(and hereby grants to the Administrative Agent and the Collateral Agent any
power of attorney that may be required under any applicable law in connection
with such execution and delivery on behalf of such Secured Party).

(b) Right to Realize on Collateral and Enforce Obligations Guarantee.
Notwithstanding anything contained in any of the Credit Documents to the
contrary, the Credit Parties, the Administrative Agent, the Collateral Agent and
each Secured Party hereby agree that (i) except with respect to the exercise of
setoff rights of any Lender or with respect to a Secured

 

150



--------------------------------------------------------------------------------

Party’s right to file a proof of claim in any proceeding under the Debtor Relief
Laws, no Secured Party shall have any right individually to realize upon any of
the Collateral or to enforce any Obligations Guarantee, it being understood and
agreed that all powers, rights and remedies under the Credit Documents may be
exercised solely by the Administrative Agent or the Collateral Agent, as
applicable, for the benefit of the Secured Parties in accordance with the terms
thereof and that all powers, rights and remedies under the Collateral Documents
may be exercised solely by the Collateral Agent for the benefit of the Secured
Parties in accordance with the terms thereof and (ii) in the event of a
foreclosure or similar enforcement action by the Collateral Agent on any of the
Collateral pursuant to a public or private sale or other disposition (including
pursuant to Section 363(k), Section 1129(b)(2)(a)(ii) or any other applicable
section of the Bankruptcy Code), the Collateral Agent (or any Lender, except
with respect to a “credit bid” pursuant to Section 363(k),
Section 1129(b)(2)(a)(ii) or any other applicable section of the Bankruptcy
Code) may be the purchaser or licensor of any or all of such Collateral at any
such sale or other disposition and the Collateral Agent, as agent for and
representative of the Secured Parties (but not any Lender or Lenders in its or
their respective individual capacities) shall be entitled, upon instructions
from the Requisite Lenders, for the purpose of bidding and making settlement or
payment of the purchase price for all or any portion of the Collateral sold or
licensed at any such sale or other disposition, to use and apply any of the
Obligations as a credit on account of the purchase price for any Collateral
payable by the Collateral Agent at such sale or other disposition.

(c) [Reserved].

(d) Release of Collateral and Obligations Guarantees. Notwithstanding anything
to the contrary herein or in any other Credit Document:

(i) When all Obligations (excluding contingent obligations as to which no claim
has been made) have been paid in full and all Commitments have terminated, upon
request of the Borrower, the Administrative Agent and the Collateral Agent shall
(without notice to, or vote or consent of, any Secured Party) take such actions
as shall be required to release its security interest in all Collateral, and to
release all Obligations Guarantees provided for in any Credit Document.

(ii) If (A) any Guarantor Subsidiary shall have been designated as an
Unrestricted Subsidiary in accordance with the terms hereof, (B) all the Equity
Interests in any Guarantor Subsidiary held by the Borrower and the Subsidiaries
shall be sold or otherwise disposed of (including by merger or consolidation) in
any transaction permitted hereunder or (C) any Guarantor Subsidiary shall cease
to be a wholly-owned Subsidiary as a result of the consummation of a joint
venture entered into for a valid business purpose and permitted hereunder, then
such Guarantor Subsidiary shall, upon effectiveness of such designation, or the
consummation of such transaction, automatically be discharged and released from
its Obligations Guarantee and all security interests created by the Collateral
Documents in Collateral owned by such Guarantor Subsidiary shall be
automatically released, without any further action by any Secured Party or any
other Person; provided that no such

 

151



--------------------------------------------------------------------------------

discharge or release shall occur unless (x) substantially concurrently
therewith, such Subsidiary shall have been discharged and released from its
Guarantee of all Permitted Senior Notes Indebtedness, all Permitted Credit
Agreement Refinancing Indebtedness, all Permitted Incremental Equivalent
Indebtedness and all Permitted Revolving Indebtedness, and all Liens on the
assets of such Subsidiary securing any such Indebtedness shall have been
released, and (y) no Event of Default under Section 8.1(a), 8.1(f) or 8.1(g)
shall have occurred and be continuing. Upon any sale or other transfer by any
Credit Party (other than to any Credit Party or any other Designated Subsidiary)
of any Collateral in a transaction permitted under this Agreement, or upon the
effectiveness of any written consent to the release of the security interest
created under any Collateral Document in any Collateral pursuant to
Section 10.5, the security interests in such Collateral created by the
Collateral Documents shall be automatically released, without any further action
by any Secured Party or any other Person.

(iii) Each Secured Party hereby authorizes the Collateral Agent to subordinate,
at the request of the Borrower, any Lien on any property granted to or held by
the Collateral Agent under any Collateral Document to the holder of any Lien on
such property that is permitted by Section 6.2(d), 6.2(l) or 6.2(r).

(iv) In connection with any termination, release or subordination pursuant to
this Section 9.8(d), the Administrative Agent and the Collateral Agent shall
execute and deliver to any Credit Party, at such Credit Party’s expense, all
documents that such Credit Party shall reasonably request to evidence such
termination, release or subordination. Any execution and delivery of documents
pursuant to this Section 9.8(d) shall be without recourse to or warranty by the
Administrative Agent or the Collateral Agent.

(e) Additional Exculpatory Provisions. The Collateral Agent shall not be
responsible for or have a duty to ascertain or inquire into any representation
or warranty regarding the existence, value or collectability of any Collateral,
the existence, priority or perfection of the Collateral Agent’s Lien on any
Collateral or any certificate prepared by any Credit Party in connection
therewith, nor shall the Collateral Agent be responsible or liable to the
Secured Parties for any failure to monitor or maintain any portion of the
Collateral.

(f) Acceptance of Benefits. Each Secured Party, whether or not a party hereto,
will be deemed, by its acceptance of the benefits of the Collateral or the
Obligations Guarantees, to have agreed to the provisions of this Section 9
(including the authorization and the grant of the power of attorney pursuant to
Section 9.8(a)), Section 10.24 and all the other provisions of this Agreement
relating to Collateral, any Obligations Guarantee or any Collateral Document and
to have agreed to be bound by the Credit Documents as a Secured Party
thereunder. It is understood and agreed that the benefits of the Collateral and
the Obligations Guarantee to any Secured Party are made available on an express
condition that, and is subject to, such Secured Party not asserting that it is
not bound by the appointments and other agreements expressed herein to be made,
or deemed herein to be made, by such Secured Party.

 

152



--------------------------------------------------------------------------------

9.9. Withholding Taxes. To the extent required by any applicable law, the
Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding Tax. If the IRS or any other
Governmental Authority asserts a claim that the Administrative Agent did not
properly withhold Tax from amounts paid to or for the account of any Lender
because the appropriate form was not delivered or was not properly executed or
because such Lender failed to notify the Administrative Agent of a change in
circumstance which rendered the exemption from, or reduction of, withholding Tax
ineffective or for any other reason, or if the Administrative Agent reasonably
determines that a payment was made to a Lender pursuant to this Agreement
without deduction of applicable withholding Tax from such payment, such Lender
shall indemnify the Administrative Agent fully for all amounts paid, directly or
indirectly, by the Administrative Agent as Tax or otherwise, including any
penalties or interest and together with all expenses (including legal expenses,
allocated internal costs and out-of-pocket expenses) incurred.

9.10. Administrative Agent May File Bankruptcy Disclosure and Proofs of Claim.
In case of the pendency of any proceeding under any Debtor Relief Laws with
respect to any Credit Party, the Administrative Agent (irrespective of whether
the principal of any Loan shall then be due and payable as herein expressed or
by declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered (but
not obligated) by intervention in such proceeding or otherwise:

(a) to file a verified statement pursuant to rule 2019 of the Federal Rules of
Bankruptcy Procedure that, in its sole opinion, complies with such rule’s
disclosure requirements for entities representing more than one creditor;

(b) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders, the Administrative Agent,
the Collateral Agent and any other Secured Party (including any claim under
Sections 2.8, 2.10, 2.16, 2.18, 2.19, 2.20, 10.2 and 10.3) allowed in such
judicial proceeding; and

(c) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender and each other Secured Party to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders or the other Secured Parties, to
pay to the Administrative Agent any amount due to the Administrative Agent, in
such capacity or in its capacity as the Collateral Agent, or to its Related
Parties under the Credit Documents (including under Sections 10.2 and 10.3). To
the extent that the payment of any such amounts due to the Administrative Agent,
in such capacity or in its capacity as the Collateral Agent, or to its Related
Parties out of the estate in any such proceeding shall be denied for any reason,
payment of the same shall be secured by a Lien on, and shall be paid out of, any
and all distributions, dividends, money, securities and other property that the
Lenders or other Secured Parties may be entitled to receive in such proceeding,
whether in liquidation or under any plan of

 

153



--------------------------------------------------------------------------------

reorganization or arrangement or otherwise. Nothing contained herein shall be
deemed to authorize the Administrative Agent to authorize or consent to or
accept or adopt on behalf of any Lender any plan of reorganization, arrangement,
adjustment or composition affecting the Obligations or the rights of any Lender,
or to vote in respect of the claim of any Lender in any such proceeding.

SECTION 10. MISCELLANEOUS

10.1. Notices. (a) Notices Generally. Any notice or other communication
hereunder given to any Credit Party, the Administrative Agent, the Collateral
Agent or any Lender shall be given to such Person at its address as set forth on
Schedule 10.1 or, in the case of any Lender, at such address as shall have been
provided by such Lender to the Administrative Agent in writing. Except in the
case of notices and other communications expressly permitted to be given by
telephone and as otherwise provided in Section 10.1(b), each notice or other
communication hereunder shall be in writing and shall be delivered in person or
sent by facsimile (except for any notices or other communications given to the
Administrative Agent or the Collateral Agent), courier service or certified or
registered United States mail and shall be deemed to have been given when
delivered in person or by courier service and signed for against receipt
thereof, when sent by facsimile as shown on the transmission report therefor
(or, if not sent during normal business hours for the recipient, at the opening
of business on the next Business Day for the recipient) or upon receipt if sent
by United States mail; provided that no notice or other communication given to
the Administrative Agent shall be effective until received by it; and provided
further that any such notice or other communication shall, at the request of the
Administrative Agent, be provided to any sub-agent appointed pursuant to
Section 9.3(c) from time to time. Any party hereto may change its address
(including its fax or telephone number) for notices and other communications
hereunder by notice to each of the Administrative Agent and the Borrower.

(b) Electronic Communications.

(i) Notices and other communications to any Lender hereunder may be delivered or
furnished by electronic communication (including e-mail and Internet or intranet
websites, including the Platform) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices to
any Lender pursuant to Section 2 if such Lender has notified the Administrative
Agent that it is incapable of receiving notices under such Section by electronic
communication. Each of the Administrative Agent, the Collateral Agent and the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications or rescinded by such Person by
notice to each other such Person. Unless the Administrative Agent otherwise
prescribes, (A) notices and other communications sent to an e-mail address shall
be deemed received upon the sender’s receipt of an acknowledgment from the
intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgment); provided that if such
notice or other communication is not sent during the normal business hours of
the recipient,

 

154



--------------------------------------------------------------------------------

such notice or communication shall be deemed to have been sent at the opening of
business on the next Business Day for the recipient; and (B) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (A) of notification that such notice or
communication is available and identifying the website address therefor.

(ii) Each Credit Party understands that the distribution of materials through an
electronic medium is not necessarily secure and that there are confidentiality
and other risks associated with such distribution, and agrees and assumes the
risks associated with such electronic distribution, except to the extent caused
by the willful misconduct or gross negligence of the Administrative Agent, as
determined by a final, non-appealable judgment of a court of competent
jurisdiction.

(iii) The Platform and any Approved Electronic Communications are provided “as
is” and “as available”. None of the Agents or any of their Related Parties
warrants as to the accuracy, adequacy or completeness of the Approved Electronic
Communications or the Platform, and each of the Agents and their Related Parties
expressly disclaims liability for errors or omissions in the Platform and the
Approved Electronic Communications. No warranty of any kind, express, implied or
statutory, including any warranty of merchantability, fitness for a particular
purpose, non-infringement of third party rights or freedom from viruses or other
code defects, is made by any Agent or any of its Related Parties in connection
with the Platform or the Approved Electronic Communications.

(iv) Each Credit Party and each Lender agrees that the Administrative Agent may,
but shall not be obligated to, store any Approved Electronic Communications on
the Platform in accordance with the Administrative Agent’s customary document
retention procedures and policies.

(v) Any notice of Default or Event of Default may be provided by telephone if
confirmed promptly thereafter by delivery of written notice thereof.

(c) Private Side Information Contacts. Each Public Lender agrees to cause at
least one individual at or acting on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable law, including United States federal and state securities laws,
to make reference to information that is not made available through the “Public
Side Information” portion of the Platform and that may contain Private-Side
Information. In the event that any Public Lender has determined for itself not
to access any information disclosed through the Platform or otherwise, such
Public Lender acknowledges that (i) other Lenders may have availed themselves of
such information and (ii) neither any Credit Party nor any Agent has any
responsibility for such Public Lender’s decision to limit the scope of the
information it has obtained in connection with this Agreement and the other
Credit Documents.

 

155



--------------------------------------------------------------------------------

10.2. Expenses. The Borrower agrees to pay promptly (a) all the actual costs and
reasonable out-of-pocket expenses (including the reasonable fees, expenses and
other charges of counsel) incurred by any Agent, the Arranger or any of their
respective Affiliates in connection with the structuring, arrangement and
syndication of the credit facilities provided for herein and any credit or
similar facility refinancing, extending or replacing, in whole or in part, the
credit facilities provided herein, including the preparation, execution,
delivery and administration of this Agreement, the other Credit Documents or any
amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated thereby shall be consummated) or
any other document or matter requested by the Borrower, (b) all the actual costs
and reasonable out-of-pocket expenses of creating, perfecting, recording,
maintaining and preserving Liens in favor of the Collateral Agent for the
benefit of the Secured Parties, including filing and recording fees, expenses
and taxes, stamp or documentary taxes, search fees, title insurance premiums and
reasonable fees, expenses and other charges of counsel to the Collateral Agent
and of counsel providing any opinions that the Administrative Agent or the
Collateral Agent may reasonably request in respect of the Collateral or the
Liens created pursuant to the Collateral Documents, (c) all the actual costs and
reasonable fees, expenses and other charges of any auditors, accountants,
consultants or appraisers, (d) all the actual costs and reasonable expenses
(including the reasonable fees, expenses and other charges of any appraisers,
consultants, advisors and agents employed or retained by the Collateral Agent
and its counsel) in connection with the custody or preservation of any of the
Collateral or any insurance process, and (e) after the occurrence and during the
continuance of a Default or an Event of Default, all costs and expenses,
including reasonable fees, expenses and other charges of counsel and costs of
settlement, incurred by any Agent, Arranger or Lender in enforcing any
Obligations of or in collecting any payments due from any Credit Party hereunder
or under the other Credit Documents by reason of such Default or Event of
Default (including in connection with the sale, lease or license of, collection
from, or other realization upon any of the Collateral or the enforcement of any
Obligations Guarantee) or in connection with any refinancing or restructuring of
the credit arrangements provided hereunder in the nature of a “work-out” or
pursuant to any insolvency or bankruptcy cases or proceedings; provided that, in
the case of clauses (a), (b), (c) and (d) above, expenses with respect to
counsel shall be limited to one firm of primary counsel and one firm of local
counsel in each applicable jurisdiction for all Persons entitled to
reimbursement under this Section 10.2 (and, if any such Person shall have
advised the Borrower that there is an actual or perceived conflict of interest,
one additional firm of primary counsel and one additional firm of local counsel
in each applicable jurisdiction for each group of affected Persons that are
similarly situated). All amounts due under this Section 10.2 shall be payable
within 30 days after written demand therefor.

10.3. Indemnity. (a) In addition to the payment of expenses pursuant to
Section 10.2, whether or not the transactions contemplated hereby shall be
consummated, each Credit Party agrees to defend (subject to the applicable
Indemnitee’s selection of counsel), indemnify, pay and hold harmless, each Agent
(and each sub-agent thereof), the Arranger and each Lender and each of their
respective Related Parties (each, an “Indemnitee”), from and against any and all
Indemnified Liabilities. THE FOREGOING INDEMNIFICATION SHALL APPLY WHETHER OR
NOT SUCH INDEMNIFIED LIABILITIES ARE IN ANY WAY OR TO ANY EXTENT OWED, IN WHOLE
OR IN PART, UNDER ANY CLAIM OR THEORY

 

156



--------------------------------------------------------------------------------

OF STRICT LIABILITY, OR ARE CAUSED, IN WHOLE OR IN PART, BY ANY NEGLIGENT ACT OR
OMISSION OF ANY KIND BY ANY INDEMNITEE; provided that no Credit Party shall have
any obligation to any Indemnitee hereunder with respect to any Indemnified
Liabilities to the extent such Indemnified Liabilities (i) have been found by a
final, non-appealable judgment of a court of competent jurisdiction to have
resulted from (A) the gross negligence, bad faith or willful misconduct of such
Indemnitee or its Related Parties or (B) a material breach of the express
obligations of such Indemnitee or its Related Parties under the Credit Documents
or (ii) arise out of or in connection with any action, claim or proceeding not
involving any Credit Party or the equityholders or Affiliates of any Credit
Party (or the Related Parties of any Credit Party) that is brought by an
Indemnitee against another Indemnitee (other than against any Agent or the
Arranger (or any holder of any other title or role) in its capacity as such). To
the extent that the undertakings to defend, indemnify, pay and hold harmless set
forth in this Section 10.3 may be unenforceable in whole or in part because they
are violative of any law or public policy, the applicable Credit Party shall
contribute the maximum portion that it is permitted to pay and satisfy under
applicable law to the payment and satisfaction of all Indemnified Liabilities
incurred by the Indemnitees or any of them.

(b) To the extent permitted by applicable law, (i) no Credit Party shall assert,
and each Credit Party hereby waives, any claim against any Agent, the Arranger,
any Lender or any Related Party of any of the foregoing and (ii) no Indemnitee
shall assert, and each Indemnitee hereby waives, any claim against any Credit
Party or any Related Party of any Credit Party, in each case, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) (whether or not the claim therefor is based on
contract, tort or any duty imposed by any applicable legal requirement) arising
out of, in connection with, as a result of, or in any way related to this
Agreement or any other Credit Document or any agreement or instrument
contemplated hereby or thereby or referred to herein or therein, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof or any act or omission or event occurring in connection therewith, and
each Indemnitee and each Credit Party hereby waives, releases and agrees not to
sue upon any such claim or any such damages, whether or not accrued and whether
or not known or suspected to exist in its favor; provided that nothing in this
Section 10.3(b) shall diminish obligations of the Credit Parties under
Section 10.2 or 10.3(a).

(c) Each Credit Party agrees that none of any Agent, the Arranger or any Lender
or any Related Party of any of the foregoing will have any liability to any
Credit Party or any Person asserting claims on behalf of or in right of any
Credit Party or any other Person in connection with or as a result of this
Agreement or any other Credit Document or any agreement or instrument
contemplated hereby or thereby or referred to herein or therein, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof or any act or omission or event occurring in connection therewith except
(but subject to Section 10.3(b)), in the case of any Credit Party, to the extent
that any losses, claims, damages, liabilities or expenses have been found by a
final, non-appealable judgment of a court of competent jurisdiction to have
resulted from the gross negligence, bad faith or willful misconduct of such
Agent, the Arranger, or such Lender in performing its express obligations under
this Agreement or any other Credit Document.

 

157



--------------------------------------------------------------------------------

10.4. Set-Off. In addition to any rights now or hereafter granted under
applicable law and not by way of limitation of any such rights, upon the
occurrence and during the continuance of any Event of Default each Lender is
hereby authorized by each Credit Party at any time or from time to time, without
notice to any Credit Party, any such notice being hereby expressly waived, to
set off and to appropriate and to apply any and all deposits (general or
special, including Indebtedness evidenced by certificates of deposit, whether
matured or unmatured, but not including trust accounts) and any other
Indebtedness at any time held or owing by such Lender to or for the credit or
the account of any Credit Party against and on account of the obligations and
liabilities of any Credit Party to such Lender hereunder and under the other
Credit Documents, including all claims of any nature or description arising out
of or connected hereto or thereto, irrespective of whether or not (a) such
Lender shall have made any demand hereunder or (b) the principal of or the
interest on the Loans or any other amounts due hereunder shall have become due
and payable and although such obligations and liabilities, or any of them, may
be contingent or unmatured. Each Lender agrees to notify the Administrative
Agent promptly after any such setoff and application; provided that the failure
to give such notice shall not affect the validity of such setoff and
application.

10.5. Amendments and Waivers. (a) Requisite Lenders’ Consent. None of this
Agreement, any other Credit Document or any provision hereof or thereof may be
waived, amended or modified, and no consent to any departure by any Credit Party
therefrom may be made, except, subject to the additional requirements of
Sections 10.5(b) and 10.5(c) and as otherwise provided in Sections 10.5(d) and
10.5(e), in the case of this Agreement, pursuant to an agreement or agreements
in writing entered into by the Borrower and the Requisite Lenders and, in the
case of any other Credit Document, pursuant to an agreement or agreements in
writing entered into by the Administrative Agent or the Collateral Agent, as
applicable, and the Credit Party or Credit Parties that are parties thereto, in
each case with the consent of the Requisite Lenders.

(b) Affected Lenders’ Consent. In addition to any consent required pursuant to
Section 10.5(a), without the written consent of each Lender that would be
directly affected thereby, no waiver, amendment or other modification of this
Agreement or any other Credit Document, or any consent to any departure by any
Credit Party therefrom, shall be effective if the effect thereof would be to:

(i) increase any Commitment or postpone the scheduled expiration date of any
Commitment (it being understood that no waiver, amendment or other modification
of any condition precedent, covenant, Default or Event of Default shall
constitute an increase in any Commitment of any Lender);

(ii) extend the scheduled final maturity date of any Loan;

(iii) waive, reduce or postpone any scheduled amortization payment (but not any
voluntary or mandatory prepayment) of any Loan;

(iv) reduce the rate of interest on any Loan (other than any waiver of any
increase in the interest rate applicable to any Loan pursuant to Section 2.10)
or any fee (including any prepayment fee) payable hereunder, or waive or
postpone the time for payment of any such interest or fee (including any
prepayment fee);

 

158



--------------------------------------------------------------------------------

(v) reduce the principal amount of any Loan;

(vi) waive, amend or otherwise modify any provision of this Section 10.5(b),
Section 10.5(c) or any other provision of this Agreement or any other Credit
Document that expressly provides that the consent of all Lenders is required to
waive, amend or otherwise modify any rights thereunder or to make any
determination or grant any consent thereunder (including such provision set
forth in Section 10.6(a));

(vii) amend the definition of the term “Requisite Lenders” or the term “Pro Rata
Share”; provided that additional extensions of credit made pursuant to Sections
2.24, 2.25 and 2.26 shall be included, and with the consent of the Requisite
Lenders other additional extensions of credit pursuant hereto may be included,
in the determination of “Requisite Lenders” or “Pro Rata Share” on substantially
the same basis as the Commitments and Loans are included on the Closing Date; or

(viii) release all or substantially all the Collateral from the Liens of the
Collateral Documents, or all or substantially all the Guarantors from the
Obligations Guarantee (or limit liability of all or substantially all the
Guarantors in respect of the Obligations Guarantee), in each case except as
expressly provided in the Credit Documents and except in connection with a
“credit bid” undertaken by the Collateral Agent at the direction of the
Requisite Lenders pursuant to section 363(k), section 1129(b)(2)(a)(ii) or any
other section of the Bankruptcy Code or any other sale or other disposition of
assets in connection with an enforcement action with respect to the Collateral
permitted pursuant to the Credit Documents (in which case only the consent of
the Requisite Lenders will be required for such release) (it being understood
that (A) an amendment or other modification of the type of obligations secured
by the Collateral Documents or Guaranteed hereunder or thereunder shall not be
deemed to be a release of the Collateral from the Liens of the Collateral
Documents or a release or limitation of the Obligations Guarantee and (B) an
amendment or other modification of Section 6.8 shall only require the consent of
the Requisite Lenders);

provided that, for the avoidance of doubt, all Lenders shall be deemed directly
affected by any waiver, amendment or other modification, or any consent,
described in the preceding clauses (vi), (vii) and (viii).

 

159



--------------------------------------------------------------------------------

(c) Additional Agent Consents. No waiver, amendment or other modification of
this Agreement or any other Credit Document, or any consent to any departure by
any Credit Party therefrom, shall waive, amend or otherwise modify the rights or
obligations of any Agent without the prior written consent of such Agent.

(d) Class Amendments. Notwithstanding anything to the contrary in
Section 10.5(a), any waiver, amendment or modification of this Agreement or any
other Credit Document, or any consent to any departure by any Credit Party
therefrom, that by its terms affects the rights or duties under this Agreement
of the Lenders of one or more Classes (but not Lenders of any other Class), may
be effected by an agreement or agreements in writing entered into by the
Borrower and the requisite number or percentage in interest of each affected
Class of Lenders that would be required to consent thereto under this
Section 10.5 if such Class of Lenders were the only Class of Lenders hereunder
at the time.

(e) Certain Permitted Amendments. Notwithstanding anything herein or in any
other Credit Document to the contrary:

(i) any provision of this Agreement or any other Credit Document may be amended
by an agreement in writing entered into by the Borrower and the Administrative
Agent (i) to cure any obvious error or any ambiguity, omission, defect or
inconsistency of a technical nature or (ii) to better implement the intentions
of this Agreement, so long as (A) such amendment does not adversely affect the
rights of any Lender or (B) the Lenders shall have received at least five
Business Days’ prior written notice thereof and the Administrative Agent shall
not have received, within five Business Days of the date of such notice to the
Lenders, a written notice from the Requisite Lenders stating that the Requisite
Lenders object to such amendment;

(ii) in connection with any transaction permitted by Section 2.24, 2.25 or 2.26,
this Agreement and the other Credit Documents may be amended as contemplated by
Sections 2.24, 2.25 and 2.26, including to add any covenant applicable to the
Borrower and/or the Restricted Subsidiaries (including any Previously Absent
Financial Maintenance Covenant) or any other provisions for the benefit of the
Lenders;

(iii) in connection with the incurrence of any Permitted Credit Agreement
Refinancing Indebtedness or Permitted Incremental Equivalent Indebtedness, this
Agreement and the other Credit Documents may be amended by an agreement in
writing entered into by the Borrower and the Administrative Agent to add any
covenant applicable to the Borrower and/or the Restricted Subsidiaries
(including any Previously Absent Financial Maintenance Covenant) or any other
provisions for the benefit of the Lenders;

(iv) the Administrative Agent and the Collateral Agent may, without the consent
of any Secured Party, (i) consent to a departure by any Credit Party from any
covenant of such Credit Party set forth in this Agreement or any Collateral
Document to the extent such departure is consistent with the authority of the
Collateral Agent set forth in the definition of the term “Collateral and
Guarantee Requirement” or (ii) waive, amend or modify any provision in any
Collateral Document, or consent to a departure by any

 

160



--------------------------------------------------------------------------------

Credit Party therefrom, to the extent the Administrative Agent or the Collateral
Agent determines that such waiver, amendment, modification or consent is
necessary in order to eliminate any conflict between such provision and the
terms of this Agreement; and

(v) this Agreement and the other Credit Documents may be amended in the manner
provided in Sections 6.14 and 10.24.

Each Lender hereby expressly authorizes the Administrative Agent and/or the
Collateral Agent to enter into any waiver, amendment or other modification of
this Agreement and the other Credit Documents contemplated by this
Section 10.5(e).

(f) Requisite Execution of Amendments, Etc. With the concurrence of any Lender,
the Administrative Agent may, but shall have no obligation to, execute waivers,
amendments, modifications or consents on behalf of such Lender. Any waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which it is given. No notice to or demand on any Credit Party in any
case shall entitle any Credit Party to any other or further notice or demand in
similar or other circumstances. Any amendment, modification, waiver or consent
effected in accordance with this Section 10.5 shall be binding upon each Person
that is at the time thereof a Lender and each Person that subsequently becomes a
Lender.

10.6. Successors and Assigns; Participations. (a) Generally. This Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby. No Credit Party’s rights or
obligations under the Credit Documents, and no interest therein, may be assigned
or delegated by any Credit Party (except, in the case of any Guarantor
Subsidiary, any assignment or delegation by operation of law as a result of any
merger or consolidation of such Guarantor Subsidiary permitted by Section 6.8)
without the prior written consent of the Administrative Agent and each Lender,
and any attempted assignment or delegation without such consent shall be null
and void. Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, the participants referred to in
Section 10.6(g) (to the extent provided in clause (iii) of such Section) and, to
the extent expressly contemplated hereby, Affiliates of any Agent or any Lender,
the other Indemnitees and other express third party beneficiaries hereof) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

(b) Register. The Borrower, the Administrative Agent, the Collateral Agent and
the Lenders shall deem and treat the Persons recorded as Lenders in the Register
as the holders and owners of the corresponding Commitments and Loans recorded
therein for all purposes hereof. No assignment or transfer of any Commitment or
Loan shall be effective unless and until recorded in the Register, and following
such recording, unless otherwise determined by the Administrative Agent (such
determination to be made in the sole discretion of the Administrative Agent,
which determination may be conditioned on the consent of the assigning Lender
and the assignee), shall be effective notwithstanding any defect in the
Assignment Agreement relating thereto. Each assignment and transfer shall be
recorded in the Register following receipt by the Administrative Agent of the
fully executed Assignment Agreement, together with the required forms and
certificates regarding tax matters and any fees payable in connection therewith,
in each case as provided in Section 10.6(d); provided that the Administrative
Agent shall not be

 

161



--------------------------------------------------------------------------------

required to accept such Assignment Agreement or so record the information
contained therein if the Administrative Agent reasonably believes that such
Assignment Agreement lacks any written consent required by this Section 10.6 or
is otherwise not in proper form, it being acknowledged that the Administrative
Agent shall have no duty or obligation (and shall incur no liability) with
respect to obtaining (or confirming the receipt) of any such written consent or
with respect to the form of (or any defect in) such Assignment Agreement, any
such duty and obligation being solely with the assigning Lender and the
assignee. Each assigning Lender and the assignee, by its execution and delivery
of an Assignment Agreement, shall be deemed to have represented to the
Administrative Agent that all written consents required by this Section 10.6
with respect thereto (other than the consent of the Administrative Agent) have
been obtained and that such Assignment Agreement is otherwise duly completed and
in proper form. The date of such recordation of an assignment and transfer is
referred to herein as the “Assignment Effective Date” with respect thereto. Any
request, authority or consent of any Person that, at the time of making such
request or giving such authority or consent, is recorded in the Register as a
Lender shall be conclusive and binding on any subsequent holder, assignee or
transferee of the corresponding Commitments or Loans.

(c) Right to Assign. Each Lender shall have the right at any time to sell,
assign or transfer all or a portion of its rights and obligations under this
Agreement, including all or a portion of its Commitment or Loans or other
Obligations owing to it to:

(i) any Eligible Assignee of the type referred to in clause (a) of the
definition of the term “Eligible Assignee” upon the giving of notice to the
Borrower and the Administrative Agent; or

(ii) any Eligible Assignee of the type referred to in clause (b) of the
definition of the term “Eligible Assignee” upon (A) the giving of notice to the
Borrower and the Administrative Agent and (B) except in the case of assignments
made by or to Goldman Sachs during the primary syndication of the credit
facility established hereunder on the Closing Date, receipt of prior written
consent (each such consent not to be unreasonably withheld or delayed) of
(1) the Borrower, provided that the consent of the Borrower to any assignment
(x) shall not be required if an Event of Default under Section 8.1(a), 8.1(f) or
8.1(g) shall have occurred and is continuing and (y) shall be deemed to have
been granted unless the Borrower shall have objected thereto by written notice
to the Administrative Agent within 10 Business Days after having received notice
thereof and (2) the Administrative Agent;

provided that:

(A) in the case of any such assignment or transfer (other than to any Eligible
Assignee meeting the requirements of clause (i) above), the amount of the
Commitment or Loans of the assigning Lender subject thereto shall not be less
than $1,000,000 (with concurrent assignments to Eligible Assignees that are
Affiliates or Related Funds thereof to be aggregated for purposes of the
foregoing minimum assignment amount requirements) or such lesser amount as shall
be agreed to by the Borrower and the Administrative Agent or as shall constitute
the aggregate amount of the Commitments or Loans of the applicable Class of the
assigning Lender; and

(B) each partial assignment or transfer shall be of a uniform, and not varying,
percentage of all rights and obligations of the assigning Lender hereunder;
provided that a Lender may assign or transfer all or a portion of its Commitment
or of the Loans owing to it of any Class without assigning or transferring any
portion of its Commitment or of the Loans owing to it, as the case may be, of
any other Class.

 

162



--------------------------------------------------------------------------------

(d) Mechanics. Assignments and transfers of Loans and Commitments by Lenders
shall be effected by the execution and delivery to the Administrative Agent of
an Assignment Agreement. In connection with all assignments, there shall be
delivered to the Administrative Agent such forms, certificates or other
evidence, if any, with respect to United States federal income tax withholding
matters as the assignee thereunder may be required to deliver pursuant to
Section 2.20(c), together with payment to the Administrative Agent of a
registration and processing fee of $3,500 (except that no such registration and
processing fee shall be payable (i) in connection with an assignment by or to
Goldman Sachs during the primary syndication of any credit facilities
established hereunder or (ii) in the case of an assignee that is already a
Lender or is an Affiliate or Related Fund of a Lender or a Person under common
management with a Lender).

(e) Representations and Warranties of Assignee. Each Lender, upon execution and
delivery hereof (or of any Incremental Facility Agreement or Refinancing
Facility Agreement) or upon succeeding to an interest in the Commitments and
Loans, as the case may be, represents and warrants as of the Closing Date (or,
in the case of any Incremental Facility Agreement or Refinancing Facility
Agreement, as of the date of the effectiveness thereof) or as of the applicable
Assignment Effective Date, as applicable, that (i) it is an Eligible Assignee,
(ii) it has experience and expertise in the making of or investing in
commitments or loans such as the applicable Commitments or Loans, as the case
may be, (iii) it will make or invest in, as the case may be, its Commitments or
Loans for its own account in the ordinary course and without a view to
distribution of such Commitments or Loans within the meaning of the Securities
Act or the Exchange Act or other United States federal securities laws (it being
understood that, subject to the provisions of this Section 10.6, the disposition
of such Commitments or Loans or any interests therein shall at all times remain
within its exclusive control) and (iv) it will not provide any information
obtained by it in its capacity as a Lender to the Borrower or any Affiliate of
the Borrower. It is understood and agreed that the Administrative Agent and each
assignor Lender shall be entitled to rely, and shall incur no liability for
relying, upon the representations and warranties of an assignee set forth in
this Section 10.6(e) and in the applicable Assignment Agreement.

(f) Effect of Assignment. Subject to the terms and conditions of this
Section 10.6, as of the Assignment Effective Date with respect to any assignment
and transfer of any Commitment or Loan, (i) the assignee thereunder shall have
the rights and obligations of a “Lender” hereunder to the extent of its interest
in such Commitment or Loan as reflected in the Register and shall thereafter be
a party hereto and a “Lender” for all purposes hereof, (ii) the assigning Lender
thereunder shall, to the extent that rights and obligations hereunder have been

 

163



--------------------------------------------------------------------------------

assigned and transferred to the assignee, relinquish its rights (other than any
rights that survive the termination hereof under Section 10.8) and be released
from its obligations hereunder (and, in the case of an assignment covering all
the remaining rights and obligations of an assigning Lender hereunder, such
Lender shall cease to be a party hereto as a “Lender” (but not, if applicable,
in any other capacity hereunder) on such Assignment Effective Date, provided
that such assigning Lender shall continue to be entitled to the benefit of all
rights that survive the termination hereof under Section 10.8, and provided
further that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from such Lender’s having
been a Defaulting Lender, and (iii) the assigning Lender shall, upon the
effectiveness thereof or as promptly thereafter as practicable, surrender its
applicable Notes (if any) to the Administrative Agent for cancellation, and
thereupon the Borrower shall issue and deliver new Notes, if so requested by the
assignee and/or assigning Lender, to such assignee and/or to such assigning
Lender, with appropriate insertions, to reflect the new Commitments and/or
outstanding Loans of the assignee and/or the assigning Lender.

(g) Participations.

(i) Each Lender shall have the right at any time to sell one or more
participations to any Eligible Assignee (provided that, for purposes of this
Section 10.6(g), any Person that is a Disqualified Institution solely on account
of having been (or having an Affiliate thereof having been) identified as such
by name by the Borrower shall be a Disqualified Institution only if a list of
Disqualified Institutions including the name of such Person has been made
available to all Lenders by the Borrower or the Administrative Agent) in all or
any part of its Commitments or Loans or in any other Obligation; provided that
(A) such Lender’s obligations under this Agreement shall remain unchanged,
(B) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (C) the Credit Parties, the
Administrative Agent, the Collateral Agent and the other Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Each Lender that sells a
participation pursuant to this Section 10.6(g) shall, acting solely for United
States federal income tax purposes as a non-fiduciary agent of the Borrower,
maintain a register on which it records the name and address of each participant
to which it has sold a participation and the principal amounts (and stated
interest) of each such participant’s interest in the Loans or other rights and
obligations of such Lender under this Agreement (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register to any Person (including the identity of any
participant or any information relating to a participant’s interest in any
Commitments, Loans or other rights and obligations under any Credit Document),
except to the extent that such disclosure is necessary to establish that such
Commitment, Loan or other right or obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations or as required
pursuant to other applicable law. The entries in the Participant Register shall
be conclusive absent manifest error, and such Lender shall treat

 

164



--------------------------------------------------------------------------------

each Person whose name is recorded in the Participant Register as the owner of
such participation for all purposes under this Agreement, notwithstanding any
notice to the contrary. For the avoidance of doubt, the Administrative Agent (in
its capacity as Administrative Agent) shall have no responsibility for
maintaining a Participant Register.

(ii) The holder of any such participation, other than an Affiliate of the Lender
granting such participation, shall not be entitled to require such Lender to
take or omit to take any action hereunder, except that any participation
agreement may provide that the participant’s consent must be obtained with
respect to the consent of such Lender to any waiver, amendment, modification or
consent that is described in Section 10.5(b) that affects such participant or
requires the approval of all the Lenders.

(iii) The Credit Parties agree that each participant shall be entitled to the
benefits of Sections 2.18(c), 2.19 and 2.20 (subject to the requirements and
limitations therein, including the requirements under Section 2.20(f) (it being
understood that the documentation required under Section 2.20(f) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 10.6(c);
provided that such participant (x) agrees to be subject to the provisions of
Sections 2.21 and 2.23 as if it were an assignee under Section 10.6(c) and
(y) such participant shall not be entitled to receive any greater payment under
Section 2.19 or 2.20 with respect to any participation than the applicable
Lender would have been entitled to receive with respect to such participation
sold to such participant, except to the extent such entitlement to receive a
greater payment results from a Change in Law that occurs after the participant
acquired the applicable participation. To the extent permitted by law, each
participant also shall be entitled to the benefits of Section 10.4 as though it
were a Lender, provided that such participant agrees to be subject to
Section 2.17 as though it were a Lender.

(h) Certain Other Assignments and Participations. In addition to any other
assignment or participation permitted pursuant to this Section 10.6, any Lender
may assign, pledge and/or grant a security interest in all or any portion of its
Loans or the other Obligations owed to such Lender, and its Notes, if any, to
secure obligations of such Lender, including to any Federal Reserve Bank as
collateral security pursuant to Regulation A of the Board of Governors and any
operating circular issued by any Federal Reserve Bank; provided that no Lender,
as between the Borrower and such Lender, shall be relieved of any of its
obligations hereunder as a result of any such assignment and pledge; and
provided further that in no event shall the applicable Federal Reserve Bank,
pledgee or trustee be considered to be a “Lender” or be entitled to require the
assigning Lender to take or omit to take any action hereunder.

 

165



--------------------------------------------------------------------------------

(i) Loan Repurchases. Notwithstanding anything to the contrary contained in this
Section 10.6 or any other provision of this Agreement, the Borrower may
repurchase outstanding Loans, and each Lender shall have the right at any time
to sell, assign or transfer all or a portion of its Loans to the Borrower, on
the following basis:

(A) Loan Repurchase Auctions. The Borrower may conduct one or more modified
Dutch auctions (each, an “Auction”) to repurchase all or any portion of the
Loans of any Class, provided that (1) the Borrower delivers a notice of such
Auction to the Auction Manager and the Administrative Agent (for distribution to
the Lenders of such Class) no later than 1:00 p.m. (New York City time) at least
five Business Days in advance of a proposed commencement date of such Auction,
which notice shall specify (x) the dates on which such Auction will commence and
conclude, (y) the maximum principal amount of Loans and the Class thereof that
the Borrower desires to repurchase in such Auction and (z) the range of
discounts to par at which the Borrower would be willing to repurchase such
Loans, (2) the maximum dollar amount of such Auction shall be no less than an
aggregate $10,000,000 or an integral multiple of $1,000,000 in excess thereof,
(3) such Auction shall be open for at least two Business Days after the date of
the commencement thereof, (4) such Auction shall be open for participation by
all the Lenders of such Class on a ratable basis, (5) a Lender of such Class
that elects to participate in such Auction will be permitted to tender for
repurchase all or a portion of such Lender’s Loans of such Class, (6) each
repurchase of Loans of any Class shall be of a uniform, and not varying,
percentage of all rights of the assigning Lender hereunder with respect thereto
(and shall be allocated among the Loans of such Class of such Lender in a manner
that would result in such Lender’s remaining Loans of such Class being included
in each Borrowing in accordance with its applicable Pro Rata Share thereof),
(7) at the time of the commencement and conclusion of such Auction, no Default
or Event of Default shall have occurred and be continuing, (8) the Borrower
shall not use the proceeds of any Permitted Revolving Indebtedness to make such
repurchase and (9) such Auction shall be conducted pursuant to such procedures
as the Auction Manager may establish, so long as such procedures are consistent
with this Section 10.6(i) and are reasonably acceptable to the Administrative
Agent and the Borrower. In connection with any Auction, the Auction Manager and
the Administrative Agent may request one or more certificates of an Authorized
Officer of the Borrower as to the satisfaction of the conditions set forth in
clauses (7) and (8) above and in Section 10.6(i)(B).

(B) Representation as to Non-Public Information. With respect to all Auctions
commenced by the Borrower pursuant to this Section 10.6(i), the Borrower shall
either (1) represent that, as of the date of commencement of such Auction and
the date of the conclusion thereof, the Borrower is not in possession of any
information regarding the Borrower and the Subsidiaries, their respective
assets, the ability of any Credit Party to perform its Obligations or any other
matter, in each case, that (x) could reasonably be expected to be material to a
decision by any Lender to participate in such Auction or to sell, assign and
transfer its Loans pursuant thereto and (y) has not been previously disclosed in

 

166



--------------------------------------------------------------------------------

writing to the Administrative Agent and the Lenders (other than, as to any
Lender, due solely to such Lender’s election not to receive any Private-Side
Information) or (2) make a statement that the representation in clause (1) above
cannot be made by the Borrower.

(C) Concerning the Repurchased Loans. Repurchases by the Borrower of Loans
pursuant to this Section 10.6(i) shall not constitute voluntary prepayments for
purposes of Section 2.12 or 2.14. The aggregate principal amount of the Loans of
any Class repurchased by the Borrower pursuant to this Section 10.6(i) shall be
applied to reduce the subsequent Installments to be paid pursuant to
Section 2.12 with respect to Loans of such Class in an inverse order of
maturity. Upon the repurchase by the Borrower pursuant to this Section 10.6(i)
of any Loans, such Loans shall, without further action by any Person, be deemed
cancelled and no longer outstanding (and may not be resold by the Borrower) for
all purposes of this Agreement and the other Credit Documents, including with
respect to (1) the making of, or the application of, any payments to the Lenders
under this Agreement or any other Credit Document, (2) the making of any
request, demand, authorization, direction, notice, consent or waiver under this
Agreement or any other Credit Document or (3) the determination of Requisite
Lenders, or for any similar or related purpose, under this Agreement or any
other Credit Document. The Administrative Agent is authorized to make
appropriate entries in the Register to reflect any cancelation of the Loans
repurchased and cancelled pursuant to this Section 10.6(i). Any payment made by
the Borrower in connection with a repurchase permitted by this Section 10.6(i)
shall not be subject to the provisions of Section 2.16, 2.17 or 2.18(c). Failure
by the Borrower to make any payment to a Lender required to be made in
consideration of a repurchase of Loans permitted by this Section 10.6(i) shall
not constitute a Default or an Event of Default under Section 8.1(a). Each
Lender shall, to the extent that its Loans shall have been repurchased and
assigned to the Borrower pursuant to this Section 10.6(i), relinquish its rights
in respect thereof. Except as otherwise set forth in this Section 10.6(i), the
provisions of Section 10.6 shall not apply to any repurchase of Loans pursuant
to this Section 10.6(i).

10.7. Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or would otherwise be within the limitations of, another covenant shall not
avoid the occurrence of a Default or an Event of Default if such action is taken
or condition exists.

10.8. Survival of Representations, Warranties and Agreements. All covenants,
agreements, representations and warranties made by the Credit Parties in the
Credit Documents and in the certificates or other documents delivered in
connection with or pursuant to this Agreement or any other Credit Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Credit Documents and the making of any
Loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that any Agent, the Arranger or any Lender may have
had notice or knowledge of any Default or Event of Default or incorrect
representation or warranty at the time

 

167



--------------------------------------------------------------------------------

any Credit Document is executed and delivered or any credit is extended
hereunder, and shall continue in full force and effect as long as the principal
of or any accrued interest on any Loan or any fee or any other amount payable
under this Agreement is outstanding and unpaid and so long as the Commitments
have not expired or terminated. The provisions of Sections 2.18(c), 2.19, 2.20,
9, 10.2, 10.3 and 10.4 shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans or the termination of this Agreement or any provision
hereof.

10.9. No Waiver; Remedies Cumulative. No failure or delay on the part of any
Agent, the Arranger or Lender in the exercise of any power, right or privilege
hereunder or under any other Credit Document shall impair such power, right or
privilege or be construed to be a waiver thereof or of any Default or Event of
Default or acquiescence therein, nor shall any single or partial exercise of any
such power, right or privilege, or any abandonment or discontinuance of steps to
enforce such power, right or privilege, preclude any other or further exercise
thereof or the exercise of any other power, right or privilege. The powers,
rights, privileges and remedies of the Agents, the Arranger or the Lenders
hereunder and under the other Credit Documents are cumulative and shall be in
addition to and independent of all powers, rights, privileges and remedies they
would otherwise have. Without limiting the generality of the foregoing, the
execution and delivery of this Agreement or the making of any Loan hereunder
shall not be construed as a waiver of any Default or Event of Default,
regardless of whether any Agent, the Arranger or any Lender may have had notice
or knowledge of such Default or Event of Default at the time.

10.10. Marshalling; Payments Set Aside. None of the Agents, the Arranger or the
Lenders shall be under any obligation to marshal any assets in favor of any
Credit Party or any other Person or against or in payment of any or all of the
Obligations. To the extent that any Credit Party makes a payment or payments to
any Agent, the Arranger or any Lender (or to the Administrative Agent or the
Collateral Agent, on behalf of any Agent, the Arranger or any Lender), or any
Agent, the Arranger or any Lender enforces any security interests or exercises
any right of setoff, and such payment or payments or the proceeds of such
enforcement or setoff or any part thereof are subsequently invalidated, declared
to be fraudulent or preferential, set aside and/or required to be repaid to a
trustee, receiver or any other party under any bankruptcy law, any other state
or federal law, common law or any equitable cause, then, to the extent of such
recovery, the obligation or part thereof originally intended to be satisfied,
and all Liens, rights and remedies therefor or related thereto, shall be revived
and continued in full force and effect as if such payment or payments had not
been made or such enforcement or setoff had not occurred.

10.11. Severability. In case any provision in or obligation hereunder or under
any other Credit Document shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

10.12. Independent Nature of Lenders’ Rights. Nothing contained herein or in any
other Credit Document, and no action taken by the Lenders pursuant hereto or
thereto, shall be deemed to constitute the Lenders as a partnership, an
association, a joint venture or any other kind of entity. The amounts payable at
any time hereunder to each Lender shall be a separate and independent debt, and
each Lender shall be entitled to protect and enforce its rights arising
hereunder and it shall not be necessary for any other Lender to be joined as an
additional party in any proceeding for such purpose.

 

168



--------------------------------------------------------------------------------

10.13. Headings. Section headings herein are included herein for convenience of
reference only and shall not constitute a part hereof for any other purpose or
be given any substantive effect.

10.14. APPLICABLE LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER (INCLUDING ANY CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW
ARISING OUT OF THE SUBJECT MATTER HEREOF AND ANY DETERMINATIONS WITH RESPECT TO
POST-JUDGMENT INTEREST) SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD
TO CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE APPLICATION OF
ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK.

10.15. CONSENT TO JURISDICTION. SUBJECT TO CLAUSE (E) BELOW, ALL JUDICIAL
PROCEEDINGS BROUGHT AGAINST ANY PARTY HERETO ARISING OUT OF OR RELATING HERETO
OR ANY OTHER CREDIT DOCUMENT, OR ANY OF THE OBLIGATIONS, SHALL BE BROUGHT IN ANY
FEDERAL COURT OF THE UNITED STATES OF AMERICA SITTING IN THE BOROUGH OF
MANHATTAN OR, IF THAT COURT DOES NOT HAVE SUBJECT MATTER JURISDICTION, IN ANY
STATE COURT LOCATED IN THE CITY AND COUNTY OF NEW YORK. BY EXECUTING AND
DELIVERING THIS AGREEMENT, EACH PARTY HERETO, FOR ITSELF AND IN CONNECTION WITH
ITS PROPERTIES, IRREVOCABLY (A) ACCEPTS GENERALLY AND UNCONDITIONALLY THE
EXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS (SUBJECT TO CLAUSE (E) BELOW);
(B) WAIVES ANY DEFENSE OF FORUM NON CONVENIENS; (C) AGREES THAT SERVICE OF ALL
PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT MAY BE MADE BY REGISTERED OR
CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO THE APPLICABLE PARTY AT ITS ADDRESS
PROVIDED IN ACCORDANCE WITH SECTION 10.1; (D) AGREES THAT SERVICE AS PROVIDED IN
CLAUSE (C) ABOVE IS SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER THE
APPLICABLE CREDIT PARTY IN ANY SUCH PROCEEDING IN ANY SUCH COURT, AND OTHERWISE
CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT; AND (E) AGREES THAT
THE AGENTS, THE ARRANGER, THE BORROWER AND THE LENDERS RETAIN THE RIGHT TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR, IN THE CASE OF THE AGENTS, THE
ARRANGER AND THE LENDERS, TO BRING PROCEEDINGS AGAINST ANY CREDIT PARTY IN THE
COURTS OF ANY OTHER JURISDICTION IN CONNECTION WITH THE EXERCISE OF ANY RIGHTS
UNDER ANY CREDIT DOCUMENT OR ANY EXERCISE OF REMEDIES IN RESPECT OF COLLATERAL
OR THE ENFORCEMENT OF ANY JUDGMENT, AND HEREBY SUBMITS TO THE JURISDICTION OF,
AND CONSENTS TO VENUE IN, ANY SUCH COURT.

 

169



--------------------------------------------------------------------------------

10.16. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY AGREES TO WAIVE
ITS RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING
HEREUNDER OR UNDER ANY OF THE OTHER CREDIT DOCUMENTS OR ANY DEALINGS BETWEEN
THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN TRANSACTION OR THE
LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED. THE SCOPE OF THIS WAIVER
IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN
ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION, INCLUDING
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND
STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL
INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED
ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH WILL CONTINUE TO
RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH PARTY HERETO FURTHER
WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL
AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY
NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN
WAIVER SPECIFICALLY REFERRING TO THIS SECTION 10.16 AND EXECUTED BY EACH OF THE
PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO OR ANY OF THE OTHER CREDIT
DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS MADE
HEREUNDER. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN
CONSENT TO A TRIAL BY THE COURT.

10.17. Confidentiality. Each of the Administrative Agent, the Collateral Agent
and the Lenders shall hold all Confidential Information (as defined below)
obtained by it in accordance with its customary procedures for handling
confidential information of such nature, it being understood and agreed by the
Borrower that, in any event, the Administrative Agent and the Collateral Agent
may disclose Confidential Information to the Lenders and that the Administrative
Agent, the Collateral Agent and each Lender may disclose Confidential
Information (a) to its Affiliates and to its and their respective Related
Parties, independent auditors and other advisors, experts or agents who need to
know such Confidential Information and have been advised of the confidential
nature of such information (and to other Persons authorized by it to organize,
present or disseminate such information in connection with disclosures otherwise
made in accordance with this Section 10.17), (b) to any potential or prospective
assignee, transferee or participant in connection with the contemplated
assignment, transfer or participation of any Loans or other Obligations or any
participations therein or to any direct or indirect contractual counterparties
(or the advisors thereto) to any swap or derivative transaction relating to the
Borrower, its Affiliates or its or their obligations (provided that such
assignees, transferees, participants, counterparties and advisors are advised of
and agree to be bound by either the provisions of this Section 10.17 or other
provisions at least as restrictive as this Section 10.17 or otherwise reasonably
acceptable to the Administrative Agent, the Collateral Agent or the applicable
Lender, as the case may be, and the Borrower, including pursuant to the
confidentiality terms set forth in the Confidential

 

170



--------------------------------------------------------------------------------

Information Memorandum or other marketing materials relating to the credit
facility governed by this Agreement), (c) to any rating agency, provided that,
prior to any disclosure, such rating agency shall undertake in writing to
preserve the confidentiality of any Confidential Information relating to the
Credit Parties received by it from the Administrative Agent, the Collateral
Agent or the applicable Lender, as the case may be, (d) to the CUSIP Service
Bureau or any similar agency in connection with the issuance and monitoring of
CUSIP numbers with respect to the Loans, (e) for purposes of establishing a “due
diligence” defense or in connection with the exercise of any remedies hereunder
or under any other Credit Document, (f) in customary “tombstone” or similar
advertisements, (g) pursuant to a subpoena or order issued by a court or by a
judicial, administrative or legislative body or commission, or otherwise as
required by applicable law or compulsory legal process (in which case the
Administrative Agent, the Collateral Agent or such Lender, as the case may be,
agrees to inform the Borrower promptly thereof to the extent not prohibited by
applicable law), (h) upon the request or demand of any Governmental Authority or
any regulatory or quasi-regulatory authority (including any self-regulatory
organization) purporting to have jurisdiction over the Administrative Agent, the
Collateral Agent or such Lender, as the case may be, or any of their respective
Affiliates, (i) received by it on a non-confidential basis from a source (other
than the Borrower or its Affiliates or Related Parties) not known by it to be
prohibited from disclosing such information to such persons by a legal,
contractual or fiduciary obligation, (j) to the extent that such information was
already in possession of the Administrative Agent, the Collateral Agent or such
Lender, as the case may be, or any of its Affiliates or is independently
developed by it or any of its Affiliates and (k) with the consent of the
Borrower. For purposes of the foregoing, “Confidential Information” means, with
respect to the Administrative Agent, the Collateral Agent or any Lender, any
non-public information regarding the business, assets, liabilities and
operations of the Borrower and the Subsidiaries obtained by the Administrative
Agent, the Collateral Agent or such Lender, as the case may be, under the terms
of this Agreement and identified as confidential by the Borrower. In addition,
the Administrative Agent, the Collateral Agent and each Lender may disclose the
existence of this Agreement and the information about this Agreement on a
confidential basis to market data collectors, similar services providers to the
lending industry, and service providers to the Administrative Agent, the
Collateral Agent and the Lenders in connection with the administration and
management of this Agreement and the other Credit Documents. It is agreed that,
notwithstanding the restrictions of any prior confidentiality agreement binding
on the Arranger or any Agent, such parties may disclose Information as provided
in this Section 10.17.

10.18. Usury Savings Clause. Notwithstanding any other provision herein, the
aggregate interest rate charged with respect to any of the Obligations,
including all charges or fees in connection therewith deemed in the nature of
interest under applicable law shall not exceed the Highest Lawful Rate. If the
rate of interest (determined without regard to the preceding sentence) under
this Agreement at any time exceeds the Highest Lawful Rate, the outstanding
amount of the Loans made hereunder shall bear interest at the Highest Lawful
Rate until the total amount of interest due hereunder equals the amount of
interest that would have been due hereunder if the stated rates of interest set
forth in this Agreement had at all times been in effect. In addition, if when
the Loans made hereunder are repaid in full the total interest due hereunder
(taking into account the increase provided for above) is less than the total
amount of interest that would have been due hereunder if the stated rates of
interest set forth in this Agreement had at all times been in effect, then to
the extent permitted by law, the Borrower shall pay to the Administrative Agent
an amount equal to the difference between the amount of interest paid and the
amount of interest that

 

171



--------------------------------------------------------------------------------

would have been paid if the Highest Lawful Rate had at all times been in effect.
Notwithstanding the foregoing, it is the intention of the Lenders and the
Borrower to conform strictly to any applicable usury laws. Accordingly, if any
Lender contracts for, charges, or receives any consideration that constitutes
interest in excess of the Highest Lawful Rate, then any such excess shall be
cancelled automatically and, if previously paid, shall at such Lender’s option
be applied to the outstanding amount of the Loans made hereunder or be refunded
to the Borrower.

10.19. Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or in electronic format (i.e., “pdf” or “tif” shall be
effective as delivery of a manually executed counterpart of this Agreement.

10.20. Effectiveness; Entire Agreement. Subject to Section 3, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and there shall have been delivered to the Administrative Agent
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. This Agreement and the other Credit Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof (but do not supersede any
provisions of any commitment letter, engagement letter or fee letter between or
among any Credit Parties and any Agent or the Arranger or any Affiliate of any
of the foregoing that by the terms of such documents are stated to survive the
effectiveness of this Agreement, all of which provisions shall remain in full
force and effect), and the Agents, the Arranger and their respective Related
Parties are hereby released from all liability in connection therewith,
including any claim for injury or damages, whether consequential, special,
direct, indirect, punitive or otherwise.

10.21. PATRIOT Act. Each Lender and the Administrative Agent (for itself and not
on behalf of any Lender) hereby notifies each Credit Party that pursuant to the
requirements of the PATRIOT Act it is required to obtain, verify and record
information that identifies each Credit Party, which information includes the
name and address of each Credit Party and other information that will allow such
Lender or the Administrative Agent, as applicable, to identify such Credit Party
in accordance with the PATRIOT Act.

10.22. Electronic Execution of Assignments. The words “execution”, “signed”,
“signature” and words of like import in any Assignment Agreement shall be deemed
to include electronic signatures or the keeping of records in electronic form,
each of which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.

10.23. No Fiduciary Duty. Each Agent, the Arranger, each Lender and their
respective Affiliates (collectively, solely for purposes of this paragraph, the
“Lenders”) may have economic interests that conflict with those of the Credit
Parties, their equityholders and/or their

 

172



--------------------------------------------------------------------------------

Affiliates. Each Credit Party agrees that nothing in the Credit Documents or
otherwise will be deemed to create an advisory, fiduciary or agency relationship
or fiduciary or other implied duty between any Lender, on the one hand, and such
Credit Party, its equityholders or its Affiliates, on the other. The Credit
Parties acknowledge and agree that (a) the transactions contemplated by the
Credit Documents (including the exercise of rights and remedies hereunder and
thereunder) are arm’s-length commercial transactions between the Lenders, on the
one hand, and the Credit Parties, on the other, and (b) in connection therewith
and with the process leading thereto, (i) no Lender has assumed an advisory or
fiduciary responsibility in favor of any Credit Party, its equityholders or its
Affiliates with respect to the transactions contemplated hereby (or the exercise
of rights or remedies with respect thereto) or the process leading thereto
(irrespective of whether any Lender has advised, is currently advising or will
advise any Credit Party, its equityholders or its Affiliates on other matters)
or any other obligation to any Credit Party except the obligations expressly set
forth in the Credit Documents and (ii) each Lender is acting solely as principal
and not as the agent or fiduciary of any Credit Party, its management,
equityholders, creditors or any other Person. Each Credit Party acknowledges and
agrees that it has consulted its own legal and financial advisors to the extent
it has deemed appropriate and that it is responsible for making its own
independent judgment with respect to such transactions and the process leading
thereto. Each Credit Party agrees that it will not assert, and hereby waives to
the maximum extent permitted by applicable law, any claim that any Lender has
rendered advisory services of any nature or respect, or owes a fiduciary or
similar duty to such Credit Party, in connection with any such transaction or
the process leading thereto.

10.24. Permitted Intercreditor Agreements. (a) Each of the Lenders and the other
Secured Parties acknowledges that obligations of the Borrower and the Guarantor
Subsidiaries under the ABL Credit Agreement are, and under any other Permitted
Revolving Indebtedness and any Permitted Credit Agreement Refinancing
Indebtedness or any Permitted Incremental Equivalent Indebtedness may be,
secured by Liens on assets of the Borrower and the Guarantor Subsidiaries that
constitute Collateral and that the relative Lien priority and other creditor
rights of the Secured Parties and the secured parties under the ABL Credit
Agreement (or in respect of such other Permitted Revolving Indebtedness) will be
set forth in the ABL Intercreditor Agreement, and the relative Lien priority and
other creditor rights of the Secured Parties and the secured parties under any
Permitted Credit Agreement Refinancing Indebtedness or any Permitted Incremental
Equivalent Indebtedness will be set forth in the applicable Permitted
Intercreditor Agreement. Each of the Lenders hereby acknowledges that it has
received a copy of the ABL Intercreditor Agreement. Each of the Lenders and the
other Secured Parties hereby irrevocably authorizes and directs the
Administrative Agent and the Collateral Agent to execute and deliver, in each
case on behalf of such Secured Party and without any further consent,
authorization or other action by such Secured Party, (i) on the Closing Date,
the ABL Intercreditor Agreement and any documents relating thereto and (ii) from
time to time upon the request of the Borrower, in connection with the
establishment, incurrence, amendment, refinancing or replacement of any
Permitted Revolving Indebtedness, any Permitted Credit Agreement Refinancing
Indebtedness or any Permitted Incremental Equivalent Indebtedness, any Permitted
Intercreditor Agreement (it being understood that the Administrative Agent and
the Collateral Agent are hereby authorized and directed to determine the terms
and conditions of any such Permitted Intercreditor Agreement as contemplated by
the definition of the terms “Junior Lien Intercreditor Agreement” and “Pari
Passu Intercreditor Agreement”) and any documents relating thereto.

 

173



--------------------------------------------------------------------------------

(b) Each of the Lenders and the other Secured Parties hereby irrevocably
(i) consents to the treatment of Liens to be provided for under any Permitted
Intercreditor Agreement, including to the subordination of the Liens on the ABL
Priority Collateral securing the Obligations on the terms set forth in the ABL
Intercreditor Agreement, (ii) agrees that, upon the execution and delivery
thereof, such Secured Party will be bound by the provisions of any Permitted
Intercreditor Agreement as if it were a signatory thereto and will take no
actions contrary to the provisions of any Permitted Intercreditor Agreement,
(iii) agrees that no Secured Party shall have any right of action whatsoever
against the Administrative Agent or any Collateral Agent as a result of any
action taken by the Administrative Agent or the Collateral Agent pursuant to
this Section 10.24 or in accordance with the terms of any Permitted
Intercreditor Agreement, (iv) authorizes and directs the Administrative Agent
and the Collateral Agent to carry out the provisions and intent of each such
document and (v) authorizes and directs the Administrative Agent and the
Collateral Agent to take such actions as shall be required to release Liens on
the Collateral in accordance with the terms of the ABL Intercreditor Agreement
or any Pari Passu Lien Intercreditor Agreement.

(c) Each of the Lenders and the other Secured Parties hereby irrevocably further
authorizes and directs the Administrative Agent and the Collateral Agent to
execute and deliver, in each case on behalf of such Secured Party and without
any further consent, authorization or other action by such Secured Party, any
amendments, supplements or other modifications of any Permitted Intercreditor
Agreement that the Borrower may from time to time request and that are
reasonably acceptable to the Administrative Agent (i) to give effect to any
establishment, incurrence, amendment, extension, renewal, refinancing or
replacement of any Obligations, any Permitted Revolving Indebtedness, any
Permitted Credit Agreement Refinancing Indebtedness or any Permitted Incremental
Equivalent Indebtedness, (ii) to confirm for any party that such Permitted
Intercreditor Agreement is effective and binding upon the Administrative Agent
and the Collateral Agent on behalf of the Secured Parties or (iii) to effect any
other amendment, supplement or modification so long as the resulting agreement
would constitute a Permitted Intercreditor Agreement if executed at such time as
a new agreement.

(d) Each of the Lenders and the other Secured Parties hereby irrevocably further
authorizes and directs the Administrative Agent and the Collateral Agent to
execute and deliver, in each case on behalf of such Secured Party and without
any further consent, authorization or other action by such Secured Party, any
amendments, supplements or other modifications of any Collateral Document to add
or remove any legend that may be required pursuant to any Permitted
Intercreditor Agreement.

(e) Each of the Administrative Agent and the Collateral Agent shall have the
benefit of the provisions of Sections 9, 10.2 and 10.3 with respect to all
actions taken by it pursuant to this Section 10.24 or in accordance with the
terms of any Permitted Intercreditor Agreement to the full extent thereof.

(f) The provisions of this Section 10.24 are intended as an inducement to the
secured parties under the ABL Credit Agreement or under any other Permitted
Revolving Indebtedness or any Permitted Credit Agreement Refinancing
Indebtedness or Permitted Incremental Equivalent Indebtedness to extend credit
to the Borrower thereunder and such secured parties are intended third party
beneficiaries of such provisions.

 

174



--------------------------------------------------------------------------------

[Remainder of page intentionally left blank]

 

175



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

ENTEGRIS, INC., By:  

/s/ Gregory B. Graves

  Name:   Gregory B. Graves   Title:   Executive Vice President & Chief
Financial Officer

 

GUARANTOR SUBSIDIARIES: ENTEGRIS PACIFIC LTD. By:  

/s/ Gregory B. Graves

  Name:   Gregory B. Graves   Title:   Treasurer ENTEGRIS SPECIALTY MATERIALS,
LLC By:  

/s/ Gregory B. Graves

  Name:   Gregory B. Graves   Title:   Executive Vice President ENTEGRIS-JETALON
SOLUTIONS, INC. By:  

/s/ Gregory B. Graves

  Name:   Gregory B. Graves   Title:   Vice President



--------------------------------------------------------------------------------

POCO GRAPHITE INTERNATIONAL, INC. By:  

/s/ Gregory B. Graves

  Name:   Gregory B. Graves   Title:   Vice President POCO GRAPHITE, INC. By:  

/s/ Gregory B. Graves

  Name:   Gregory B. Graves   Title:   Vice President ATMI, INC. By:  

/s/ Gregory B. Graves

  Name:   Gregory B. Graves   Title:   Executive Vice President & Chief
Financial Officer ADVANCED TECHNOLOGY MATERIALS, INC. By:  

/s/ Gregory B. Graves

  Name:   Gregory B. Graves   Title:   Executive Vice President & Chief
Financial Officer ATMI ECOSYS CORPORATION By:  

/s/ Gregory B. Graves

  Name:   Gregory B. Graves   Title:   Executive Vice President & Chief
Financial Officer



--------------------------------------------------------------------------------

ATMI INTERNATIONAL HOLDINGS, INC. By:  

/s/ Gregory B. Graves

  Name:   Gregory B. Graves   Title:   Executive Vice President & Chief
Financial Officer ATMI MATERIALS, INC. By:  

/s/ Gregory B. Graves

  Name:   Gregory B. Graves   Title:   Executive Vice President & Chief
Financial Officer ATMI PACKAGING, INC. By:  

/s/ Gregory B. Graves

  Name:   Gregory B. Graves   Title:   Executive Vice President & Chief
Financial Officer ATMI TAIWAN HOLDINGS, INC. By:  

/s/ Gregory B. Graves

  Name:   Gregory B. Graves   Title:   Executive Vice President & Chief
Financial Officer ATMI BELGIUM HOLDINGS, INC. By:  

/s/ Gregory B. Graves

  Name:   Gregory B. Graves   Title:   Executive Vice President & Chief
Financial Officer



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as

Administrative Agent, Collateral Agent and Lender,

By:  

/s/ Robert Ehudin

  Authorized Signatory